Exhibit 10.1

 

EXECUTION VERSION

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

MASTER SERVICES AGREEMENT
BY AND BETWEEN
SERVICEMASTER CONSUMER SERVICES, L.P.

AND

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

This Master Services Agreement (“Master Agreement”) is entered into as of
December 11, 2008 (the “Effective Date”), between

 

1.             ServiceMaster Consumer Services, L.P., a Delaware limited
partnership (“Customer”)

 

AND

 

2.             International Business Machines Corporation, a New York
corporation (“Service Provider”).

 

The Parties agree to the terms and conditions set forth in this Master Agreement
(including the Exhibits and Schedules referenced in this Master Agreement), and
in each Transaction Document (including the Schedules referenced in each
Transaction Document) executed by the Parties and referencing this Master
Agreement.  Each Transaction Document, the Schedules and Exhibits referenced in
each Transaction Document and this Master Agreement are incorporated into this
Master Agreement, and the several Transaction Documents, together with the
Schedules attached thereto, and this Master Agreement, together with the
Exhibits attached hereto, and the Procedures Manuals and all Change Orders, are
herein collectively referred to as the “Agreement.”

 

Signed for and on behalf of ServiceMaster Consumer Services, L.P.:
By: ServiceMaster Consumer Services, Inc., its General Partner

 

 

By:

/s/ Steven J. Martin

 

 

 

 

 

 

 

Name:

Steven J. Martin

 

 

 

 

Title:

President

 

 

 

Signed for and on behalf of International Business Machines Corporation:

 

By:

/s/ Justin Dragoo

 

 

 

 

 

 

 

Name:

Justin Dragoo

 

 

 

 

Title:

VP Global Technology Services

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

PURPOSE AND STRUCTURE OF AGREEMENT

1

 

 

 

 

1.1.

Purpose of Agreement

1

 

1.2.

Structure of Agreement

1

 

 

 

2.

TERM OF AGREEMENT

2

 

 

 

 

2.1.

Term of Agreement and Renewal

2

 

2.2.

Termination Assistance Services

2

 

 

 

3.

THE SERVICES

3

 

 

 

 

3.1.

Obligation to Provide Services

3

 

3.2.

Compliance

4

 

3.3.

Performance and Service Levels

6

 

3.4.

Step-In Rights

7

 

3.5.

Disaster Recovery Services

8

 

3.6.

Additional Services

9

 

3.7.

New Services

11

 

3.8.

Service Provider to Provide and Manage Necessary Resources

12

 

3.9.

Reports

12

 

3.10.

Locations

12

 

 

 

4.

CHARGES; NEW SERVICES; INVOICES; AND PAYMENTS

14

 

 

 

 

4.1.

Charges

14

 

4.2.

Taxes

14

 

4.3.

Tariffs, Duties and Import/Export Compliance and Fees

15

 

4.4.

Invoices and Invoice Payment

15

 

4.5.

Market Currency Procedures

15

 

4.6.

Service Level Credits

16

 

4.7.

Rights of Set-Off

16

 

4.8.

Disputed Charges/Credits

16

 

4.9.

Changes in Customer Business

17

 

 

 

5.

COVENANTS

17

 

 

 

 

5.1.

Covenant of Cooperation and Good Faith

17

 

5.2.

Services

17

 

5.3.

Continuous Improvement

18

 

5.4.

No Solicitation

18

 

5.5.

Export; Regulatory Approvals

18

 

5.6.

Disabling Code

19

 

i

--------------------------------------------------------------------------------


 

 

5.7.

Services Not to be Withheld

19

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

19

 

 

 

 

6.1.

Representations and Warranties of Customer

19

 

6.2.

Representations and Warranties of Service Provider

20

 

6.3.

Pass-Through Warranties

22

 

6.4.

Disclaimer

22

 

 

 

7.

TRANSITION

23

 

 

 

 

7.1.

Transition and Transformation Plan

23

 

7.2.

Critical Transition Milestones

23

 

7.3.

Affected Employees

23

 

 

 

8.

GOVERNANCE

23

 

 

 

9.

RELATIONSHIP PROTOCOLS

24

 

 

 

 

9.1.

Non-Exclusive; Alternate Service Providers

24

 

9.2.

Personnel Resources

24

 

9.3.

Use of Subcontractors

26

 

9.4.

Contract Management

27

 

9.5.

Required Consents

27

 

9.6.

Change Control Procedures

28

 

9.7.

Inspections and Audits

28

 

 

 

10.

TECHNOLOGY; INTELLECTUAL PROPERTY RIGHTS

33

 

 

 

 

10.1.

Customer Software

33

 

10.2.

Service Provider Software

33

 

10.3.

Service Provider Materials

34

 

10.4.

Customer Group Materials

34

 

10.5.

Deliverables

35

 

10.6.

Additional Licenses to Customer

36

 

10.7.

Obligations Regarding Materials

38

 

10.8.

Knowledge Capital

38

 

10.9.

Limitation on Grants of Rights

38

 

10.10.

Assignment

38

 

10.11.

Sale of an Affiliate

39

 

 

 

11.

CONFIDENTIALITY AND DATA

39

 

 

 

 

11.1.

Company Information

39

 

11.2.

Obligations

39

 

11.3.

Exclusions

41

 

11.4.

Data Ownership; Customer Data

41

 

ii

--------------------------------------------------------------------------------


 

 

11.5.

Loss of or Unauthorized Access to Company Information; Intrusions

42

 

11.6.

Limitation

42

 

11.7.

Injunctive Relief

43

 

 

 

12.

TERMINATION

43

 

 

 

 

12.1.

Termination by Customer

43

 

12.2.

Termination by Service Provider

45

 

12.3.

Termination Charges

45

 

12.4.

Termination Assistance Services

45

 

12.5.

Other Rights Upon Termination

47

 

12.6.

Survival of Selected Provisions

48

 

 

 

13.

LIABILITY

48

 

 

 

 

13.1.

Liability Caps

48

 

13.2.

Exclusions

48

 

13.3.

Direct Damages

49

 

13.4.

Notification Cap

49

 

13.5.

Remedies

49

 

 

 

14.

INDEMNITIES

49

 

 

 

 

14.1.

Indemnity by Service Provider

49

 

14.2.

Indemnity by Customer

51

 

14.3.

Indemnification Procedures

53

 

 

 

15.

INSURANCE AND RISK OF LOSS

54

 

 

 

 

15.1.

Service Provider Insurance

54

 

15.2.

Risk of Property Loss

56

 

15.3.

Waiver of Subrogation

57

 

 

 

16.

DISPUTE RESOLUTION

57

 

 

 

 

16.1.

Disputes in General

57

 

16.2.

Continued Performance

57

 

16.3.

Exceptions to Dispute Resolution Procedures

57

 

16.4.

Governing Law

57

 

 

 

17.

GENERAL

58

 

 

 

 

17.1.

Relationship of Parties

58

 

17.2.

Entire Agreement, Updates, Amendments and Modifications

58

 

17.3.

Force Majeure

58

 

17.4.

Waiver

59

 

17.5.

Severability

59

 

17.6.

Counterparts

59

 

iii

--------------------------------------------------------------------------------


 

 

17.7.

Binding Nature and Assignment

59

 

17.8.

Notices

60

 

17.9.

No Third Party Beneficiaries

61

 

17.10.

Rules of Construction

61

 

17.11.

Further Assurances

61

 

17.12.

Expenses

62

 

17.13.

Savings Clause

62

 

17.14.

Jury Trial Waiver

62

 

17.15.

Currency

62

 

17.16.

Consents and Approvals

62

 

17.17.

Professional Advice

62

 

17.18.

Resale

63

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS TO THE MASTER AGREEMENT

 

Exhibit

 

1

 

Definitions [portions omitted]

 

 

 

2

 

List of Transaction Document Schedules [portions omitted]

 

 

 

3

 

Form of Transaction Document [portions omitted]

 

 

 

4

 

Governance and Change Control [portions omitted]

 

 

 

5

 

[Reserved]

 

 

 

6

 

Form of Auditor Confidentiality Agreement

 

 

 

7

 

Dispute Resolution Procedures [portions omitted]

 

 

 

8

 

Procedures Manual Requirements [portions omitted]

 

 

 

9

 

Customer Security Requirements [portions omitted]

 

 

 

10

 

Market Currency Procedures [portions omitted]

 

 

 

10.1

 

Benchmarking Services Agreement [portions omitted]

 

 

 

11

 

Policies [portions omitted]

 

 

 

12

 

Form of Business Associate Agreement

 

 

 

13

 

Customer Competitors [portions omitted]

 

i

--------------------------------------------------------------------------------


 

1.             PURPOSE AND STRUCTURE OF AGREEMENT

 

1.1.     Purpose of Agreement

 

(a)           Generally.

 

(i)            Customer desires to enter into an agreement for the provision by
Service Provider of the Services to the Customer Group.

 

(ii)           Service Provider has successfully developed, implemented and
provided the Services or services similar to the Services to Third Party
customers of Service Provider on a scale similar to or larger than contemplated
by this Agreement; has the trained personnel and the business processes and
systems necessary to provide the Services to the Customer Group; and desires to
provide such Services to the Customer Group.

 

(iii)          The purposes and objectives of Service Provider and Customer for
entering into the Agreement include:  (A) reducing the costs to Customer of the
activities encompassed by the Services while measurably improving the quality of
the performance of such activities including through the application of Service
Provider’s expertise and best practices; (B) increasing the flexibility and
scalability of resources available to Customer; (C) increasing the speed of
execution of new initiatives relating to the Services; and (D) better aligning
the support functions comprising the Services with core business operating
needs.

 

(b)           Construction of this Section.  The provisions of this Section 1.1
are intended to be a statement of the purposes and objectives of the Agreement
and are not intended to alter the plain meaning of the terms and conditions of
the Agreement or to require either Party to undertake performance obligations
not required by the Agreement.  To the extent that the terms and conditions of
the Agreement are unclear or ambiguous, such terms and conditions are to be
interpreted and construed consistent with the purposes set forth in this
Section 1.1.

 

1.2.     Structure of Agreement

 

(a)           Components of the Agreement.  The Agreement consists of:

 

(i)            the provisions set forth in this Master Agreement and the
Exhibits herein;

 

(ii)           the initial Transaction Document(s) for procurement of Services
executed simultaneously with the Master Agreement and the Schedules referenced
therein; and

 

(iii)          any subsequent Transaction Documents executed by the Parties
pursuant to this Master Agreement, including the Schedules referenced in each
such Transaction Document.

 

1

--------------------------------------------------------------------------------


 

(b)           Definitions. In the Agreement (including each Transaction Document
and the Schedules thereto), all capitalized terms shall have the meanings set
forth in the “Definitions” Exhibit.  Other capitalized terms defined elsewhere
in this Agreement shall have the meaning ascribed to such terms when capitalized
throughout this Agreement.

 

(c)           Transaction Documents.  The Services will be described in one or
more Transaction Documents executed by the Parties pursuant to this Master
Agreement and are the subject of this Master Agreement.  Each Transaction
Document shall be in the form of the “Form of Transaction Document” Exhibit and
include the set of Schedules described in the “List of Transaction Document
Schedules” Exhibit with such additions and deletions as the Parties may agree.

 

(d)           Deviations from Master Agreement, Priority.  In the event of a
conflict, the terms of Transaction Documents, including the Schedules referenced
therein, shall be governed by the terms of this Master Agreement, including the
Exhibits, unless an individual Transaction Document expressly and specifically
notes the deviations from the terms of the Master Agreement and Exhibits for the
purposes of such Transaction Document on the “Deviations From Terms of Master
Agreement” Schedule to such Transaction Document; provided, that the foregoing
rule shall not apply to Transaction Document No. 1, the terms of which shall
govern the Master Agreement.  In the event of a conflict, the terms of each
Transaction Document shall govern the terms of the Schedules referenced
therein.  In the event of a conflict, the terms of this Master Agreement shall
govern the terms of the Exhibits.  In the event of a conflict, the Master
Agreement and its Exhibits and the applicable Transaction Document and its
Schedules shall govern any Change Order, unless the Change Order expressly and
specifically references the provisions of such documents which are to be
superseded or amended.

 

2.             TERM OF AGREEMENT

 

2.1.     Term of Agreement and Renewal

 

The Term of the Agreement will begin as of the Effective Date and will terminate
upon the later of (i) the seventh (7th) anniversary of the Effective Date and
(ii) the latest termination date provided for in an effective Transaction
Document, unless earlier terminated or extended in accordance with the
provisions of the Agreement.  Customer, at its option exercised by written
notice to Service Provider delivered at least ninety (90) days prior to the
then-scheduled expiration date, may renew the Term of the Agreement for up to an
additional twelve (12) months on the terms, conditions and pricing then in
effect (the “Extension Period”).  Customer may exercise its renewal right for
the entire twelve (12) month period or in increments of at least six
(6) consecutive months each.  Any further renewals of the Term beyond twelve
(12) additional months will be at Service Provider’s then applicable commercial
terms and conditions, including pricing, or as otherwise agreed between the
Parties.

 

2.2.     Termination Assistance Services

 

Customer may request and Service Provider will provide the Termination
Assistance Services in accordance with Section 12.4 for up to twenty-four (24)
months (the

 

2

--------------------------------------------------------------------------------


 

“Termination Assistance Period”), upon not less than forty-five (45) days prior
written notice before the scheduled termination or expiration of the provision
of the Services, or if applicable, upon written notice given within thirty (30)
days after the effective date of a notice of termination for any reason by
either Party.  Any such Termination Assistance Services shall be on the terms,
conditions and pricing in effect at the time of the commencement of such
Services.  After the transfer of the Services to Customer or to Customer’s
designee, Service Provider shall continue to provide the Termination Assistance
Services as requested by Customer for the remainder of the Termination
Assistance Period. Notwithstanding anything to the contrary in the Agreement,
the Termination Assistance Period shall not continue beyond the eighth (8th)
anniversary of the Effective Date, unless otherwise agreed in writing by the
Parties, which writing shall specify any changes in the Charges.

 

3.             THE SERVICES

 

3.1.     Obligation to Provide Services

 

(a)           Obligation to Provide Services.  Starting on the Commencement Date
of each Transaction Document and continuing during the term of each such
Transaction Document, Service Provider shall provide the Services described in
each such Transaction Document to, and perform the Services for, the members of
the Customer Group in accordance with the applicable Transaction Document and
this Agreement.

 

(b)           Responsibilities. Service Provider and Customer will perform their
respective duties, obligations and responsibilities set forth in the
responsibility matrix (“Responsibilities”) included in each Transaction Document
as part of the “Services Description” Schedule (each, a “Responsibility
Matrix”). Customer’s failure to perform a Responsibility or any other duty,
obligation or responsibility inherent in such Responsibility will excuse Service
Provider’s obligation to perform its corresponding obligations under this
Agreement only if [***] and demonstrates that:  [***].  In the event of [***],
Service Provider will be excused from performance of those Services impacted by
Customer’s failure to perform only to the extent that, and for so long as,
[***]; provided, that Service Provider takes reasonable steps to mitigate the
effects of Customer’s failure to perform.  [***]  In emergency circumstances
where written consent is not possible, verbal consent given by Customer is
permissible.

 

(c)           Additional Affiliates or Other Customer Group Members.  If
Customer merges with or otherwise acquires a Person which is a Third Party (a
“Customer Acquisition”), then such entity will, subject to the specific
restrictions set forth herein, become subject to this Agreement as a member of
the Customer Group if requested by Customer in its sole discretion.  If so
requested by Customer, such entity will become subject to this Agreement, with
all rights and benefits and subject to all obligations of the members of the
Customer Group under this Agreement, on the date specified by Customer;
provided, that [***] unless Service Provider otherwise agrees.  At Customer’s
election, (i) the Services shall be provided to the acquired entity and [***],
or (ii) the Parties will renegotiate in good faith all affected Charges to
account for any increased or decreased volumes resulting from the integration of
such Customer Acquisition in accordance with the Change Control Procedures. 
Service Provider acknowledges that the unit charges for affected Resource Units
will be reduced as a result of

 

3

--------------------------------------------------------------------------------


 

[***] such Customer Acquisition.  If the Customer Acquisition is a party to an
agreement with Service Provider and the services under such agreement are
integrated with the Services, then any [***].

 

(d)           Divestiture of Other Customer Group Members.  If Customer divests
any member of the Customer Group or other operation or entity during the Term
and Customer desires that Service Provider continue to provide some or all of
the Services for such Customer Group member or other operation or entity,
Service Provider will continue to provide Customer and/or such divested Customer
Group member or other operation or entity with such Services, if such divested
Customer Group member or other operation or entity (i) used the Services prior
to being divested, and (ii) after being divested, uses either essentially the
same Services as before being divested, or otherwise does not require Service
Provider to modify its systems or processes used to perform and provide the
Services by more than an immaterial amount.  Service Provider shall charge
Customer for the continuing performance and delivery of such Services based on
the existing charging methodologies for the Charges.  At Customer’s request, if
the divested Customer Group member or other operation or entity [***], Service
Provider shall enter into a separate agreement with such divested entity for
provision of such services on the substantially the same terms as the Agreement,
except to the extent that the divested entity and Service Provider agree
otherwise.  In such case, this Agreement shall be modified to reflect the
reduction in Services and Charges provided to and to be paid by the divested
entity under such separate agreement and all liabilities under such separate
agreement shall be the sole responsibility of the divested entity.  Service
Provider shall not be required to provide the Services to any divested Customer
Group member, operation or entity for more than the lesser of [***] following
the effective date of such divestiture or the remainder of the Term including
any Extension Period.

 

3.2.     Compliance

 

(a)           Generally.  Service Provider shall perform the Services in
compliance with:

 

(i)            the Agreement, including the Procedures Manuals;

 

(ii)           all Laws applicable to Service Provider as a provider of
information technology and personnel to perform information technology and
business process outsourcing, including those Laws which regulate the transport
of Customer Data by Service Provider and its subcontractors between the United
States and Service Provider Locations outside the United States and among any
such Locations;

 

(iii)          all Customer Compliance Directives; and

 

(iv)          all policies and procedures of general application of the Customer
Group as set forth in the “Policies” Exhibit, as published by Customer from time
to time and delivered to Service Provider, subject to the Change Control
Procedures, and paragraph (e) below, Sections 3.6 and 3.7, as applicable.  For
the avoidance of doubt, the Change Control Procedures shall govern the method

 

4

--------------------------------------------------------------------------------


 

of implementation and pricing with respect to such implementation, but will not
grant Service Provider any right to refuse to implement changes to Customer’s
policies and procedures.

 

(b)           Customer Compliance Directives.  From time to time Customer may
instruct Service Provider in writing as to the manner of Service Provider’s
performance of the Services so as to enable the Customer Group to comply with
any Laws (including any guidance, bulletins, white papers, pronouncements,
reports or similar communications issued by any Governmental Authority or
applicable self-regulatory or industry body (including the PCI Security
Standards Council), whether or not such guidance, bulletins, white papers,
pronouncements, reports or similar communications have the force of law, to the
extent determined by Customer in its sole discretion) applicable to the portion
of the operations of the Customer Group performed by Service Provider as part of
the Services, (collectively, the “Customer Compliance Requirements”).  Such
instructions are referred to as “Customer Compliance Directives.”  Service
Provider is authorized to act and rely on, and shall promptly implement, each
Customer Compliance Directive in the performance and delivery of the Services,
subject to the Change Control Procedures, and paragraph (e) below, Sections 3.6
and 3.7, as applicable.  Customer may also notify Service Provider of any
Customer Law or changes in the Customer Laws that are applicable to the Services
and Service Provider shall work with Customer to the extent necessary to
identify the impact of such Customer Law or changes in the Customer Laws on the
Services and suggest changes to the Services to address the Customer Law or
changes in the Customer Law.  All changes shall be subject to Change Control
Procedures, and paragraph (e) below, Sections 3.6 and 3.7, as applicable.  For
the avoidance of doubt, the Change Control Procedures shall govern the method of
implementation and pricing with respect to any Customer Compliance Directives,
but will not grant Service Provider any right to refuse to implement such
Customer Compliance Directives.  In addition, Service Provider shall notify
Customer if Service Provider personnel performing the Services have actual
knowledge of any failure of the Services to comply with the Customer Compliance
Requirements of which Service Provider personnel has actual knowledge and
cooperate with Customer to resolve such noncompliance.

 

(c)           Development and Maintenance of Procedures Manual.  The operational
policies and procedures applicable to the provision of the Services described in
each Transaction Document shall be set forth in an operational Procedures Manual
to be developed by Service Provider in accordance with the “Procedures Manual
Requirements” Exhibit and the “Transition and Transformation Plan” Schedule,
subject to the review and written comment of Customer (each, a “Procedures
Manual”).  Service Provider will incorporate all reasonable comments of
Customer; provided, that in the case of procedures that are related to Customer
Compliance Directives or Customer Compliance Requirements, or will likely have
the effect of increasing the Charges or Customer’s retained costs, as reasonably
demonstrated by Customer, Customer shall have the right to approve such
procedures and any changes to such procedures, which approval will not be
unreasonably withheld.  Service Provider will be responsible for the accurate
and proper preparation of the Procedures Manuals and will prepare and provide to
Customer, in both print and electronic formats, proposed updates thereto as
necessary to reflect any substantive changes therein or improvements thereto
within a reasonable time prior to the implementation of such changes.  The
processes and procedures contained in the Procedures Manuals shall include such
detail and be of such quality as to reasonably ensure that the

 

5

--------------------------------------------------------------------------------


 

Services could be performed accurately and in a timely manner by an unrelated
Third Party. Either Party may, from time to time, request updates or amendments
to the Procedures Manuals.  Service Provider will perform its obligations under
this Section 3.2(c), at no additional cost to Customer.

 

(d)           Security Requirements.  Customer’s requirements for logical
security applicable to Service Provider’s delivery of the Services and
Customer’s guidelines for physical security at the Locations are set forth in
the “Customer Security Requirements” Schedule to the applicable Transaction
Document (the “Security Requirements”), with which Service Provider shall
comply.  Customer may notify Service Provider in writing from time to time of
changes, updates, modifications or amendments of the Security Requirements and
Service Provider shall comply with such updated Security Requirements, subject
to the Change Control Procedures, and paragraph (e) below, Sections 3.6 and 3.7,
as applicable.  For the avoidance of doubt, the Change Control Procedures shall
govern the method of implementation and pricing of such changes, updates,
modifications and amendments, but will not grant Service Provider any right to
refuse to implement them.

 

(e)           Regulatory Changes.  To the extent that Service Provider must
change the Services as result of changes in its compliance requirements referred
to in Section 3.2(a)(ii), Service Provider shall notify Customer of such changes
as far in advance as reasonably practical and shall implement such changes [***]
using the Change Control Process, if applicable.  Service Provider shall, with
Customer’s direction and approval, conform the Services in a timely manner to
any change in Customer Compliance Requirements as instructed by Customer
pursuant to a Customer Compliance Directive.  Implementation of such Customer
Compliance Directive [***]. With respect to new or revised Customer Compliance
Directives that implement Customer Compliance Requirements that are unique to
the Customer Group and require more than de minimis changes in the Services or
increases in the resources required to perform the Services, the Charges may be
adjusted pursuant to the Change Control Procedures.  Such changes and
adjustments shall:  (i) be integrated in a cost-effective manner and without
disruption of Customer’s ongoing operations (as modified by such changes);
(ii) equitably account for [***] any changes in the Services or Service Levels
resulting from such changes; and (iii) provide modified Charges [***].  If
implementation of such changes in Customer Compliance Directives and the
resulting changes and adjustments represent [***], then Customer shall have the
right [***].

 

3.3.     Performance and Service Levels

 

Service Provider agrees that the performance of the Services will meet or exceed
each of the applicable Service Levels set forth in the “Service Level Agreement”
Schedule to a Transaction Document, subject to the limitations and in accordance
with the provisions set forth in the Agreement and the applicable Transaction
Document and “Service Level Agreement” Schedule.

 

6

--------------------------------------------------------------------------------


 

3.4.     Step-In Rights

 

(a)           Subject to Section 3.4(n), Customer shall be entitled to exercise,
in its sole discretion and in addition to any other remedies it may have, the
Step-In Rights set forth in this Section below (the “Step-In Rights”) if:

 

(i)            as a result of Service Provider’s failure in the performance of
its obligations under this Agreement, Customer has the right to terminate the
Agreement or the applicable Transaction Document in whole or with respect to the
affected Services in accordance with Sections 12.1(a) (Material Breach), 12.1(c)
(Persistent Breach), 12.1(d) (Failure of Critical Services) or
12.1(j)(Transition Failure); or

 

(ii)           Customer determines in good faith that a Force Majeure Event
affecting Service Provider creates an immediate and material threat either to
the business and/or to the operational effectiveness of the Customer Group;

 

and, in each case, Customer believes in good faith that there are no other
alternative methods to assure the proper performance of the Services in the time
available.

 

(b)           Customer may exercise the Step-In Rights by providing Service
Provider notice in writing of the following:  (i) the affected Services and the
action Customer proposes to take; (ii) the reason for such action; (iii) the
date Customer wishes to commence such action; (iv) the time period which
Customer believes will be necessary for such action; (v) whether Customer then
intends a Third Party to exercise such Step-In Rights on its behalf or to assist
in it exercising such Step-In Rights; and (vi) to the extent practicable, the
effect on Service Provider and its obligation to provide the Services during the
period such action is being taken (the “Step-In Notice”).

 

(c)           As soon as practicable following receipt of the Step-In Notice,
the Contract Managers shall meet to discuss the potential exercise of the
Step-In Rights and:

 

(i)            any alternative course of action which Service Provider may
undertake to remedy the event giving rise to the Step-In Rights; and

 

(ii)           the manner in which Customer shall exercise its Step-In Rights,
including how it will engage any Third Party to act on its behalf.

 

(d)           Customer may immediately exercise its Step-In Rights and take the
actions set forth in the Step-In Notice and any consequential additional action
as it believes is necessary to assure the proper performance of the Services, if
the Contract Managers fail to reach agreement within (i) the period specified in
the “Disaster Recovery Requirements” Schedule for full recovery of the Services
covered by the Step-In Notice if such Services were affected by a disaster, or
(ii) if no such period is specified, four (4) Business Days.  Service Provider
shall give all reasonable assistance to Customer while it is exercising its
Step-In Rights.  In addition, prior to the exercise of the Step-In Rights,
Service Provider shall cooperate with Customer as reasonably requested in
connection with the Customer Group’s efforts to mitigate harm to its operations
resulting from the circumstances described in the Step-In Notice.

 

7

--------------------------------------------------------------------------------


 

(e)           If Customer engages a Third Party in exercising its Step-In
Rights, Customer shall procure that such Third Party complies with Customer’s
obligations of confidentiality under this Agreement.  Any such Third Party shall
abide by Service Provider’s security and health and safety requirements of
general application while on Service Provider’s premises or Locations.

 

(f)            Customer shall use, and shall procure that any Third Party
engaged by it in relation to its exercise of Step-In Rights hereunder uses, when
exercising those rights, reasonable efforts not to disrupt any other Services
provided by Service Provider; and

 

(g)           Service Provider shall [***] in relation to which Customer has
exercised its Step-In Rights during the period that it is exercising such
rights.

 

(h)           During the period in which Customer is exercising its Step-In
Rights, [***].  If Customer requests the use of any additional assets, resources
or employees of Service Provider, [***].

 

(i)            If the exercise of Step-In Rights by Customer prevents Service
Provider from providing any part of the Service (for purposes of this paragraph,
the “Affected Services”), Service Provider shall be relieved of its obligations
to provide the Affected Services.

 

(j)            Customer’s Step-In Rights will cease on the earlier of: [***],
unless otherwise mutually agreed between the Parties.

 

(k)           Before ceasing to exercise the Step-In Rights, Customer shall
notify Service Provider in writing specifying the date of such cessation (the
“Step-out Notice”).

 

(l)            Service Provider will, following receipt of a Step-Out Notice,
meet with Customer to discuss the findings of Customer as a result of the
exercise of its rights hereunder. Following that meeting Service Provider will
develop a plan to deliver the Services in accordance with the Agreement (which
it will provide to Customer within ten (10) Business Days of the meeting) and
will devote sufficient resources to implement the plan.  On the cessation date
indicated in the Step-out Notice, Service Provider will recommence performance
of the Services in accordance with the Agreement.

 

(m)          Customer’s Step-In Rights shall not be applicable to IBM Shared
Services Centers.

 

(n)           Customer’s rights and remedies under this Section 3.4 shall be in
addition to any other remedies Customer may have in connection with the
circumstances giving rise to Customer’s exercise of its Step-In Rights.

 

3.5.         Disaster Recovery Services

 

(a)           Service Provider shall, from the applicable Commencement Date for
Disaster Recovery Services, provide Disaster Recovery Services under a
Transaction Document

 

8

--------------------------------------------------------------------------------


 

in accordance with the “Disaster Recovery Requirements” Schedule to a
Transaction Document.

 

(b)           After initial acceptance by Customer of the Disaster Recovery Plan
and any related systems, Service Provider will perform testing of the Disaster
Recovery Plan at least once per Contract Year and promptly provide Customer with
the results of such tests.  Customer will be permitted, in its discretion, to
participate in such tests.  Service Provider will select the test times at its
sole discretion.  If the Disaster Recovery Plan fails to meet the success
criteria set forth in the applicable “Disaster Recovery Requirements” Schedule
to any Transaction Document (“DRP Success Criteria”), Service Provider will
promptly remedy any identified failures and within thirty (30) days of the
initial test, or as otherwise agreed by Customer, conduct another test of the
Disaster Recovery Plan.  If, [***], there are [***] (a “DR Test Failure”), then
Customer may [***]

 

(c)           Service Provider shall immediately notify Customer of the
occurrence of circumstances that may constitute a disaster.  Upon Customer’s
determination of a disaster and request to Service Provider, Service Provider
shall promptly implement the Disaster Recovery Plan.  During any disaster,
Service Provider will notify Customer daily of the status of the disaster.

 

(d)           Either Party may retain a Third Party to provide or restore
Services in the event that a disaster prevents performance of the Services in
accordance with the Agreement for longer than the recovery time objectives or
other time periods set forth in the applicable “Disaster Recovery Requirements”
Schedule, [***].  Customer will [***] during such time.  Customer will use
commercially reasonable efforts to minimize the charges to be incurred for such
replacement services.  Customer will [***] during such time.

 

(e)           Upon conclusion of a disaster, Service Provider will as soon as
reasonably practicable, provide Customer with an incident report detailing the
reason for the disaster and all actions taken by Service Provider to resolve the
disaster.

 

3.6.         Additional Services.

 

(a)           Upon the written request of Customer, Service Provider shall
provide Additional Services to the Customer Group.

 

(b)           Within thirty (30) days of its receipt of a request from Customer
for Additional Services pursuant to Section 3.6(a), Service Provider shall
prepare and deliver to Customer a written offer to perform the Additional
Services in the manner lawfully specified by Customer, which proposal shall
include the following:

 

(i)            a detailed description of the implementation services and
on-going services that Service Provider anticipates performing in connection
with such Additional Services;

 

(ii)           a commercially reasonable schedule and Transition and
Transformation Plan for implementing the Additional Services (if the Additional
Services are necessary to enable the Customer Group to comply with any Law,

 

9

--------------------------------------------------------------------------------


 

then, to the extent commercially reasonable, such schedule shall provide for
implementation of such Additional Services in a manner to enable timely
compliance by the Customer Group with such Law; Service Provider shall notify
Customer as soon as practicable if it determines that it will not be able to
implement the Additional Services to enable such timely compliance and shall use
commercially reasonable efforts to identify and propose to Customer an
alternative method of enabling such compliance);

 

(iii)          Service Provider’s proposed charges for such Additional Services
in accordance with Section 3.6(d), including a detailed breakdown of any such
charges (which shall be quoted as a fixed fee and/or on a “time and materials”
basis reflecting Service Provider’s Hourly Rates, as requested by Customer);

 

(iv)          to the extent applicable, an estimate of Service Provider’s skills
necessary to provide such Additional Services, including implementation and
on-going services;

 

(v)           to the extent applicable, a description of any new or additional
Software, tools, Equipment or other resources required for Service Provider to
implement and provide such Additional Services;

 

(vi)          Service Provider’s proposed acceptance test criteria, procedures,
Service Levels, and Service Level Credits for such Additional Services, each of
which shall be commercially reasonable;

 

(vii)         the name and title of Service Provider employee who would serve as
project manager in connection with the implementation of such Additional
Services;

 

(viii)        a statement of the anticipated effects of the Additional Services
on the performance of the existing Services;

 

(ix)           alternative methods of providing the Additional Services in a
more cost-effective or otherwise more advantageous manner; and

 

(x)            any other information reasonably requested by Customer.

 

(c)           Upon Customer’s written acceptance of Service Provider’s proposal
to perform Additional Services, which acceptance must be provided to Service
Provider within sixty (60) days of Customer’s receipt of a proposal in
accordance with Section 3.6(b), Service Provider will prepare and the Parties
will execute a Change Order reflecting the terms of their agreement with respect
to such Additional Services consistent with this Section 3.6.

 

(d)           Except as the Parties may otherwise agree in writing, Service
Provider’s charges for the Additional Services shall be established as follows:

 

(i)            with respect to the implementation of any Additional Services,
Service Provider shall implement such Additional Services, including making

 

10

--------------------------------------------------------------------------------


 

any necessary changes to the Services and the related systems used by Service
Provider to perform the Services, and Customer shall pay [***] charges for such
implementation; and

 

(ii)           with respect to Additional Services that require the on-going
application of resources of Service Provider following implementation of such
Additional Services, the Charges shall be adjusted [***].

 

Any Dispute with respect to the applicability, amount or [***] of any charges
payable by Customer pursuant to this subsection (d) may, at the option of either
Party, be resolved in accordance with the expedited dispute resolution process
set forth in the “Dispute Resolution Procedures” Exhibit.  If any Dispute arises
as to whether the services requested are Additional Services [***], then
Customer shall pay to Service Provider [***] until such Dispute is resolved and
shall have no obligation to pay any other additional charges for the disputed
services until such resolution has occurred.  Within ten (10) days following
resolution of such Dispute, the applicable Party shall pay to the other Party
all amounts determined to be due, plus interest at the rate of [***] per annum
(but not exceeding the maximum rate permitted by Law in any case), from the date
such amounts were paid (in the case of amounts to be repaid to Customer) or the
date on which such amounts originally would have been due (in the case of
amounts to be paid to Service Provider).  Service Provider shall perform the
requested services in full until such Dispute is resolved.

 

(e)           Notwithstanding anything to the contrary in Section 3.6(d), if the
Parties execute a Change Order with respect to any Additional Services in
accordance with Section 3.6(c), the charges that apply to such Additional
Services shall be those set forth in such Change Order.  However, if Service
Provider fails to prepare and deliver to Customer a proposal in accordance with
Section 3.6(b) upon receipt of a request from Customer pursuant to
Section 3.6(a) with respect to any Additional Services, or if Service Provider
refuses to execute a Change Order with respect to any Additional Services in
accordance with Section 3.6(c), Service Provider shall nevertheless be required
to provide the Additional Services pursuant to Section 3.6(a) in exchange for
charges determined pursuant to Section 3.6(d), provided, that Service provider
has the technical capability and resources to perform such Additional Services.

 

3.7.         New Services.

 

(a)           The Parties may agree pursuant to the Change Control Procedure
that Service Provider will provide New Services to the Customer Group.  New
Services may be activities that are performed on an on-going basis for the
remainder of the Term or activities that are performed on a one-time or a
project basis.  Further, Customer’s request for a New Service may include a
request for Service Provider to correspondingly reduce or eliminate one or more
existing elements of the Services then being provided under this Agreement that
are being replaced by the New Services.

 

(b)           Service Provider will not begin performing any New Service until
the Parties have agreed upon the terms and conditions of such New Service
pursuant to the Change Control Procedure.  Upon the Parties’ execution of a
Change Order pursuant to such Change Control Procedure in accordance with the
foregoing sentence with respect to any New Services,

 

11

--------------------------------------------------------------------------------


 

such New Services shall be included within the scope of the Services to the same
extent and in the same manner as if specifically described in the “Services
Description” Schedule.

 

(c)           The Parties agree that changes during the Term in functions,
responsibilities, activities, tasks and projects that are within the scope of
the Services will not be deemed to be Additional Services or New Services if
such functions, responsibilities, activities, tasks and projects evolved or were
supplemented and enhanced during the Term by Service Provider in its sole
discretion.

 

3.8.                            Service Provider to Provide and Manage Necessary
Resources

 

Except as otherwise expressly provided in the Agreement or an applicable
Transaction Document, Service Provider will have the responsibility and
obligation to provide and administer, manage, support, maintain and pay for all
resources (including personnel, hardware, software, facilities, services and
other items, however described) necessary or appropriate for Service Provider to
provide, perform and deliver the Services as described in the Agreement.

 

3.9.                            Reports

 

Service Provider will provide those reports identified in this Agreement, the
Transaction Documents and in the “Reports” Schedule to a Transaction Document,
and such additional reports as agreed by the Customer Contract Manager and the
Service Provider Contract Manager during the Transition period and from time to
time during the Term (“Reports”), in accordance with the requirements (including
any timing requirements) set forth in the Transaction Documents and in the
“Reports” Schedule to a Transaction Document.

 

3.10.                     Locations

 

(a)           Location Designation and Changes.

 

(i)            Service Provider shall provide the Services at the Customer
Locations specified in the “Locations” Schedule to a Transaction Document.  The
Parties shall use the Change Control Procedure to add, change and delete such
Customer Locations.  For the avoidance of doubt, the Change Control Procedures
shall govern the method of implementation and pricing with respect to any
Customer Location Change, but will not grant Service Provider any right to
refuse to implement such Customer Location Change. Customer agrees that it will
notify Service Provider no less than one hundred and twenty (120) days in
advance of any proposed Customer Location Change, unless under the circumstances
it is not possible to do so, in which case Customer will notify Service Provider
as soon as possible.

 

(ii)           Service Provider shall provide the Services from the Service
Provider Locations specified in the “Locations” Schedule to a Transaction
Document.  Service Provider agrees that it will notify Customer no less than one
hundred and twenty (120) days in advance of any proposed Service Provider
Location Change, unless such change is necessary to maintain continuity of

 

12

--------------------------------------------------------------------------------


 

Services in response to a disaster or other emergency and it is impossible to do
so, in which case Service Provider will notify Customer as soon as possible.  In
any case, a Service Provider Location Change will require Service Provider to
provide to Customer with such notice, an analysis of the operational, technical,
security, regulatory and other effects of such Service Provider Location Change
on the Services and the operations of the Customer Group.  Service Provider
shall [***], except as otherwise agreed by the Parties.  Customer shall have the
right to approve any Service Provider Location Change that [***] Customer may
withhold its approval, in its sole discretion, of any Service Provider Location
Change that would result in either of the effects described in clauses (B) and
(C) of the preceding sentence.  All Service Provider Location Changes shall be
subject to the Change Control Procedure; provided, that the Change Control
Procedure shall govern the method of implementation, but shall not provide
Customer any approval right with respect to a Service Provider Location Change,
except as provided above.

 

(b)           Use of Customer Facilities.  Service Provider may, to the extent
set forth in the “Customer Facilities” Schedule occupy space at a Customer
facility, subject to the following:

 

(i)            Service Provider may occupy such space solely for purposes of
providing the Services and not for the provision or marketing of services to
other customers or clients of Service Provider.

 

(ii)           Customer agrees to supply reasonable office services and
supplies, such as water, sewer, heat, lights, air conditioning, electricity and
office equipment for Service Provider employees occupying such space to the
extent set forth in the applicable Transaction Document; provided, however, that
Service Provider personnel will supply their own cell phones, pagers, computers
and printers.  Office space will be provided in accordance with Customer’s space
standards, which Customer may revise from time to time in its sole discretion. 
Charges to Service Provider for such services and office space, if any, shall be
set forth in the “Charges” Schedule to the applicable Transaction Document.

 

(iii)          Service Provider will be responsible for the conduct, welfare and
safety of its employees, subcontractors and agents while in Customer facilities
and will take all reasonable precautions to prevent the occurrence of any injury
to persons or property or any interference with Customer’s operations while
occupying such space.

 

(iv)          When working at any Customer facility, Service Provider personnel
will comply with Customer’s standard workplace security, administrative, safety
and other rules, regulations, policies and procedures, including the Security
Requirements, applicable to Customer’s own employees and communicated to Service
Provider.  Customer will make such policies and procedures available to Service
Provider and will notify Service Provider of any subsequent modifications or
amendments thereto.

 

13

--------------------------------------------------------------------------------


 

(c)           Shared Service Locations.  If Service Provider provides the
Services to Customer from a Location that is shared with a Third Party or Third
Parties or from a Location from which Service Provider provides services to a
Third Party or Third Parties, then Service Provider shall share with Customer
its process to restrict access in any such shared environment to Customer’s
Company Information and shall implement such process during the Term.

 

4.                                      CHARGES; NEW SERVICES; INVOICES; AND
PAYMENTS

 

4.1.                            Charges

 

Customer agrees to pay to Service Provider the Charges as specified in the
“Charges” Schedule to a Transaction Document, together with the other amounts as
described in this Section 4.

 

4.2.                            Taxes

 

(a)           Responsibility.  Customer shall be responsible for Taxes imposed
on, based on, or measured by any consideration for any provision of services or
transfer of property by Service Provider to Customer pursuant to this
Agreement.  Customer shall not be responsible for (i) any taxes not within the
scope of the term Taxes as defined in this Agreement, or (ii) any Taxes on any
amounts (including taxes) that are previously paid or incurred by Service
Provider and that are passed through to and reimbursed by Customer or that are
paid directly by Customer to a Third Party service provider.  Service Provider
shall be responsible for all Taxes that are imposed on Service Provider’s
acquisition, ownership, or use of property or services in the course of
providing property or services to Customer, it being understood and agreed that
this provision shall not relieve Customer of its responsibility and liability
for Taxes under this Section 4.2 that are imposed upon any transfer or lease of
such property from Service Provider to Customer.

 

(b)           Exemptions.  Notwithstanding anything to the contrary in this
Agreement, Customer will not pay or reimburse Service Provider for any Taxes
related to the provision of goods or services for which Customer provides
Service Provider with a valid and applicable exemption certificate, multi-state
benefit certificate, resale certificate, or other reasonable evidence of
exemption.  Service Provider will make all reasonable efforts to ensure that any
exemption from any Tax that is available to Customer will be utilized when
Service Provider makes any purchase on behalf of Customer.

 

(c)           Withholding Taxes.  Service Provider shall be responsible for any
Withholding Tax liability asserted by any tax authority against Customer as a
result of payments made by Customer to Service Provider under the terms of this
Agreement.  Customer shall provide notice to Service Provider of any assertion
of Withholding Tax liability by any tax authority and shall make available to
Service Provider on a timely basis valid evidence of any Withholding Tax paid by
Customer to such tax authority.

 

(d)           Cooperation.  The Parties agree to reasonably cooperate with each
other to enable each to more accurately determine its own Tax liabilities and to
minimize such Taxes incurred in connection with this Agreement to the extent
legally possible.  Service Provider’s

 

14

--------------------------------------------------------------------------------


 

invoices shall separately state the amounts of any Taxes Service Provider is
collecting from Customer in accordance with the terms of the “Charges” Schedule
to a Transaction Document.

 

4.3.                            Tariffs, Duties and Import/Export Compliance and
Fees

 

[***] shall be responsible for all tariffs, duties and import/export compliance
and fees with respect to the Services, including timely and properly making all
filings and applications, obtaining all licenses and paying all fees and
charges.

 

4.4.                            Invoices and Invoice Payment

 

(a)           Invoices.  Service Provider shall render, by means of an
electronic file, an invoice or invoices in a form specified by Customer and
otherwise in reasonable detail for the Charges incurred in each month. Service
Provider will use commercially reasonable diligent efforts to (i) identify and
obtain invoices for Pass-Through Charges, if any, that a Third Party Provider
does not provide to Service Provider in a timely manner, and (ii) include all
Pass-Through Charges incurred in the month corresponding to each invoice in such
invoice(s). Service Provider shall report each month to Customer on the status
of late Third Party Provider invoices and Service Provider’s efforts to obtain
them.  [***]

 

(b)           Payment.  Unless otherwise provided in a Transaction Document, all
amounts, other than Disputed Charges, due to Service Provider and set forth on a
Fixed Charges invoice delivered to Customer by the tenth (10th) day of each
month pursuant to paragraph (a) above and the applicable Transaction Document
shall be due and payable [***].  All amounts, other than Disputed Charges, due
to Service Provider and set forth on a Variable Charges invoice delivered
pursuant to paragraph (a) above and the applicable Transaction Document shall be
due and payable within [***].  Service Provider shall not invoice Customer, and
Customer will not be obligated to pay, any Pass-Through Charges that are not
properly invoiced within [***] of the month to which such Charges correspond. 
Customer’s payment may be made by wire transfer to an account designated by
Service Provider..

 

(c)           Invoices in Arrears.  No invoice for Charges for any of the
Services shall be delivered to Customer until after the Services that are the
subject of such invoice have been provided to the Customer Group.  However, any
Services that are expressly stated in the Agreement as invoiced, prepaid or paid
in advance shall be excluded from the limitation of this provision to the
extent, but only to the extent, expressly set forth in the Agreement.

 

(d)           No Payments to Service Provider or Affiliates.  If Service
Provider is responsible for issuing payments on behalf of any member of the
Customer Group, Service Provider shall not issue any payment to itself or any of
its Affiliates without the express prior approval of Customer.

 

4.5.                            Market Currency Procedures

 

Customer may require and Service Provider will perform annual reviews of
technology and best practices and a benchmarking assessment and related
adjustment of Charges as set forth in the “Market Currency Procedures” Exhibit.

 

15

--------------------------------------------------------------------------------


 

4.6.                            Service Level Credits

 

If Service Provider fails to provide the Services in accordance with the Service
Levels set forth in any “Service Level Agreement” Schedule to a Transaction
Document, Service Provider shall apply the resulting Service Level Credits
against the Charges owed to Service Provider in the manner set forth in the
“Service Level Agreement” Schedule.  In the event a Service Level Credit is
subject to [***] rights, such Service Level Credits shall be accrued and paid
when [***] as set forth in the “Service Level Agreement” Schedule.  The Service
Level Credits represent credits for the reduced value of the Services, are not
liquidated damages or penalties, shall not limit or diminish any of the remedies
granted to Customer hereunder, including the termination rights granted to
Customer in this Agreement, and Customer shall be entitled to pursue all
remedies that it may have against Service Provider for the event or events
giving rise to such Service Level Credits.  Except to the extent otherwise
provided in the “Service Level Agreement” Schedule, any Service Credits paid
shall be offset against any damages awarded in the event that Customer
successfully pursues any claim arising out of the circumstances resulting in the
Service Level default.  Alternatively, at its sole election, Customer may return
to Service Provider any Service Level Credits received and pursue such remedies
as Customer may have under the Agreement, at law or in equity against Service
Provider for the event or events giving rise to such Service Level Credits.

 

4.7.                            Rights of Set-Off

 

With respect to any amount that should be reimbursed to or is otherwise payable
to Customer pursuant to this Agreement, Customer may deduct the entire
undisputed amount owed to Customer against the Charges otherwise payable or
expenses owed to Service Provider under this Agreement.

 

4.8.                            Disputed Charges/Credits

 

In the event that Customer disputes the accuracy or applicability of a charge or
credit or other financial arrangement described in this Agreement, Customer
shall notify Service Provider of such Dispute as soon as practicable after the
discrepancy has been discovered.  The Parties will investigate and resolve the
Dispute using the Dispute Resolution Procedures.  Monies that are the subject of
a good faith Dispute may be withheld [***] and will not be considered a basis
for monetary default under, or a breach of, the Agreement (the “Disputed
Charges”).  All other Charges in excess of the cap which are the subject of a
good faith dispute shall be paid by Customer subject to Customer’s reservation
of all rights to contest such Charges.  If as a result of the Dispute Resolution
Procedures, Service Provider is required to refund any disputed amounts paid to
Service Provider by Customer pursuant to the preceding sentence, then, Service
Provider shall pay to Customer all amounts determined to be due, plus interest
at the rate of [***] per annum (but not exceeding the maximum rate permitted by
Law in any case), from the date such amounts were paid by Customer.  In addition
to the foregoing, Customer may withhold any monies which are charged in error
when such errors are manifest on the face of the invoice, including obvious
mathematical errors.  [***]

 

16

--------------------------------------------------------------------------------


 

4.9.                            Changes in Customer Business

 

(a)           If during the Term, Customer experiences significant changes in
the scope or nature of its business which have or are reasonably expected to
have the effect of causing a substantive and sustained decrease in the amount of
Service Provider resources used in performing the Services under one or more
Transaction Documents, such changes shall be governed by this Section 4.9;
provided, that such decreases are not due to Customer’s resuming the provision
of such Services by itself or Customer transferring the provision of such
Services to another Third Party provider, except as permitted by this
Agreement.  Examples of the kinds of events that might cause such substantial
decreases include:  (i) changes in Customer’s products or markets; (ii) mergers,
acquisitions or divestitures; (iii) changes in market priorities; (iv) reduction
in demand for Customer’s products; or (v) general business or economic downturn.

 

(b)           Customer will notify Service Provider of any event or discrete set
of events which Customer believes qualifies under this Section 4.9, and Service
Provider will identify any changes that can be made to accommodate such decrease
of resource requirements in a cost-effective manner without disruption to
Customer’s ongoing operations, and the cost savings that will result therefrom,
if any, in a plan that will be submitted to Customer within sixty (60) days for
review and acceptance.  Such changes shall:

 

(i)            be based on [***]; and

 

(ii)           provide for changes to the Charges and other terms that have been
determined [***].

 

(c)           Upon acceptance by Customer, Service Provider will make any
applicable adjustments to the Charges and the related Baselines and other terms
to reflect the foregoing and distribute an amended “Charges” Schedule and
executed Change Order to the affected Transaction Documents to the Parties.

 

5.                                      COVENANTS

 

5.1.                            Covenant of Cooperation and Good Faith

 

The Parties covenant to timely and diligently cooperate in good faith to effect
the terms of this Agreement.  Except as otherwise provided herein, neither Party
shall unreasonably withhold or delay any consent, approval or request by the
other Party required under the Agreement.

 

5.2.                            Services

 

Service Provider shall render the Services using personnel that have the
necessary knowledge, training, skills, experience, qualifications and resources
to provide and perform the Services in accordance with this Agreement, and shall
render the Services in a prompt, professional, diligent, workmanlike manner
consistent with industry standards applicable to the performance of such
Services.

 

17

--------------------------------------------------------------------------------


 

5.3.                            Continuous Improvement

 

Service Provider shall diligently and continuously strive to improve the
performance and delivery of the Services by Service Provider and the elements of
the policies, processes, procedures and systems that are used by Service
Provider to perform and deliver the Services, subject to the approval of
Customer in accordance with the Change Control Procedures.  From time to time,
Customer may request that Service Provider work together with Customer and/or
Third Parties to identify ways to achieve reductions in the cost of delivering
the Services and corresponding reductions in the Charges.  If so requested,
Service Provider will at its own expense, promptly prepare and deliver to
Customer within sixty (60) days a detailed proposal identifying all viable means
of achieving the desired reductions without, to the extent practically possible,
adversely impacting business objectives or requirements identified by Customer. 
Customer will not be obligated to accept or implement any such proposal.

 

5.4.                            No Solicitation

 

(a)           Unless otherwise specifically contemplated by this Agreement, the
Parties agree, [***] not to solicit or hire any of the employees of the other
Party or its Affiliates to whom they have been introduced in connection with
this Agreement.

 

(b)           Notwithstanding paragraph (a), above, either Party may make
general solicitations to the public (including solicitations by way of job
posting web sites) or solicitations by a retained Third Party, and hire or
contract with any such person that responds to such a general solicitation so
long as the Third Party is not directed by the Party or one of its Affiliates to
make such solicitation directly to the persons to which the limitation of
paragraph (a) above applies.

 

5.5.                            Export; Regulatory Approvals

 

(a)           Export Laws.  The Parties acknowledge that any products, software,
and technical information (including services and training) provided by the
Customer Group to Service Provider and its subcontractors under the Agreement
may be subject to U.S. and other countries’ export laws and regulations and any
use or transfer of such products, software, and technical information must be
authorized under those regulations.  Each Party agrees that it will not use,
distribute, transfer, or transmit any products, software or technical
information (even if incorporated into other products) in violation of U.S. and
other countries’ export laws and regulations.  Neither Party will directly or
indirectly “export” or “reexport” software or “technical data” disclosed to it
by the other Party or the direct product of such software or “technical data” to
any country, or citizen of any country, prohibited by U.S. or other countries’
export laws.

 

(b)           Approvals.  Except as otherwise provided for in the Agreement,
Service Provider will timely obtain and maintain all necessary approvals,
licenses and permits required by Law applicable to its business and its
provision of the Services.

 

18

--------------------------------------------------------------------------------


 

5.6.                            Disabling Code

 

Service Provider covenants that Service Provider will take commercially
reasonable diligent steps (and, in any case, not less than the measures it takes
with respect to software developed or licensed for its own usage) to ensure that
there is no Disabling Code introduced into any Service Provider Software or
Deliverables.  Service Provider further covenants that with respect to any
Disabling Code that may be part of the Service Provider Software, Customer
Software or Deliverables, Service Provider will not invoke Disabling Code at any
time, including upon expiration or termination of the Agreement or any
Transaction Document for any reason.

 

5.7.                            Services Not to be Withheld

 

(a)           Prohibition.  Service Provider shall not [***] refusal by Service
Provider to provide or perform [***] Services in breach of Service Provider’s
obligations under the terms of the Agreement and/or any Transaction Document. 
For the purposes of the definition of “Abandon” or “Abandonment” in this
Section 5.7,

 

(i)            [***]; and

 

(ii)           [***].

 

(b)           Injunctive Relief.  If Service Provider breaches or threatens to
breach Section 5.7(a) [***], Service Provider agrees that Customer will be
irreparably harmed, and, without any additional findings of irreparable injury
or harm or other considerations of public policy, Customer shall have the right
to apply to any court of competent jurisdiction for and, provided that Customer
follows the appropriate procedural requirements (e.g., notice), Service Provider
shall not oppose the granting of an injunction compelling specific performance
by Service Provider of its obligations under the Agreement and/or the applicable
Transaction Document with respect to such [***] Services (i) except to require
that Customer establish that Service Provider has [***] and (ii) except to the
extent that the injunctive relief granted [***].  [***], Customer shall not be
required to post any bond or other security in connection with any such
injunction.  Customer’s rights under this paragraph shall be in addition to any
other remedy available under this Agreement, at law or in equity (including the
right to recover damages).

 

6.                                      REPRESENTATIONS AND WARRANTIES

 

6.1.                            Representations and Warranties of Customer

 

Customer represents and warrants to Service Provider as follows as of the
Effective Date and as of the Execution Date of each Transaction Document:

 

(a)           Organization; Power.  Customer (i) is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and (ii) has full partnership power to own, lease, license and operate
its properties and assets and to conduct its business as currently conducted and
to enter into this Agreement.

 

19

--------------------------------------------------------------------------------


 

(b)           Authorized Agreement.  This Agreement has been, and each
Transaction Document will be, duly authorized, executed and delivered by
Customer and constitutes or will constitute, as applicable, a valid and binding
agreement of Customer, enforceable against Customer in accordance with its
terms.

 

(c)           No Default.  Neither the execution and delivery of this Agreement
or any Transaction Document by Customer, nor the consummation of the
transactions contemplated hereby or thereby, shall result in the breach of any
term or provision of, or constitute a default under, any organizational document
of Customer or any agreement (subject to any applicable consent) or Law to which
Customer is a Party or which is otherwise applicable to Customer.

 

(d)           Consents.  Except as otherwise provided in this Agreement
(including Section 9.5, Required Consents), no authorizations or other consents,
approvals or notices of or to any Person are required in connection with (i) the
execution, delivery and performance by Customer of this Agreement or any
Transaction Document, (ii) the use by Service Provider of the Customer Assets to
perform the Services in accordance with the applicable provisions of this
Agreement, or (iii) the validity and enforceability of this Agreement and any
Transaction Document.

 

(e)           No Litigation.  There is no action, suit, proceeding or
investigation pending or, to Customer’s knowledge, threatened, that questions
the validity of the Agreement or Customer’s right to enter into this Agreement
or any Transaction Document or to consummate any of the transactions
contemplated by them.

 

6.2.                            Representations and Warranties of Service
Provider

 

Service Provider represents and warrants to Customer as follows as of the
Effective Date and as of the Execution of each Transaction Document:

 

(a)           Organization; Power.  Service Provider (i) is a corporation, duly
organized, validly existing and in good standing under the laws of New York, and
(ii) has full corporate power to own, lease, license and operate its properties
and assets and to conduct its business as currently conducted and to enter into
this Agreement.

 

(b)           Authorized Agreement.  This Agreement has been and each
Transaction Document will be duly authorized, executed and delivered by Service
Provider and constitutes or will constitute, as applicable, a valid and binding
agreement of Service Provider, enforceable against Service Provider in
accordance with its terms.

 

(c)           No Default.  Neither the execution and delivery of this Agreement
or any Transaction Document by Service Provider, nor the consummation of the
transactions contemplated hereby or thereby, shall result in the breach of any
term or provision of, or constitute a default under, any charter provision or
bylaw, agreement (subject to any applicable consent) or Law to which Service
Provider is a Party or that is otherwise applicable to Service Provider.

 

(d)           Consents.  Except as otherwise provided in this Agreement
(including Section 9.5, Required Consents), no authorizations or other consents,
approvals or notices of or

 

20

--------------------------------------------------------------------------------


 

to any Person are required in connection with (i) the execution, delivery and
performance by Service Provider of this Agreement or any Transaction Document,
(ii) the use by Customer of the Service Provider Assets and the development,
implementation or operation of the Service Provider Software and Service
Provider Systems necessary for Service Provider to perform the Services in
accordance with the applicable provisions of this Agreement, or (iii) the
validity and enforceability of this Agreement.

 

(e)           No Infringement.  Service Provider represents and warrants that
(i) the Service Provider Assets  and any Deliverable or information provided as
part of the Services  by Service Provider (or any Service Provider agent,
contractor, subcontractor or representative)(collectively, the “Covered
Resources”), and Customer’s use thereof (or access or exercise of any other
rights granted under this agreement with respect to such Covered Resources) or
any Third Party’s use (or such access or exercise) thereof authorized by Service
Provider in any circumstance, and (ii) the Services, and the Customer Group’s
receipt thereof, shall not infringe or misappropriate the Intellectual Property
Rights of any Third Party, or otherwise conflict with the rights of any Third
Party; provided, however, that Service Provider makes no representation or
warranty to the extent that any infringement or misappropriation is caused by: 
(i) modification of such Covered Resource by Customer, the other members of the
Customer Group, its and their Affiliates, and the respective current, future and
former officers, directors, employees, agents, successors and assigns of each of
the foregoing, and each of the foregoing persons or entities, except as
authorized by Service Provider in writing; (ii) any such person’s use of such
Covered Resource in combination with any product or equipment not owned or
provided by Service Provider, except where Service Provider knew that such
combination would be or was used by such person and did not object (Service
Provider will be deemed to have knowledge of such combinations only if they are
described or referred to in,  or are reasonably apparent from, the Agreement or
any documentation exchanged by Service Provider, its Affiliates and
subcontractors and the members of the Customer Group and, in each case, their
respective representatives); (iii) resources provided by Customer or the
Customer Group for use by Service Provider and/or its subcontractors;
(iv) business processes that were used by the Customer Group before they were
taken over in whole or in part by Service Provider; or (v) Services or the
results thereof conforming to or based upon designs or specifications provided
by members of the Customer Group or at the direction of members of the Customer
Group.  Service Provider has obtained, and will obtain, all rights and licenses
required from Third Parties to (x) operate, use, license and provide the Service
Provider Assets, (y) provide the Services, and (z) otherwise perform its
obligations under this Agreement.  Service Provider shall maintain in full force
and effect the rights and licenses described in this paragraph for the entire
Term and for the duration of the provision of Termination Assistance Services.

 

(f)            Performance Warranty.  The Services will conform to the
description of the Services set forth in each Transaction Document and to
general industry standards for the Services provided by Service Provider
pursuant to this Agreement.

 

(g)           Data Processing and Transfers.  With respect to each transfer of
Personally Identifiable Information, Service Provider (i) has full legal
authority in each jurisdiction where Personally Identifiable Information will be
Processed to Process such Personally Identifiable Information; and (ii) will use
such Personally Identifiable Information for purposes not

 

21

--------------------------------------------------------------------------------


 

incompatible with those for which it was collected or subsequently authorized by
the data subject; and (iii) has complied, and will comply, with all applicable
Laws which may regulate the transfer of Customer Data by Service Provider and
its subcontractors between the United States and Service Provider Locations
outside the United States and among any such Locations; provided, that Service
Provider makes no representation or warranty with respect to any such transfers
that occur solely as a result of the business operations of the Customer Group
(and not as a result of Service Provider’s operations relating to its provision
of the Services).

 

(h)           Compliance with Immigration Laws.  Service Provider will at all
times comply with all applicable Laws relating to the screening, hiring and
employment of all labor forces used in connection with its provision of the
Services, including those relating to citizenship or legal work status,
including the U.S. Immigration Reform and Control Act of 1986, as amended, and
its successors, if any, and any implementing regulations therefor.  Service
Provider will not assign Services to be performed to any Service Provider
personnel who are not legally permitted to perform such Services under such
Laws, and if any Service Provider personnel performing any of the Services is
discovered not to be so permitted, Service Provider will immediately remove such
personnel from performing Services hereunder and replace such personnel with
personnel who is so permitted.

 

(i)            No Litigation.  There is no action, suit, proceeding or
investigation pending or, to Service Provider’s knowledge, threatened, that
questions the validity of the Agreement or Service Provider’s right to enter
into this Agreement or any Transaction Document or to consummate any of the
transactions contemplated by them.

 

6.3.                            Pass-Through Warranties

 

In the event Service Provider purchases or procures any Third Party products or
services for Customer in connection with the provision of the Services, in
addition to the foregoing representations, warranties and covenants, Service
Provider shall pass-through or assign to Customer the rights Service Provider
obtains from the manufacturers and/or vendors of such products and services
(including warranty and indemnification rights), all to the extent that such
rights are assignable.

 

6.4.                            Disclaimer

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY TRANSACTION
DOCUMENT, THE PARTIES MAKE NO REPRESENTATIONS, WARRANTIES OR CONDITIONS
(STATUTORY OR OTHERWISE), EXPRESS OR IMPLIED, REGARDING ANY MATTER, INCLUDING
THE MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, SOFTWARE, HARDWARE,
DELIVERABLES OR OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT.

 

22

--------------------------------------------------------------------------------


 

7.                                      TRANSITION

 

7.1.                            Transition and Transformation Plan

 

In accordance with the “Transition and Transformation Planning Process” Schedule
to each Transaction Document, Service Provider will prepare a transition and
transformation plan, which shall set forth: (i) all Transition Services
necessary to completely migrate the Services to, or implement the Services by,
Service Provider; (ii) an allocation of responsibilities between the Parties for
the performance of such Transition Services; (iii) the transition of the
administration, management, operation under and financial responsibility for
applicable Third Party Agreements from Customer to Service Provider; (iv) the
transition to Service Provider of the performance of and responsibility for the
other functions, responsibilities and tasks currently performed by members of
the Customer Group (or by a Third Party on behalf of members of the Customer
Group) which comprise the Services; (v) Service Levels applicable to the
Transition Services; (vi) the Services, projects, tasks, responsibilities and
timelines for activities to be performed in connection with the evolution,
integration and transformation of the functions comprising the Services in
accordance with the agreed upon plan; and (vii) such other information and
planning as are necessary to ensure that the Transition and Transformation takes
place on schedule and without disruption to Customer’s operations (each, a
“Transition and Transformation Plan”).

 

7.2.                            Critical Transition Milestones

 

Each Transition and Transformation Plan shall include those milestones that are
critical to the success of the Transition (the “Critical Transition
Milestones”).  For each Critical Transition Milestone, the Transition and
Transformation Plan shall set forth:  (a) the transition activities that must be
completed by Service Provider in order for the Critical Transition Milestone to
be deemed to have been achieved (the “Critical Transition Activities”); (b) the
applicable acceptance criteria; and (c) the date by which the Critical
Transition Milestone must be achieved.  A Critical Transition Milestone will be
deemed to have been achieved at such time as each Critical Transition Activity
included within the Critical Transition Milestone has satisfied all applicable
acceptance criteria.

 

7.3.                            Affected Employees

 

Customer may agree in any Transaction Document to provide Service Provider with
the opportunity to offer employment to certain of the employees of the Customer
Group in connection with the execution of the Agreement and one or more
Transaction Documents.  The “Affected Employees” Schedule to a Transaction
Document shall set forth the Parties’ agreement with respect to such employees.

 

8.                                      GOVERNANCE

 

Customer’s account will be governed in accordance with the “Account Governance”
Exhibit.  The Services shall include all Service Provider obligations set forth
in the “Account Governance” Exhibit, and all other project management,
governance and related management activities described herein and in the
Transaction Documents or Schedules thereto, and shall be performed by Service
Provider at no additional cost to Customer.

 

23

--------------------------------------------------------------------------------


 

9.                                      RELATIONSHIP PROTOCOLS

 

9.1.                            Non-Exclusive; Alternate Service Providers

 

Unless otherwise expressly provided in any Transaction Document, the
relationship between the Parties is non-exclusive.  Subject to Customer’s
obligation to satisfy any minimum revenue commitment set forth in the applicable
Transaction Document, during the Term Customer shall have the right to retain
Third Party vendors to perform any service, function, responsibility, activity
or task whether or not it is within the scope of the Services or would
constitute an Additional Service or New Service, or to perform any such
services, functions, responsibilities or tasks (whether all or a part of the
Services or the New Services) internally.  Service Provider shall provide
reasonable cooperation (using the resources then applied by Service Provider to
provide the Services) with any such Third Party vendors and Customer as
requested from time to time.

 

9.2.                            Personnel Resources

 

(a)           Key Personnel and Knowledge Workers.

 

(i)            The Parties will designate as “Key Personnel” in the “List of Key
Personnel” Schedule to a Transaction Document (A) a certain number of Service
Provider employees serving in management positions critical to the management of
Customer account, including the Service Provider Contract Manager and (B) a
certain number of Service Provider employees serving in operational positions
whose knowledge of the elements of Customer account are critical to the everyday
operations of the business of Customer (collectively, “Key Service Provider
Positions”).  Service Provider will cause each of them to be dedicated full-time
to the provision of the Services.  The Parties may, from time to time in
accordance with the Change Control Procedures, agree to change the positions
designated as Key Service Provider Positions.

 

(ii)           Service Provider will not assign Key Personnel to work on
accounts of Customer Competitors while such employees are Key Personnel and
[***] thereafter.  Service Provider, other than for cause or as necessary to
comply with Law, may not remove a person from his or her position in a Key
Service Provider Position without Customer’s prior written consent.  If any
person designated as Key Personnel leaves his or her employment with Service
Provider for reasons that are beyond the reasonable control of Service Provider
(e.g., death, disability, illegal or wrongful activity), Service Provider may
temporarily replace such person with a qualified person without Customer’s
approval until a permanent replacement has been identified and approved by
Customer.

 

(iii)          Key Personnel may not be transferred or re-assigned until a
suitable replacement has been introduced to and approved by Customer. Any
replacement of Key Personnel must be conducted in accordance with a mutually
agreed upon transition plan, which shall include at least the following:

 

24

--------------------------------------------------------------------------------


 

(A) technical requirements (if not already defined), (B) a timetable for
integration of the replacement personnel into the Key Service Provider Position,
and (C) replacement methodology designed to minimize the loss of knowledge as a
result of losing the Key Personnel.  [***] will assume all costs and expenses
associated with the (1) departure or re-assignment of all Key Personnel and
(2) development and implementation of the transition plan, including costs and
expenses associated with “knowledge transfer,” integration and training of
replacement personnel.

 

(b)        Customer Requested Replacement of Service Provider Personnel.  If
Customer determines in its discretion and for reasons that are not unlawful,
that the continued assignment to Customer account of any Service Provider
personnel is not in the best interests of Customer, then the Customer Contract
Manager may request by notice that Service Provider replace any such individual
with another qualified individual.  After receipt of such notice, Service
Provider will immediately temporarily suspend such person’s assignment to
Customer account and promptly investigate the matter.  If Service Provider is
not able to address the matter to Customer’s reasonable satisfaction within ten
(10) days, Service Provider will remove such individual from Customer account
and replace such individual with Service Provider personnel possessing
qualifications and skills appropriate to the position in accordance with
Section 9.2(a)(iii).

 

(c)         Background Investigations.  To the extent permitted by applicable
Law, and in accordance with Service Provider’s background screening policies as
set forth in the Attachment 11-9 to the “Policies” Exhibit, Service Provider
will perform or arrange for a background investigation of all of Service
Provider’s personnel who will perform any of the Services or will have access to
any of Customer’s Company Information.  Customer may also require Service
Provider to expand the background investigation or apply additional screening
criteria, which shall also be included in the Attachment 11-9 to the “Policies”
Exhibit.  The incremental administrative and investigation costs associated with
such request shall be [***] .  Further, Service Provider will ensure that all
Service Provider subcontractors perform or arrange for a background
investigation in accordance with such subcontractors’ comparable background
screening policies of all Service Provider subcontractors’ personnel who will
perform any of the Services and who will have access to any of Customer’s
Company Information, provided, that with respect to [***], any expanded or
additional screening requested by Customer shall be [***].  Service Provider
shall not assign any personnel to Customer’s account or otherwise permit any of
its personnel to have access to Customer’s Company Information who have not met
the background screening criteria consistent with this paragraph.

 

(d)        Independent Contractor.  Neither Service Provider nor Service
Provider’s employees are or shall be deemed to be employees of Customer. 
Service Provider shall be solely responsible for the payment of compensation
(including provision for employment taxes, federal, state and local income
taxes, workers compensation and any similar taxes) associated with the
employment of Service Provider’s employees.  Service Provider shall also be
solely responsible for obtaining and maintaining all requisite work permits,
visas, and any other documentation.  Service Provider represents that Service
Provider, its employees, and those

 

25

--------------------------------------------------------------------------------


 

Service Provider subcontractors authorized by Customer under this Agreement, are
authorized to perform services under this Agreement.

 

9.3.                            Use of Subcontractors

 

(a)         The Parties will develop and prepare a list of subcontractors that
the Parties agree may be engaged by Service Provider to perform and deliver the
part or portion of the Services indicated on such list as a subcontractor to
Service Provider (the “Approved Subcontractors”), which will be set forth in the
“Approved Subcontractors” Schedule to a Transaction Document.

 

(b)        With respect to proposed subcontractors which are not Approved
Subcontractors, Service Provider shall notify Customer in writing of any
proposal by Service Provider to delegate or subcontract a function,
responsibility or task to a subcontractor, or to change subcontractors for any
function, responsibility or task (i) that could have [***] on the Customer
Business as conducted by any member of the Customer Group, (ii) where the
subcontractor will interface directly with the members of the Customer Group,
(iii) where the subcontractor will perform any Services outside the United
States, (iv) where the proposed subcontract value would exceed [***] in any
calendar year, (v) where the subcontractor will perform any of the [***]
Services, (vi) where the subcontractor will perform, [***] Services or
(vii) where the subcontract does not comply with the requirements of paragraph
(c) below. Upon Customer’s request, Service Provider shall promptly provide to
Customer such information as it may reasonably request regarding the proposed
new or replacement subcontractors to permit Customer to determine whether to
grant its consent to such delegation or change or subcontract.  Such information
shall include the scope of the Services to be delegated, the experience,
financial status, resources, and reason for selection of the proposed
subcontractors, and whether and to what extent any of the factors set forth in
the first sentence of this paragraph are implicated by the proposed
subcontract.  Subject to Service Provider’s timely provision of the foregoing
information to Customer, Customer shall be deemed to have accepted such
delegation or subcontract or change that is the subject of the notification by
Service Provider to Customer, if Customer has not notified Service Provider in
writing of its objection to such delegation or subcontract on or before the
thirtieth (30th) day after receipt of all such information from Service
Provider.  If Customer timely notifies Service Provider of its objection in
accordance with this Section, Service Provider shall not effect the proposed
delegation change or subcontract.  Service Provider shall not disclose any
Company Information of the Customer Group to any subcontractor unless and until
such subcontractor has agreed in writing to protect the confidentiality of such
Company Information in a manner at least equivalent to that required of Service
Provider by Article 11.  [***] shall be financially and administratively
responsible for obtaining all Required Consents necessary in connection with the
performance of any part of the Services by any subcontractor [***].

 

(c)         Service Provider’s Agreements with Subcontractors.  Service Provider
shall provide in its agreements with Service Provider’s subcontractors such
written provisions as are sufficient to enable Service Provider to comply with
the provisions of this Agreement.  Such provisions include the subcontractor’s
obligation to keep confidential the Company Information of the Customer Group
and to assign to Customer any Intellectual Property Rights to the extent that
such rights are to be assigned to or owned by Customer pursuant to the terms

 

26

--------------------------------------------------------------------------------


 

of this Agreement.  Service Provider will ensure that its agreements with
Service Provider subcontractors providing any of the Services include service
level requirements relating to the Services performed by a Service Provider
subcontractor that are no less stringent than the Service Levels under this
Agreement for those Services.  In addition, where Services are being provided
solely for the benefit of Customer, each new subcontract hereunder shall contain
provisions specifying that the Service Provider subcontractor specifically
agrees that Service Provider shall have the right to assign such subcontract to
Customer, unless otherwise approved in writing in advance by Customer,  Service
Provider shall cause all subcontracts with Service Provider Affiliates, other
than subcontracts with IBM Global Finance, to contain provisions specifying that
the Service Provider Affiliate specifically agrees that Service Provider shall
have the right to assign such subcontract to Customer.

 

(d)        Responsibility of Service Provider.  Service Provider shall remain
primarily liable and obligated to Customer for the timely and proper performance
of all of its obligations hereunder, even if such obligations are delegated to a
Customer-approved subcontractor, and for the proper and timely performance and
actions of any person or entity to which it delegates or subcontracts any such
obligation.

 

(e)         Replacement.  In the event that Customer determines that it is not
in the best interests of Customer for a subcontractor to continue performing any
part or portion of the Services, then Customer shall discuss with Service
Provider and, if Service Provider cannot address Customer’s concern to its
reasonable satisfaction, Service Provider shall promptly remove such
subcontractor from providing any Services under the Agreement upon request by
Customer; [***] Service Provider shall submit a reasonable replacement plan to
Customer within ten (10) business days of Customer’s request.  Service Provider
will revise the plan to incorporate reasonable changes required by Customer
within ten (10) days following Service Provider’s receipt of such changes. Upon
approval of the plan by Customer, Service Provider shall immediately implement
such plan in accordance with its terms.  If Customer requests that Service
Provider remove a subcontractor [***].  If the requested removal is for cause,
then [***].  For purposes of this paragraph, “cause” shall mean (1) any material
breach of this Agreement by subcontractor  or (2) any non-compliance with the
obligations set forth in Section 3.2(a)(ii).

 

9.4.                            Contract Management

 

The “Third Party Agreements” Schedule to a Transaction Document (if any) shall
set forth those Third Party Agreements that shall be managed (“Managed
Agreements”) or assumed (“Assumed Agreements”) by Service Provider in connection
with the provision of the Services.  The “Third Party Agreements” Schedule or
“Service Provider Software” Schedule may also include a list of Third Party
Software or services that Service Provider will obtain on Customer’s behalf
pursuant to one or more new or existing agreements between Service Provider and
a Third Party for such product or service (“Service Provider Third Party
Agreements”).

 

9.5.                            Required Consents

 

(a)      Unless otherwise expressly provided in any Transaction Document
(i) Customer shall have the financial responsibility for obtaining all Required
Consents

 

27

--------------------------------------------------------------------------------


 

necessary for Service Provider to manage the Managed Agreements, assume the
Assumed Agreements or use the Customer Assets to perform the Services as
contemplated by the Agreement, and (ii) Service Provider shall have the
management and administrative responsibility for timely obtaining, or causing to
be timely obtained, all such Customer Required Consents and the management,
administrative and financial responsibility for obtaining all Required Consents
necessary for the use by Customer of the Service Provider Assets and the
development, implementation, operation or use of the Service Provider Software
and Service Provider Systems necessary for Service Provider to perform the
Services and the Customer Group to receive the Services in accordance with the
applicable provisions of this Agreement.  Customer will cooperate, and cause the
other members of the Customer Group to cooperate, with Service Provider in
obtaining such Required Consents.

 

(b)        Service Provider will provide Customer with advice and counsel
regarding Service Provider’s experience and agreements with the persons from
which any Customer Required Consents must be obtained and the benefit of any
relationship of Service Provider with each such person to the extent permitted
under Service Provider’s agreements with such Third Party Provider.

 

(c)         For all Third Party Agreements allocable to this Agreement entered
into after the Effective Date, the Party having financial responsibility for the
product or service to which the Third Party Agreement relates shall bear the
costs, if any, of obtaining any associated Required Consents.

 

(d)        If any Required Consent is not obtained with respect to any lease
governing leased Equipment, any license or other agreement governing Third Party
Software or any Third Party Agreement, then, unless and until such Required
Consent is obtained, the Parties will cooperate with each other in achieving a
reasonable alternative arrangement to continue processing Customer’s work, which
does not degrade service to Customer or result in any additional cost or expense
to Customer.

 

(e)         If and when requested by Customer, Service Provider will provide
Customer with documentary evidence of Required Consents obtained by Service
Provider.

 

9.6.                            Change Control Procedures

 

The procedures that shall govern the process by which a Party may propose or
request (i) any Change (“Contract Change Control”), and (ii) a change in the
material day-to-day operational interactions between the Parties (“Operational
Change Control”) (collectively, “Change Control Procedures”), are set forth in
the “Change Control Process” Exhibit.

 

9.7.                            Inspections and Audits

 

(a)    Service Provider Records.  Service Provider shall maintain, at all times
during the Term and at no additional charge to Customer, complete and accurate
records and supporting documentation pertaining to: (i) all Charges and
financial matters under this Agreement; (ii) all Deliverables and other
information reasonably necessary to confirm Service Provider’s performance of
the Services ;and (iii) Service Provider’s internal controls relating to the
Services and those controls provided for in any Transaction Document or in the
Procedures

 

28

--------------------------------------------------------------------------------


 

Manual to be executed by Service Provider and relating to Customer’s control
over the activities of Service Provider (collectively, “Service Provider
Records”), all in a manner sufficient to permit the audits in accordance with
this Section 9.7.  Service Provider may redact from the Service Provider Records
information pertaining to another client of Service Provider.

 

(b)        Operational Audits.  Service Provider shall provide, upon seven
(7) days’ prior written notice, or in the case of investigations based on
Customer’s good faith allegation of fraud, intentional misconduct, Security
Breach or violation of Law, one (1) Business Day’s prior written notice, or such
shorter period as may be required by law or requested by any Governmental
Authority, to Customer and to internal and external auditors, inspectors,
regulators and other representatives that Customer may designate from time to
time (“Customer Auditors”) access in accordance with Section 9.7(e)(i) to
perform operational audits and inspections of Service Provider, its
subcontractors and their respective facilities (“Operational Audits”), to:
(i) verify the integrity of the Customer Data, (ii) examine the systems that
process, store, support and transmit that data, (iii) verify whether the
Services comply with Customer Compliance Directives; (iv) examine the controls
related to the Services (e.g., financial and accounting controls, organizational
controls, input/output controls, system modification controls, processing
controls, system design controls, and logical and physical access controls) and
conduct walkthroughs (as defined by the Public Company Accounting Oversight
Board (“PCAOB”) and other testing and review procedures related to the
Services); (v) examine the security, disaster recovery and back-up practices and
procedures related to the Services, (vi) examine Service Provider’s development
of Deliverables; (vii) facilitate Customer’s  compliance with Customer
Compliance Requirements; and (viii) examine, test and assess Service Provider’s
systems, policies and procedures relating to intrusion detection and
interception with respect to Service Provider systems used to provide the
Services.  Audits will occur no more than once each calendar quarter for audits
of Service Provider’s compliance with this Agreement, except in the case of
audits based on Customer’s good faith allegation of fraud, tortious intentional
misconduct, Security Breach or violation of Law and audits requested by
Governmental Authorities, which shall be permitted upon Customer’s request.

 

(c)         Financial Audits.  Service Provider shall provide, upon seven
(7) days’ prior written notice, or in the case of investigations based on
Customer’s good faith allegation of fraud, intentional misconduct, Security
Breach or violation of Law, one (1) Business Day’s prior written notice, or such
shorter period as may be required by law or requested by any Governmental
Authority, to Customer and Customer Auditors access in accordance with
Section 9.7(e)(i) to perform financial audits and inspections (“Financial
Audits”) to (i) verify the accuracy and completeness of the Service Provider
Records, and (ii) verify the accuracy and completeness of Service Provider’s
invoices.  If a Financial Audit reveals that errors have been made in connection
with the Charges, then the Parties will work together to correct the error and
any overpayments revealed by the Financial Audit will be promptly paid by
Service Provider or credited to Customer.  In addition, if the Financial Audit
reveals any overpayment that is greater than [***] of the amount that was
actually due for the period being audited, Service Provider, subject to the
opportunity to dispute the Financial Audit findings in good faith, shall [***]. 
Financial Audits may occur as often as may be reasonably required for audits
relating to the Customer Group’s financial reporting and legal requirements.

 

29

--------------------------------------------------------------------------------


 

(d)        Service Provider Audits and Reporting.

 

(i)          Common Processes Audit.  Once in the fourth quarter of each 
calendar year, Service Provider shall cause a Statement of Auditing Standards
No. 70 (“SAS 70”) audit covering the common processes and controls performed by
Service Provider at the Service Provider Shared Services Center Location listed
in each Transaction Document for at least the preceding six (6) month period to
be completed by an independent, nationally recognized firm qualified to perform
such audits.  The audit shall be a multi-client SAS 70 Type II audit covering
Service Provider common processes applicable to multiple customers at the
Service Provider Shared Services Center Location and does not cover transaction
processing services to Customer.  In the year in which transition of Services to
Service Provider occurs under each Transaction Document, a SAS 70 will be
provided only if transition is completed in sufficient time to allow six
(6) months of Service Provider performance of the covered Services prior to
September 30.  A copy of each of the resulting audit reports shall be delivered
to Customer during the last quarter of each calendar year.  At Customer’s
request, the Parties will meet to review the results of such SAS 70 audit
report(s) within ten (10) days after their delivery to Customer.  In addition,
Service Provider will provide Customer within five (5) Business Days of its
request, a certificate of an officer of Service Provider certifying that there
has been no change in such controls and systems or the successful operation of
such controls and systems since the date of the most recent opinion of Service
Provider’s independent auditors.

 

(ii)         Customer Specific Audits. At Customer’s request and expense, at
least once in the fourth quarter of each calendar year or as specified in the
“Services Description” Schedule to a Transaction Document or as requested by
Customer, Service Provider shall cause a SAS 70 Type II audit covering the
processes and controls specific to the Services and set forth in each
Transaction Document to be completed by an independent, nationally recognized
firm qualified to perform such audits.  A copy of each of the resulting audit
reports shall be delivered to Customer during the last quarter of each calendar
year.  At Customer’s request, the Parties will meet to review the results of
such reports within ten (10) days after their delivery to Customer.  In
addition, Service Provider will provide Customer within five (5) Business Days
of its request, a certificate of an officer of Service Provider certifying that
there has been no change in such controls and systems or the successful
operation of such controls and systems since the date of the most recent opinion
of such independent auditors.

 

(iii)        Qualified Opinions.  If Service Provider is unable to timely
deliver to Customer any audit report described in (d) (i) and (ii) above which
does not identify any significant deficiency or material weakness, Service
Provider shall (A) provide Customer, on the date such report is delivered, or is
due to be delivered, with a written statement describing the circumstances
giving rise to any delay in delivering such report or any such significant
deficiency or material weakness identified in such report, (B) promptly take
such actions as shall be necessary to resolve such circumstances and deliver an
unqualified report as

 

30

--------------------------------------------------------------------------------


 

promptly as practicable thereafter, and (C) permit Customer and its external
auditors to perform such procedures and testing of Service Provider’s controls
and processes as are reasonably necessary for their assessment of the operating
effectiveness of Service Provider’s controls and of Customer’s internal controls
applicable to the Services and the related business functions of Customer.   
Customer shall have the right to provide all reports delivered hereunder to its
investors, attorneys, accountants and other advisors, who shall be entitled to
rely thereon and to otherwise disclose such matters as it determines to be
necessary or desirable.

 

(e)         General Principles Regarding Audits.

 

(i)          Access.  Service Provider shall provide Customer Auditors with
reasonable access to: (A) the parts of any Location at which Service Provider is
providing the Services; (B) Service Provider Assets used by Service Provider to
provide the Services; (C) Service Provider personnel providing the Services;
(D) Service Provider subcontractors and agents who perform any portion of the
Services (including to such entity’s personnel, facilities, records, systems,
controls, processes and procedures); and (E) all Service Provider Records.
Customer Audits will be conducted in a manner that does not unreasonably disrupt
or delay Service Provider’s performance of services for its other customers. 
Service Provider shall be relieved of its obligations under this Agreement to
the extent that the activities of the Customer Auditors adversely affect its
performance of the Services; provided, that Service Provider shall notify
Customer of any such adverse affect and Service Provider shall use its
commercially reasonable efforts to perform it obligations not withstanding such
interference.  Customer’s access to the Service Provider Records shall include
the right to inspect and photocopy same, the right to retain copies of such
Service Provider Records outside of the Service Provider Locations and/or other
Service Provider or Service Provider subcontractor premises with appropriate
safeguards, if such retention is deemed necessary by Customer and the right to
install audit software. Customer will indemnify and hold harmless Service
Provider against all Losses resulting from the installation or operation of such
audit software and Service Provider shall be relieved of its obligations under
this Agreement to the extent that such installation or operation adversely
affects its performance of the Services; provided, that Service Provider shall
notify Customer of any such adverse affect and Service Provider shall use its
commercially reasonable efforts to perform it obligations notwithstanding such
interference.

 

(ii)         Confidentiality.  Prior to being permitted access, unless otherwise
agreed to by the Parties, each Customer Auditor (other than representatives of
Governmental Authorities) shall execute a non-disclosure agreement with Customer
and Service Provider in the form attached as the “Form of Auditor
Confidentiality Agreement” Exhibit or, if such form is not acceptable to such
Customer Auditor, such other form as is reasonably acceptable to the Parties and
such auditor or inspector.  Service Provider agrees that the form of non-

 

31

--------------------------------------------------------------------------------


 

disclosure agreement between Customer and Deloitte & Touche (acting in their
capacity as independent public accountants) in the form attached to the “Form of
Auditor Confidentiality Agreement” Exhibit shall be acceptable in lieu of an
agreement with Service Provider.  For the avoidance of doubt, Customer shall be
responsible to Service Provider for any breach by Deloitte & Touche of its
obligations under such agreement. Service Provider may require Customer Auditors
to comply with the security requirements of Service Provider that are generally
applied to all auditors or inspectors of its other customers.  External auditors
engaged by Customer to perform audits pursuant to this Section 9.7 shall not be
engaged by Customer on a contingent fee basis.  Any external auditors  shall not
be competitors of Service Provider with respect to the Services audited,
provided, that the foregoing limitation shall not apply to
PriceWaterhouseCoopers, Ernst & Young, Deloitte & Touche and KPMG acting in the
capacity of independent public accountants.

 

(iii)        Copies of Audit Reports; Notice of Deficiency.  Upon completion of
any Service Provider Audit, Service Provider shall provide Customer:  (A) a copy
of the Service Provider Audit reports, and (B) written notice of any
deficiencies or material weaknesses found and/or reported as a result of the
Service Provider Audit.  Upon completion of any Operational Audit and/or
Financial Audit (collectively, “Customer Audits”), Customer shall notify Service
Provider of any deficiencies or material weaknesses found as a result of the
Customer Audit, and provide Service Provider with copies of portions of Customer
Audit reports reflecting or based upon information obtained from Service
Provider.

 

(iv)       Limitation on Disclosure.  Notwithstanding the provisions of this
Section 9.7, neither Service Provider nor Service Provider agents, will be
required to provide Customer Auditors under this Section 9.7 or other provisions
of the Agreement providing generally for audits with (A) audit reports or
information or findings resulting or obtained from audits, investigations or
reviews to the extent such audits, investigations or reviews were performed by
Service Provider or Service Provider agents’ outside auditors or corporate
internal audit staff or business controls functions, (B) reports, findings or
information constituting attorney client privileged materials, attorney work
product or were otherwise undertaken at the direction of counsel, (C) disclosure
of such reports, findings or information which would violate the privacy rights
of employees under applicable Law or Service Provider’s obligations of
confidentiality to Third Parties, or information about Service Provider costs
(including costs of Service Provider Affiliates, Service Provider agents and
subcontractors and suppliers) of obtaining goods and services or providing the
Services except to the extent such costs are the basis upon which Customer is
charged (e.g., reimbursable expenses, out-of-pocket costs, pass-through
expenses, or cost-plus fees), or (D) information about other Service Provider
clients.

 

32

--------------------------------------------------------------------------------


 

(f)         Action Plan.  As part of the Services, in the event any Customer or
Service Provider Audit reveals a significant deficiency or material weakness,
the Party responsible for such control(s) or implementation shall promptly
remedy such weakness or deficiency.  For significant deficiencies and material
weaknesses for which Service Provider is responsible, Service Provider shall
provide Customer with a plan of action to correct the significant deficiency or
material weakness, which plan of action shall be subject to Customer’s written
approval and shall, at a minimum, include:  (i) details of actions to be taken
by Service Provider and/or its subcontractors to correct the significant
deficiency or material weakness, and (ii) target dates for successful correction
of the significant deficiency or material weakness (“Action Plan”).  Service
Provider shall provide the Action Plan within ten (10) Business Days of Service
Provider’s identification or Customer’s notice of such significant deficiency or
material weakness. Service Provider shall also periodically provide Customer
with notice of (A) Service Provider’s successful completion of each action
identified in the Action Plan; and (B) any delays in Service Provider’s
completion of the actions identified in the Action Plan, accompanied by an
explanation of the cause of such delay.

 

(g)        Cost of Audits.  The costs of audits shall be borne as follows: 
[***].

 

(h)        Document Retention.  Service Provider shall retain all records,
documents and data specified by Customer as required to be maintained by it for
such period as may be specified in any Transaction Document or otherwise
communicated to it by Customer (but in any event, at least three (3) years after
performance of the Services).  All such records, documents and data shall be
maintained in such form (for example, in paper or electronic form) as may be
specified in any Transaction Document or, if not so specified, in the form in
which they are generated and stored in the ordinary course, or as Customer may
direct.  Prior to deleting or destroying any such records, Service Provider
shall first offer to provide such records to Customer in the form in which they
then exist.

 

10.                               TECHNOLOGY; INTELLECTUAL PROPERTY RIGHTS

 

10.1.                     Customer Software

 

The list of Customer-Owned Software and Customer-Licensed Software, if any, that
is necessary for Service Provider to use to perform the Services shall be
identified in a “Customer Software” Schedule to a Transaction Document.  The
“Customer Software” Schedule shall be updated as provided therein and shall set
forth all Customer Software to be operated and/or used by Service Provider in
support of the Services covered by a Transaction Document.

 

10.2.                     Service Provider Software

 

The list of Service Provider Software that is necessary for Service Provider to
use to perform the Services shall be identified in a “Service Provider Software”
Schedule to a Transaction Document.  Service Provider shall not introduce any
additional Service Provider Software into the Customer Systems or the dedicated
information technology environments used by Service Provider and its
subcontractors to provide the Services without Customer’s prior written
approval.

 

33

--------------------------------------------------------------------------------


 

10.3.                     Service Provider Materials

 

Service Provider shall be the sole and exclusive owner of, including United
States and foreign intellectual property rights practiced by and/or incorporated
in (1) all Materials owned by Service Provider as of the Effective Date; (2) all
Materials, the ownership of which is acquired by Service Provider from Third
Parties after the Effective Date; (3) all Materials developed by Service
Provider after the Effective Date, including such Materials jointly developed by
Service Provider and/or its subcontractors with the Customer Group under this
Agreement; and (4) all Derivative Works prepared by Service Provider after the
Effective Date based upon Materials that are owned, licensed and/or developed by
Service Provider and/or its subcontractors, including such Materials jointly
developed with the Customer Group under this Agreement, but excluding from items
(1) through (4) the Customer Group Derivative Works and the intellectual
property rights practiced and/or embedded in such Derivative Works (collectively
the “Service Provider Materials”).  Service Provider hereby grants to the
members of the Customer Group the following license rights with respect to the
Service Provider Materials:

 

(a)         a worldwide, internal, non-exclusive, non-transferable, fully
paid-up license during the Term to use, execute, reproduce (as necessary to
support the Customer Group’s authorized use of such Service Provider Materials),
display, perform and distribute (internally within the Customer Group, and to
the Third Parties and Affiliates described in paragraph (b) below), such
Materials and to the extent necessary for the exercise of such license in such
Service Provider Materials, all Intellectual Property Rights: (i) on which such
Service Provider Materials so licensed depend, (ii) that are practiced by and/or
incorporated into any such Service Provider Materials and/or the Customer Group
Derivative Works by Service Provider or its subcontractors (i.e., developed by
Service Provider and/or its subcontractors), or (iii) that are necessary for the
use and maintenance of any such Service Provider Materials and/or such Customer
Group Derivative Works, in each case solely in the internal business operations
of the Customer Group (the “Customer Business”) by the Customer Group as
necessary and/or appropriate for receipt and use of the Services by the Customer
Group; and

 

(b)        the right to sublicense to Third Parties and Affiliates of the
Customer Group, at no charge, to do any of the foregoing as necessary and/or
appropriate for the members of the Customer Group to receive and use the
Services in the Customer Business; provided, that any such Third Party and
Affiliate has first executed agreements as required by this Agreement, to
protect Service Provider’s intellectual property rights in such Materials
including confidentiality provisions.

 

Such licenses include an obligation for Service Provider to deliver all such
Materials upon request by Customer but only to the extent such delivery is
reasonably necessary and/or appropriate for receipt and use of the Services by
the Customer Group.

 

10.4.                     Customer Group Materials

 

(a)         The members of the Customer Group shall be the sole and exclusive
owners of (i) all Materials owned by the members of the Customer Group as of the
Effective Date, (ii) all Materials, the ownership of which is acquired by the
members of the Customer Group from Third Parties after the Effective Date,
(iii) all Materials developed by the members

 

34

--------------------------------------------------------------------------------


 

of the Customer Group after the Effective Date, including United States and
foreign intellectual property rights practiced by and/or incorporated in such
Materials, and (iv) all the Customer Group Derivative Works including all United
States and foreign intellectual property rights practiced by and/or incorporated
in such Derivative Works, whether or not jointly developed with Service Provider
and/or its subcontractors (collectively, “Customer Group Materials”).

 

(b)        Customer hereby grants to Service Provider and the Approved
Subcontractors a worldwide, fully paid-up, non-exclusive license during the Term
to use, execute, reproduce, display, perform, distribute copies of, maintain,
modify, enhance, and prepare Derivative Works based upon, such Customer Group
Materials, for the sole purpose of providing the Services pursuant to the
Agreement.

 

(c)         Customer’s and its Affiliates’ trademarks, trade names and logos
under which Customer and its Affiliates market their services, together with
Customer’s and its Affiliates’ copyrights and know-how (collectively, the
“Customer Marks”) are the sole and exclusive property of Customer and/or its
Affiliates.  This Agreement does not convey any right to use the Customer Marks
except insofar as necessary to perform the Services under this Agreement.

 

10.5.                     Deliverables

 

(a)         Service Provider agrees to provide the Customer Group with any and
all technical information, computer or other specifications (including source
and object code), end user and programmer documentation, works of authorship or
other creative works or data, written, oral or otherwise expressed, relating to
materials (i) delivered by Service Provider or any of its employees, agents or
subcontractors (“Service Provider Representatives”) to Customer Group in
fulfillment of its obligations under  a Transaction Document, Change Order or
other written agreement under the Agreement, or (ii),which are an enhancement to
or modification or derivative work of any of the Customer Software or Customer
Business Applications (collectively, the “Deliverables”).  Deliverables do not
include Service Provider Materials.  Customer shall own all right, title and
interest in and to the Deliverables, including all Intellectual Property Rights
therein, except as otherwise specified in the applicable “Deviations from Terms
of Master Agreement” Schedule.

 

(i)          Service Provider expressly acknowledges that the Parties have
agreed that all aspects of the Deliverables and all work in process in
connection therewith are to be  considered “works made for hire” within the
meaning of the United States Copyright Act of 1976, as amended (the “Act”), and
that Customer is to be the “author” within the meaning of such Act.  All such
copyrightable Deliverables, as well as all copies of such Deliverables in
whatever medium fixed or embodied, shall be owned exclusively by Customer at its
creation, and Service Provider hereby expressly disclaims any interest in any of
them.  Customer hereby grants to Service Provider a non-exclusive limited
license during the Term to use, display, copy and make Derivative Works of the
Work Product solely for the purpose of providing the Services to Customer under
the applicable Transaction Document.

 

35

--------------------------------------------------------------------------------


 

(ii)         In the event (and to the extent) that the Deliverables created by
Service Provider and its Service Provider Representatives hereunder or any part
or element thereof is found as a matter of law not to be a “work made for hire”
within the meaning of the Act, Service Provider hereby irrevocably conveys and
assigns (and in the case of Deliverables not yet developed, hereby covenants
upon their development to irrevocably convey and assign) to Customer the sole
and exclusive right, title and interest in the ownership to all such
Deliverables, and all copies of any of them, without further consideration, and
agrees to assist Customer to register, and from time to time to enforce, all
Intellectual Property Rights and other rights and protections relating to the
Deliverables created hereunder in any and all countries.  Service Provider
acknowledges, and will cause all Service Provider Representatives to
acknowledge, that Customer will have the right to obtain and hold in its own
name the Intellectual Property Rights in and to the Deliverables.  Service
Provider shall place proprietary rights notices in favor of Customer on the
Deliverables at Customer’s request.

 

(b)        Customer hereby grants to Service Provider a worldwide, [***]
non-exclusive license to use, execute, reproduce, display, perform, distribute
copies of, maintain, modify, enhance, and prepare Derivative Works based upon,
such Deliverables and to have others perform the same on Service Provider’s
behalf, provided, that:

 

(i)          [***]

 

10.6.                     Additional Licenses to Customer

 

(a)         Commercially Available Service Provider Materials.  With respect to
those Service Provider Materials which are generally commercially available and
which are used by Service Provider and/or its subcontractors to provide the
Services as of the end of the Term, Service Provider hereby grants to the
members of the Customer Group a license which may be exercised at the expiration
or earlier termination of the Term to all such Materials (which license shall
permit a Third Party designated by Customer to use such Materials solely for the
members of the Customer Group’s benefit) [***].

 

(b)        Commercially Unavailable Service Provider Materials.  With respect to
those Service Provider Materials that are not generally commercially available
and which are used by Service Provider to provide the Services, but not
including the Service Provider Materials listed in the “Commercially Unavailable
Service Provider Tools” Schedule (the “Commercially Unavailable Service Provider
Tools”), Service Provider hereby grants to the members of the Customer Group a
worldwide, non-exclusive, non-transferable, license to such Service Provider
Materials [***] (i) to use, execute, reproduce (as necessary to support the
members of the Customer Group’s authorized use of such Service Provider
Materials), display, perform, distribute (internally within the Customer Group
and to the Third Parties and Affiliates described in (ii) below), maintain,
modify, enhance and prepare Derivative Works based upon, such Materials and to
the extent necessary for the exercise of such license in such Service Provider
Materials, all intellectual property: (A) on which such Service Provider
Materials so licensed depend, (B) that is practiced by and/or incorporated into
any such licensed Service Provider Materials and/or the Customer Group
Derivative Works by Service Provider or its

 

36

--------------------------------------------------------------------------------


 

subcontractors (e.g., developed by Service Provider and/or its subcontractors),
or (C) that is necessary for the use and maintenance of any such licensed
Service Provider Materials and/or such Customer Group Derivative Works,
exercisable from and after the date on which Service Provider is obligated to
provide Termination Assistance Services, in each case solely in connection with
the Customer Business in connection with the continued receipt and use by the
Customer Group of services which are the same as or similar to the Services, and
(ii) to sublicense to Third Parties and/or any Affiliates of the Customer Group,
[***] to do any or all of the foregoing; provided, that such Third Party or
Affiliate has first executed agreements as required by this Agreement, to
protect Service Provider’s intellectual property rights in such Service Provider
Materials including the confidentiality provisions.  As requested by Customer,
Service Provider shall provide maintenance for such Service Provider Materials
[***] to a Transaction Document or as the Parties may otherwise agree in good
faith.

 

(c)         [***]Licenses to Certain Materials.  Notwithstanding any other
provisions in this Agreement to the contrary, Service Provider hereby grants to
the members of the Customer Group a worldwide, [***] non-exclusive,
non-transferable, [***] license (i) to use, execute, reproduce (as necessary to
support the members of the Customer Group’s authorized use of such Service
Provider Materials), perform, distribute (internally within the Customer Group,
to the other Authorized Users and to the Third Parties and Affiliates described
in (ii) below), maintain, modify, enhance and prepare Derivative Works based
upon, (A) the Procedures Manual, (B) the Internal Use Code [***], (C) the
Customer Solution, and (D) to the extent necessary for the exercise of such
license in such Service Provider Materials, the intellectual property: (1) on
which such Service Provider Materials so licensed depend, (2) that is practiced
by and/or incorporated into any such licensed Service Provider Materials and/or
the Customer Group Derivative Works by Service Provider or its subcontractors
(e.g., developed by Service Provider and/or its subcontractors), or (3) that is
necessary for the use and maintenance of any such licensed Service Provider
Materials and/or such Customer Group Derivative Works, in connection with the
performance of and/or the receipt by and/or use by the Customer Group of
services which are the same as or similar to the Services, and (ii) to
sublicense to Third Parties and/or any Affiliates of the Customer Group, [***]
to do any or all of the foregoing; provided, that such third party or Affiliate
has first executed agreements as required by this Agreement, to protect Service
Provider’s intellectual property rights in such Service Provider Materials
including the confidentiality provisions.  [***]

 

(d)        Delivery of Materials; No License to Source Code.  Such licenses
include an obligation for Service Provider to deliver all such Materials upon
request by the Customer; provided, however, that Service Provider shall not be
obligated to [***] unless (i) expressly provided in this Agreement, or
(ii) [***] is provided under Service Provider’s standard terms and conditions
for such Materials.

 

(e)         “Customer Solution” means, with respect to a Tower, (i) the
functional, operational, technical, architecture and performance requirements
developed by the Parties and/or their respective Affiliates, contractors and
subcontractors for the information technology systems and other services
employed by Service Provider and/or the members of the Customer Group to
perform, provide, deliver, receive and/or use the Services; (ii) the business
and operating policies, and procedures employed by Service Provider and/or the
members of the Customer Group to be employed to provide, perform, deliver,
receive and/or use the Services;

 

37

--------------------------------------------------------------------------------


 

and (iii) the work plans, work flows, and/or charters developed by Parties with
respect to the development, implementation, performance, delivery, receipt and
use of the Services by the Parties, or either of them, with respect to the
development, implementation and operation of the items described in (i) and
(ii) above.

 

10.7.                     Obligations Regarding Materials

 

(a)         Legends.  The Parties shall reproduce copyright, patent and other
legends which appear on any portion of the Service Provider Materials or the
Customer Materials, as applicable,  and any Materials owned by any and all Third
Parties.

 

(b)        No Exclusion.  The Agreement shall not preclude Service Provider from
developing materials or providing services which are competitive with the
Customer Materials, except to the extent any of the same may infringe or use any
of the Customer Group’s Intellectual Property Rights (including the
Deliverables, except as otherwise provided in Section 10.5).

 

(c)         No Implied Licenses.  Neither the Agreement nor any disclosure made
hereunder grants any license to either Party under any Intellectual Property
Rights of the other Party, except for the licenses expressly granted under the
Agreement.

 

10.8.                     Knowledge Capital

 

Nothing in this Agreement will preclude Service Provider from marketing,
developing or using for itself or others, services or products that are the same
as or similar to those provided to the Customer Group by Service Provider
pursuant to this Agreement, as long as such services or products do not include
any Customer Software, Customer Company Information, Customer Data or Customer
Group Company Information.

 

10.9.                     Limitation on Grants of Rights

 

Any ownership or license rights herein granted to either Party in the Agreement
are limited by and subject to any Intellectual Property Rights owned by, and
terms and conditions of any license agreements with, applicable Third Party
Providers (excluding Service Provider and its Affiliates and its or their
permitted subcontractors); provided, however, to the extent any of the Materials
(including all Intellectual Property Rights embodied therein) are not owned by
or licensed to the Party with an obligation to grant a license or transfer
ownership of such Materials to the other Party (as described in this
Section 10), the Party with the obligation to grant such license or transfer
such ownership shall take such action as shall be necessary or required to
fulfill such obligations and promptly and timely grant such license or transfer
such ownership.

 

10.10.              Assignment

 

To the extent ownership of any of the Materials (including all Intellectual
Property Rights therein) is not, by operation of law, vested in the Party to
which ownership has been granted (as described in this Section 10), each Party
agrees to, and to cause its Affiliates to (and with respect to Service Provider,
cause Service Provider’s subcontractors to) assign and

 

38

--------------------------------------------------------------------------------


 

hereby assigns, without further consideration, the ownership of all right, title
and interest in such Materials (including all other Intellectual Property Rights
embodied therein) to the other Party and shall execute such other documents,
including patent assignments, and shall provide such additional information, all
as may be reasonably necessary to permit the assignee Party to obtain and
perfect in its own name all Intellectual Property Rights therein and thereto.

 

10.11.              Sale of an Affiliate

 

Customer may extend to (a) a Customer Group member that is sold or otherwise
transferred to a third party, (b) a business unit of any Customer Group member
that is sold or otherwise transferred to a third party, or (c) a business unit
of any Customer Group member that is distributed via a stock dividend or other
distribution to the shareholders of such Customer Group member (collectively a
“Transferred Affiliate”), a sublicense in each case for such Transferred
Affiliate’s use for its business only (but including the right to sublicense to
an outsourcing services provider for use solely in providing services to the
Transferred Affiliate), of the rights in Materials granted to Customer pursuant
to this Section 10; provided, however, (i) Service Provider must have provided
Services to such Transferred Affiliate directly from Service Provider or through
Customer, and (ii) such Transferred Affiliate must agree in writing to continue
to be bound by the obligations set forth in this Section 10 and other provisions
of the Agreement that protect Service Provider’s Intellectual Property Rights in
such Materials, including provisions that appropriately limit the use (by or for
such Transferred Affiliate only) and number of copies of such Materials.

 

11.                               CONFIDENTIALITY AND DATA

 

11.1.                     Company Information

 

Service Provider and Customer each acknowledge that the other Party may possess
and may continue to possess Company Information, which has commercial value in
such other Party’s business and is not in the public domain.  Such Company
Information may have been discovered or developed by such other Party or
provided to it by a Third Party, and such other Party may hold property rights
in such information by assignment, license or otherwise.

 

11.2.                     Obligations

 

(a)         Customer and Service Provider will each refrain from unauthorized
storage, disclosure and use and will hold as confidential through use of the
same level of care (including both facility physical security and electronic
security) to prevent unauthorized access by, storage, disclosure, publication,
dissemination to and/or use by Third Parties of, the Company Information of the
other Party as it employs to avoid unauthorized access, storage, disclosure,
publication, dissemination or use of its own information of a similar nature,
but in no event less than a reasonable standard of care.  The concept of a
“reasonable standard of care,” in the case of Company Information of the
Customer Group in the possession of Service Provider, shall include compliance
by Service Provider with the provisions of the “Customer Security Requirements”
Schedule and all Laws referred to in Section 3.2(a)(ii).  Notwithstanding the
foregoing confidentiality and similar obligations in this Section 11.2 (but
subject to the Parties’ obligations with regard to compliance with Law as set
forth in Section 

 

39

--------------------------------------------------------------------------------


 

3.2), the Parties may disclose to and permit use of the Company Information by
(i) in the case of Customer, other members of the Customer Group, the ultimate
parent company of Customer and any direct or indirect wholly or partially owned
subsidiaries of such ultimate parent company, and (ii) in the case of Service
Provider, to Affiliates and subcontractors of Service Provider that are
performing the Services, and (iii) in the case of both Parties and the other
members of the Customer Group, the ultimate parent company of either Customer or
Service Provider and their subsidiaries, their respective legal counsel,
auditors, contractors and subcontractors, banks and other financing sources and
their representatives where:  (A) such disclosure and use is reasonably
necessary, and is only made with respect to such portion of the Company
Information that is reasonably necessary, to permit Service Provider and members
of the Customer Group to perform their obligations or exercise their rights
hereunder, for the ultimate parent company of Customer to manage its investment
in Customer and its other such subsidiaries, or for their respective legal
counsel, auditors, contractors and subcontractors to provide the Services to or
on behalf of the members of the Customer Group or for the Customer Group to use
the Services or to assist with the management activities of the ultimate parent
company of Customer; (B) such auditors, contractors, subcontractors, banks and
other financing sources and their representatives are bound in writing by
obligations of confidentiality, non-disclosure and the other restrictive
covenants set forth in this Section 11.2, at least as restrictive and extensive
in scope as those set forth in this Section 11.2 (Service Provider agrees that
the “Form of Auditor Confidentiality Agreement” Exhibit shall be sufficient with
respect to Customer Auditors); and (C) Service Provider in the case of Customer
Company Information, and Customer in the case of Service Provider Company
Information, assumes full responsibility for the acts or omissions with respect
to the security and confidentiality of Company Information of the persons and
entities to which each makes disclosures of the Company Information of the other
Party no less than if the acts or omissions were those of Service Provider and
Customer respectively.  If requested by Customer, Service Provider shall enter
into a Business Associate Agreement in the “Form of Business Associate
Agreement” Exhibit.

 

(b)        Without limiting the generality of the foregoing, neither Party will
disclose the material commercial terms of the Agreement or the material
substantive positions of the Parties in the negotiation of the Agreement, except
to the extent permitted by this Section 11.2 and/or to enforce the terms of the
Agreement, without the prior written consent of the other Party.  Furthermore,
except as set forth in the Agreement, neither Service Provider nor Customer will
acquire any right in or assert any lien against the other Party’s Company
Information, and/or refuse to promptly return, provide a copy in the format
reasonably requested of, or destroy such Company Information upon the request of
the disclosing Party.

 

(c)         Notwithstanding any other provision of the Agreement, neither Party
nor the persons and entities to which a Party makes authorized disclosures of
the Company Information of the other Party shall be restricted in disclosing and
using knowledge, ideas, know-how and experience, including processes, methods,
techniques and concepts developed, conceived or acquired by either Party, its
Affiliates or their respective contractors and subcontractors in the course of
the performance of the Agreement and the performance and use of the Services,
which are retained in the minds of employees who have had access to the other
Party’s Company Information (without reference to any physical or electronic
embodiment of such information), unless such disclosure and/or use (i) shall
infringe any of the patent rights, copyrights or mask works rights or Trade
Secrets which are a part of the other Party’s Company

 

40

--------------------------------------------------------------------------------


 

Information, (ii) shall constitute a violation of any applicable Law or
(iii) shall involve the use, disclosure or reproduction of any Customer Data.

 

11.3.                     Exclusions

 

Notwithstanding the foregoing and excluding the Customer Group Personally
Identifiable Information, Section 11.2 shall not apply to any information which
Service Provider or Customer can demonstrate was or is:  (a) at the time of
disclosure to it, in the public domain; (b) after disclosure to it, published or
otherwise becomes part of the public domain as permitted by this Agreement or
through no fault of the receiving Party; (c) without a breach of duty owed to
the disclosing Party, is in the possession of the receiving party at the time of
disclosure to it; (d) received after disclosure to it from a Third Party who had
a lawful right to and, without a breach of duty owed to the disclosing Party,
did disclose such information to it; or (e) independently developed by the
receiving Party without reference to or use of, including any actions authorized
in Section 11.2(a), the Company Information of the disclosing Party.  Further,
either Party may disclose the other Party’s Company Information to the extent
required by Law (including in filings made under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended), or the rules of
any national stock exchange or any listing agreement with such stock exchange to
which such Party is or has elected to become subject.  However, in the event of
disclosure pursuant to an order of Court or governmental agency, and subject to
compliance with Law, the recipient of such Company Information shall give the
disclosing Party prompt notice to permit the disclosing Party an opportunity, if
available, to obtain a protective order or otherwise protect the confidentiality
of such information, all at the disclosing Party’s cost and expense; provided,
that Customer shall not be obligated to delay the filing or effectiveness of any
registration statement under the Securities Act of 1933, as amended, or the
offering or sale of any securities pursuant to any such registration statement
to accommodate such opportunity.  The receipt of Company Information under the
Agreement will not limit or restrict assignment or reassignment of employees of
Service Provider and the Customer Group within or between the respective Parties
and their Affiliates.

 

11.4.                     Data Ownership; Customer Data

 

(a) All Company Information of the Parties (including, in the case of Customer
Group, Customer Data, records and reports related to the Customer Group and the
Customer Business) whether in existence at the Execution Date of a Transaction
Document or compiled thereafter in the course of performing the Services, shall
be treated by the Parties (including the subcontractors of Service Provider) as
the exclusive property of the applicable Party and the furnishing of such
Company Information, or access to such items, by any Party shall not grant any
express or implied interest in the receiving Party and/or its subcontractors
relating to such Company Information, and the use by the receiving party and its
subcontractors’ of such Company Information shall be limited to such use as is
necessary for the performance of such Party’s obligations under the Agreement.

 

(b) Upon request at any time and from time to time and without regard to the
default status of the Parties under the Agreement, each Party and/or its
subcontractors shall promptly deliver to the other Party the Company Information
of such Party (including, in the case of Customer Group, all data, records and
related reports regarding the members of the

 

41

--------------------------------------------------------------------------------


 

Customer Group and the Customer Business) in such format as may be reasonably
requested by such Party and in such hard copy as exists on the date of the
request.

 

11.5.                     Loss of or Unauthorized Access to Company Information;
Intrusions

 

(a)         Safeguards.  Service Provider shall comply with the security
safeguards set forth in the “Customer Security Requirements” Exhibit.

 

(b)        Security Assessment.  Without limiting the generality of the
foregoing, Service Provider’s information security policies set forth in the
“Customer Security Requirements” Exhibit shall also address (i) regular
assessment and re-assessment of the risks to the security of Customer Data and
systems acquired or maintained by Service Provider and its agents and
contractors, including (A) identification of internal and external threats that
could result in a Security Breach, (B) assessment of the likelihood and
potential damage of such threats, taking into account the sensitivity of such
data and systems, and (C) assessment of the sufficiency of policies, procedures,
and information systems of Service Provider and its agents and subcontractors,
and other arrangements in place, to control risks; and (ii) protection against
such risks.

 

(c)         Media.  Service Provider shall remove all Customer Data from any
media taken out of service and shall destroy or securely erase such media in
accordance with the Security Requirements and otherwise in a manner designed to
protect against unauthorized access to or use of any Customer Data in connection
with such destruction or erasure.

 

(d)        Security Breach.  In the event Service Provider becomes aware of any
Security Breach caused by Service Provider acts or failure to act in accordance
with the terms of this Agreement, Service Provider shall, [***].  In the event
that Service Provider becomes aware of any Security Breach which is not caused
by Service Provider acts or failure to act other than in accordance with the
terms of this Agreement, Service Provider shall promptly (and in any event,
within no less than [***]) notify Customer of such Security Breach, and the
Parties shall reasonably cooperate with Customer and, at Customer’s request, any
law enforcement or regulatory officials, credit reporting companies, and credit
card associations, with respect to the investigation and remediation of such
Security Breach [***].

 

(e)         Intrusion Detection/Interception.  Service Provider will provide
Customer and its representatives with reasonable access to Service Provider’s
systems, policies and procedures relating to intrusion detection and
interception with respect to Service Provider systems used to provide the
Services for the purpose of examining, testing and assessing those systems,
policies and procedures in accordance with Section 9.7.

 

11.6.                     Limitation

 

The covenants of confidentiality and other restrictive covenants set forth
herein (a) will apply after the Effective Date to any Company Information
disclosed to the receiving Party before and after the Effective Date and
(b) will continue and must be maintained from the Effective Date through the
termination of the Services and (i) with respect to Trade Secrets, until such
Trade Secrets no longer qualify as Trade Secrets under applicable Law; (ii) with
respect to Confidential Information, for a period equal to the longer of [***]
after termination of the

 

42

--------------------------------------------------------------------------------


 

Parties’ relationship under the Agreement, or as long as required by applicable
Law; and (iii) with respect to Personally Identifiable Information, in
perpetuity.

 

11.7.                     Injunctive Relief

 

Service Provider acknowledges that its violation of Sections 11 may cause
irreparable harm, the amount of which would be impossible to estimate, thus
making any remedy at law or in damages inadequate.  Service Provider therefore
agrees that Customer shall have the right to apply to any court of competent
jurisdiction for an injunction compelling specific performance by Service
Provider of its obligations under the Agreement and/or the applicable
Transaction Document.  If Customer is not in default of its payment obligations
under the Agreement, Customer shall not be required to post any bond or other
security in connection with any such injunction.  This right will be in addition
to any other remedy available under this Agreement, at law or in equity
(including the right to recover damages).

 

12.                               TERMINATION

 

12.1.                     Termination by Customer

 

Customer may terminate the Agreement or any Transaction Document as specified
below in whole or, in the case of termination pursuant to Sections 12.1(a), (b),
(c), (d), in part, with respect to the affected Services, or in the case of
termination pursuant to Sections (e), (i), (j), (k) and (l), in part, with
respect to the affected Tower, for any of the following reasons:

 

(a)         Material Breach.  Upon written notice, if a material breach of the
Agreement or any Transaction Document by Service Provider that remains uncured
for thirty (30) days after receipt of written notice thereof by Customer to
Service Provider;

 

(b)        Service Level Termination Event.  Upon written notice, upon the
occurrence of a Service Level Termination Event, as defined in the “Service
Level Methodology” Schedule to a Transaction Document;

 

(c)         Persistent Breach.  Upon written notice, if there exists a series of
non-cured breaches or persistent, repeated breaches (relating to the same
Services, whether cured or non-cured) of the Agreement and/or any Transaction
Document by Service Provider that in the aggregate constitute a material breach
of this Agreement or any Transaction Document; provided, that all breaches which
Customer is basing its termination pursuant to this subsection shall have
occurred within the [***] period immediately preceding the notice of
termination;

 

(d)        Failure of Critical Services.  Upon written notice, if, as a result
of any act or omission of Service Provider or its subcontractors, any Critical
Service is not performed in accordance with the Agreement and performance of
such Critical Service is not resumed in accordance with the Agreement within the
period specified in the “Critical Services” Schedule to the applicable
Transaction Document, if any;

 

43

--------------------------------------------------------------------------------


 

(e)         Convenience.  For convenience with respect to any part of the
Services upon one hundred eighty (180) days written notice of the effective date
of such termination, by Customer to Service Provider;

 

(f)         Insolvency.  Upon written notice to Service Provider if Service
Provider admits in writing that it is unable to pay its debts or enters into or
files (or has filed or commenced against it) a petition, arrangement,
application, action or other proceeding seeking relief or protection under the
bankruptcy laws of the United States or any similar laws of the United States or
any state of the United States, and such proceeding is not dismissed or stayed
within thirty (30) days;

 

(g)        Change of Control of Service Provider.  In the event of a Change of
Control of Service Provider upon [***] written notice to Service Provider given
not later than [***] after Service Provider’s written notice to Customer of the
occurrence of such Change of Control;

 

(h)        Damages Cap Exceeded.  Service Provider causes damages to Customer in
excess of [***]of any of the damages caps set forth in [***] and Service
Provider does not agree to [***];

 

(i)          Force Majeure Failure.  In the event (1) any Force Majeure Event
lasts longer than (A) the period specified in the “Disaster Recovery
Requirements” Schedule to a Transaction Document for full recovery of the
affected Services, or (B) if no such period is specified, [***], and such Force
Majeure Event substantially prevents, hinders or delays Service Provider’s
performance of any material portion of the Services under any Transaction
Document, then Customer may upon written notice terminate the affected
Transaction Document in whole or in part with respect to the affected Tower; or
(2) Service Provider does not, on or before the [***] day following commencement
of a Force Majeure Event which continues beyond such [***] day (A) agree to
extend for an additional [***] the period during which Service Provider will
[***], then Customer may upon written notice terminate the Tower which includes
the affected Services;

 

(j)          Transition Failure.  If (i) the final Critical Transition Milestone
specified in the applicable Transition and Transformation Plan is not achieved
within [***] of the date specified in such Transition and Transformation Plan,
other than as a result of Customer’s failure to perform its obligations under
the Agreement (including its responsibilities and dependencies specified in the
Transition and Transformation Plan), or (ii) during the Transition, Service
Provider fails to comply with its obligations with respect to the provision of
Transition Services and such failure causes a material adverse impact on the
operations or businesses of Customer, then Customer may terminate this
Agreement, at Customer’s election by providing notice to Service Provider given
within ninety (90) days after the date of the event giving rise to Customer’s
right to terminate specified in Customer’s election to so terminate, effective
as of the date such notice is given or a later date specified in such notice;

 

(k)         Failure to Agree on Benchmark Adjustments.  Under the circumstances
set forth in the “Market Currency Procedures” Exhibit; or

 

44

--------------------------------------------------------------------------------


 

(l)          Termination for Regulatory Change.  Under the circumstances set
forth in Section 3.2(e).

 

In the event of any termination, Customer’s notice to Service Provider shall
specify a termination date no less than ninety (90) days after the date of the
notice (or such longer period as may be specified in this Section 12.1, above),
and, upon the cessation of the Services, the Charges for the portion of the
Services so terminated shall be removed from the “Charges” Schedule to the
Transaction Document and any other terms shall be equitably adjusted to reflect
the termination of such portion of the Services.  Customer’s right to terminate
the Agreement or any Transaction Document under this Section 12.1 shall be
subject to Customer’s payment of the applicable Termination Charges as specified
in Section 12.3.

 

12.2.                     Termination by Service Provider

 

Service Provider may terminate this Agreement if, and only if, Customer does not
pay amounts when due hereunder or comply with the payment obligations set forth
in Section 4.8 (Disputed Charges/Credits) within [***] after receiving such
notice.  In the event of a termination by Service Provider pursuant to this
Section, Customer shall pay to Service Provider as its exclusive remedy (in
addition to any accrued and unpaid charges) the Termination Charge described in
Section 12.3.

 

12.3.                     Termination Charges

 

(a)         Payment of Termination Charges.  In the event of a termination of
the Agreement or any Transaction Document pursuant to Sections 12.1 or 12.2,
Customer shall pay Service Provider the applicable Termination Charge, if any,
specified in the “Charges” Schedule to a Transaction Document [***].

 

(b)        Cessation of Charges.  Except as set forth in Sections 12.3(a) and
12.4(d), Customer shall not be obligated to pay any Charges that would otherwise
accrue and be payable by Customer pursuant to the Agreement or any Transaction
Document after the effective date of the expiration or termination of the
Agreement or any such Transaction Document.

 

12.4.                     Termination Assistance Services

 

(a)         Cooperation.  The Parties agree that Service Provider will cooperate
with the members of the Customer Group to assist in the orderly transfer of the
services, functions, responsibilities, tasks and operations comprising the
Services under each Transaction Document provided by Service Provider thereunder
to one or more members of the Customer Group itself or a Successor Service
Provider in connection with the expiration or earlier termination of the
Agreement and/or each Transaction Document for any reason, however described. 
The Services include Termination Assistance Services and the Termination
Assistance Services shall include (i) providing the members of the Customer
Group and their respective agents, contractors and consultants, as necessary,
with the services described in the “Termination Assistance Services” Schedule to
a Transaction Document and such other portions of the Services as Customer may
request; and (ii) providing the members of the Customer Group and Third Parties
participating in the transition activities, with access to the Procedures Manual
developed for Customer, materials, equipment, software and other

 

45

--------------------------------------------------------------------------------


 

resources (including human resources) used by Service Provider to deliver the
Services, as reasonably necessary to support the transition of the relevant
Services from Service Provider to performance by the members of the Customer
Group or one or more Successor Service Providers of functions to replace such
Services; provided, however, that such Third Parties comply with Service
Provider’s security and confidentiality requirements, including execution of a
confidentiality agreement consistent with each of the terms hereof.  Neither the
Term of the Agreement nor the term of any Transaction Document shall be deemed
to have expired or terminated until the Termination Assistance Services
thereunder are completed and the Services are fully transferred to Customer or
Customer’s designee.

 

(b)        Commencement.  Upon Customer’s request Service Provider shall provide
Termination Assistance Services in connection with migrating the work of the
Customer Group to the members of the Customer Group or a Successor Service
Provider commencing up to one (1) year prior to expiration, or upon and after
any notice of termination of or non-renewal of the Agreement or any Transaction
Document.  In no event will Customer’s holding of monies in compliance with
Section 4.8 be considered a failure by Customer to pay amounts due and payable
hereunder. Further, Service Provider shall provide the Termination Assistance
Services in accordance with this Section 12.4 even in the event of Customer’s
material breach, including an uncured payment default, with or without an
attendant termination for cause by Service Provider, so long as Customer pays
Service Provider for the Termination Assistance Services in accordance with this
Section 12.4.  [***]

 

(c)         Duration. Termination Assistance Services shall be provided through
the effective date of the expiration or termination of each Transaction Document
being terminated. Upon request by Customer, the effective date of such
expiration or termination, the Termination Assistance Services shall be provided
for the remainder of the Termination Assistance Period as set forth in
Section 2.2.

 

(d)        Charges.  If any Termination Assistance Services provided by Service
Provider requires the utilization of additional resources that Service Provider
would not otherwise use in the performance of the Agreement and applicable
Transaction Document(s), but for which there is a current Baseline or other
applicable Charging Mechanic, Customer will pay Service Provider for such usage
at the then-current applicable Transaction Document(s) Charges and in the manner
set forth in the applicable Transaction Document(s).  If the Termination
Assistance Services requires Service Provider to incur costs that Service
Provider would not otherwise incur in the performance of the other Services
under the Agreement and applicable Transaction Document(s), then Service
Provider shall notify Customer of the identity and scope of the activities
requiring that Service Provider incur such costs and the projected amount of the
charges that will be payable by Customer for the performance of such
assistance.  Such charges shall be commercially reasonable and consistent with
the other Charges.  Upon Customer’s authorization, Service Provider shall
perform the assistance and invoice Customer for such Charges.  Customer shall
pay Service Provider for authorized, additional charges incurred to provide such
assistance to Customer in accordance with Section 4.4(b).

 

46

--------------------------------------------------------------------------------


 

12.5.                     Other Rights Upon Termination

 

At the expiration or earlier termination of the Agreement and/or any Transaction
Document for any reason, however described, Service Provider agrees in each such
instance, as applicable:

 

(a)         Hardware.  Unless otherwise agreed pursuant to a Transaction
Document, upon Customer’s request, Service Provider agrees to sell to Customer
or its designee for[***], the Service Provider Equipment owned by Service
Provider then currently being used by Service Provider primarily dedicated to
perform the Services or the portion of the Services covered by the Transaction
Document, as applicable.  In the case of such Service Provider Equipment that
Service Provider is leasing, Service Provider agrees to permit Customer or its
designee to either buy-out the lease on the Service Provider Equipment and
purchase the Service Provider Equipment from the lessor or, to the extent it is
permitted to do so under any such lease, assume the lease(s) and secure the
release of Service Provider thereon.  Customer shall be responsible for any
sales, use or similar taxes associated with such purchase of such Service
Provider Equipment or the assumption of such leases.

 

(b)        Service Provider Licensed Software.  Unless otherwise agreed pursuant
to a Transaction Document, if Service Provider has licensed or purchased and is
using any generally commercially available Service Provider Licensed Software to
provide the Services to the Customer Group at the date of expiration or
termination of the Agreement and/or any Transaction Document, Customer may elect
in its sole discretion to take a transfer or an assignment of any and all of the
licenses for such software and any attendant maintenance agreement used by
Service Provider primarily to provide the Services, which licenses and
maintenance agreements shall in all cases be kept current and fully paid by
Service Provider through the date of transfer to Customer.  To the extent any
such licenses for Service Provider Software and the attendant current
maintenance agreements are not primarily used to provide the Services or are not
transferable by Service Provider to Customer, Service Provider shall procure for
Customer, in Customer’s name, and at Customer’s expense, a license for such
Service Provider Software and a maintenance agreement for such Service Provider
Software.  In both of the instances described in the preceding two sentences
such license and maintenance agreements shall be for a scope of use and hardware
level appropriate for Customer’s operations at the time of transfer and/or
delivery to Customer.

 

(c)         Service Provider Employees.  Upon the date of expiration or
termination of the Agreement or any Transaction Document for any reason, the
Customer Group or its designee shall have the right to make offers of employment
to any or all Service Provider employees performing Services hereunder or under
such Transaction Document.  Promptly after either Party sends the other Party
written notice of termination or expiration with the prior consent of each
Service Provider employee (each of whom Service Provider will notify of
Customer’s interest), subject to the agreement of Service Provider employee(s),
Service Provider agrees to supply Customer with the names and resumes requested
by Customer for the purpose of exercising its rights under this Section 12.5, at
no charge.  Subject to applicable Law, Customer’s rights under this Section 12.5
will take precedence over any Service Provider/employee employment contract or
covenant that may otherwise limit an employee’s right to accept employment with
the Customer Group.

 

47

--------------------------------------------------------------------------------


 

(d)        Return of Data.  Service Provider and/or its subcontractors shall
promptly deliver to Customer the Company Information (including all data,
records and related reports regarding the Customer Group, the Customer Business
and the Services) in such format as may be reasonably requested by Customer and
in such hard copy as then exists.

 

12.6.                     Survival of Selected Provisions

 

(a)         Survival.  Notwithstanding the expiration or earlier termination of
the Services, the Agreement or any Transaction Document for any reason however
described, the following Sections of the Agreement shall survive any such
expiration or termination:  Section 10.3, Section 10.4, Section 10.5,
Section 10.6, Section 10.7, Section 10.8, Section 10.10,  Section 11.2,
Section 11.3, Section 11.4, Section 11.6, Section 12.3, Section 12.4,
Section 12.5, Section 12.6, Section 13, Section 14, Section 0, and Section 17. 
Upon termination or expiration of the Agreement, all rights and obligations of
the Parties under the Agreement shall expire, except those rights and
obligations under those Sections specifically designated to survive in this
Section 12.6(a).

 

(b)        Claims.  Except as specifically set forth in the Agreement, all
claims by any Party accruing prior to the expiration or termination date shall
survive the expiration or earlier termination of the Agreement, subject to any
applicable statute of limitations.

 

13.                               LIABILITY

 

13.1.                     Liability Caps

 

(a)         Direct Damages Cap.  Except as provided in Section 13.2, the
liability of each party in the aggregate for all claims arising under or
relating to this Agreement, regardless of the form of action, whether based on
contract, warranty, tort (including negligence), statute or otherwise, including
liability arising out of or resulting from the performance or non-performance by
Service Provider and its subcontractors of the Services and its obligations
under the Agreement, shall be limited to [***] the “Direct Damages Cap”).

 

(b)        [***]

 

(c)         Excluded Damages.  Neither Party shall be liable for damages that
constitute [***], even if such Party has been advised of the possibility of such
losses or damages. For avoidance of doubt, [***], shall not apply to profit or
revenue associated with amounts payable to Service Provider hereunder.

 

13.2.                     Exclusions

 

(a)         Circumstances to which Direct Damages Cap Does Not Apply:  [***] 
Notwithstanding Section 13.1, the Direct Damages Cap (the limitations on the
types and amounts of damages set forth in Section 13.1) shall not apply to
damages or other payments arising out of any of the following, and no such
damages or payments shall be included in calculating the Direct Damages Caps
[***].

 

48

--------------------------------------------------------------------------------


 

(b)        Circumstances to which “Excluded Damages” Provision Does Not Apply
[***].  Notwithstanding the limitation on the types of damages pursuant to
Section 13.1(c), each Party shall also be subject to damages other than Direct
Damages [***] arising out of the following: [***].

 

(c)         [***].

 

13.3.                     Direct Damages

 

(a)         Except as provided in Section 13.2(a) and (b), neither Party shall
have any liability, whether based on contract, tort (including negligence),
warranty, guarantee or any other legal or equitable grounds, to the other Party
for any damages other than Direct Damages.  “Direct Damages” shall mean [***].

 

(b)        [***]

 

13.4.                     [***]

 

[***]

 

13.5.                     Remedies

 

At its option, either Party may seek all remedies available to it under law and
in equity, including injunctive relief in the form of specific performance to
enforce the Agreement and/or actions for damages.

 

14.                               INDEMNITIES

 

14.1.                     Indemnity by Service Provider

 

Service Provider will indemnify and hold harmless Customer, the other members of
the Customer Group, its and their Affiliates, and the respective current, future
and former officers, directors, employees, agents, successors and assigns of
each of the foregoing, and each of the foregoing persons or entities (the
“Customer Indemnitees”) on demand, from and against any and all Losses incurred
by any of them, and shall defend the Customer Indemnitees against all Claims
arising from or in connection with:

 

(a)         all Claims that any Covered Resources or Customer Group’s use
thereof (or access to  or exercise of any other rights granted under this
agreement with respect to such Covered Resources) in connection with the
Services or any Third Party’s use (or access to  or exercise of any other rights
granted under this agreement with respect to such Covered Resources) thereof
authorized by Service Provider in any circumstance, infringes or misappropriates
the Intellectual Property Rights of a Third Party; provided, however, that
Service Provider shall have no liability or obligation to any of the Customer
Indemnitees under this Section 14.2 to the extent that the claim of infringement
or misappropriation is caused by:  (i) such Customer Indemnitee’s modification
of such Covered Resource, except as authorized by Service Provider in writing;
(ii) such Customer Indemnitee’s use of such Covered Resource in combination with
any product or equipment not owned or provided by Service Provider,

 

49

--------------------------------------------------------------------------------


 

except where Service Provider knew that such combination would be or was used by
Customer or such Customer Indemnitee and did not object (Service Provider will
be deemed to have knowledge of such combinations only if they are described or
referred to in,  or are reasonably apparent from, the Agreement or any
documentation exchanged by Service Provider, its Affiliates and subcontractors
and the members of the Customer Group and, in each case, their respective
representatives); (iii) resources provided by the Customer or Customer Group for
use by Service Provider and/or its subcontractors; (iv) business processes that
were used by the Customer Group before they were taken over in whole or in part
by Service Provider; (v) Services or the results thereof conforming to or based
upon designs or specifications provided by members of the Customer Group or at
the direction of members of the Customer Group; or (vi) Customer Indemnitees use
of “information” which is not a Deliverable or Software in a manner not
authorized by Service Provider in writing.  If any Covered Resource provided by
Service Provider hereunder is held to constitute, or in Service Provider’s
reasonable judgment is likely to constitute, an infringement or
misappropriation, Service Provider will in addition to its indemnity
obligations, at its expense and option, and after consultation with Customer
regarding Customer’s preference in such event, either:  (w) procure the right
for Customer Indemnitees to continue using such Covered Resource; (x) replace
such Covered Resource with a non-infringing equivalent, provided that such
replacement does not result in a degradation of the functionality, performance
or quality of the Covered Resource; (y) modify such Covered Resource, or have
such Covered Resource modified, to make it non-infringing, provided that such
modification does not result in a degradation of the functionality, performance
or quality of the Covered Resource; or (z) create a feasible workaround that
would not have any adverse impact on the Customer Group;

 

(b)        all Claims by employees of Service Provider, its Affiliates or
subcontractors arising out of or relating to this Agreement, except to the
extent of any indemnification obligation of Customer to any Service Provider
Affiliate or subcontractor or to the extent caused by the negligence or willful
misconduct of any member of the Customer Group or any of their Affiliates or
contractors (but excluding Service Provider and its Affiliates and
subcontractors from such exception);

 

(c)         all Claims arising out of, resulting from or related to any act or
omission of Service Provider in its capacity as an employer of a Person and
arising out of or relating to (i) Laws for the protection of Persons who are
members of a protected class or category of Persons, (ii) sexual discrimination
or harassment, and (iii) any other aspect of the employment relationship or its
termination (including claims for breach of an express or implied contract of
employment) which arose when the Person asserting the claim, demand, charge,
actions, cause of action or other proceeding was an employee of or candidate for
employment by Service Provider;

 

(d)        all Claims for bodily injuries, death or damage to tangible personal
or real property, to the extent caused by negligent, grossly negligent or
reckless acts or omissions or tortious willful misconduct of Service Provider or
any of its Affiliates or subcontractors;

 

(e)         all Claims (i) by Governmental Authorities for fines and penalties
arising from a violation by Service Provider, its Affiliates or subcontractors
of the Laws applicable to Service Provider, as set forth in Section 3.2(a)(ii),
(excluding any such violation to the extent

 

50

--------------------------------------------------------------------------------


 

caused by a member of the Customer Group) and (ii) by Third Parties arising from
such a violation to the extent that the resulting Losses are of the type which
such Law applicable to Service Provider was intended or is generally understood
to be intended to avoid, prevent or mitigate;

 

(f)         all Claims for Service Provider’s tax liabilities arising from
Service Provider’s provision of Services, as set forth in Section 4.2;

 

(g)        all Claims arising out of the failure of Service Provider to obtain
Required Consents which are the responsibility of Service Provider in accordance
with Section 9.5, except to the extent that any such failure or inability
results from Customer’s failure to perform any of its obligations under the
Agreement;

 

(h)        all Claims that any personnel supplied by Service Provider, its
Affiliates and/or their permitted subcontractors under the Agreement is an
employee or agent of Customer, except to the extent that Customer’s actions
other than in accordance with the Agreement or Service Provider’s direction are
determined to have created an employer-employee or agency relationship with such
personnel, including, (i) the cost of any employee benefits Customer is required
to provide to or pay for on behalf of any personnel supplied by Service
Provider, its Affiliates and/or their permitted subcontractors, and (ii) any
Claim brought by any personnel supplied by Service Provider, its Affiliates
and/or permitted subcontractors against Customer based upon the
employer-employee relationship;

 

(i)          any Claim resulting from Service Provider’s misappropriation of
confidential information in breach of its obligations under Section 11.4 with
respect to Customer Company Information (excluding circumstances in which the
unavailability of Customer Data is directly caused by technical or other
operational problems, or any of the circumstances referred to in Section 17.13);
and

 

(j)          any Claims resulting from Service Provider’s breach of its
representations, warranties or covenants set forth in Sections 6.2(a),
6.2(b) and 6.2(i).

 

14.2.                     Indemnity by Customer

 

Customer will indemnify and hold harmless Service Provider and its Affiliates,
and the respective current, future and former officers, directors, employees,
agents, successors and assigns of each of the foregoing, and each of the
foregoing persons or entities (the “Service Provider Indemnitees”) on demand,
from and against any and all Losses incurred by any of them and shall defend the
Service Provider Indemnitees against all Claims arising from or in connection
with:

 

(a)         all Claims that any Customer Software, or Service Provider’s use
thereof in accordance with the terms of this Agreement, infringes or
misappropriates the Intellectual Property Rights of a Third Party; provided,
however, that Customer shall have no liability or obligation to any of the
Service Provider Indemnitees under this Section 14.2(a) to the extent that the
claim of infringement or misappropriation is caused by:  (i) such Service
Provider Indemnitee’s modification of such Customer Software, except as
authorized by Customer in writing; (ii) such Service Provider Indemnitee’s use
of such item in combination with any

 

51

--------------------------------------------------------------------------------


 

product or equipment not owned or provided by Customer, except where Customer
knew that such combination would be used by Service Provider or such Service
Provider Indemnitee and did not object (Customer will be deemed to have
knowledge of such combinations only if they are described in or reasonably
inferred from the Agreement or any documentation exchanged by Service Provider,
its Affiliates and subcontractors and the members of the Customer Group and, in
each case, their respective representatives); or (iii) any Customer Software
incorporated in any Work Product.  If any Customer Software provided by Customer
hereunder is held to constitute, or in Customer’s reasonable judgment is likely
to constitute, an infringement or misappropriation, Customer will in addition to
its indemnity obligations, at its expense and option, and after consultation
with Service Provider regarding Service Provider’s preference in such event,
either:  (w) procure the right for Service Provider Indemnitees to continue
using such Customer Software; (x) replace such Customer Software with a
non-infringing equivalent, provided that such replacement does not result in a
degradation of the functionality, performance or quality of the deliverable or
item; (y) modify such Customer Software, or have such Customer Software
modified, to make it non-infringing, provided that such modification does not
result in a degradation of the functionality, performance or quality of the
Customer Software; or (z) create a feasible workaround that would not have any
adverse impact on Service Provider;

 

(b)        all Claims by employees of Customer, its Affiliates or subcontractors
 (excluding Service Provider and its Affiliates and their subcontractors)
arising out of or relating to this Agreement, except to the extent of any
indemnification obligation of Service Provider to any Customer Indemnitee or to
the extent caused by the negligence or willful misconduct of Service Provider,
its Affiliates or their subcontractors;

 

(c)         all Claims arising out of, resulting from or related to any act or
omission of any member of the Customer Group in its capacity as an employer of a
Person and arising out of or relating to (i) Laws for the protection of Persons
who are members of a protected class or category of Persons, (ii) sexual
discrimination or harassment, and (iii) any other aspect of the employment
relationship or its termination (including claims for breach of an express or
implied contract of employment) which arose when the Person asserting the claim,
demand, charge, actions, cause of action or other proceeding was an employee of
or candidate for employment by any member of the Customer Group;

 

(d)        all Claims for bodily injuries, death or damage to tangible personal
or real property, to the extent caused by negligent, grossly negligent or
reckless acts or omissions or tortious willful misconduct of Customer or any of
its Affiliates or subcontractors (excluding Service Provider and its Affiliates
and their subcontractors);

 

(e)         all Claims (i) by Governmental Authorities for fines and penalties
arising from a violation by Customer, its Affiliates or subcontractors
(excluding Service Provider and its Affiliates and their subcontractors) of the
Laws applicable to Customer (excluding any such violation to the extent caused
by Service Provider, its Affiliates or subcontractors) and (ii) by Third Parties
arising from such a violation to the extent that the resulting Losses are of the
type which such Law applicable to Customer was intended or is generally
understood to be intended to avoid, prevent or mitigate;

 

52

--------------------------------------------------------------------------------


 

(f)         all Claims arising out of the failure of Customer to obtain, or
cause to be obtained, any consent or approval required for Service Provider and
its permitted subcontractors to use the Customer Assets, or any component
thereof, to the full extent provided in the Agreement, including any failure or
inability to obtain Required Consents which are the responsibility of Customer
in accordance with Section 9.5;

 

(g)        any Claims resulting from Customer’s breach of its representations,
warranties or covenants set forth in Sections 6.1(a), 6.1(b) and 6.1(e);

 

(h)        all Claims for Customer’s tax liabilities, if any, as set forth in
Section 4.2;

 

(i)          all Claims that any Customer personnel is an employee or agent of
Service Provider, except to the extent that Service Provider’s actions other
than in accordance with the Agreement or Customer’s direction are determined to
have created an employer-employee or agency relationship with such personnel,
including, (i) the cost of any employee benefits Service Provider is required to
provide to or pay for on behalf of any Customer personnel, and (ii) any Claim
brought by any Customer personnel against Service Provider based upon the
employer-employee relationship; and

 

(j)          any Claim resulting from Customer’s misappropriation of
confidential information in breach of its obligations under Section 11.4 with
respect to Service Provider Company Information.

 

14.3.                     Indemnification Procedures

 

An indemnified Party under this Section 14 shall promptly notify the
indemnifying Party of any Claim with respect to which it seeks indemnity under
this Section 14.  An indemnifying Party may participate, at its own expense, in
the defense of such Claim.  If it so elects within a reasonable time after
receipt of such notice, an indemnifying Party may, except as provided in the
immediately following sentence and the last sentence of this paragraph, assume
the defense of such Claim, with counsel reasonably satisfactory to the
indemnified Party to represent the indemnified Party and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified Party shall have the right to retain its own
counsel, but the fees and expense of such counsel shall be at the expense of
such indemnified Party unless, (a) the indemnifying Party and the indemnified
Party shall have mutually agreed otherwise, or (b) the named Parties to any such
proceeding (including any impleaded parties) include both the indemnifying Party
and the indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential conflicting interests between
them.  It is agreed that the indemnifying Party shall not, in respect of the
legal expense of any indemnified Party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified Parties and that all such fees and expenses shall be
reimbursed as they are incurred.  The indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent.  No
indemnifying Party shall, without the prior written consent of the indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such indemnified

 

53

--------------------------------------------------------------------------------


 

Party (i) if such settlement: (A) involves any form of relief other than the
payment of money, (B) any finding or admission of any violation of any Law or
any of the rights of any person, or (C) has any adverse effect on any other
Claims that have been or may be made against the indemnified Party, or (ii) if
such settlement involves only the payment of money, unless it includes an
unconditional release of such indemnified Party of all liability on all
indemnified claims that are the subject of such proceeding.  An indemnified
Party may assume control of the defense of any Claim if (1) it irrevocably
waives its right to indemnity under this Section 14, or (2) without prejudice to
its full right to indemnity under this Section 14 (aa) the indemnifying Party
fails to provide reasonable assurance to the indemnified Party of its financial
capacity to defend or provide indemnification with respect to such Claim,
(bb) the indemnified Party determines in good faith that there is a reasonable
likelihood that a Claim would materially and adversely affect it or any other
indemnitees other than as a result of monetary damages that would be fully
reimbursed by an indemnifying Party under the Agreement, or (cc) the
indemnifying Party refuses or fails to timely assume the defense of such Claim.

 

An indemnifying Party required to provide an indemnity to an indemnified Party
under this Section 14 shall have no obligation for any Claim under this
Section if:

 

(x)            the indemnified Party fails to timely notify the indemnifying
Party of such Claim as provided above, but only to the extent that the defense
of such Claim is prejudiced by such failure;

 

(y)           the indemnified Party fails to tender control of the defense of
such Claim to the indemnifying Party as provided in this Section 14.3; or

 

(z)            the indemnified Party fails to provide the indemnifying Party
with reasonable cooperation in the defense of such Claim (the cost thereof to be
borne by the indemnifying Party).

 

The indemnified Party shall mitigate the Losses, using commercially reasonable
efforts,  associated with any Claim for which it seeks indemnification pursuant
to this Section.

 

15.                               INSURANCE AND RISK OF LOSS

 

15.1.                     Service Provider Insurance

 

During the Term of the Agreement, Service Provider shall maintain and keep in
force, at its own expense and without limiting its indemnity obligations as set
forth in Section 14, the following minimum insurance coverages and limits in
accordance with this Agreement in forms and with insurance companies qualified
to do business in the states where the Services are performed:

 

(a)         workers’ compensation insurance, with statutory limits as required
by the various Laws applicable to the employees of Service Provider and any
Service Provider subcontractor that provides or performs any of the Services;

 

(b)        employer’s liability insurance, for employee bodily injuries and
deaths, with a limit of [***] each accident.  Excess liability insurance may be
used to satisfy the limit

 

54

--------------------------------------------------------------------------------


 

requirement in this paragraph (b).  Such excess liability policy shall exceed
the underlying policy without gaps in limits and provide coverage as broad as
the underlying insurance coverage;

 

(c)         commercial general liability insurance, covering claims for bodily
injury, death and property damage, including premises and operations,
independent contractors, products, services and completed operations (as
applicable to the Services), personal injury, contractual, and broad-form
property damage liability coverages, with limits as follows: 
(i) occurrence/aggregate limit of [***] for bodily injury, death and property
damage per occurrence and [***] combined aggregate; or (ii) split liability,
without aggregate limits, of (A) [***] for bodily injury per person; (B) [***]
for bodily injury per occurrence; and (C) [***] per occurrence for property
damage.  Excess liability insurance may be used to satisfy the limit requirement
in this paragraph (c).  Such excess liability policy shall exceed the underlying
policy without gaps in limits and provide coverage as broad as the underlying
insurance coverage. Customer shall be named as an additional insured under this
policy;

 

(d)        commercial automobile liability insurance, covering owned, non-owned
and hired vehicles, with limits as follows:  (i) combined single limit of [***]
for bodily injury, death and property damage per occurrence; or (ii) split
liability limits of (A) [***] for bodily injury per person; (B) [***] for bodily
injury per occurrence; and (C) [***] for property damage.  Excess liability
insurance may be used to satisfy the limit requirements in this paragraph (d). 
Such excess liability policy shall exceed the underlying policy without gaps in
limits and provide coverage as broad as the underlying insurance coverage.
Customer shall be named as an additional insured under this policy;

 

(e)         all-risk property insurance, on a replacement cost basis, covering
the real and personal property of Service Provider which Service Provider is
obligated to insure by the Agreement; such real and personal property may
include buildings, equipment, furniture, fixtures and supply inventory;

 

(f)         professional liability errors and omissions insurance, with a limit
of [***] per occurrence and in the aggregate; such insurance shall include
coverage for claims and losses with respect to network risks (such as data
breaches, unauthorized access/use, ID theft, damage/loss/theft of data) and
intellectual property infringement such as copyrights, trademarks, servicemarks,
and trade dress; the retroactive coverage date shall be no later than the policy
effective date.  IBM will continue such insurance coverages for the Term of the
Agreement and for a period of two (2) years following the termination of the
Agreement, as long as such coverage remains commercially available and
financially viable in the market place; and

 

(g)        Employee dishonesty coverage for loss of money, securities and other
tangible property belonging to Customer Group resulting directly from a
fraudulent or  dishonest act of IBM employees while performing professional
services for Customer in a minimum amount of not less than [***] per occurrence
and in the aggregate.

 

Service Provider shall deliver certificates of insurance verifying such
coverage, in a form acceptable to Customer, prior to the Commencement Date. 
Following the

 

55

--------------------------------------------------------------------------------


 

Commencement Date, Service Provider shall provide certificates of insurance
verifying such coverage upon Customer’s written request.  Service Provider
agrees to provide, in a form acceptable to Customer, renewals of such
certificates of insurance upon receipt of such renewals.  Receipt and/or
acceptance by Customer of any certificate of insurance that does not satisfy the
coverage criteria set forth in this Section 15, shall not operate as a waiver of
Service Provider’s obligations hereunder.

 

The required insurance shall be provided by insurance companies [***].  Should
any of the policies described herein be canceled before the expiration date
thereof, the insurer affording coverage will endeavor to mail 30 days written
notice to the certificate holder named herein, but failure to mail such notice
shall impose no obligation of liability of any kind upon the insurer affording
coverage, its agents or representatives.  No such cancellation or any material
modification shall affect Service Provider’s obligation to maintain the
insurance coverages required by the Agreement.  Service Provider and any
subcontractors performing any portion of the Services under this Agreement shall
name Customer as an additional insured on all policies described above other
than the workers’ compensation, property and crime insurance policies.  All
liability insurance policies described in paragraphs (a) through (e) above shall
be written on an “occurrence” policy form, except for Errors & Omissions
coverage, which is on a claims made basis.  Customer shall be named as loss
payee as its interest may appear on the property and crime insurance policies of
Service Provider.  Service Provider shall be responsible for payment of any and
all deductibles, self-insured retentions, and self-insurance carried by Service
Provider under its insurance program(s).  The coverage afforded under any
insurance policy obtained by Service Provider pursuant to the Agreement shall be
primary with respect to Service Provider’s acts or omissions.  Service Provider
shall not perform under the Agreement without the prerequisite insurance.  If
Service Provider fails to comply with any of the insurance requirements herein,
upon written notice to Service Provider by Customer and a thirty (30) day cure
period, Customer shall have the right, but not the obligation, to provide or
maintain any such insurance, and to deduct the cost thereof from any amounts due
and payable to Service Provider under this Agreement, or, in the event there are
no such amounts due and payable, Service Provider shall reimburse Customer for
such costs on demand.

 

The Parties do not intend to shift all risk of loss to insurance.  The naming of
Customer as additional insured is not intended to be a limitation of Service
Provider’s liability and shall in no event be deemed to, or serve to, limit
Service Provider’s liability to Customer to available insurance coverage or to
the policy limits specified in this Section 15 nor to limit Customer’s rights to
exercise any and all remedies available to Customer under contract, at law or in
equity.

 

15.2.                     Risk of Property Loss

 

Service Provider and Customer each shall be responsible for damages to their
respective tangible personal or real property (whether owned or leased), and
each Party agrees to look only to their own insuring arrangements (if any) with
respect to such damages; provided, however, that either Party shall be
responsible for damages to tangible property under its and/or its Affiliates
and/or subcontractors control.

 

56

--------------------------------------------------------------------------------


 

15.3.                     Waiver of Subrogation

 

Service Provider waives all rights to recover against Customer for any loss or
damage to its tangible personal property (whether owned or leased) from any
cause covered by insurance maintained by Service Provider, including any
deductible or self-insured retention.  Service Provider will cause its insurers
to issue appropriate waivers of subrogation rights endorsements to the [***]
policies maintained by Service Provider, provided, however, that with respect to
the worker’s compensation policy, such waiver of subrogation shall not apply in
instances of [***].

 

16.                               DISPUTE RESOLUTION

 

16.1.                     Disputes in General

 

The Parties will resolve all Disputes in accordance with the procedures
described in the “Dispute Resolution Procedures” Exhibit.

 

16.2.                     Continued Performance

 

Except where directly prevented from doing so by the matter in Dispute, the
Parties agree to continue performing their respective obligations under this
Agreement while any Dispute is being resolved unless and until such obligations
are terminated by the termination or expiration of the Agreement.

 

16.3.                     Exceptions to Dispute Resolution Procedures

 

Notwithstanding any other provision of the Agreement, either Party may resort to
court action for injunctive relief at any time if, in such Party’s good faith
belief, the Dispute Resolution Procedures would permit or cause irreparable
injury to such Party, or any Third Party claiming against such Party, due to
delay arising out of the Dispute Resolution Procedures.

 

16.4.                     Governing Law

 

All rights and obligations of the Parties relating to this Agreement shall be
governed by and construed in accordance with the Law of the State of Tennessee
without giving effect to any choice-of-law provision or rule (whether of the
State of Tennessee or any other jurisdiction) that would cause the application
of the Laws of any other jurisdiction.  Each Party shall bring any suit, action
or other proceeding with respect to the Agreement in a Federal District Court
located in Memphis, Tennessee, unless the jurisdiction of such courts are
improper, in which event a Party may bring such suit, action or other proceeding
in any court of competent jurisdiction in Memphis, Tennessee.  Service Provider
consents to the exclusive jurisdiction of any state or federal court empowered
to enforce this Agreement located in Memphis, Tennessee, and waives any
objection thereto on the basis of personal jurisdiction or venue.  The Parties
waive their respective rights to trial by jury of any cause of action, claim,
counterclaim or cross-complaint in any action, proceeding and/or hearing brought
by either Party against the other on any matter whatsoever arising out of, or in
any way connected with, this Agreement.

 

57

--------------------------------------------------------------------------------


 

17.                               GENERAL

 

17.1.                     Relationship of Parties

 

(a)         No Joint Venture.  The Agreement (including the Transaction
Documents) shall not be construed as constituting either Party as partner, joint
venture or fiduciary of the other Party or to create any other form of legal
association that would impose liability upon one Party for the act or failure to
act of the other Party, or as providing either Party with the right, power or
authority (express or implied) to create any duty or obligation of the other
Party.

 

(b)        Publicity.  Each Party will submit to the other Party for approval
all advertising, written sales promotion, press releases and other publicity
matters relating to the Agreement in which the other Party’s name or marks are
mentioned or language from which the connection of such name or marks may be
inferred or implied, and will not publish or use such advertising, sales
promotion, press releases, or publicity matters without prior written approval
of the other Party.

 

17.2.                     Entire Agreement, Updates, Amendments and
Modifications

 

The Agreement (including the Transaction Documents) constitutes the entire
agreement of the Parties with regard to the Services and matters addressed
therein, and all prior agreements, letters, proposals, discussions and other
documents regarding the Services and the matters addressed in the Agreement
(including the Transaction Documents) are superseded and merged into the
Agreement (including the Transaction Documents).  Updates, amendments,
corrections and modifications to the Agreement, including the Transaction
Documents, and waivers of its terms, may not be made orally, but shall only be
made by a written document signed by both Parties.  Any terms and conditions
varying from the Agreement (including the Transaction Documents) on any order or
written notification from either Party shall not be effective or binding on the
other Party.

 

17.3.                     Force Majeure

 

(a)         Generally. Each Party will be excused from performance under this
Agreement (including, in the case of Service Provider, its obligation to meet
any affected Service Levels) for any period and to the extent that it is
prevented from or delayed in performing any obligations pursuant to this
Agreement, in whole or in part, as a result of a Force Majeure Event.  If either
Party is prevented from, or delayed in performing any of its obligations under
this Agreement by a Force Majeure Event, it shall promptly notify the other
Party verbally (to be confirmed in writing within twenty-four (24) hours of the
inception of the delay) of the occurrence of a Force Majeure Event and describe,
in reasonable detail, the circumstances constituting the Force Majeure Event and
of the obligations, the performance of which are thereby delayed or prevented. 
The Party claiming that a Force Majeure Event has occurred shall continue to use
commercially reasonable efforts to mitigate the impact or consequence of the
event on the other Party and to recommence performance whenever and to whatever
extent commercially reasonable without delay.  The affected Party shall provide
the other Party with daily updates (and more frequent updates if requested) as
to the status of its

 

58

--------------------------------------------------------------------------------


 

efforts to recommence performance and written notice upon conclusion of the
Force Majeure Event.

 

(b)        Implementation of Disaster Recovery Plan.  Notwithstanding any other
provision of this Section, a Force Majeure Event shall obligate and require
Service Provider to commence and implement all of the Services relating to the
security requirements pursuant to Section 3.2(d) and to the disaster recovery
requirements set forth in the Disaster Recovery Plan, except to the extent such
performance is also affected by the Force Majeure Event.

 

(c)         Extended Nonperformance.  If a Force Majeure Event substantially
prevents, hinders or delays Service Provider’s performance of any Services for
more than (i) the period specified in the “Disaster Recovery Requirements”
Schedule for full recovery of the Services, or (ii) if no such period is
specified, three (3) Business Days, then Customer may procure replacement
services from an alternate source[***], Customer shall not be obligated to pay
Service Provider the Charges for the portion of the applicable Services that are
the subject of a termination notice pursuant to Section 12.1(i)(2) beyond the
date of such termination.

 

17.4.                     Waiver

 

No waiver of any breach of any provision of the Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof.

 

17.5.                     Severability

 

If any provision of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and such
provision shall be deemed to be restated to reflect the Parties’ original
intentions as nearly as possible in accordance with applicable Law(s).

 

17.6.                     Counterparts

 

The Master Agreement and each Transaction Document may be executed in
counterparts.  Each such counterpart shall be an original and together shall
constitute but one and the same document.  The Parties agree that a photographic
or facsimile copy of the signature evidencing a Party’s execution of this
Agreement shall be effective as an original signature and may be used in lieu of
the original for any purpose.

 

17.7.                     Binding Nature and Assignment

 

The Agreement will be binding on the Parties and their respective successors and
permitted assigns.  Except as provided in this Section 17.7, neither Party may,
or will have the power to, assign the Agreement (or any rights thereunder) by
operation of law or otherwise without the prior written consent of the other,
except that a Party may assign its rights and delegate its duties and
obligations under this Agreement without such consent (a) to an Affiliate or
(b) as a whole as part of the sale or transfer of all or substantially all of
its assets and business, including by merger or consolidation, to or with a
Person (i) that agrees in writing to be bound by the terms and conditions of
this Agreement and (ii) the senior unsecured debt of which is rated at least as
highly by one or more “Nationally Recognized Statistical Rating Organizations”

 

59

--------------------------------------------------------------------------------


 

(as defined by the rules and regulations of the United States Securities and
Exchange Commission) as the senior unsecured debt of Customer as of the
Effective Date.  Any attempted assignment that does not comply with the terms of
this Section 17.7 shall be null and void.

 

17.8.                     Notices

 

(a)         Whenever one Party is required or permitted to give a notice,
communication or consent to the other Party under the Agreement, such notice,
communication or consent will be in writing unless otherwise specifically
provided herein and will be deemed given when delivered by hand, one (1) day
after being given to an express courier with a reliable system for tracking
delivery, or five (5) days after the day of mailing, when mailed by United
States mail or registered or certified mail, return receipt requested, postage
prepaid.

 

(b)        Notifications will be addressed as follows:

 

In the case of Service Provider:

 

[***]

IBM Project Executive

860 Ridge Lake Blvd

Memphis, TN 38120

 

with a copy to:

 

[***]

VP, Assistant General Counsel

Global Technology Services

IBM Corporation

294 Rt. 100

Somers, New York 10589

 

 

 

In the case of Customer:

 

Customer Contract Manager
ServiceMaster Consumer Services, L.P.

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

 

with a copy to:

 

ServiceMaster Consumer Services, L.P.

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

Attention: General Counsel

 

 

 

In addition, notices of Security Breaches shall be provided to the following
Customer Group personnel by telephone with confirmation by electronic mail:

 

The Vice President of Compliance and Ethics;

 

[***]

Director of Security and Compliance

[***]

 

[***]

Deputy General Counsel

[***]

 

60

--------------------------------------------------------------------------------


 

Either Party hereto may from time to time change its address for notification
purposes by giving the other prior written notice of the new address and the
date upon which it will become effective.

 

17.9.                     No Third Party Beneficiaries

 

(a)         The Parties do not intend, nor will any Section hereof be
interpreted, to create for any Third Party beneficiary rights with respect to
either of the Parties, except, subject to paragraph (b) below, each member of
the Customer Group shall be a Third Party beneficiary under the Agreement, and
the Third Parties identified in Section 14 will have the rights and benefits
described in that Section.

 

(b)        [***]For avoidance of doubt, any action, claim, or dispute of or by a
member of the Customer Group or a divested entity or operation or any
indemnified party under Section 14 shall be subject to any and all limitations
and defenses available to Service Provider under this Agreement or otherwise, as
well as the Dispute Resolution Procedures.  All rights of the members of the
Customer Group and each divested entity or operation, or any beneficiary under
Section 14, are, and shall remain throughout the Term and thereafter, subject to
any waiver, amendment, change, or other modification to this Agreement agreed
between Service Provider and Customer, irrespective of any reliance or change in
position of the members of the Customer Group or any approval of any such
Customer Group member, divested entity or operation, or indemnified party
pursuant to Section 14, and no consent, agreement or approval of such Customer
Group member, divested entity or operation, or indemnified party pursuant to
Section 14 shall be required for such waiver, amendment, change or other
modification.

 

17.10.              Rules of Construction

 

Interpretation of the Agreement shall be governed by the following rules of
construction:  (a) words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other gender as
the context requires, (b) the word “including” and words of similar import shall
mean “including, without limitation,” (c) provisions shall apply, when
appropriate, to successive events and transactions, (d) the headings contained
herein are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement, (e) the words “herein,” “hereto,”
“hereinafter” and words of similar import refer to the Agreement as a whole, and
(f) the Agreement was drafted with the joint participation of both Parties and
shall be construed neither against nor in favor of either, but rather in
accordance with the fair meaning hereof.  In the event of any apparent conflicts
or inconsistencies between the provisions of the Master Agreement, the Exhibits,
the Transaction Documents, the Schedules or other attachments to the Agreement
and Transaction Documents, such provisions shall be interpreted so as to make
them consistent to the extent possible, and if such is not possible, the
provisions of Section 1.2(d) shall control.

 

17.11.              Further Assurances

 

During the Term and at all times thereafter, each Party shall provide to the
other Party, at its request, reasonable cooperation and assistance (including
the execution and delivery

 

61

--------------------------------------------------------------------------------


 

of affidavits, declarations, oaths, assignments, samples, specimens and any
other documentation) as necessary to effect the terms of the Agreement.

 

17.12.              Expenses

 

Each Party shall be responsible for the costs and expenses associated with the
preparation or completion of the Agreement and the transactions contemplated
hereby except as specifically set forth in the Agreement.

 

17.13.              Savings Clause

 

In no event will Service Provider be liable for any failure or delay in
performing any obligations hereunder (including Service Levels), or any
resulting damages or Losses, to the extent caused by (a) failure of a member of
the Customer Group or their contractors to perform their respective
Responsibilities or other obligations under the Agreement or provide resources
under this Agreement when required, (b) tortious acts of a member of the
Customer Group or their contractors (excluding Service Provider, its Affiliates
and their subcontractors), or (c) any member of the Customer Group’s failure to
obtain all licenses and permits required by Law in connection with the Customer
Business.

 

17.14.              Jury Trial Waiver

 

Each Party hereby waives any rights it might otherwise have to trial by jury.

 

17.15.              Currency

 

All references to payments or credits in the Agreement shall refer to payments
or credits in United States dollars and all payments and credits between the
Parties pursuant to the Agreement shall be transacted in United States dollars
unless a different currency is expressly agreed upon by the Parties with respect
to a specific matter.

 

17.16.              Consents and Approvals

 

The Parties agree that in any instance where a consent, approval or agreement is
required of a Party in order for the other Party to perform under or comply with
the terms and conditions of the Agreement, then such Party will not unreasonably
withhold or delay such consent, approval or agreement and, where consent,
approval or agreement cannot be provided, the Party shall notify the other Party
in a timely manner.

 

17.17.              Professional Advice

 

Notwithstanding anything to the contrary in this Agreement, Service Provider
will not be required to provide, and nothing in this Agreement will be construed
as provision by Service Provider of, any legal, audit, attest, tax or other
similar professional advice.

 

62

--------------------------------------------------------------------------------


 

17.18.              Resale

 

Neither Customer nor any member of the Customer Group may resell any of the
Services provided under this Agreement to any Third Party.

 

--------------------------------------------------------------------------------

 

63

--------------------------------------------------------------------------------


 

EXHIBITS TO THE MASTER AGREEMENT

 

Exhibit

 

1

Definitions [portions omitted]

 

 

2

List of Transaction Document Schedules [portions omitted]

 

 

3

Form of Transaction Document [portions omitted]

 

 

4

Governance and Change Control [portions omitted]

 

 

5

[Reserved]

 

 

6

Form of Auditor Confidentiality Agreement

 

 

7

Dispute Resolution Procedures [portions omitted]

 

 

8

Procedures Manual Requirements [portions omitted]

 

 

9

Customer Security Requirements [portions omitted]

 

 

10

Market Currency Procedures [portions omitted]

 

 

10.1

Benchmarking Services Agreement [portions omitted]

 

 

11

Policies [portions omitted]

 

 

12

Form of Business Associate Agreement

 

 

13

Customer Competitors [portions omitted]

 

i

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 1
Definitions

 

This is Exhibit 1, Definitions, to that certain Master Services Agreement, dated
as of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines corporation.

 

The following terms used in the Agreement shall have the meanings indicated:

 

1.01      [***]

 

1.02      Action Plan has the meaning set forth in Section 9.7(f) of the Master
Agreement.

 

1.03      [***]

 

1.04      Additional Services means information technology functions, tasks and
activities that are reasonably related to, but fall outside of the then existing
scope of the Services.

 

1.05      Affiliate means, with respect to a Party, any entity that controls, is
controlled by or is under common control with a Party.  For purposes of this
definition, the term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by trust, management agreement, contract or otherwise.  A Person or entity will
be conclusively deemed to “control” another person or entity, if it is the
“beneficial owner,” as defined pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended, and the related rules and regulations, of securities of
that entity having the power to cast more than fifty percent (50%) of the votes
entitled to be cast for the election of directors or similar managers of such
entity.

 

1.06      Agreement means the Master Services Agreement, all Exhibits thereto,
all Transaction Documents executed pursuant to the Master Agreement, all
Schedules thereto, the Procedures Manuals and all Change Orders, which documents
are incorporated into the “Agreement” by this reference.

 

1.07      Affected Services has the meaning set forth in Section 3.4(i) of the
Master Agreement.

 

1.08      Approved Subcontractors has the meaning set forth in Section 9.3(a) of
the Master Agreement.

 

1.09      Assumed Agreements has the meaning set forth in Section 9.4 of the
Master Agreement.

 

1

--------------------------------------------------------------------------------


 

1.10      Audits means collectively and individually, Customer Audits, Service
Provider Audits, Operational Audits and Financial Audits.

 

1.11      Baselines has the meaning set forth in the “Charges” Schedule to a
Transaction Document.

 

1.12      Benchmarker refers to each of the persons identified in the “List of
Approved Benchmarkers” Schedule to a Transaction Document that may participate
in the Benchmarking Process.

 

1.13      Benchmarking Process refers to the benchmarking process described in
the “Market Currency Procedures” Exhibit.

 

1.14      [***]

 

1.15      Business Day means each Monday through Friday, other than national
holidays recognized by Customer.

 

1.16      Change means:  (1) any change to (a) the Services, (b) the Service
Levels, (c) the Service Provider Assets, or (d) the Customer Asset that, in each
case, would alter the (i) functionality, Service Levels or technical environment
of the Service Provider Assets used to provide the Services, (ii) manner in
which the Services are provided, (iii) composition of the Services or (iv) cost
to Customer or Service Provider of the Services; (2) any change to (a) the
Locations or (b) the Security Requirements, Disaster Recovery Plan or Customer
Compliance Requirements; (3) any change that disrupts the provision of the
Services; or (4) any amendment, modification, addition or deletion proposed by a
Party to this Agreement.

 

1.17      Change Control Procedures has the meaning set forth in Section 9.6 of
the Master Agreement.

 

1.18      Change of Control means the transfer of Control (as defined in the
definition of “Affiliate”), or sale of all or substantially all of the assets
(in one or more transactions), of a Party or other designated person or entity,
from the person or persons that hold such Control of such Party or other
designated person or entity on the Effective Date to another person or persons,
but shall not include a transfer of Control, or such a sale of assets, to an
Affiliate of such Party or the loss of Control by such person or persons without
a resulting transfer to another person or persons (e.g., pursuant to the
issuance of voting securities representing Control in a broadly-distributed
public offering) or other designated person or entity.

 

1.19      Change Order means a document that amends the Agreement, and which is
executed pursuant to the Change Control Procedure, in substantially the form set
forth in the “Change Control Process” Exhibit.

 

1.20      Charges has the meaning set forth in the “Charges” Schedule to a
Transaction Document.

 

1.21      Claim means any civil, criminal, administrative or regulatory action
or proceeding commenced or threatened by a Third Party, including Governmental
Authorities and regulatory agencies.

 

2

--------------------------------------------------------------------------------


 

1.22      Commencement Date means the date on which Service Provider begins to
provide Services under a Transaction Document to the Customer Group as agreed
upon by the Parties, and as set forth in the “Transition and Transformation
Plan” Schedule to such Transaction Document.  There may be a separate
Commencement Date for a particular Service or set of Services.

 

1.23      Company Information means collectively the Confidential Information
and Trade Secrets of a Party and/or a designated group including such Party, and
with respect to the Customer Group includes the Customer Data.

 

1.24      Confidential Information means with respect to a Party or a designated
group including such Party, any and all proprietary information of the
disclosing Party, of such group and/or of Third Parties in the possession of the
disclosing Party and/or such group that is marked as confidential or otherwise
identified as confidential by the disclosing Party, or information disclosed
orally or visually, or in written or other form of tangible information or
materials without an appropriate letter, proprietary stamp or legend, if it
would be apparent to a reasonable person, familiar with the disclosing Party’s
business and industry, that such information or materials are of a confidential
nature.  For the avoidance of doubt, and subject to the preceding sentence,
Confidential Information also includes (i) information which has been disclosed
to such Party and/or such group by a Third Party to whom such Party owes a duty
of confidentiality, and (ii) with respect to the Customer Group, the Customer
Data as well as other confidential and proprietary non-public information of the
Customer Group including the financial and other terms of this Agreement and the
Services, which Service Provider has heretofore obtained or may obtain during
the Term of this Agreement, or which has been or may be developed by Service
Provider expressly for Customer.

 

1.25      Contract Change Control has the meaning set forth in Section 9.6 of
the Master Agreement.

 

1.26      Contract Year means each twelve-month period commencing on the
Effective Date or any anniversary of the Effective Date during the Term.

 

1.27      [***]

 

1.28      Critical Transition Activities has the meaning set forth in
Section 7.2 of the Master Agreement.

 

1.29      Critical Transition Milestones has the meaning set forth in
Section 7.2 of the Master Agreement.

 

1.30      Customer means ServiceMaster Consumer Services, L.P., a Delaware
limited partnership.

 

1.31      Customer Assets means the equipment, Software, goods and other assets
which are owned, leased or licensed by Customer and provided to Service Provider
for use in connection with the provision of the Services.

 

1.32      Customer Audits has the meaning set forth in Section 9.7(e)(iii) of
the Master Agreement.

 

3

--------------------------------------------------------------------------------


 

1.33      Customer Auditors has the meaning set forth in Section 9.7(b) of the
Master Agreement.

 

1.34      Customer Business has the meaning set forth in Section 10.3(a) of the
Master Agreement.

 

1.35      Customer Business Applications means the application software owned or
licensed by members of the Customer Group and listed on the “Customer Business
Applications” Schedule to a Transaction Document.

 

1.36      Customer Competitors means those entities set forth in the “Customer
Competitors” Exhibit.

 

1.37      Customer Data means (i) all data and information generated, provided
or submitted by, or caused to be generated, provided or submitted by, the
Customer Group in connection with the Services; (ii) all data and information
regarding the business of Customer collected, generated or submitted by, or
caused to be generated, provided or submitted by, Service Provider and/or its
Affiliates and subcontractors; (iii) all such data and information processed or
stored, and/or then provided to or for the Customer Group, as part of the
Services, including data contained in forms, reports and other similar documents
provided by Service Provider as part of the Services; and (iv) Personally
Identifiable Information.  For the avoidance of doubt, Customer Data does not
include internal data of Service Provider generated in connection with the
performance of Services and not reasonably related to its obligations under this
Agreement (e.g., Service Provider personnel or cost data, internal reviews, or
similar information or data).

 

1.38      Customer Group means individually and collectively (i) Customer,
(ii) any existing and future direct and indirect subsidiaries of ServiceMaster
Global Holdings Inc. (or its successor), (iii) any other Persons or entities in
which a Customer Group member has an ownership interest and which are authorized
by Customer to use all or any portion of the Services, including joint ventures
in which a Customer Group member has an ownership interest, and
(iv) independently-owned franchisees of Customer Group members which are
authorized by Customer to use all or any portion of the Services.

 

1.39      Customer Group Materials has the meaning set forth in
Section 10.4(a) of the Master Agreement.

 

1.40      Customer Indemnitees has the meaning set forth in Section 14.1 of the
Master Agreement.

 

1.41      Customer-Licensed Software means Software owned by Third Parties and
licensed to Customer and used by Service Provider to deliver the Services, or
used by Customer on Service Provider Assets.

 

1.42      Customer Marks has the meaning set forth in Section 10.4(c) of the
Master Agreement.

 

1.43      Customer-Owned Software means the Software owned by any member of the
Customer Group and used by Service Provider to deliver the Services.

 

4

--------------------------------------------------------------------------------


 

1.44      Customer Software means the Customer-Licensed and Customer-Owned
Software listed on the “Customer Software” Schedule to a Transaction Document
that will be used by Service Provider in performing and providing Services under
the Agreement.

 

1.45      Customer Solution has the meaning set forth in Section 10.6(e) of the
Master Agreement.

 

1.46      Customer Systems means the computer hardware, software, data networks
and systems used and operated by the Customer Group for its information
technology requirements, excluding the Service Provider Information System.

 

1.47      Deliverables has the meaning set forth in Section  10.5 of the Master
Agreement.

 

1.48      Derivative Work means a derivative work as defined in Title 17 U.S.C.
§ 101, as amended.

 

1.49      [***]

 

1.50      Direct Damages has the meaning set forth in Section 13.3 of the Master
Agreement.

 

1.51      Direct Damages Cap has the meaning set forth in Section 13.1(a) of the
Master Agreement.

 

1.52      Disabling Code means computer programming code which has the principal
function of permitting improper use, access, deletion or modification of, or
disabling, deactivating, damaging or shutting down one or more software programs
or systems and/or hardware or hardware systems, including “time bombs,” “protect
codes,” “data destruction keys,” “trap doors” and similar code or devices.

 

1.53      Disaster Recovery Plan means the disaster recovery plan set forth in
“Disaster Recovery Requirements” Schedule to a Transaction Document.

 

1.54      Disaster Recovery Services means those services described in
Section 3.5 of the Master Agreement and the “Disaster Recovery Requirements”
Schedule to a Transaction Document.  The Disaster Recovery Services are part of
the Services.

 

1.55      Dispute means any dispute, controversy or Claim, arising out of, or
relating to, the Agreement, including situations or circumstances in which the
Parties are required to mutually agree on additions, deletions or changes to
terms, conditions or Charges, but are unable to do so.

 

1.56      Dispute Resolution Procedures means the process for resolving Disputes
set forth in the “Dispute Resolution Procedures” Exhibit.

 

1.57      Disputed Charges has the meaning set forth in Section 4.8 of the
Master Services Agreement.

 

5

--------------------------------------------------------------------------------


 

1.58      [***]

 

1.59      Effective Date means the date of the execution of the Master Agreement
by the Parties thereto as set forth in the first paragraph of the Master
Agreement.

 

1.60      Execution Date means the date of execution of a Transaction Document
by the Parties as set forth on the initial page thereof.

 

1.61      Extension Period has the meaning set forth in Section 2.1 of the
Master Agreement.

 

1.62      Exhibit means an attachment to the Master Agreement as such attachment
may be amended from time to time.

 

1.63      [***]

 

1.64      Financial Audits has the meaning set forth in Section 9.7(c) of the
Master Agreement.

 

1.65      Fixed Charges has the meaning set forth in the “Charges” Schedule to a
Transaction Document.

 

1.66      Force Majeure Event means an event(s) meeting both of the following
criteria:

 

(a)                                  Caused by any of the following: 
(i) catastrophic weather conditions or other extraordinary elements of nature or
acts of God; (ii) extraordinary acts of government, acts of war, acts of
terrorism, insurrection, riots, national or regional strikes or labor disputes,
civil disorders or rebellion; and (iii) epidemics, quarantines and embargoes;
provided, however, that the Parties expressly acknowledge and agree that Force
Majeure Events do not include the regulatory acts of Governmental Authorities;
and

 

(b)                                 The non-performing Party is without fault in
causing or failing to prevent the occurrence of such event, and such occurrence
could not have been circumvented by reasonable precautions and could not have
been mitigated through performance of the Disaster Recovery Services.

 

1.67      GAAP means generally accepted accounting principles prevailing from
time to time in the United States.

 

1.68      Governmental Authority means any nation or government, any federal,
state, province, territory, city, town, municipality, county, local or other
political subdivision thereof or thereto, any quasi-Governmental Authority, and
any court, tribunal, arbitral body, taxation authority, department, commission,
board, bureau, agency, instrumentality thereof or thereto or otherwise which
exercises executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

6

--------------------------------------------------------------------------------


 

1.69      Internal Use Code means computer programming code (including both
source and object code versions) that is not generally commercially available,
incorporated by or on behalf of the Service Provider and/or its subcontractors
into the Customer Systems to cause and/or enable the components of the Customer
Systems to be integrated, compatible and/or interoperable, and/or to remediate
and/or provide work-arounds for any failure of the Customer Systems to operate
as necessary to perform and provide the Services in accordance with this
Agreement, but does not include software tools used to generate computer
programming code or to provide monitoring or diagnostic functionality.

 

1.70      Intellectual Property Rights means any and all intellectual property
rights existing from time to time under any Law including patent law, copyright
law,  trade secret law, trademark law (together with all of the goodwill
associated therewith) and any and all other proprietary rights, and any and all
applications, renewals, extensions and restorations of any of the foregoing, now
or hereafter in force and effect worldwide.  For purposes of this definition,
rights under patent law shall include rights under any and all patent
applications and patents (including letters patent and inventor’s certificates)
anywhere in the world, including any provisionals, substitutions, extensions,
supplementary patent certificates, reissues, renewals, divisions, continuations
in part (or in whole), continued prosecution applications, requests for
continued examination, and other similar filings or stages thereof provided for
under the laws of the United States, or of any other country.

 

1.71      Key Personnel means those Service Provider employees set forth in
“List of Key Personnel” Schedule to a Transaction Document.

 

1.72      Key Service Provider Positions has the meaning set forth in
Section 9.2(a)(i) of the Master Agreement.

 

1.73      Law means all applicable laws (including those arising under common
law), statutes, codes, rules, regulations, reporting or licensing requirements,
ordinances and other pronouncement having the effect of law of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision, including those promulgated, interpreted or
enforced by any governmental or regulatory authority, and any order of a court
or governmental agency of competent jurisdiction.

 

1.74      Locations means the locations at and from which Service Provider will
provide and perform the Services as set forth in the “Locations” Schedule to a
Transaction Document.

 

1.75      Losses means all judgments, settlements, awards, damages, losses,
charges, liabilities, penalties, interest claims (including taxes and all
related interest and penalties incurred directly with respect thereto), however
described or denominated, arising out of a Claim against a Party or any person
entitled to indemnity pursuant to Article 14 of this Agreement in each case that
a court, arbitrator or other tribunal finally awards to the party making the
Claim or which are included in the amount of any settlement with such party and
consented to by the Party responsible for such settlement in accordance with
Section 14.3, and all related reasonable costs, expenses and other charges
(including all reasonable attorneys’ fees and reasonable costs of litigation,
hearings,

 

7

--------------------------------------------------------------------------------


 

proceedings, internal and external investigations, document and data productions
and discovery, settlements, judgments, awards, interest and penalties), however
described or denominated.

 

1.76      Malware means computer software, code or instructions that:  (a) has
the principal function of adversely affect the operation, security or integrity
of a computing, telecommunications or other digital operating or processing
system or environment, including other programs, data, databases, computer
libraries and computer and communications equipment, by altering, destroying,
disrupting or inhibiting such operation, security or integrity; (b) without
functional purpose, self-replicate written manual intervention; (c) purport to
perform a useful function but which actually perform either a destructive or
harmful function, or perform no useful function and utilize substantial
computer, telecommunications or memory resources; or (d) without authorization
collect and/or transmit to third parties any information or data; including such
software, code or instructions commonly known as viruses, Trojans, logic bombs,
worms and spyware.

 

1.77      Managed Agreements means Third Party Agreements for which Customer
retains financial responsibility, but which Service Provider manages,
administers, and maintains.

 

1.78      Master Agreement means the Master Services Agreement by and between
the Parties dated December 11, 2008, and the attached Exhibits.

 

1.79      Materials means computer programs, computer program listings, computer
program tools, or computer program documentation, reports and drawings, as well
as user manuals, charts, graphs and other written documentation and
machine-readable text and files, including, computer programming code (including
source code and object code) and all other works of authorship.

 

1.80      New Services means the functions, responsibilities, activities, tasks
and projects outside the scope of the Services that Service Provider may provide
to Customer on terms to be agreed upon pursuant to Section 3.7 of the Master
Agreement and set forth in a Change Order.

 

1.81      [***]

 

1.82      Open Source Software means software that (a) requires a licensor to
cause source code to be distributed with the software or made available to any
Third Party when the software is distributed or otherwise provided in any
fashion to a third party; (b) restricts or impairs in any way Customer’s ability
to license the software pursuant to terms of Customer’s choosing; (c) impacts in
any fashion or limit Customer’s ability to enforce its patent or other
intellectual property rights against any Third Party in any manner; or
(d) Customer’s rights to will be terminated or affected in any manner if
Customer asserts any of its intellectual property rights against any Third Party
in connection with such software or otherwise.  Without limitation of the
foregoing, Open Source Software shall include software subject to any version of
the General Public License or the Lesser General Public License, or any license
which has been certified as an “open source” license by the Open Source
Initiative.

 

1.83      Operational Audits has the meaning set forth in Section 9.7(b) of the
Master Agreement.

 

8

--------------------------------------------------------------------------------


 

1.84      Operational Change Control has the meaning set forth in Section 9.6 of
the Master Agreement.

 

1.85      Party or Parties means Customer and/or Service Provider, as Parties to
the Master Agreement.

 

1.86      Pass-Through Charges has the meaning set forth in the “Charges”
Schedule to a Transaction Document.

 

1.87      PCAOB has the meaning set forth in Section 9.7(b) of the Master
Agreement.

 

1.88      Person means an individual, corporation, limited liability company,
partnership, trust, association, joint venture, unincorporated organization or
entity of any kind or nature, or a Governmental Authority.

 

1.89      Personally Identifiable Information means personally identifiable
information of individuals that is defined as “personal information” (or an
equivalent term) under the Gramm-Leach-Bliley Act, the Health Insurance
Portability and Accountability Act of 1996, the European Data Protection
Directive, or any similar state Law, and any information that may be used to
track, locate or identify such individuals (or which is otherwise protected by
Law), which is generated by or disclosed to Service Provider or its
subcontractors in connection with the Services, and includes such information of
Customer Group employees and of individuals who seek to obtain, obtain or have
obtained products or services from any member of the Customer Group, which
products and services are used or intended to be used for personal, family or
household purposes.

 

1.90      Prime Rate means the U.S. prime rate as published in the Wall Street
Journal under the heading “Money Rates.”

 

1.91      Processing means any operation or set of operations which is performed
upon Personally Identifiable Information, whether or not by automatic means,
such as collection, recording, organization, storage, adaptation or alteration,
retrieval, consultation, use, disclosure by transmission, dissemination or
otherwise making available, alignment or combination, blocking, erasure or
destruction.

 

1.92      Remedial Actions has the meaning set forth in Section 13.4 of the
Master Agreement.

 

1.93      Required Consents means any consents or approvals or other
arrangements to be obtained by a Party under the Agreement (a) to allow a Party
or its designees to assume financial, support, operational, management and/or
administrative responsibility for any software licenses, software maintenance
agreements, hardware licenses, hardware leases, space leases, hardware
maintenance agreements, network, support and services agreements and similar
arrangements; (b) to allow for the transfer of any of the contractual
arrangements described in (a) above from one Party or its Affiliates to another
Party or its Affiliates; and (c) to permit access, use and other rights for a
Party with respect to software, hardware, equipment, services, facilities and
similar items.

 

9

--------------------------------------------------------------------------------


 

1.94      Resource Units has the meaning set forth in the “Charges” Schedule to
a Transaction Document.

 

1.95      SAS 70 has the meaning set forth in Section 9.7(d)(i) of the Master
Agreement.

 

1.96      Security Breach means (A) any circumstance pursuant to which
applicable Law requires notification of such breach to be given to affected
parties or other activity in response to such circumstance; or (B) any actual,
attempted, suspected or threatened circumstance that compromises, or could
reasonably be expected to compromise, either Physical Security or Systems
Security (as such terms are defined below) in a fashion that either does or
could reasonably be expected to permit unauthorized Processing, use, disclosure
or acquisition of or access to any Customer Data, Customer Software,
Deliverables or any Company Information developed, maintained, processed or
transmitted by Service Provider or its agents or subcontractors in connection
with the Services.  Physical Security means physical security at any Location
housing systems maintained by Service Provider or its agents or subcontractors
in connection with the Services and in the course of physical transportation of
assets used by Service Provider in performing the Services and physical media
including Customer Company Information.  Systems Security means security of
computer, electronic or telecommunications systems of any variety (including
data bases, hardware, software, storage, switching and interconnection devices
and mechanisms), and networks of which such systems are a part or communicate
with, used directly or indirectly by Service Provider or its agents or
subcontractors in connection with the Services.  Physical Security and Systems
Security are the specific security measures required pursuant to the “Customer
Security Requirements” Exhibit.

 

1.97      Security Requirements has the meaning set forth in Section 3.2(d) of
the Master Agreement.

 

1.98      Service Level Agreement means the schedule to a Transaction Document
specifying the service level methodology and the Service Levels applicable to
the Services described in such Transaction Document, remedies for Service
Provider’s failure to comply with such Service Levels, including the applicable
Service Level Credits, procedures for modifying and improving Service Levels and
related provisions.

 

1.99      Service Level Credits has the meaning set forth in the “Service Level
Agreement” Schedule to a Transaction Document.

 

1.100    Service Level has the meaning set forth in the “Service Level
Agreement” Schedule to a Transaction Document.  Each “Service Level Agreement”
Schedule shall be promptly updated and modified from time to time by the Parties
to reflect changes to the Service Levels related to the associated Transaction
Document.

 

1.101    Service Level Termination Event has the meaning set forth in the
“Service Level Methodology” Schedule to a Transaction Document.

 

1.102    Service Provider means International Business Machines Corporation.

 

10

--------------------------------------------------------------------------------


 

1.103    Service Provider Assets means the equipment, software, goods and other
assets which are owned, leased or licensed by Service Provider, its Affiliates
or subcontractors and provided to the Customer Group or otherwise by Service
Provider, its Affiliates or subcontractors and used  in connection with the
provision of the Services, but excluding the Customer Assets.

 

1.104    Service Provider Audits means the audits described in
Section 9.7(d)(i).

 

1.105    Service Provider Equipment means the computer equipment, peripheral
devices, storage media, cabling, connectors, extenders and other equipment
provided by or through and used by Service Provider in connection with the
provision of the Services, but excluding the Customer Assets.

 

1.106    Service Provider Indemnitees has the meaning set forth in Section 14.2
of the Master Agreement.

 

1.107    Service Provider Information System means the hardware, software, data
network(s) and systems provided and/or used (whether owned, under contract
and/or licensed) by Service Provider to perform and provide the Services that
Service Provider uses to perform and/or provide the Services.

 

1.108    Service Provider Licensed Software means Service Provider Software
developed by Third Parties and licensed to Service Provider.

 

1.109    Service Provider Location has the meaning set forth in the “Locations”
Schedule to a Transaction Document

 

1.110    Service Provider Materials has the meaning set forth in Section 10.3 of
the Master Agreement.

 

1.111    Service Provider Records has the meaning set forth in Section 9.7(a) of
the Master Agreement.

 

1.112    Service Provider Representatives has the meaning set forth in
Section 10.5(a) of the Master Agreement.

 

1.113    Service Provider Shared Services Center means a Location (other than a
Customer Location) at which Service Provider provides services to multiple
customers.

 

1.114    Service Provider Software means the Software used by Service Provider
or its subcontractors in providing the Services and (i) owned by Service
Provider before the Effective Date or acquired by Service Provider after the
Effective Date, (ii) developed by Service Provider ; or (iii) Service Provider
Licensed Software.

 

1.115    Services means the services, functions, responsibilities, activities,
tasks and projects (i) to be performed by Service Provider and set forth in the
Agreement, including the “Services Description” Schedule to a Transaction
Document, as they may evolve and be supplemented and enhanced during the Term;
(ii) that are an inherent, necessary, or customary part of the

 

11

--------------------------------------------------------------------------------


 

Services described in clause (i), or (iii) that were performed in the normal
course of business by Customer’s personnel who were transitioned to Service
Provider or displaced or whose functions were displaced as a result of the
transactions contemplated by the Agreement to the extent such services,
functions, responsibilities, activities, tasks and projects are reasonably
related to the Services described in clause (i) and were performed by
transitioned or displaced personnel during the twelve (12) months immediately
prior to the Execution Date of the Transaction Document, provided, that such
services, functions, responsibilities, tasks and/or project are identified by
Customer to Service Provider in writing not later than eighteen (18) months
after the applicable Execution Date in order to be performed for the remainder
of the term of the applicable Transaction Document.

 

1.116    Software or software means any computer programming code consisting of
instructions or statements in a form readable by individuals (source code) or
machines (object code), and related documentation and supporting materials
therefor, in any form or medium, including electronic media.

 

1.117    Successor Service Provider means an entity that provides services to
Customer similar to the Services following the termination or expiration of the
Agreement.

 

1.118    Tax or Taxes means federal, state and local sales, use, excise,
telecommunications, and other similar types of transfer taxes, fees or charges
(including any related penalties, additions to tax, and interest), however
designated or imposed, which are in the nature of a transaction tax, fee or
charge, but not including any taxes, duties, fees or charges imposed on or
measured by net or gross income or gross receipts, capital stock or net worth or
in the nature of an income, capital, franchise, or net worth tax.

 

1.119    Term means the term of the Master Agreement as specified in Section 2.1
of the Master Agreement.

 

1.120    Termination Assistance Services means the functions, responsibilities,
activities, tasks and projects Service Provider is requested by Customer to
perform in anticipation of and in connection with the termination or expiration
of the Agreement in order to achieve an orderly transfer without interruption of
Services from Service Provider to Customer or to Customer’s designee, the
services described in the “Termination Assistance Services” Schedule to a
Transaction Document and, as requested by Customer during the Termination
Assistance Period, all or a portion of all other Services until such Services
are transferred to Customer or to Customer’s designee.  Upon transfer of all or
a portion of the Services to Customer or to Customer’s designee, Termination
Assistance Services will be performed with respect to the transferred Services
as specific skills are requested by Customer in consideration of the Charges set
forth in Section 12.4(d).  The Termination Assistance Services are part of the
Services.

 

1.121    Termination Charge means the [***] set forth in the “Charges” Schedule
to a Transaction Document.

 

1.122    Third Party means a Person, business or entity other than a member of
the Customer Group or Service Provider or its Affiliates.

 

12

--------------------------------------------------------------------------------


 

1.123    Third Party Agreements means those agreements for which Service
Provider has undertaken operational, management, use, access or administrative
responsibility in connection with the provision of the Services, and pursuant to
which a member of the Customer Group has contracted with a Third Party Provider
to obtain any Third Party products, software and/or services that will be used,
accessed and/or managed in connection with the Services.  Third Party Agreements
are listed on “Third Party Agreements” Schedule to a Transaction Document for
such Transaction Document, which schedule shall be promptly updated and modified
from time to time by the Parties to reflect the then-current Third Party
Agreements.

 

1.124    Third Party Provider means a business or entity other than a member of
the Customer Group or Service Provider or its Affiliates that provides products,
software and/or services under a Third Party Agreement.

 

1.125    Tower means a functionally-related group of Services designated as a
Services “Tower” pursuant to a Transaction Document (e.g., helpdesk or network
services).

 

1.126    Trade Secrets means with respect to a Party and/or designated group
including such Party, information related to the services and/or business of the
disclosing Party of such group and/or of a Third Party which (a) derives
economic value, actual or potential, from not being generally known to or
readily ascertainable by other persons who can obtain economic value from its
disclosure or use; and (b) is the subject of efforts by the disclosing Party
and/or such group that are reasonable under the circumstances to maintain its
secrecy, including (i) marking any information clearly and conspicuously with a
legend identifying its confidential or proprietary nature; (ii) identifying any
oral presentation or communication as confidential immediately before, during or
after such oral presentation or communication; or (iii) otherwise, treating such
information as confidential or secret.  Assuming the criteria in
sections (a) and (b) above are met, Trade Secrets include, but are not limited
to, technical and nontechnical data, formulas, patterns, compilations, computer
programs and software, devices, drawings, processes, methods, techniques,
designs, programs, financial plans, product plans, and lists of actual or
potential customers and suppliers.

 

1.127    Transferred Affiliate has the meaning set forth in Section 10.11 of the
Master Agreement.

 

1.128    Transformation means the evolution and integration of the functions
comprising the Services during and after Transition, as described in the
“Transition and Transformation Plan” Schedule to a Transaction Document.

 

1.129    Transition means the transition or implementation of resources and
operational responsibilities for performance of the Services to Service
Provider.

 

1.130    [***]

 

1.131    Transition Services means the tasks described in the “Transition and
Transformation Plan” Schedule to a Transaction Document.

 

1.132    [***]

 

13

--------------------------------------------------------------------------------


 

1.133    Variable Charges has the meaning set forth in the “Charges” Schedule to
a Transaction Document.

 

1.134    [***]

 

1.135    Withholding Taxes means foreign, federal, and state and local taxes,
fees, or charges which are imposed on or by reference to gross or net income or
gross or net receipts and are required under Law to be withheld by Customer from
payments made to Service Provider under this Agreement (including any related
penalties and interest thereon).

 

14

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 2
List of Transaction Document Schedules

 

This is Exhibit 2, List of Transaction Document Schedules, to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.

 

Schedule

 

Schedule Title

A

 

Transaction Document Definitions

B

 

Services Description

B-1

 

Statement of Work

B-2

 

Customer Business Applications

C

 

Key Personnel Provisions

C-1

 

Knowledge Worker Provisions

C-2

 

List of Key Personnel

D

 

Service Level Agreement

D-1

 

Service Level Methodology

D-2

 

Service Levels

  D-2-A

 

Measured Applications and Expected Uptime

D-3

 

Critical Services

D-4

 

Managed Agreements

E

 

Charges

E-1

 

Pricing Methodology

E-2

 

Critical Transition and Transformation Milestone Payment and Credit Schedule

E-3

 

Monthly Base Charges/ARC-RRC

E-4

 

[Reserved]

E-5

 

[Reserved]

E-6

 

Rate Card

E-7

 

Resource Unit Definitions

E-8

 

Financial Responsibility Matrix

E-9

 

Termination Charges

E-10

 

Form of Invoice

F

 

Transition and Transformation Plan

F-1

 

Transition and Transformation Planning Process

F-2

 

High Level Transition and Transformation Plan

F-3

 

Transition and Transformation Critical Milestones

G

 

Customer Software

 

1

--------------------------------------------------------------------------------


 

Schedule

 

Schedule Title

H

 

Service Provider Software

I

 

Third-Party Agreements

J

 

Reports

J-1

 

Standard Reports

K

 

List of Approved Benchmarkers

L

 

Technical Architecture and Product Standards

M

 

Disaster Recovery Requirements

M-1

 

Disaster Recovery Requirements - General

M-1-a

 

Disaster Declaration Event [***]

M-1-b

 

Common BCRS Shared Services

M-2-a

 

Terminex [***] Specs

M-2-b

 

Terminex [***] Services

M-2-c

 

Terminex [***]

M-3

 

Terminex [***]Specs

M-4-a

 

AHS Specs

M-4-b

 

AHS Services

M-4-c

 

AHS Disaster Recovery Program

M-5

 

JDE [***]Specs

M-6

 

JDE [***] Specs

M-7

 

Terminex [***]Specs

M-8

 

Lawn [***]Specs

M-9

 

Land [***]Specs

M-10

 

Land [***]Specs

M-11

 

BSC AD [***]Specs

N

 

Termination Assistance Services

O

 

Projects

P

 

Affected Employees

P-1

 

Terms for Affected Employees

P-2

 

List of Affected Employees

Q

 

Service Locations

R

 

Commercially Unavailable Service Provider Tools

S

 

Customer Facilities

T

 

Approved Subcontractors

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 3

Form of Transaction Document

 

1.             INTRODUCTION

 

This Transaction Document is effective as of                          , 20[    ]
(the “Execution Date”), and is made by [                          ] (“Customer”)
and [                            ] (“Service Provider”).  This “Transaction
Document” and its Schedules are incorporated into that certain Master Services
Agreement dated December 11, 2008, between ServiceMaster Consumer Services, L.P.
and International Business Machines Corporation.  The terms and conditions that
are specific to this Transaction Document are set forth in Section 4 below.  Any
terms and conditions that deviate from or are in conflict with the Master
Agreement are set forth in the “Deviations from Terms of the Master Agreement”
Schedule hereto.  In the event of a conflict between the provisions of this
Transaction Document and the Master Agreement, the provisions of
Section 1.2(d) of the Master Agreement shall control such conflict.

 

2.             DEFINITIONS

 

Capitalized terms herein have the meanings set forth in the Master Agreement,
the “Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule
to the Transaction Document, unless otherwise defined herein.

 

3.             SERVICES, CHARGES AND CREDITS

 

3.1          Services

 

Service Provider will provide to the Customer Group the Services in accordance
with the Master Agreement (including the Exhibits thereto) and this Transaction
Document (including the Schedules hereto).  The scope and composition of the
Services and the responsibilities of the Parties with respect to the Services
described in this Transaction Document are defined in the Master Agreement, this
Transaction Document, and Schedules A through [    ] attached hereto.

 

3.2          Charges

 

The “Charges” Schedule to this Transaction Document sets forth the pricing and
charging methodologies for the Services.  Further, the “Service Level Agreement”
Schedule to this Transaction Document sets forth certain credits which may be
payable to Customer to Service Provider.

 

1

--------------------------------------------------------------------------------


 

4.             TERM/COMMENCEMENT DATE/SURVIVAL/RENEWAL

 

4.1          Term and Commencement Date

 

[The term of this Transaction Document shall begin on the Execution Date and
shall continue for [           full calendar months] thereafter (the
“Transaction Document Expiration Date”), subject to Section 12 of the Master
Agreement (“Transaction Document Term”).  For purposes of this Transaction
Document, the Commencement Date shall be the date set forth in the “Transition
and Transformation Plan” Schedule to this Transaction Document.]

 

4.2          Survival

 

Upon the expiration or earlier termination of this Transaction Document, the
following Sections of this Transaction Document shall survive any such
expiration or termination in accordance with their terms: 
[                                                              ]

 

4.3          [Renewal

 

Sixteen (16) months prior to the expiration date of this Transaction Document or
any agreed upon extension thereof, or such earlier date requested by Customer,
Service Provider will deliver to Customer a proposal for the extension of the
Transaction Document Term (the “Renewal Proposal”).  The Renewal Proposal will
provide Customer with sufficient detail to allow Customer to make an informed
decision as to whether to extend the Transaction Document Term.  Customer will
provide Service Provider notice at least [***] prior to the expiration date of
this Transaction Document as to whether Customer desires to extend the
Transaction Document Term.  If Customer indicates in such notice that it does
not desire to extend the Transaction Document Term, the Transaction Document
will expire on the Transaction Document Expiration Date.  If Customer indicates
in such notice that it desires to extend the Transaction Document Term, the
Parties will negotiate in good faith the terms and conditions applicable to, and
the duration of, such extension.  If the Parties have not agreed upon the
applicable terms and conditions with respect to such extension by the date that
is [***] prior to the Transaction Document Expiration Date, then Customer may
extend the Transaction Document Term in accordance with the provisions of
Section 2.2 of the Master Agreement.]

 

[There may be additional terms and conditions specific to this Transaction
Document.]

 

2

--------------------------------------------------------------------------------


 

SCHEDULES

 

Table of Schedules

 

Schedule

 

Schedule Title
(List of Schedules is an Example: Additional Schedules and
Deletions of one or more of the List Schedules may be
Appropriate)

A

 

Transaction Document Definitions

B

 

Services Description

B-1

 

Statement of Work

B-2

 

Customer Business Applications

C

 

Key Personnel Provisions

C-1

 

Knowledge Worker Provisions

C-2

 

List of Key Personnel

D

 

Service Level Agreement

D-1

 

Service Level Methodology

D-2

 

Service Levels

D-2-A

 

Measured Applications and Expected Uptime

D-3

 

Critical Services

D-4

 

Managed Agreements

E

 

Charges

E-1

 

Pricing Methodology

E-2

 

Critical Transition and Transformation Milestone Payment and Credit Schedule

E-3

 

Monthly Base Charges/ARC-RRC

E-4

 

[Reserved]

E-5

 

[Reserved]

E-6

 

Rate Card

E-7

 

Resource Unit Definitions

E-8

 

Financial Responsibility Matrix

E-9

 

Termination Charges

E-10

 

Form of Invoice

F

 

Transition and Transformation Plan

F-1

 

Transition and Transformation Planning Process

F-2

 

High Level Transition and Transformation Plan

F-3

 

Transition and Transformation Critical Milestones

G

 

Customer Software

H

 

Service Provider Software

I

 

Third-Party Agreements

 

3

--------------------------------------------------------------------------------


 

Schedule

 

Schedule Title
(List of Schedules is an Example: Additional Schedules and
Deletions of one or more of the List Schedules may be
Appropriate)

J

 

Reports

J-1

 

Standard Reports

K

 

List of Approved Benchmarkers

L

 

Technical Architecture and Product Standards

M

 

Disaster Recovery Requirements

M-1

 

Disaster Recovery Requirements - General

M-1-a

 

Disaster Declaration Event [***]

M-1-b

 

Common BCRS Shared Services

M-2-a

 

Terminex [***]Specs

M-2-b

 

Terminex [***]Services

M-2-c

 

Terminex [***]

M-3

 

Terminex [***]Specs

M-4-a

 

AHS Specs

M-4-b

 

AHS Services

M-4-c

 

AHS Disaster Recovery Program

M-5

 

JDE [***]Specs

M-6

 

JDE [***]Specs

M-7

 

Terminex [***]Specs

M-8

 

Lawn [***]Specs

M-9

 

Land [***]Specs

M-10

 

Land [***]Specs

M-11

 

BSC AD [***]Specs

N

 

Termination Assistance Services

O

 

Projects

P

 

Affected Employees

P-1

 

Terms for Affected Employees

P-2

 

List of Affected Employees

Q

 

Service Locations

R

 

Commercially Unavailable Service Provider Tools

S

 

Customer Facilities

T

 

Approved Subcontractors

 

4

--------------------------------------------------------------------------------


 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS TRANSACTION DOCUMENT,
UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE
PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF 1) THIS TRANSACTION
DOCUMENT, 2) ITS SCHEDULES, AND 3) THE MASTER AGREEMENT (INCLUDING THE EXHIBITS
THERETO), INCLUDING THOSE AMENDMENTS MADE EFFECTIVE BY THE PARTIES IN THE
FUTURE.  THIS STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES SUPERSEDES ALL
PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER
COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.

 

Accepted by:

 

Accepted by:

 

 

 

 

 

[CUSTOMER]

 

[SERVICE PROVIDER]

 

 

 

 

 

By:

 

 

By:

 

 

 

       Authorized Signature

 

 

       Authorized Signature

 

 

 

 

 

 

 

 

 

Name (Type or Print)

Date

 

Name (Type or Print)

Date

 

5

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 4
Governance and Change Control

 

This is Exhibit 4, Governance and Change Control, to that certain Master
Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
defined in this Exhibit, capitalized terms have the meanings set forth in the
Master Agreement or the “Definitions” Exhibit to the Master Agreement.

 


1.                                      OVERVIEW


 


1.1           PURPOSE.  THE PURPOSE OF THIS EXHIBIT 4 IS TO ESTABLISH AND AGREE
ON THE FORMAL PROCEDURES FOR:


 

(a)           managing the relationship between Customer and Service Provider
with respect to the Agreement, including the Transaction Document, and the
Project Schedules (all such attachments and schedules collectively known as the
Agreement);

 

(b)           facilitating the continued alignment of the interests of the
Parties; and

 

(c)           enabling the relationship to be maintained at the appropriate
level within each Party.

 


1.1.1        TO FURTHER SUCH PURPOSE, THIS EXHIBIT 4 ESTABLISHES THE GOVERNANCE
OPERATING MODEL WITH FOUR MAJOR COMPONENTS.  THE FOUR COMPONENTS ARE FURTHER
DESCRIBED IN MORE DETAIL IN SECTION 4 BELOW:


 

(A)           GOVERNANCE ORGANIZATION AND STAFFING;

 

(B)           DECISION-MAKING RIGHTS;

 

(C)           GOVERNANCE PROCESSES; AND

 

(D)           STANDARD REPORTING AND TOOLS.

 


1.1.2        SERVICE PROVIDER SHALL BE RESPONSIBLE FOR SUPPORTING THE
DEVELOPMENT AND IMPLEMENTATION OF THE GOVERNANCE OPERATING MODEL BY (A) USING
INDUSTRY LEADING PRACTICES, AND (B) LEVERAGING ITS EXPERTISE, TEMPLATES, TOOLS
AND PERSONNEL RESOURCES.


 


1.1.3        CUSTOMER SHALL BE RESPONSIBLE FOR: (A) DEFINING ITS OVERALL
GOVERNANCE STRATEGY AND (B) PARTICIPATING IN THE DEVELOPMENT AND IMPLEMENTATION
OF THE GOVERNANCE OPERATING MODEL AS SET FORTH HEREIN.


 


1.2           OBJECTIVES OF GOVERNANCE


 


1.2.1        THE OBJECTIVES OF THE GOVERNANCE MODEL PROVIDED HEREIN ARE: [***]


 


1.3           OPERATING PRINCIPLES.  A SET OF OPERATING PRINCIPLES WILL BE
AGREED UPON WITHIN [***].  THESE OPERATING PRINCIPLES WILL BE DEVELOPED
COLLABORATIVELY WORKING WITH THE SERVICE

 

1

--------------------------------------------------------------------------------


 


PROVIDER AND WILL DEFINE DIRECTIONAL STATEMENTS REGARDING HOW THE PARTIES EXPECT
TO MANAGE THE RELATIONSHIP.


 


2.                                      GOVERNANCE OPERATING MODEL


 


2.1           GOVERNANCE OPERATING MODEL PURPOSE.  THE GOVERNANCE OPERATING
MODEL DESCRIBES THE ORGANIZATIONAL AND PROCESS COMPONENTS NECESSARY TO ACHIEVE
EFFECTIVE GOVERNANCE.  THESE COMPONENTS CONSIST OF THE FOLLOWING: [***]


 


2.2           GOVERNANCE ORGANIZATION AND STAFFING


 


2.2.1        EACH PARTY’S RESPONSIBLE EXECUTIVE SHALL HAVE THE DUTIES AS
DESCRIBED IN SECTIONS 2.2.8(A) AND (B) BELOW, RESPECTIVELY.  UNLESS SPECIFICALLY
STATED OTHERWISE OR IMPLIED BY ITS CONTEXT, THE RESPONSIBLE EXECUTIVES SHALL BE
DEEMED TO INCLUDE THEIR RESPECTIVE DELEGATED REPRESENTATIVES.


 


2.2.2        THE RESPONSIBLE EXECUTIVES SHALL TOGETHER ESTABLISH APPROPRIATE
COMMUNICATION, MANAGEMENT AND INTERFACE PROCESSES AMONG THE CUSTOMER GOVERNANCE
ORGANIZATION, CUSTOMER CORPORATE, CUSTOMER BUSINESS UNITS, SERVICE PROVIDER AND
ANY THIRD PARTIES WITHIN THE TERMS OF THE AGREEMENT.


 


2.2.3        [***] SERVICE PROVIDER RESPONSIBLE EXECUTIVE SHALL PROVIDE
INFORMATION REQUESTED BY CUSTOMER SO THAT CUSTOMER MAY DEVELOP AND DELIVER A
COMMUNICATIONS PACKAGE TO THE CUSTOMER STAKEHOLDERS THAT DESCRIBE THE PURPOSE
AND INTENT OF THE RELATIONSHIP, KEY DEAL ELEMENTS, SCOPE OF SERVICES, SERVICE
PROVIDER KEY PERSONNEL, ROLES AND RESPONSIBILITIES, HIGH-LEVEL DECISION RIGHTS
AND THE FUNDAMENTALS OF THE APPLICABLE HIGH LEVEL TRANSITION AND TRANSFORMATION
PLAN.


 


2.2.4        AS OF THE EFFECTIVE DATE, CUSTOMER SHALL DESIGNATE THE CUSTOMER
RESPONSIBLE EXECUTIVE.  SERVICE PROVIDER SHALL DESIGNATE ITS RESPONSIBLE
EXECUTIVE AS OF THE EFFECTIVE DATE, AND SHALL DESIGNATE THE SERVICE PROVIDER
SERVICE DELIVERY MANAGER [***].


 


2.2.5        SERVICE PROVIDER SHALL PUT IN PLACE A SERVICE PROVIDER GOVERNANCE
ORGANIZATION THAT CONTAINS THE ROLES REQUIRED FOR THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THE AGREEMENT AND TO FULFILL THE OBJECTIVES OF GOVERNANCE AS
DESCRIBED HEREIN.


 


2.2.6        CUSTOMER SHALL PUT IN PLACE A CUSTOMER GOVERNANCE ORGANIZATION THAT
CONTAINS THE ROLES REQUIRED FOR THE PERFORMANCE OF ITS OBLIGATIONS UNDER THE
AGREEMENT AND TO FULFILL THE OBJECTIVES OF GOVERNANCE AS DESCRIBED HEREIN.


 


2.2.7        CUSTOMER RESERVES THE RIGHT TO USE SELECTED THIRD PARTIES WITHIN
THE CUSTOMER GOVERNANCE ORGANIZATION.  THE ROLES WITHIN THE CUSTOMER GOVERNANCE
ORGANIZATION THAT SHALL BE PERFORMED BY SUCH THIRD PARTIES SHALL BE DETERMINED
SOLELY BY CUSTOMER.  IN THE EVENT THAT CUSTOMER EMPLOYS THIRD PARTIES WITHIN THE
CUSTOMER GOVERNANCE ORGANIZATION, SUCH THIRD PARTIES SHALL NOT BE SERVICE
PROVIDER COMPETITORS AND SHALL ADHERE TO THE CONFIDENTIALITY AND SECURITY
PROVISIONS OF THE AGREEMENT.


 


2.2.8        THE PARTIES SHALL WORK TOGETHER TO CONFIRM THE RESPONSIBILITIES FOR
THE FOLLOWING ROLES [***]

 

2

--------------------------------------------------------------------------------


 

(A)           KEY ROLES AND RESPONSIBILITIES OF THE CUSTOMER GOVERNANCE
ORGANIZATION:

 

Position/Role

 

Area of Responsibility

 

Customer Responsible Executive

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

(B)           KEY ROLES AND RESPONSIBILITIES OF SERVICE PROVIDER GOVERNANCE
ORGANIZATION:

 

Position/Role

 

Area of Responsibility

 

Service Provider Responsible Executive

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 


2.2.9        IN ADDITION TO THE ROLES AND RESPONSIBILITIES MENTIONED ABOVE,
VARIOUS JOINT OVERSIGHT COMMITTEES WILL ALSO BE ESTABLISHED BY THE RESPONSIBLE
EXECUTIVES TO PROVIDE A FORMAL MECHANISM FOR WORKING TOGETHER IN A COLLABORATIVE
FASHION.  THESE JOINT COMMITTEES AND PROTOCOLS ARE DEFINED IN APPENDIX 4-C.


 


2.3           GOVERNANCE DECISION-MAKING RIGHTS


 


2.3.1        A DECISION-MAKING RIGHTS MODEL SHALL BE FINALIZED BY THE CUSTOMER
GOVERNANCE ORGANIZATION, IN COLLABORATION WITH SERVICE PROVIDER, UNDER THE
DIRECTION OF THE RESPONSIBLE EXECUTIVES [***].


 


2.3.2        THE DECISION-MAKING RIGHTS MODEL FACILITATES DECISION-MAKING
RELATIVE TO THE SERVICES BEING PROVIDED, AS IT PERTAINS TO THE CUSTOMER
STAKEHOLDERS, THE CUSTOMER GOVERNANCE ORGANIZATION, SERVICE PROVIDER AND OTHER
POTENTIAL THIRD PARTIES.  THE MODEL FOCUSES ON “WHO PARTICIPATES IN A DECISION”
AND “WHO FACILITATES THE DECISION.”  THE FINAL MODEL IMPLEMENTED WILL BE THE
RESULT OF COLLABORATION BETWEEN SERVICE PROVIDER AND CUSTOMER.

 

3

--------------------------------------------------------------------------------


 


2.4           GOVERNANCE PROCESSES AND PRIORITIES


 


2.4.1        THE TABLE SET FORTH IN APPENDIX 4-B HERETO LISTS CERTAIN GOVERNANCE
PROCESSES THAT ARE REQUIRED TO BE IN PLACE TO EFFECTIVELY GOVERN THE AGREEMENT. 
CUSTOMER WILL WORK WITH SERVICE PROVIDER TO REVIEW AND COMPLETE THE HIGH
PRIORITY GOVERNANCE PROCESSES.  CUSTOMER WILL IMPLEMENT THE AGREED-UPON HIGH
PRIORITY GOVERNANCE PROCESSES WITH SERVICE PROVIDER’S ASSISTANCE AND
COLLABORATION.  APPENDIX 4-B ALSO LISTS CERTAIN MEDIUM AND LOW PRIORITY
GOVERNANCE PROCESSES THAT ARE REQUIRED FOR THE LONG-TERM GOVERNANCE OF THE
SERVICES.


 


2.4.2        [***] THE PARTIES WILL JOINTLY DEVELOP THE GOVERNANCE PROCESS
FUNCTIONAL RESPONSIBILITIES MATRIX.  SERVICE PROVIDER AND CUSTOMER SHALL JOINTLY
WORK TO CREATE AND FINALIZE THE DETAILED GOVERNANCE PROCESSES WHICH SHALL ENSURE
THAT THE INPUTS, TOUCH POINTS, AND COLLABORATION IDENTIFIED IN APPENDIX 4-B
OCCUR BETWEEN CUSTOMER AND SERVICE PROVIDER.  THE JOINT GOVERNANCE PROCESSES
SHALL BE DOCUMENTED AND MAINTAINED BY CUSTOMER AFTER COLLABORATION WITH THE
SERVICE PROVIDER AND SHALL FORM PART OF THE PROCEDURES MANUAL.


 


2.4.3        SUBJECT TO THE PRECEDING PARAGRAPH, THE TIMING FOR IMPLEMENTATION
OF SUCH PROCESSES IS INDICATED BELOW [***]


 


2.5           STANDARD REPORTING AND TOOLS


 


2.5.1        STANDARD REPORTING


 

(A)           [***] THE PARTIES SHALL MEET TO DEFINE DETAILED REPORTING
REQUIREMENTS FOR REPORTS TO BE DELIVERED TO CUSTOMER USING THE STANDARD REPORTS
DEFINED IN APPENDIX 4-D AS THE BASIS FOR SUCH MEETING.

 

(B)           [***]

 

(I)            [***]

 

(C)           [***] THE CONTENT AND DELIVERY SCHEDULE FOR ALL REPORTS WILL BE IN
ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN APPENDIX 4-D.

 


2.5.2        GOVERNANCE TOOLS


 

(A)           [***] SERVICE PROVIDER WILL:

 

(I)            PROVIDE ALL NECESSARY DATA IN AN AUTOMATED FASHION, TO THE EXTENT
PRACTICABLE, TO PRODUCE THE DESIRED GOVERNANCE REPORTS AS AGREED UPON BETWEEN
THE PARTIES AND AS OUTLINED IN APPENDIX 4-D.  [***]

 

(II)           ASSIST CUSTOMER IN ENSURING THAT THE INFORMATION [***] IS
PRESENTED ACCURATELY ON REPORTS CONSISTENT WITH SERVICE PROVIDER’S DATA PROVIDED
TO THE CUSTOMER.

 

(III)          WORK WITH THE CUSTOMER TO USE THE [***]TOOL JOINTLY TO MANAGE
VARIOUS GOVERNANCE PROCESSES (ISSUE MANAGEMENT, SERVICE LEVEL MANAGEMENT, ETC.)
AND DECISIONS.

 

(B)           [***]

 

(C)           [***] IF NECESSARY, SERVICE PROVIDER SHALL IMPLEMENT ADDITIONAL
SERVICE PROVIDER PERFORMANCE MONITORING AND REPORTING TOOLS OR SYSTEMS [***].

 

4

--------------------------------------------------------------------------------



 


3.                                      PROGRAM MANAGEMENT


 


3.1           CUSTOMER PMO.  [***] CUSTOMER SHALL ESTABLISH THE CUSTOMER PMO. 
[***]  THE CUSTOMER PMO SHALL COORDINATE ITS ACTIVITIES WITH THE SERVICE
PROVIDER PMO FUNCTION.


 


3.2           SERVICE PROVIDER PMO.  [***]SERVICE PROVIDER SHALL ESTABLISH A
SERVICE PROVIDER PMO.


 


3.2.1        IT IS EXPECTED THAT AT A MINIMUM THE SERVICE PROVIDER WILL PROVIDE
THE FOLLOWING SERVICES AS PART OF ITS PMO [***]


 


3.3           TRANSITION MANAGEMENT OFFICE


 


3.3.1        [***] SERVICE PROVIDER SHALL ESTABLISH A SERVICE PROVIDER TMO TO
MANAGE AND EXECUTE THE TRANSITION AND TRANSFORMATION PROJECTS NECESSARY FOR THE
COMMENCEMENT OF THE DELIVERY OF SERVICES.  [***] THE SERVICE PROVIDER TMO SHALL
REMAIN IN-PLACE FOR THE DURATION OF THE TRANSITION AND TRANSFORMATION PROJECTS
REQUIRED FOR THE COMMENCEMENT OF THE APPLICABLE SERVICES.


 


3.3.2        THE SERVICE PROVIDER TMO RESPONSIBILITIES, IN COORDINATION WITH THE
PMOS, INCLUDE [***]


 


3.3.3        THE PMOS


 

(A)           SHALL COORDINATE THEIR EFFORTS TO TRANSITION THE SERVICES FROM
CUSTOMER TO SERVICE PROVIDER.  THE PMOS SHALL ALSO MONITOR AND SUPPORT THE
TRANSITION AND TRANSFORMATION PROJECTS [***]; AND

 

(B)           SHALL ALSO BE RESPONSIBLE FOR THE ENTIRE PROJECT INITIATION AND
AUTHORIZATION GOVERNANCE PROCESS, [***];

 


3.3.4        [***] THE PMOS SHALL COORDINATE THE RESOURCES OF THEIR RESPECTIVE
ORGANIZATIONS AND PROVIDE PRIORITIZATION.


 


3.3.5        [***] CUSTOMER SHALL IDENTIFY AND COMMUNICATE TO SERVICE PROVIDER
THE CUSTOMER PERSONNEL WHO SHALL SERVE AS THE CUSTOMER SINGLE POINT(S) OF
CONTACT FOR EACH OF THE VARIOUS SERVICE PROVIDER PMO RESPONSIBILITIES, SERVICE
PROVIDER TMO RESPONSIBILITIES AND THE GOVERNANCE PROCESSES DESCRIBED IN
SECTION 2.4 ABOVE.  SUCH CUSTOMER PERSONNEL SHALL BE RESPONSIBLE TO THE CUSTOMER
GOVERNANCE ORGANIZATION IN THE EXECUTION OF THEIR RESPONSIBILITIES AS SUCH
RESPONSIBILITIES RELATE TO THE SERVICES.


 


3.4           PROJECTS AND ADDITIONAL SERVICES OR NEW SERVICES.  PROJECTS AND/OR
ADDITIONAL SERVICES OR NEW SERVICES MAY BE REQUESTED BY CUSTOMER IN ACCORDANCE
WITH THE AGREEMENT.  OPERATIONALLY, THE PARTIES SHALL IMPLEMENT THE PROJECT
INITIATION AND AUTHORIZATION PROCESS.  [***] IN ALL CASES, SERVICE PROVIDER
SHALL WORK WITH THE CUSTOMER GOVERNANCE ORGANIZATION AND THE PROJECT REQUESTOR
TO ENSURE THE JUSTIFICATION AND AUTHORIZATION STEPS ARE FOLLOWED.

 

5

--------------------------------------------------------------------------------



 


3.5           ACCEPTANCE PROCESS FOR DELIVERABLES


 


3.5.1        ACCEPTANCE CRITERIA.


 

(A)           THE ACCEPTANCE CRITERIA SHALL BE SET FORTH IN THE APPLICABLE
SCHEDULE TO THE TRANSACTION DOCUMENT OR THE APPLICABLE PROJECT SCHEDULE.  [***]
UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE PROJECT SCHEDULE, SERVICE PROVIDER
SHALL PROVIDE A COPY OF EACH DELIVERABLE TO CUSTOMER [***].

 

(B)           SERVICE PROVIDER SHALL PROVIDE, SUCCESSFULLY COMPLETE AND OBTAIN
CUSTOMER’S ACCEPTANCE OF EACH DELIVERABLE BY OR ON THE DUE DATE FOR SUCH
DELIVERABLE SET FORTH IN THE APPLICABLE TRANSITION AND TRANSFORMATION PLAN,
PROJECT OR OTHER SCHEDULE THAT CONTAINS DELIVERABLES.

 

(C)           UNLESS OTHERWISE AGREED BY THE PARTIES, EACH DELIVERABLE SHALL BE
ACCOMPANIED BY A DELIVERABLE FORM.  [***]

 

(D)           [***] ACCEPTANCE OF ANY PARTICULAR DELIVERABLE BY CUSTOMER IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3.5 SHALL NOT, AND SHALL NOT BE
DEEMED TO, RELEASE SERVICE PROVIDER FROM ITS [***] OTHER OBLIGATIONS SET FORTH
IN THE TRANSACTION DOCUMENT OR THE PROJECT SCHEDULE, OR CONSTITUTE A WAIVER BY
CUSTOMER OF ANY OF ITS RIGHTS UNDER THE TRANSACTION DOCUMENT OR THE PROJECT
SCHEDULE (E.G., PROJECT STATEMENT OF WORK).

 


3.5.2        REVIEW AND ACCEPTANCE OF DELIVERABLES


 

(A)           [***] IF A DELIVERABLE IS SUBMITTED TO CUSTOMER AND CUSTOMER DOES
NOT RESPOND [***], UNLESS THE PARTIES AGREE IN WRITING, SERVICE PROVIDER SHALL
ESCALATE TO THE CUSTOMER RESPONSIBLE EXECUTIVE FOR PROMPT DECISION ON WHETHER
THE DELIVERABLE IS ACCEPTED OR REJECTED.  IF A DELIVERABLE IS ESCALATED TO THE
CUSTOMER RESPONSIBLE EXECUTIVE AND THE CUSTOMER RESPONSIBLE EXECUTIVE DOES NOT
RESPOND [***].

 

(B)           IN THE EVENT THAT CUSTOMER REJECTS THE DELIVERABLE, CUSTOMER
SHALL, AT THE TIME OF REJECTION, PROVIDE AN EXPLANATION OF WHY THE DELIVERABLE
WAS NOT ACCEPTED.  SERVICE PROVIDER SHALL THEN ADDRESS ANY ISSUES AND RESUBMIT
THE DELIVERABLE AND THE DELIVERABLE FORM TO CUSTOMER FOR APPROVAL AND CUSTOMER
SHALL THEN APPROVE OR REJECT THE DELIVERABLE; PROVIDED THAT SERVICE PROVIDER
REMAINS OBLIGATED TO COMPLETE THE DELIVERABLE AND OBTAIN CUSTOMER’S APPROVAL
PRIOR TO THE APPLICABLE COMMENCEMENT DATE OR OTHER DUE DATE SET FORTH IN THE
APPLICABLE TRANSITION AND TRANSFORMATION PLAN, PROJECT OR OTHER SCHEDULE,
INCLUDING AS SUCH PERIODS MAY BE EXTENDED IN ACCORDANCE WITH THE PROVISIONS OF
THIS EXHIBIT 4.  [***]

 

(C)           IF SERVICE PROVIDER SUBMITS A PARTICULAR DELIVERABLE TO CUSTOMER
FOR REVIEW AND APPROVAL AFTER THE DELIVERABLE DUE DATE OR CUSTOMER REJECTS SUCH
DELIVERABLE (SUBJECT TO THE EXPIRATION OF THE APPLICABLE CURE PERIOD, IF ANY),
CUSTOMER SHALL HAVE THE OPTION TO REQUIRE SERVICE PROVIDER TO RE-ATTEMPT TO
CORRECT ANY NON-CONFORMING DELIVERABLE IN ACCORDANCE WITH THE PROCESS DESCRIBED
IN THIS SUBSECTION OR TO CANCEL THE APPLICABLE PROJECT SCHEDULE (E.G., PROJECT
WORK ORDER).  [***]

 

6

--------------------------------------------------------------------------------



 


3.5.3        FAILURE TO MEET DELIVERABLE DUE DATES


 

(A)           [***] IF THERE IS A DISPUTE REGARDING WHICH PARTY IS RESPONSIBLE
FOR THE DELAY, THE DISPUTE WILL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE
RESOLUTION PROCEDURES.  SERVICE PROVIDER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO MEET THE TIMELINE [***].

 

(B)           [***]

 


3.5.4        DELIVERABLES [***]


 

Unless otherwise provided in the applicable Project Schedule, [***] All
documentation included with a Deliverable shall be sufficient to all a
reasonably knowledgeable information technology professional to use and maintain
the Deliverables as warranted.

 


3.6           TRANSITION AND TRANSFORMATION REPORTING


 


3.6.1        [***] THE SERVICE PROVIDER TRANSITION AND TRANSFORMATION MANAGER
SHALL PROVIDE CUSTOMER WITH A WRITTEN STATUS REPORT [***]IN ACCORDANCE WITH
APPENDIX 4-D, INCLUDING THE FOLLOWING:


 


3.6.2        [***] THE CUSTOMER RESPONSIBLE EXECUTIVE SHALL FACILITATE A
CRITICAL TRANSITION AND TRANSFORMATION MILESTONE REVIEW WORK SESSION WITH
APPROPRIATE PARTICIPANTS FROM BOTH ORGANIZATIONS [***].  SUCH WORK SESSION WILL
BE THE MAJOR FOCUS OF THE TRANSITION OVERSIGHT COMMITTEE AS ILLUSTRATED IN
APPENDIX 4-C.


 


4.                                      KEY GOVERNANCE PROCESSES


 


4.1           CHANGE CONTROL


 


4.1.1        INTRODUCTION


 

(A)           THIS SECTION DESCRIBES THE CHANGE CONTROL PROCEDURES TO BE
FOLLOWED BY CUSTOMER AND SERVICE PROVIDER WHEN EITHER PARTY WISHES TO MAKE A
CHANGE TO THE EXISTING SERVICES.  THE PURPOSE OF THE CHANGE CONTROL PROCEDURES
DOES NOT INCLUDE: [***]

 

(B)           THE PARTIES MAY BY JOINT WRITTEN AMENDMENT TO THE AGREEMENT AMEND
OR WAIVE ANY PART OF THE CHANGE CONTROL PROCEDURES.  ANY PROPOSED MODIFICATION
TO THE CHANGE CONTROL PROCEDURES SHALL BE RECORDED IN A CHANGE REQUEST AND SUCH
CHANGE REQUEST SHALL BE SUBJECT TO THE CHANGE CONTROL PROCEDURES DESCRIBED
BELOW.

 

(C)           [***]

 

(D)           THE KEY STEPS IN THE CHANGE CONTROL PROCEDURE WILL INCLUDE, AT A
MINIMUM [***]

 


4.1.2        CHANGE CONTROL REQUIREMENTS


 

(A)           THE CHANGE CONTROL PROCEDURE SHALL INCORPORATE, AND SERVICE
PROVIDER SHALL COMPLY WITH, THE FOLLOWING CHANGE CONTROL REQUIREMENTS:

 

7

--------------------------------------------------------------------------------


 

(I)            [***]

 

(II)           [***]

 

(III)          NO CHANGE SHALL BE IMPLEMENTED WITHOUT CUSTOMER’S APPROVAL [***].

 


4.1.3        CHANGE CONTROL PROCEDURES


 

(A)           EITHER SERVICE PROVIDER OR CUSTOMER MAY INITIATE A CHANGE REQUEST
BY DELIVERING TO THE OTHER’S RESPONSIBLE EXECUTIVE OR HIS/HER NOMINATED
REPRESENTATIVE A CHANGE ORDER THAT DESCRIBES THE PROPOSED CHANGE AND SETS FORTH
THE BASIS FOR SUCH CHANGE.  SERVICE PROVIDER SHALL ASSIGN A UNIQUE NUMBER TO ANY
SUCH REQUEST AND SHALL REGISTER THE CHANGE ORDER IN THE CHANGE ORDER LOG AS
DESCRIBED IN SECTION 4.1.11 BELOW.

 

(B)           [***]

 


4.1.4        CHANGE ORDERS


 

(A)           [***] SERVICE PROVIDER SHALL PREPARE AND SUBMIT TO CUSTOMER [***]
PRELIMINARY SPECIFICATION REPORT.  EACH SUCH PRELIMINARY SPECIFICATION REPORT
SHALL CONTAIN, TO THE EXTENT RELEVANT [***]

 


4.1.5        PRELIMINARY SPECIFICATION REPORT REVIEW


 

(A)           CUSTOMER AND SERVICE PROVIDER SHALL REVIEW THE PRELIMINARY
SPECIFICATION REPORT AND CUSTOMER SHALL [***];

 

(B)           [***] WHERE CUSTOMER HAS INSTRUCTED SERVICE PROVIDER TO PREPARE A
DETAILED SPECIFICATION REPORT, [***] SERVICE PROVIDER SHALL PREPARE AND SUBMIT A
DETAILED SPECIFICATION REPORT INCLUDING [***]

 


4.1.6        DETAILED SPECIFICATION REPORT REVIEW


 

(A)           ONCE SUBMITTED BY SERVICE PROVIDER, CUSTOMER SHALL REVIEW THE
DETAILED SPECIFICATION REPORT [***]:

 

(B)           [***] SUBMIT SUCH PRELIMINARY SPECIFICATION REPORT AND OTHER
APPROPRIATE INFORMATION FOR REVIEW AND APPROVAL.

 


4.1.7        [***]


 


4.1.8        EFFECTIVENESS OF A CHANGE


 

(A)           UPON THE APPROVAL OF EITHER A PRELIMINARY SPECIFICATION REPORT OR
A DETAILED SPECIFICATION REPORT BY BOTH RESPONSIBLE EXECUTIVES, THE CONTENTS OF
SUCH APPROVED CHANGE SHALL BE DEEMED TO BE AGREED AND INCORPORATED INTO THE
AGREEMENT ON THE DATE OF THE LAST SIGNATURE OR AS THE PARTIES MAY OTHERWISE
AGREE.  ALL SERVICES ADDED OR MODIFIED BY A CHANGE ORDER SHALL BE “SERVICES”
UNDER THE AGREEMENT, AND THE PERFORMANCE OF CHANGE ORDERS SHALL IN ALL RESPECTS
BE GOVERNED BY THE AGREEMENT.  [***]

 

8

--------------------------------------------------------------------------------


 

(B)           NEITHER PARTY SHALL HAVE ANY OBLIGATION TO COMMENCE OR COMPLY WITH
ANY PROPOSED CHANGE, PERFORM SERVICES THAT WOULD BE COVERED BY ANY PROPOSED
CHANGE, OR PAY ANY CHARGES THAT WOULD BE COVERED BY ANY PROPOSED CHANGE, UNTIL
SUCH TIME AS THE PARTIES’ RESPONSIBLE EXECUTIVES HAVE APPROVED THE APPROPRIATE
CHANGE ORDER.  DISPUTES REGARDING A PROPOSED CHANGE SHALL BE SUBJECT TO THE
DISPUTE RESOLUTION PROCEDURES.

 

(C)           [***] ALL ACCEPTANCE OF WORK UNDER CHANGE ORDERS SHALL BE SUBJECT
TO THE SECTION 3.5 (ACCEPTANCE PROCESS FOR DELIVERABLES) ABOVE.

 


4.1.9        CHANGE MANAGEMENT REPORTING REQUIREMENTS


 

Service Provider shall provide Customer [***] a summary specifying the status of
all pending Change Orders.  [***]

 


4.1.10      IMMEDIATE CHANGES


 

(A)           SUBJECT TO THE PROVISIONS OF THIS SECTION 4.1.10, SERVICE PROVIDER
SHALL IMMEDIATELY PERFORM ANY IMMEDIATE CHANGE UPON CUSTOMER’S REQUEST.

 

(B)           NOTWITHSTANDING ANY OTHER PROCESS DESCRIBED IN THIS EXHIBIT, IF A
PROPOSED CHANGE REQUESTED BY CUSTOMER IS AN IMMEDIATE CHANGE, THEN [***]

 


4.1.11      CHANGE ORDER LOG


 

(A)           SERVICE PROVIDER SHALL MAINTAIN A CHANGE ORDER LOG OF CHANGE
ORDERS THROUGHOUT THE TERM OF THE AGREEMENT OR TRANSACTION DOCUMENT AS
APPROPRIATE.  THE CHANGE ORDER LOG SHALL INCLUDE THE FOLLOWING LEVEL OF DETAIL:
[***]

 

(B)           THE STATUS OF THE CHANGE ORDER IN THE CHANGE CONTROL PROCEDURE
SHALL BE CATEGORIZED AS ONE OF THE FOLLOWING STAGES: [***]

 


4.2           ISSUE MANAGEMENT AND DISPUTE RESOLUTION


 


4.2.1        ISSUE MANAGEMENT


 

(A)           OPERATIONALLY, THE PARTIES SHALL IMPLEMENT AN ISSUES MANAGEMENT
PROCESS ACCORDING TO THE TIMEFRAMES INDICATED IN APPENDIX 4-B AND SECTION 2.4 OF
THIS EXHIBIT 4.  [***]

 

(B)           SERVICE PROVIDER SHALL [***]

 

(C)           [***] SERVICE PROVIDER SHALL ADD THE AGREED UPON TOOLS, FORMS AND
DOCUMENTED PROCESSES (INCLUDING ANY CHANGES MADE BY CUSTOMER) TO THE PROCEDURES
MANUAL.

 

(D)           [***] THE PARTIES WILL WORK TOGETHER IN GOOD FAITH TO RESOLVE ANY
ISSUES USING THE ISSUES MANAGEMENT PROCESS.

 

9

--------------------------------------------------------------------------------


 


4.3           CUSTOMER SATISFACTION MANAGEMENT


 

[***] the Responsible Executives shall appoint the appropriate representatives
from the respective teams to take responsibility for measuring, managing and
reporting on Customer satisfaction in accordance with the process to be
developed as part of the work activities defined in Appendix 4-B.

 


4.3.1        INTRODUCTION


 

(A)           THIS SECTION DESCRIBES [***] THE DEVELOPMENT AND CONDUCT OF
SATISFACTION SURVEYS THROUGHOUT THE TERM INCLUDING END USER SATISFACTION
SURVEYS, AND [***] SATISFACTION SURVEYS.

 

(B)           [***] SHALL DEVELOP EACH OF THE SATISFACTION SURVEYS INCLUDING THE
SURVEY QUESTIONS AND METHODOLOGY FOR [***] REVIEW AND APPROVAL.

 

(C)           [***] THE PARTIES SHALL REVIEW EACH OF THE SURVEYS AND AGREE TO
ANY REQUIRED CHANGES INCLUDING AS TO THE CONTENT AND TIMING OF SUCH SURVEYS. 
[***] SHALL UPDATE EACH OF THE SURVEYS TO REFLECT ANY CHANGE AGREED TO BY THE
PARTIES.

 

(D)           END USER SATISFACTION SURVEYS SHALL BE ADMINISTERED IN ACCORDANCE
WITH [***] SHALL CONDUCT SUCH END USER SATISFACTION SURVEYS [***] AND PROVIDE
THE RESULTS OF SUCH SURVEYS TO [***].

 

(E)           [***]

 


4.3.2        GENERAL REQUIREMENTS


 

[***]

 


4.3.3        END USER SATISFACTION SURVEY


 

(A)           [***] CONDUCT END USER SATISFACTION SURVEY, USING SERVICE DESK
SURVEYING METHODOLOGY INCLUDING [***]

 


4.3.4        [***] SATISFACTION SURVEY


 


[***]


 


5.                                      GOVERNANCE DELIVERABLES


 

In connection with the Parties’ obligations hereunder, the Service Provider and
Customer shall implement the Deliverables set forth in Appendices 2-A 2-B, 2-C,
2-D, and 2-E to this Exhibit 4.  [***].

 

10

--------------------------------------------------------------------------------


 

APPENDIX 4-A GOVERNANCE TRANSITION DELIVERABLES

 

[***] [four pages omitted]

 

1

--------------------------------------------------------------------------------


 

APPENDIX 4-B GOVERNANCE PROCESS PRIORITY MATRIX

 

[***] [six pages omitted]

 

1

--------------------------------------------------------------------------------


 

APPENDIX 4-C GOVERNANCE JOINT COMMITTEES AND PROTOCOLS

 

[***] [eight pages omitted]

 

1

--------------------------------------------------------------------------------


 

APPENDIX 4-D STANDARD GOVERNANCE REPORTS

 

[***] [five pages omitted]

 

1

--------------------------------------------------------------------------------


 

APPENDIX 4-E PROCEDURES MANUAL

 

[***] [one page omitted]

 

1

--------------------------------------------------------------------------------


 

APPENDIX 4-F DELIVERABLE ACCEPTANCE FORM

 

[***] [two pages omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 6

Form of Auditor Confidentiality Agreement

 

This is Exhibit 6, Form of Auditor Confidentiality Agreement, to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.

 

Attachments.        The following attachments are incorporated by reference in
this Exhibit:

 

(a)           Attachment 6-1, Confidentiality Agreement for use with Deloitte &
Touche LLP; and

 

(b)           Attachment 6-2, Mutual Non-Disclosure Agreement for use with all
other Customer Auditors.

 

1

--------------------------------------------------------------------------------


 

Exhibit 6

Attachment 6-1

 

CONFIDENTIALITY AGREEMENT

 

This Confidentiality Agreement (the “Agreement”), effective as of
                       , 200  , is entered into between
                                                                       (the
“Company”) and Deloitte & Touche LLP (“Deloitte & Touche”).

 

WHEREAS, Deloitte & Touche has been engaged to perform certain audit services
(the “Services”) for the Company; and

 

WHEREAS, in connection with the provision of such Services, the Company may
disclose to Deloitte  & Touche certain information which the Company considers
to be confidential, proprietary or non-public business information or trade
secrets of the Company, or information of a third party which the Company is
obligated to keep confidential (the “Confidential Information”); and

 

WHEREAS, the Company desires for Deloitte  & Touche to maintain the
confidentiality of any Confidential Information disclosed by the Company to
Deloitte & Touche, and Deloitte & Touche desires to maintain the confidentiality
of such Confidential Information, in each case on the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Deloitte & Touche hereby agree
as follows:

 

1.  Deloitte & Touche shall protect the confidentiality of the Confidential
Information from third parties by exercising at least the same degree of care as
Deloitte & Touche employs in maintaining the confidentiality of its own
confidential, proprietary or non-public business information or trade secrets,
but in no event less than a reasonable degree of care.

 

2.  There shall be no obligation of confidentiality with respect to any
information which: (a) is required to be disclosed by Deloitte & Touche by any
law, regulation, judicial or administrative process, or is disclosed by
Deloitte & Touche in accordance with applicable professional standards or in
connection with litigation pertaining to this Agreement or the Services, (b) has
otherwise become publicly available (including, without limitation, any
information filed with any governmental agency and available to the public)
other than as the result of a disclosure by Deloitte & Touche in breach hereof,
(c) becomes available to Deloitte & Touche on a nonconfidential basis from a
source other than the Company which Deloitte & Touche believes is not prohibited
from disclosing such information to Deloitte & Touche by obligation to the
Company, (d) is known by Deloitte & Touche prior to its receipt from the Company
hereunder without any obligation of confidentiality with respect thereto, or
(e) is developed by Deloitte & Touche independently of any disclosures made by
the Company to Deloitte & Touche of such information hereunder.

 

3.  Deloitte & Touche agrees that Confidential Information disclosed hereunder
to Deloitte & Touche by the Company shall be used by Deloitte & Touche solely in
connection with the provision of the Services and will not be provided to third
parties by Deloitte & Touche,

 

--------------------------------------------------------------------------------


 

except as otherwise provided herein or, in connection with the provision of the
Services, to subcontractors and to affiliates or related entities of Deloitte &
Touche that agree to abide by the terms hereof.  The Company acknowledges and
agrees that any Confidential Information that comes to the attention of
Deloitte & Touche in the course of performing the Services may be considered and
used by Deloitte & Touche in the context of responding to its professional
obligations as the independent accountants for the Company.

[Note:  The language highlighted immediately above will appear only in versions
of Confidentiality Agreements intended for use with attest clients.]

 

4.  The obligations set forth herein with respect to Confidential Information
shall continue in full force and effect for a period of three (3) years from the
effective date of this Agreement.

 

5.  Neither the Company nor Deloitte & Touche may assign, transfer or delegate
any of its rights hereunder (including, without limitation, interests or claims
relating to this Agreement) without the prior written consent of the other
party.

 

6.  DELOITTE & TOUCHE AND THE COMPANY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER IN CONTRACT, STATUTE, TORT (SUCH AS NEGLIGENCE), OR
OTHERWISE) RELATING TO THIS AGREEMENT.

 

7.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (without giving effect to its choice of law
principles).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

[COMPANY]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DELOITTE & TOUCHE LLP

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 6

Attachment 6-2

 

Mutual Non-Disclosure Agreement

 

This Non-Disclosure Agreement (“Agreement”) is effective as of the “Effective
Date” set forth below by and between ServiceMaster Consumer Services Limited
Partnership and its “Affiliates” (“SVM”), International Business Machines
Corporation (“IBM”), and the undersigned Company and its Affiliates (“Company”).
“Affiliates” mean those entities, under common control of or with, or controlled
by, each Party.  SVM , IBM, and Company (individually, “Party” and together,
“Parties”) agree to protect the “Confidential Information” (as defined below).

 

1.     Confidential Information.  The Parties intend to establish a business
relationship.  In connection with any and all such efforts, “Confidential
Information” means any and all information concerning a Party’s business and its
customers, including, without limitation, any and all current and future
technical, operational or financial information (whether published or
unpublished), marketing or business plans, business results, forecasts, customer
names and information, vendor names and information, employee names and
information, contracts, practices and procedures, trade secrets, know-how,
software, reports, methods, documents, drawings, designs, tools, models,
inventions, patent disclosures, and requests for proposals, requests for
information, or other information that may be disclosed or accessed by or
between the Parties, whether in written, verbal, electronic, visual, or other
form that is designated as Confidential Information by the disclosing Party.
Notwithstanding the foregoing, information that is disclosed or accessed without
being specifically designated as confidential, shall be deemed Confidential
Information if it would be apparent to a reasonable person that such information
is of a confidential or proprietary nature. This Agreement applies to all
Confidential Information disclosed or accessed by or between the Parties.

 

2.     Disclosure of Confidential Information.  Each Party will use the
Confidential Information of the other Party only for the purpose of and in
connection with the Parties’ business relationship and not for its own benefit
or the benefit of another, without the prior written consent of the disclosing
Party. Each Party shall hold in confidence, and shall not disclose (or permit or
allow its employees or agents to disclose) to any person outside its
organization (except as provided below), any Confidential Information of the
other Party. Each Party shall protect the other Party’s Confidential Information
using the same degree of care it uses to protect its own Confidential
Information of like kind (but not less than a reasonable degree of care). Each
Party shall disclose Confidential Information received by it under this
Agreement only to employees and agents of such Party who have a need to know
such Confidential Information in the course of the performance of their duties
and who are bound by a written agreement, enforceable by the disclosing Party
(which contains confidentiality provisions no less strict than what is set forth
in this Agreement), to protect such Confidential Information. Each Party shall
adopt and maintain programs and procedures that are reasonably calculated to
protect such Confidential Information and shall be responsible for any
disclosure or misuse of Confidential Information that results from a failure to
comply with this Agreement. Each Party will promptly report to the other Party
any actual or suspected violation of the terms of this Agreement and will take
all reasonable steps to prevent, control, or remedy any such violation.

 

3.     Limitation on Obligations.  The obligations of each Party shall not
apply, and neither Party shall have any further obligations, with respect to any
Confidential Information of the other Party to the extent such Party can
demonstrate, by clear written evidence, that the disclosing Party’s Confidential
Information: (a) is generally known to the public at the time of disclosure or
becomes generally known through no wrongful act of such Party; (b) is in such
Party’s possession at the time of disclosure other than as a result of such
Party’s breach of this Agreement; (c) becomes known to such Party through
disclosure by sources other than the disclosing Party; or (d) is independently
developed by such Party without access to, reference to, or reliance upon the
disclosing Party’s Confidential Information. A Party’s Confidential Information
shall remain confidential under this Agreement even if it is required to be
disclosed by the other Party in order to comply with any applicable laws or
regulations, valid court orders, or governmental requests. Each Party shall
provide prior written notice of such disclosure to the other Party, if possible,
and shall take all reasonable and lawful actions to avoid or minimize the extent
of such disclosure.

 

4.     Termination.  This agreement shall remain in effect until the later of:
the consummation of a business relationship between the Parties in the form of a
written agreement relating to the Confidential Information exchanged under this
Agreement or three (3) years from the Effective Date.

 

5.     Publicity.  Neither Party will issue or release any articles,
advertising, publicity or other matter relating to any Confidential Information
of the other Party (including the fact that a meeting or discussion has taken
place between the Parties) or mention or imply the name of the other Party,
except as may be required by law and then only after providing the other Party
with a reasonable opportunity to review and comment on such publicity.

 

6.     Ownership of Confidential Information.  Each Party is and shall remain
the exclusive owner of its Confidential Information and all patent, copyright,
trade secret, trademark and other intellectual property rights therein.  No
license or conveyance of any such rights to either Party is granted or implied
under this Agreement.  Subject to the obligations of this Agreement, no Party
will be precluded from independently developing technology or pursuing business
opportunities similar to those covered by this Agreement.

 

7.     Miscellaneous.

 

(a) Each Party warrants that it has the right to disclose its Confidential
Information, but makes no representation or warranty regarding the accuracy or
completeness of its Confidential Information. This Agreement imposes no
obligation on a Party to exchange Confidential Information or to purchase, sell,
license, transfer, or otherwise make or use of any technology, services, or
products.

 

(b) Each Party will adhere to all applicable laws and regulations of the U.S.
Export Administration and will not export or re-export any technical data or
products received from the other Party, or the direct product of such technical
data, to any proscribed person or country listed in the U.S. Export
Administration regulations unless properly authorized by the U.S. government.

 

(c) Each Party acknowledges that injury for improper disclosure of Confidential
Information may be irreparable; and therefore, the injured Party is entitled to
seek immediate equitable relief, including a temporary restraining order, a
temporary injunction, and/or a preliminary injunction.

 

(d) This Agreement is made under, and will be construed according to, the laws
of the State of Tennessee, except for the conflict of laws provisions. Each
Party submits to the personal jurisdiction of any federal or state court located
in Memphis, Shelby County, Tennessee.

 

(e) This Agreement does not create any agency or partnership relationship. This
Agreement is not assignable or transferable without the prior written consent of
the other Party. This Agreement supersedes all prior agreements, written or
verbal between the Parties, relating to such Party’s Confidential Information.
All additions or modifications to this Agreement must be made in writing and
signed by both Parties.  This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.

 

The Parties have executed this Agreement, effective as of the Effective Date, by
their duly authorized representatives.

 

Effective Date:

 

 

 

 

ServiceMaster Consumer Services Limited
Partnership, By its General Partner,

IBM:

[Company]

ServiceMaster Consumer Services, Inc.

 

 

By:

By:

By:

Name:

Name:

Name:

Title:

Title:

Title:

Address:  860 Ridge Lake Blvd., Suite 300

Address:

Address:

City, State, Zip: Memphis, Tennessee 38120

City, State, Zip:

City, State, Zip:

 

Confidential

© 2008 by The ServiceMaster Company. All rights reserved.

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 7

Dispute Resolution Procedures

 

This is Exhibit 7, Dispute Resolution Procedures, to that certain Master
Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.

 

1.0          Defined Terms

 

Unless defined in this Exhibit, capitalized terms have the meanings set forth in
the Master Agreement or the “Definitions” Exhibit to the Master Agreement.

 

2.0          Dispute Resolution Procedures

 

2.1           General.  Except as otherwise stated in the Agreement, the Parties
will follow the Dispute Resolution Procedures set forth in this Exhibit to
address all Disputes arising between the Parties.

 

2.2           Timely Resolution of Disputes.  Customer and Service Provider
shall at all times exercise reasonable, good faith efforts to resolve all
Disputes in a timely, amicable, and efficient manner.

 

2.3           Escalation Procedure.

 

(a)           Responsible Executives.  [***]

 

(b)           [***]

 

(c)           [***]

 

[***]

 

2.4           Litigation.  If the Dispute [***] then either Party may initiate
litigation.

 

2.5           Expedited Resolution.  If a Dispute arises: [***] then either
Party may immediately initiate litigation with respect to such breach.  The
resolution of such Dispute otherwise shall be governed by the Agreement and the
remaining provisions of this Exhibit.

 

3.0                               Miscellaneous

 

3.1           Confidentiality.  The proceedings of all negotiations as part of
the Dispute Resolution Procedures shall at all times be privately conducted. 
The Parties agree that all information, materials, statements, conduct,
communications, negotiations, mediations, offers of

 

1

--------------------------------------------------------------------------------


 

settlement, documents, decisions, and awards of either Party, in whatever form
and however disclosed or obtained in connection with the Dispute Resolution
Procedures:

 

(a)           shall at all times be Confidential Information;

 

(b)           shall not be offered into evidence, disclosed, or used for any
purpose other than negotiations to settle the applicable Dispute; and

 

(c)           will not constitute an admission or waiver of rights.

 

3.2           Tolling. The exercise of these Dispute Resolution Procedures to
resolve a Dispute shall toll the running of any statue of limitations applicable
to that Dispute, effective as of the initial meeting pursuant to these Dispute
Resolution Procedures specifically regarding the Dispute.

 

3.4           No Waiver of Right of Termination.  The requirements of these
Dispute Resolution Procedure are not and will not constitute a waiver of any
right of termination under the Agreement.

 

3.5           Consent.  The Parties unconditionally agree that any order,
judgment or award of a court or tribunal issued under these Dispute Resolution
Procedures may be enforced against any Party in or by any jurisdiction where the
Party is located or where Services under the Agreement are being performed. 
Further, the Parties unconditionally agree that, with respect to any order,
judgment or award of a court or tribunal for injunctive or equitable relief
issued under these Dispute Resolution Procedures (and subject to the provisions
of the Agreement limiting or prohibiting a Party’s ability to obtain injunctive
or equitable relief), such order, judgment or award may also be enforced against
a Party’s Affiliates in or by any jurisdiction in where the Affiliates are
located or where Services under the Agreement are being performed.  The Parties
and their respective Affiliates hereby consent generally to the jurisdiction of
any court of competent jurisdiction for any action filed by a Party to enforce
any such order, judgment or award for injunctive or equitable relief and waive
all formalities and any objection that any such action or proceeding has been
brought in an inconvenient forum.

 

3.6           Governing Law.  The law governing the Master Agreement shall
govern this Exhibit.

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 8

Form of Procedures Manual

 

This is Exhibit 8, Form of Procedures Manual, to that certain Master Services
Agreement, dated as of December 11, 2008, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless defined
in this Exhibit, capitalized terms have the meanings set forth in the Master
Agreement or the “Definitions” Exhibit to the Master Agreement.

 

Exhibit 8 begins on the following page. [***] [24 pages omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9

Customer Security Requirements

 

This is Exhibit 9, Customer Security Requirements, to that certain Master
Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
defined in this Exhibit, capitalized terms have the meanings set forth in the
Master Agreement or the “Definitions” Exhibit to the Master Agreement.

 

1.             Generally.  This Exhibit 9 and its attachments and the
“Additional Customer Security Requirements” Schedule to each Transaction
Document (if any) set forth the Security Requirements.  The Security
Requirements are part of the Services and Service Provider must comply with the
Security Requirements in accordance with Section 3.2(d) of the Master
Agreement.  In the event of a conflict among the various documents setting forth
the Security Requirements and the “PCI and SOX Requirements” Attachment, the
“PCI and SOX Requirements” Attachment controls.  In the event of a conflict
between the “PCI and SOX Requirements” Attachment and the “Services Description”
Schedule, the “Services Description” Schedule controls.  Service Provider shall
compile the obligations contained in the attachments below into the ISEC
document in accordance with the Transition and Transformation Plan.  Customer
shall approve the ISEC.  Upon Customer’s approval of the ISEC document, the ISEC
document replaces all of the attachments below.  In the event of a conflict
between the Customer approved ISEC document and the “Services Description”
Schedule, the “Services Description” Schedule controls.

 

2.             Attachments.  The following attachments are incorporated by
reference in this Exhibit:

 

(a)                                  Attachment 9-1, ServiceMaster Information
Security Policy revision 1.8 (if there is a conflict between the ServiceMaster
Information Security Policy and a brand-specific Information Security Policy,
the brand-specific policy controls); [portions omitted]

 

(b)                                 Attachment 9-2, ServiceMaster Clean
Information Security Policies dated April 28, 2005, revision 1.1, and the
ServiceMaster Clean “Restricted Data” Policy, dated December 1, 2008;
[portions omitted]

 

(c)                                  Attachment 9-3, Merry Maids Information
Security Policies dated October 26, 2006, revision 1.0; [portions omitted]

 

(d)                                 Attachment 9-4, American Home Shield
Information Security Policies, dated January 5, 2004; [portions omitted]

 

(e)                                  the privacy polices and background
screening requirements set forth in the “Policies” Exhibit; and

 

1

--------------------------------------------------------------------------------


 

(f)                                    Attachment 9-5, Customer Group’s “PCI and
SOX Requirements.” [portions omitted]

 

3.             Malware.  Service Provider will not intentionally code Malware
into the Services, the Customer Systems interfacing with the Services, the
Service Provider Information Systems and operating environments and processes
used by Service Provider to provide the Services, including the Deliverables and
other materials delivered by or on behalf of Service Provider to the Customer
Group, the customers of the Customer Group and/or the Third Party Providers. 
[***]

 

4.             Massachusetts Information Security Regulation.  Prior to the
effective date of the Massachusetts Information Security Regulation, and as
required by the Massachusetts Information Security Regulation or as reasonably
required by Customer thereafter, Service Provider shall deliver to Customer
(i) a written certification that Service Provider has a written, comprehensive
information security program that is in compliance with the Massachusetts
Information Security Regulation, and (ii) written certifications from each
Service Provider subcontractor who will store or maintain Personal Information
(as defined in the Massachusetts Information Security Regulation) about a
resident of the Commonwealth of Massachusetts that such subcontractor has a
written, comprehensive information security program that is in compliance with
the Massachusetts Information Security Regulation.

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9

 

Attachment 9-1

 

Attachment 9-1, ServiceMaster Information Security Policy revision 1.8, begins
on the next page.

 

[***] [eight pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9

 

Attachment 9-2

 

Attachment 9-2, ServiceMaster Clean Information Security Policies dated April
28, 2005 revision 1.1 and the ServiceMaster Clean “Restricted Data” Policy dated
December 1, 2008, begins on the next page.

 

[***] [25 pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9



Attachment 9-3

 

Attachment 9-3, Merry Maids Information Security Policies dated October 26, 2006
revision 1.0, begins on the next page. 

 

[***] [21 pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9



Attachment 9-4

 

Attachment 9-4, American Home Shield Information Security Policies dated January
5, 2004, begins on the next page.

 

[***] [27 pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 9



Attachment 9-5

 

Attachment 9-5, Customer Group’s “PCI and SOX Requirements,” begins on the next
page.

 

[***] [14 pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 10

Market Currency Procedures

 

1.             Introduction.  This is Exhibit 10, Market Currency Procedures, to
that certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.

 

2.             Definitions.  Capitalized terms herein have the meanings set
forth in the Master Agreement, the “Definitions” Exhibit to the Master
Agreement, or the “Definitions” Schedule to the Transaction Document, unless
otherwise defined herein.

 

3.             Annual Technology Reviews.  Within thirty (30) days of each
anniversary of the Effective Date, Service Provider shall, in accordance with
procedures agreed upon by the Customer and the Service Provider Account
Managers, identify for Customer any technologies that have emerged (within
Service Provider’s organization or, to the knowledge of Service Provider, within
the applicable market generally), that, if implemented by Customer (or by
Service Provider on Customer’s behalf) could materially benefit Customer in
terms of price reductions or performance improvement.  If requested by Customer,
within sixty (60) days Service Provider shall provide Customer with proposals
for the implementation of such technology or technologies in a manner consistent
with the Change Control Procedures and, as applicable, the Additional Services
or New Services requirements set forth in Sections 3.6 and 3.7 of the Master
Agreement.

 

4.             Annual Best Practices Reviews.  Within thirty (30) days of each
anniversary of the Effective Date, Service Provider shall identify for Customer
any best practices that have emerged (within Service Provider’s organization or,
to the knowledge of Service Provider, within the applicable market generally),
that, if implemented by Customer (or by Service Provider on Customer’s behalf)
could materially benefit Customer in terms of price reductions or performance
improvement. If requested by Customer, within sixty (60) days Service Provider
shall provide Customer with proposals for the implementation of such best
practices in a manner consistent with the Change Control Procedures and, as
applicable, the Additional Services or New Services requirements set forth in
Sections 3.6 and 3.7 of the Master Agreement.

 

5.             Benchmarking Process and Procedures.

 

5.1.          Initiating Benchmarking.  Any time after [***] the Benchmarking
Process may be initiated by Customer at any time by giving at least ninety (90)
days’ prior notice to Service Provider.  The Benchmarking Process shall not be
carried out more frequently than once every [***] and may be conducted on the
Services provided under a Transaction Document .  Customer shall select the
Benchmarker from the list of Benchmarkers set forth on the “List of Approved
Benchmarkers” Schedule to the applicable Transaction Document, such list to be
reviewed annually and updated by the Parties upon mutual agreement.  Only
market-leading Benchmarkers are eligible for selection for inclusion on the
“List of Approved Benchmarkers” Schedule.  The Benchmarker shall be required to
enter into a benchmarking agreement (the “Benchmarking Agreement”) with Customer
and Service Provider in the form attached as

 

1

--------------------------------------------------------------------------------


 

Exhibit 10.1 or, if such form is not acceptable to the Benchmarker, then in a
form reasonably acceptable to the Parties and the Benchmarker providing for the
conduct of the Benchmarking Process in accordance with this Agreement and
otherwise including customary terms for a professional services engagement. 
[***]

 

5.2.          Benchmarking Process Methodology.  Customer, Service Provider and
the Benchmarker shall conduct the Benchmarking Process according to the
following methodology:

 

(a)           The Benchmarker shall select a representative sampling of other
outsourced organizations that have outsourced services that share substantially
similar attributes with respect to size, investments, scope and nature of
overall services, quality standards and Service Levels, technology, payment and
performance credit structure and geographic scope of overall services
(“Comparators”).  There shall be eight (8) Comparators or such lesser number if
the Comparator information available to the Benchmarker is comprised of a lesser
number of Comparators as agreed by the Parties.  The Benchmarker shall make
adjustments to the Comparators as necessary to permit a normalized comparison
and will review with both Parties the Benchmark methodology and the
representative sample selection.

 

(b)           For each Comparator used to calculate the Benchmark Results (as
defined below), the Benchmarker shall disclose to Customer and Service Provider
the demographic data (e.g., the total number of resource units and/or other
basis on which charges are based, a description of the quality of services and
service environment and other similar data) reasonably necessary for the Parties
to understand the basis upon which the Benchmarker determined that the
Comparators chosen by the Benchmarker comply with the requirements set forth
above.  Due to the confidential nature of Comparator data and nondisclosure
agreements to which such data may be subject, the Benchmarker shall not be
required to disclose the name of the Comparators.

 

(c)           The data used by the Benchmarker in the Benchmarking Process will
be reasonably current, i.e., based on services provided to Customer and the
Comparators no more than twelve (12) months prior to the start of the
Benchmarking Process.

 

(d)           The Benchmarker shall compare each Comparator’s contracted
charges, service levels and scope with Service Provider’s contracted Charges,
Service Levels and scope with respect to the subject Services.  The Benchmarker
shall compare the applicable Service Levels with the Comparator’s committed
service levels for each element of the Services where such comparison is
meaningful and objective.

 

(e)           The Benchmarker shall use normalization techniques, which, at
minimum, shall include the normalization factors set forth in paragraph (f),
below.  The Benchmarker shall fully explain and provide its normalization data,
factors and techniques to Service Provider and Customer.

 

(f)            In carrying out the normalization process, the Benchmarker shall
consider the following normalization factors:

 

[***]

 

2

--------------------------------------------------------------------------------


 

The Benchmarker shall also consider any other factors other than those set out
in paragraph (f) above, which the Benchmarker or either Party reasonably believe
could, if not taken into consideration, result in the Benchmarking arriving at
an unfair view of the Comparators.

 

(g)           Customer and Service Provider agree (i) that the Benchmarker will
conduct the Benchmarking Process in accordance with the Benchmarker’s own
policies, methodologies, and practices, and (ii) to consult with each other
regularly and cooperate reasonably with the Benchmarker in the Benchmarking
Process activities; Customer and Service Provider shall have the opportunity to
participate in all discussions either Party may have with the Benchmarker
relating to the Benchmarking Process.

 

(h)           Customer will be permitted to disclose price and cost information
under this Agreement to the Benchmarker, subject to execution of a Benchmarking
Agreement in the form of Exhibit 10.1 or, if another form of Benchmarking
Agreement is executed, execution or inclusion in such other agreement of an
appropriate confidentiality agreement in accordance with Section 9.7(e)(ii) of
the Master Agreement.  Service Provider shall not be obligated to disclose to
the Benchmarker data with respect to any other customers of Service Provider.

 

(i)            All information provided to and obtained from the Benchmarker
shall be provided to both Service Provider and Customer unless otherwise agreed
by the Parties.  Such information shall be deemed to be confidential information
of the providing Party (or, if such information originated with the Benchmarker
and is not the Company Information of either Party, of both Parties) under the
Agreement and shall be subject to the confidentiality agreement executed with
the Benchmarker.

 

5.3.          Benchmark Results.

 

(a)           The Benchmarker shall provide the data, analysis and findings,
including any supporting documentation, for the Services to Service Provider and
Customer  throughout the Benchmarking Process.

 

(b)           The Benchmarker shall prepare the complete “Benchmark Results”
(i.e., a normalized analysis of the Comparators charges to the Charges)
promptly, but no later than ninety (90) days after the commencement of the
Benchmarking Process by the Benchmarker.  If the Benchmarker is for any reason
unable to complete the Benchmarking Process within the time period set forth in
this Section, the Parties will reasonably extend such period to allow the
Benchmarker to complete the Benchmarking Process.

 

5.4.          Benchmark Review.  Upon completion of the Benchmarking Process,
Customer and Service Provider shall review the Benchmark Results during the
thirty (30) day period following delivery to Customer and Service Provider of
the Benchmark Results, and shall in good faith discuss any appropriate
adjustments to the Service Levels or Charges under this Agreement, and, pursuant
to the Benchmarking Dispute process set forth below, identify and resolve any
disagreements or variances from the Benchmark Results, including but not limited
to how the normalization factors were considered and applied.  [***].

 

3

--------------------------------------------------------------------------------


 

Either Party may dispute in good faith whether the Benchmarker has followed the
Benchmarking Methodology in carrying out the Benchmarking (a “Benchmarking
Dispute”) by providing a reasonably detailed written notice of its objections to
the Benchmarking Results to the other Party and the Benchmarker; provided, that
neither Party may initiate a Benchmarking Dispute later than fifteen (15)
Business Days following receipt of the Benchmarking Results.  Upon the
initiation of a Benchmarking Dispute, the Parties shall meet with the
Benchmarker within ten (10) days to discuss the Benchmarking Results and resolve
the Benchmarking Dispute.  If any Benchmarking Dispute is not resolved to the
satisfaction of Customer or Service Provider within thirty (30) days of
initiation of the Benchmarking Dispute, then [***].

 

5.5.          Access and Confidentiality.  Any Benchmarker engaged by Customer
shall agree in writing to be bound by the applicable confidentiality and
security provisions specified in the Benchmarking Agreement.  Each Party shall
reasonably co-operate with the Benchmarker and shall provide reasonable access
to the Benchmarker during such effort to permit Benchmarker to perform the
Benchmarking.

 

5.6.          Cooperation and Assistance.  Each Party will provide, and ensure
that its subcontractors (excluding in the case of Customer, Service Provider and
its subcontractors) provide, all reasonably necessary cooperation, information,
documents and assistance reasonably required to perform the Benchmarking
Process.

 

5.7.          No Increase in Charges.  The Benchmarking Process shall not result
in any increase in any Charges to Customer.

 

--------------------------------------------------------------------------------

 

4

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 10.1

Benchmarking Services Agreement

 

This is Exhibit 10.1, Benchmarking Services Agreement, to that certain Master
Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.

 

This Benchmarking Services Agreement (the “Agreement”) is entered into as of
[insert date] (the “Effective Date”), by and among International Business
Machines Corporation, having a principal place of business at New Orchard Road,
Armonk, New York (“IBM”), ServiceMaster Consumer Services, L.P., having a
principal place of business at 860 Ridge Lake Boulevard, Memphis, Tennessee
38120 (“ServiceMaster”), (IBM and ServiceMaster may be individually referred to
herein as a “Principal” and collectively as the “Principals”), and [insert
benchmarker], having a principal place of business at [insert benchmarker’s
address] (“Consultant”).  The Principals and Consultant may individually be
referred to as “Party” and together may collectively be referred to as the
“Parties.”

 

In consideration of the mutual agreements below, and intending to be legally
bound, the Principals and Consultant agree as follows:

 

1)            SERVICES

 

a)             Services.  Consultant shall perform and deliver the services,
including the reports such as the benchmarking report (“Deliverables”),
described in and in accordance with the requirements, delivery dates, and
milestones set forth in this Agreement and the statement of work attached hereto
as Exhibit A (collectively the “Services”).

 

b)            Benchmark Methodologies.  Consultant shall conduct the
benchmarking process in accordance with the methodology and process (the
“Benchmark Methodology”) described in Section 5 of the “Market Currency
Procedures” Exhibit to the Master Services Agreement, dated as of [insert date],
between ServiceMaster and IBM (the “MSA”), which Section 5 is reproduced in
Exhibit B.

 

c)             Consultant’s Personnel.  Consultant shall perform the Services
using only Consultant’s benchmarking analysts identified in Exhibit A. 
Consultant shall not assign, subcontract or delegate to another entity or person
any of Consultant’s obligations to be performed hereunder or under Exhibit A
without the express prior written consent of the Principals.

 

2)            CONFIDENTIALITY

 

a) As between IBM and Consultant, the use of confidential information disclosed
between IBM and Consultant in connection with the Services shall be governed by
IBM’s Procurement Agreement for the Exchange of Confidential Information
attached here as Exhibit C.

 

b) As between IBM and ServiceMaster, the use of confidential information
disclosed between IBM and ServiceMaster in connection with the Services shall be
governed by the Master Agreement.

 

1

--------------------------------------------------------------------------------


 

c) As between Consultant and ServiceMaster, the use of confidential information
disclosed between Consultant and ServiceMaster in connection with the Service
shall be governed by a non-disclosure agreement attached here as Exhibit D.

 

3)            CONSULTANT WORK PRODUCT

 

a)             All works, reports, documentation, Deliverables and the like
prepared, developed, conceived or delivered by Consultant as part of or in
connection with the Services, and all tangible embodiments thereof, shall be
considered “Consultant Work Product.”  Consultant Work Product does not include
any information, report or documentation or any tangible embodiment thereof,
including but not limited to any confidential information of the Parties even if
incorporated into any Consultant Work Product, and any confidential information
of the Parties will remain subject to the protections of Section 2 above, even
if so incorporated.  Consultant Work Product shall and may be used only for the
benefit of the Principals.  In no event shall Consultant reuse or store for any
purpose, including in any database, any information, report or documentation
owned or delivered by a Principal hereunder, except as required to perform the
Services.  Notwithstanding the foregoing, Consultant shall be allowed to retain
a single copy of all Consultant Work Product for archival purposes.

 

b)            Nothing contained in this Agreement shall preclude Consultant from
rendering services to third parties or developing work products that are
competitive with, or functionally comparable to, the Services provided that in
rendering any services to third parties, Consultant may not use any Work Product
(excluding any portions of Consultant Work Product that comprise Consultant’s
Pre-existing Elements as defined below), confidential information of Principals
or information, reports or documentation owned by either of the Principals.

 

c)             Each Principal shall exclusively retain its rights in any
proprietary material that such Principal supplies to Consultant and in any other
intellectual property owned by it prior to or independent of this Agreement.  If
a Principal provides Consultant with materials owned or controlled by that
Principal or with use of, or access to, such materials, Principal grants to
Consultant all rights and licenses with respect thereto that are necessary for
Consultant to fulfill its obligations under this Agreement.

 

d)            Consultant shall retain all rights, title and ownership to any and
all of its pre-existing materials or derivatives thereof, which may include
measurement templates, toolsets, methodologies, published documents, data
gathering questionnaires, data and metrics, databases or any other information,
material or intellectual capital (“Pre-existing Elements”).  The Principals
shall have no ownership or title to any material developed by Consultant
independently of this Agreement.  Accordingly, if any Consultant Work Product
contains any Pre-existing Elements or other Consultant proprietary property,
Consultant hereby grants to the Principals a perpetual, worldwide, fully paid-up
limited license to use such Pre-existing Elements or other Consultant
proprietary property for internal purposes only as described in Section 4 below.

 

e)             Subject to Sections 2, 3(c), (d) and, (f), the Principals shall
have joint title and ownership and all intellectual property rights, including
copyrights, trade secret and other proprietary rights, without duty to account
for royalties, in all Consultant Work Product.  Subject to pre-existing rights
and other rights in the sections referred to above, to the extent that exclusive
title and/or ownership rights may not originally vest in the Principals as
contemplated herein, Consultant hereby irrevocably assigns all right title and
interest, including intellectual property and ownership rights, in the
Consultant Work Product to the Principals.  Consultant is granted a
non-exclusive, limited, fully paid-up license to use the Consultant Work Product
during the term of this Agreement solely to the extent necessary to deliver the
Services described hereunder and any subject Statement of Work; provided,
however, the Parties agree that such

 

2

--------------------------------------------------------------------------------


 

assignment and ownership rights by Consultant to the Principals shall be subject
to the further limitations set forth in Section 4 below.

 

f)             Consultant Work Product (other than Pre-existing Elements) shall
be deemed confidential information of both Principals under the terms and
conditions of Section 2 above.

 

4)            USE OF CONSULTANT WORK PRODUCT.

 

Each Principal may use, reproduce, display, and distribute copies of, and
prepare derivative works of the Consultant Work Product for that Principal’s
internal use only.  Such restriction shall not apply to each Principal’s use of
its own respective proprietary information contained in such Consultant Work
Product.  Consultant confidential information pursuant to Section 2 above,
including specific comparator profiles from Consultant’s database, may not be
distributed by either Principal to persons other than active members of the
benchmarking team during the Term, as defined below, or to those persons as may
be necessary to effectuate the Dispute Resolution Process, including a
Principal’s counsel, unless authorized in writing by Consultant. 
Notwithstanding the foregoing, each Principal may disclose the Deliverables to
its outside auditors, attorneys, accountants and other advisors, so long as they
are obligated to maintain the confidentiality of such Deliverables by contract,
law or professional obligations, and governmental or regulatory bodies as
required by law, provided, that in such circumstances, the Principal required to
make such disclosure will provide the other Principal with notice of such
requirement and will reasonably cooperate with them if requested, to prevent, or
minimize the extent of, any such required disclosure.

 

5)            FEES

 

The fees payable for the Services are as set forth in the Exhibit A, article III
(the “Fees”).  [***] Except as otherwise expressly set forth in Exhibit A, all
costs and expenses relating to Consultant’s performance of the Services are
included in the Fees. Subject to Section 3(d) above, the Fees shall also cover
each Principal’s rights granted in Section 3(e) with respect to the Deliverables
and any assignments of such Deliverables to the Principals. All payments will be
made in accordance with Exhibit A.  The making of any payment(s) by [***], or
the receipt thereof by Consultant does not constitute acceptance of any
Deliverables or Services.  [***] may withhold payments or portions thereof that
it disputes in good faith.   Consultant shall be responsible for any national,
state and local sales, use, excise, ad valorem, value-added, services,
consumption, and other taxes and duties on any goods or services used or
consumed by it in providing the Deliverables and for any taxes on its income.
[***] shall be responsible for any national, state and local sales, use, excise,
ad valorem, value-added, and other similar taxes and duties imposed on the
receipt of the Services.

 

6)            INDEPENDENT CONTRACTOR

 

Each of the Principals and the Consultant is acting as an independent
contractor, responsible for its own actions or inactions.  Nothing in this
Agreement will be construed to create an agency or employment relationship among
any of the Principals or Consultant or their respective employees.  None of the
Parties are authorized to enter into contracts, agreements or obligations on
behalf of any other Party.

 

7)            TERM

 

This Agreement is effective as of the Effective Date and will continue until
terminated in accordance with Section 8 below or until Consultant has completed
the Services (“Term”).

 

3

--------------------------------------------------------------------------------


 

8)            TERMINATION

 

a)             Termination.  If a Consultant or either Principal materially
breaches this Agreement (the “Defaulting Party”), and  the Defaulting Party does
not cure such breach within [***] after written notice of material breach, a
non-defaulting Party may terminate this Agreement upon written notice to the
Defaulting Party.

 

b)            Effect of Termination.  In addition to the provisions relating to
confidential information, upon any termination or expiration of this Agreement: 
(i) Consultant will deliver to the Principals all Consultant Work Product,
including any work-in-progress at the time of termination or expiration,
(ii) Consultant will cease using and return all confidential information
provided by the Principals during the provision of the Services, as provided for
in this Agreement, and (iii) [***] shall pay Consultant any amounts otherwise
owed for work-in-progress, services and expenses incurred prior to the effective
date of termination.

 

9)            REPRESENTATIONS, WARRANTIES, COVENANTS AND LIMITATION OF LIABILITY

 

a)             Consultant hereby represents, warrants, and covenants that all
Services (i) will be performed in a timely, professional and workmanlike manner
in accordance with applicable industry standards and practices; (ii) will be
performed in accordance with the agreed Benchmark Methodologies and any
specifications and requirements set forth in this Agreement including Exhibit A
and Exhibit B; and (iii) will comply with all applicable laws.

 

b)            In addition, Consultant hereby represents, warrants, and covenants
that (i) it has and will have all rights, titles, licenses, intellectual
property, permissions and approvals necessary in connection with its performance
under this Agreement and to grant Principals the rights granted hereunder; and
(ii) none of the Services nor the provision or utilization thereof as
contemplated under this Agreement, do or will infringe, violate, trespass or in
any manner contravene or breach or constitute the unauthorized use or
misappropriation of any intellectual property of any third party.

 

c)             The Principals recourse with respect to any liability or
obligation of Consultant, as described in Section 9(d) below shall be limited to
the assets of Consultant, and the Principals shall have no recourse against, and
shall bring no claim against, any partner or employee of Consultant, or any
partner or employee of its parent company, or any of the assets of such partners
or employees with respect to any such liability or obligation of Consultant set
forth in Section 9(d) below.

 

d)            WITH THE EXCEPTION OF DAMAGES ARISING FROM BREACH OF SECTION 2
ABOVE OR THE INDEMNITY OBLIGATIONS UNDER SECTION 11 BELOW, NONE OF THE PARTIES
HERETO SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL OR INCIDENTAL
DAMAGES, SUCH AS DAMAGES FOR LOST PROFITS, BUSINESS FAILURE OR LOSS ARISING OUT
OF USE OF THE DELIVERABLES OR THE SERVICES OR OTHERWISE IN CONNECTION WITH THIS
AGREEMENT, WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR
LIABILITY FOR PERSONAL INJURY OR DEATH OR FOR DAMAGE TO TANGIBLE PROPERTY CAUSED
BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY OR ITS EMPLOYEES, A BREACH OF
SECTION 2 ABOVE OR THE INDEMNITY OBLIGATIONS UNDER SECTION 11 BELOW, THE TOTAL
LIABILITY OF ANY PARTY ARISING OUT OF THIS AGREEMENT AND THE PROVISION OF THE
SERVICES SHALL BE LIMITED TO THE FEES PAID OR PAYABLE UNDER THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

10)          DISCLAIMER.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER THE PRINCIPALS NOR
CONSULTANT MAKE ANY OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. THE INFORMATION IN THE DELIVERABLES HAS BEEN OBTAINED FROM SOURCES THAT
CONSULTANT BELIEVES TO BE RELIABLE. ALL DELIVERABLES ARE RELEVANT AS OF THE DATE
OF DELIVERY HEREUNDER. CONSULTANT HAS NO OBLIGATION TO ADVISE EITHER PRINCIPAL
OF ANY CHANGES IN THE INFORMATION OR VIEWS CONTAINED IN THE DELIVERABLES AFTER
DELIVERY.

 

11)          INDEMNITY

 

a)             General Indemnity.  Each Party  (the “Indemnitor”) shall defend,
indemnify and hold harmless (including payment of reasonable attorney’s fees)
each of the other Parties (each an “Indemnitee”), at the Indemnitor’s expense,
and each of the Indemnitee’s corporate affiliates and their respective officers,
directors, agents and employees (the “Indemnified Parties”) against all claims,
demands and/or judgments made or recovered against either of the Indemnitees for
damages to real or tangible personal property or for bodily injury or death to
any person arising out of, or in connection with, this Agreement, to the extent
that such damage, injury or death was caused by the negligence or wrongful acts
of employees, affiliated  companies, subcontractors or agents of Indemnitor.

 

b)            Intellectual Property Indemnity. Consultant shall defend,
indemnify and hold each of the Principals  harmless, at Consultant’s expense,
from any claims, demands and/or judgments made or recovered against either of
the Principles for any violation of legally protected rights of any third
parties, including but not limited to, patents, copyright, trade secret, unfair
competition, or any and all other claims arising out of the assignment of or use
by either of the Principals of the Deliverables and/or Services, in the form
provided by Consultant, and any other information furnished by or created by
Consultant in performing Services pursuant to this Agreement.

 

c)             Procedures. The Indemnified Parties agree to provide the
Indemnitor with timely notice in writing of any such claim, as defined in
Section 11(a) and (b) above.  The Indemnitor’s obligation to indemnify the
Indemnified Parties shall not be waived by the Indemnified Parties’ failure to
meet this notice requirement, except to the extent Indemnitor is prejudiced
thereby.  The Indemnified Parties shall permit the Indemnitor the sole control
of any such defense or settlement, and shall reasonably cooperate with
Indemnitor at Indemnitor’s expense.  Indemnitor shall have no obligation under
this Section for any claim of infringement based on any modification of 
materials by the Indemnified Parties or any third party (excluding those
retained by or acting on behalf of Indmenitor), or for use of the Consultant
Work Product in breach of Section 4 above.

 

d)            Insurance requirements

 

a) Consultant, at its sole cost and expense, shall maintain in effect at all
times during the rendering of services, insurance specified below with insurers
having a Best’s rating of at least [***] under forms of policy satisfactory to
the Principals:

 

i. Full statutory coverage for Workers’ Compensation and Disability Insurance
for all its employees as required by law, and Employers Liability with limits of
at least [***] and Disability Insurance for all its employees as required by
law. [***]

 

5

--------------------------------------------------------------------------------


 

ii. Errors and Omissions or Professional liability coverage with a [***]

 

iii. Commercial General Liability Insurance with at least [***]

 

iv. Owned, Non-Owned and Hired Automobile Liability Insurance with at least
[***]

 

b) [***]Certificates of insurance evidencing all these coverages shall be
provided to each of the Principals upon execution of this Agreement.
Consultant’s insurer shall endeavor to provide each of the Principals with
thirty (30) days’ written notice of cancellation, or intent to non-renew.

 

12)          GENERAL

 

a)             Entire Agreement.  This Agreement and all Exhibits, attached
hereto and made an integral part hereof, constitute the complete agreement and
understanding between the Parties with respect to the subject matter hereof, and
supersedes all prior agreements and understandings between the Parties.  In the
event of a conflict between the terms and conditions of this Agreement or the
Exhibit, the terms and conditions of this Agreement shall control.  IBM and
ServiceMaster do not intend to modify the provisions of the MSA relating to the
benchmarking process contemplated by this Agreement and, in the event of a
conflict, the provisions of the MSA shall control.

 

b)            Nonexclusivity.  This Agreement with Consultant is non-exclusive
and Principals may in their sole discretion enter into arrangements with third
parties to perform any of the Services.

 

c)             Survival.  Any provision of this Agreement which, by its nature,
would survive termination or expiration of this Agreement will survive any such
termination or expiration of this Agreement, including Sections 2
(Confidentiality), 3 (Consultant Work Product), 6 (Independent Contractor),
8(b) (Effect of Termination), 9 (Representations, Warranties, Covenants and
Limitation of Liability), 11 (Indemnity), and 12 (General).

 

d)            Governing Law.  All rights and obligations of the Parties relating
to this Agreement shall be governed by and construed in accordance with the Law
of the State of Tennessee without giving effect to any choice-of-law provision
or rule (whether of the State of Tennessee or any other jurisdiction) that would
cause the application of the laws of any other jurisdiction.  Each Party shall
bring any suit, action or other proceeding with respect to the Agreement in a
Federal District Court located in Memphis, Tennessee, unless the jurisdiction of
such courts are improper, in which event a Party may bring such suit, action or
other proceeding in any court of competent jurisdiction in Memphis, Tennessee.

 

e)             Publicity.

 

(i)  Consultant shall not use any ServiceMaster corporate name or logo,
including, by way of illustration but not of limitation, in advertising, press
releases, publicizing, marketing or selling services and/or products, without
the prior written consent of ServiceMaster.

 

(ii)  Consultant is similarly prohibited from using the IBM logo or IBM
Corporation’s name or the name of any of its affiliates, subsidiaries or
divisions solely in relation to this specific Agreement or the Services, without
the prior written consent of IBM. For clarification purposes, this section
(ii) is not an implied authorization to Consultant for use of the IBM logo or
IBM Corporation’s name or the name of any of its affiliates, subsidiaries or
divisions, unless such use has been authorized in writing.

 

6

--------------------------------------------------------------------------------


 

(iii) Neither Principal shall use the name of Consultant in any announcements,
press releases or advertisements, or for any commercial purpose, without the
prior written consent of Consultant.

 

f)             No Assignment.  None of the Parties to this Agreement shall
assign, transfer or delegate its rights or obligations under this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld.

 

g)            Force Majeure.  A delay by any Party in the performance of its
obligations under the Agreement shall not be deemed a default of the Agreement
to the extent that such delay is attributable to a Force Majeure Event, as
defined below, and could not have prevented by the non-performing Party by means
of the exercise of reasonable precautions.  If a Force Majeure Event prevents,
hinders or delays for more than thirty (30) consecutive days performance of
Services, either Principal may terminate the affected part of the Agreement or
the entire Agreement. The term “Force Majeure Event” shall mean an act of war or
terrorism, a riot, civil disorder, or rebellion, a fire, flood, earthquake, or
similar act of God or a strike, lockout or similar labor dispute that is beyond
the reasonable control of the affected Party.

 

h)            Employee Hiring. Each Principal and Consultant agrees not to hire
any of the other’s employees or agents who are involved with the Services during
the term of this Agreement and for twelve (12) months thereafter, without prior
written consent. For purposes of this section “to hire” means to hire as an
employee or otherwise to engage or retain as an independent contractor. This
provision shall not restrict the right of any Party to solicit or recruit
generally in the media and shall not prohibit either Party from hiring an
employee of the other who answers any advertisement or who otherwise voluntarily
applies for hire without having been initially personally solicited or recruited
by the hiring Party.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Benchmarking Services Agreement
to be executed by their duly authorized employees.

 

 

CONSULTANT

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

SERVICEMASTER CONSUMER SERVICES, L.P.

 

BY: SERVICEMASTER CONSUMER SERVICES, INC.,

 

ITS GENERAL PARTNER

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

STATEMENT OF WORK

 

This is Exhibit A, Statement of Work, to that certain Benchmarking Services
Agreement, dated as of [insert date], by and among International Business
Machines Corporation, ServiceMaster Consumer Services, L.P., and [insert
benchmarker].  Capitalized terms have the meaning set forth in the Benchmark
Services Agreement.

 


I. BENCKMARKING DELIVERABLES


 

This Statement of Work includes a detailed price benchmark of the [insert
description of the IBM Services to be benchmarked] in the Master Services
Agreement.  Consultant shall complete and provide ServiceMaster and IBM with the
following Deliverables:

 

[***]

 

II. Benchmarking Timeline

 

The following table contains a high-level overview of the proposed project
schedule and milestones:

 

Project Milestone

 

Duration

 

Timing

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 


III.  FEES:


 

[***] Consultant fees and expenses to perform the Services.  Consultant will
provide the Deliverables and Services to ServiceMaster and IBM for the Fees
identified in this Statement of Work.  The Fees for Deliverables and Services
specified in this Statement of Work and accepted by [***] plus the payment of
the applicable taxes will be the only amount due to Consultant from [***] under
the Benchmarking Services Agreement.

 

The Fees for Consultant’s performance under this Statement of Work are:

 

Total

 

[***]

 

Consultant will invoice these fixed fees as follows:

 

A-1

--------------------------------------------------------------------------------


 

Milestone

 

Rate

 

[***]

 

[$       ]

 

[***]

 

[$       ]

 

Total Benchmark Fees (excluding travel and expenses)

 

[$       ]

 

 

Extended Hourly Rates

 

In the event that [***] requires additional support beyond the scope of this
Statement of Work, Consultant will make its consultants available on a time and
materials basis at the following rates (exclusive of related travel expenses):

 

Consultant Name

 

Hourly Rate

 

 

 

[$      ]

 

 

 

[$      ]

 

 

 

[$      ]

 

 

 

[$      ]

 


 

[***] shall not be responsible for any additional charges not authorized by it
in advance and in writing.

 

IV. Payment Terms:

 

[***] will pay all undisputed items [***] from receipt of the invoice.  If there
are disputes regarding any fees or costs on any invoice, the disputing party
will give prompt written notice to Consultant, and the parties will work
diligently and in good faith to resolve any such dispute.  Upon resolution,
Consultant will issue an amended invoice (if applicable).

 

V. Benchmarking Analysts:

 

[Insert Names]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

BENCHMARK METHODOLOGY

 

This is Exhibit B, Benchmark Methodology, to that certain Benchmarking Services
Agreement, dated as of [insert date], by and among International Business
Machines Corporation, ServiceMaster Consumer Services, L.P., and [insert
benchmarker].  Capitalized terms have the meaning set forth in the Benchmark
Services Agreement.

 

Benchmarking Process and Procedures.

 

[***] [four pages omitted]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

IBM’S PROCUREMENT AGREEMENT FOR THE EXCHANGE OF CONFIDENTIAL INFORMATION

 

Exhibit C begins on the next page.

 

C-1

--------------------------------------------------------------------------------


 

 

Procurement Agreement for the Exchange of Confidential Information

 

Agreement #4905AT0021

 

This Agreement will provide protection for information to be exchanged between
us which we do not wish to become public (“Information”) while maintaining our
ability to conduct our respective business activities. The parties to this
Agreement, Code X Inc. and International Business Machines. agree that either
party may disclose business Information (business plans and financial,
statistical and personnel data), and technical Information. If the non-IBM
entity that is a party to this Agreement (“Supplier”) discloses technical
Information, the parties will enter into a Supplier Technical Information
Supplement for Disclosure (“Supplement”). Each of us agrees that the following
terms will apply when one of us (“Discloser”) discloses Information to the other
(“Recipient”) under this Agreement. Exchanges of Information between the parties
will be covered on or after April 15, 2005.

 

1.0          Disclosure

 

Information may be disclosed: i) in writing; ii) by delivery of items; iii) by
authorized access to Information, such as may be contained in a data base; or
iv) by oral and/or visual presentation. All materials containing Information
must have a restrictive marking of the Discloser at the time of disclosure.
Information disclosed orally must be summarized in a writing provided to the
Recipient within thirty (30) days of disclosure. An disclosures of information
other than those made pursuant to this Agreement will be deemed to be
non-confidential.

 

The Supplier will not disclose any technical Information not described in a
signed Supplement or which Supplier does not have the right to disclose to the
Recipient. Each time Supplier wishes to disclose specific technical Information
to Recipient, a Supplement will be issued to this Agreement before disclosure.
The Supplement will contain initial and final disclosure dates, a
non-confidential description of the technical information to be disclosed and
any additional or different terms and conditions. The Supplement must be signed
by the Supplier and the Recipient.

 

2.0 Protection

 

For two (2) years after the date of disclosure, the Recipient will: i) use the
same care and discretion to avoid disclosure of the Discloser’s Information as
the Recipient uses with its own similar information which it does not wish to
disclose; and ii) use the Discloser’s Information only to further IBM’s
procurement and development activities.

 

3.0 Exceptions

 

The Recipient may disclose Information to: i) its employees and employees of its
parent and majority owned affiliates who have a need to know; and ii) any other
party with the Discloser’s prior written consent. Before disclosure to any of
the above parties, the Recipient must have an appropriate agreement with such
party sufficient to require that party to treat Information in accordance with
this Agreement. The Recipient may disclose Information to the extent required by
law, but must give the Discloser reasonable prior notice to allow the Discloser
a reasonable opportunity to obtain a protective order. The Recipient may
disclose and use the ideas, concepts, know-how and techniques related to
Recipient’s business activities which are contained in the Discloser’s
Information and retained in the memories of Recipient’s employees who have had
access to the Information pursuant to this Agreement. No obligation under this
Agreement will apply to Information that is: i) already in Recipient’s
possession or received by Recipient without a non-disclosure obligation; ii)
developed independently by Recipient; iii) publicly available when received, or
thereafter becomes publicly available through no fault of the Recipient; or iv)
disclosed by Discloser to a third party without a non-disclosure obligation.

 

4.0 General

 

This Agreement does not require either party to disclose or to receive
Information. Neither party may assign or otherwise transfer its rights or
delegate its duties or obligations under this Agreement without the prior
written consent of the other. Any attempt to do so will be void. The receipt of
Information pursuant to this Agreement will not prevent or in any way limit the
Recipient from: i) developing, manufacturing and marketing products or services
which may be competitive with products or services of the Discloser: ii)
providing products or services to others who compete with the Discloser: or iii)
assigning and re-assigning its employees in any way it may choose. Only a
written agreement signed by both of us can modify this Agreement. Either of us
may terminate this Agreement by providing one month’s written notice to the
other. Any provisions of this Agreement which by their nature extend beyond its
termination remain in effect until fulfilled and apply to our respective
successors and authorized assigns. This Agreement is governed by the laws of the
country in which the disclosure occurs, except: (i) in Australia, this Agreement
will be governed by the laws of the State or Territory in which the disclosure
occurs: (ii) in the United Kingdom, this Agreement will be governed by the laws
of England: (iii) in Albania, Armenia, Azerbaijan, Belarus, Bosnia-Herzegovina,
Bulgaria, Croatia, Former Yugoslav Republic of Macedonia, Georgia, Hungary,
Kazakhstan, Kyrgyzstan, Moldova, Montenegro, Poland, Romania, Russia, Serbia,
Slovakia, Slovenia, Tajikistan, Turkmenistan, Ukraine, and Uzbekistan, this
Agreement will be governed by the laws of Austria, unless otherwise provided by
the local law: (iv) in Estonia, Latvia, and Lithuania, Finnish law shall apply:
(v) in Canada, the laws of the Province of

 

 

Form Title: Procurement Agreement For Exchange Of

Page 1 of 2

Form Release: 8/98

Confidential Information (PAECI)

 

 

Form. Owner: Global Procurement

 

Revision: 2/05

 

C-1

--------------------------------------------------------------------------------


 

Procurement Agreement for the Exchange of Confidential information

 

Agreement #4905AT0021

 

Ontario govern this Agreement; and (vi) in the United States (including if any
part of the disclosure is performed within the United States or if the
Information is of United States origin) and Puerto Rico, and People’s Republic
of China, the laws of the State of New York govern this Agreement. Each party
hereby agrees to waive its rights to a jury trial. This Agreement, including its
Supplements (if any), is the complete and exclusive agreement regarding our
disclosures of Information. Neither this Agreement nor any disclosure of
Information hereunder grants the Recipient any right or license under any
trademark, copyright or patent now or hereafter owned or controlled by the
Discloser. THE DISCLOSER PROVIDES INFORMATION SOLELY ON AN “AS IS” BASIS.

 

5.0 Export And Import Laws

 

The Recipient will comply with all applicable government export and import laws
and regulations. Further, the Recipient agrees that unless authorized by
applicable government license or regulation, including but not limited to any
U.S. authorization, the Recipient will not directly or indirectly export or
re-export, at any time, any technical information or software furnished or
developed under this, or any other. Agreement between the parties, or its direct
product, to any prohibited country (including release of such technical
information or software to nationals, wherever they may be located, of any
prohibited country) as specified in applicable export, embargo, and sanctions
regulations. This Section will survive after termination or expiration of this
Agreement and will remain in effect until fulfilled.

 

This Agreement and its Supplements, where applicable, are the complete and
exclusive agreement regarding our disclosures of Information, and replace any
prior oral or written communications between us. By signing below for our
respective enterprises, each of us agrees to the terms of this Agreement. Once
signed, any reproduction of this Agreement made by reliable means (for example,
photocopy or facsimile) is considered an original.

 

 

ACCEPTED AND AGREED TO:

 

ACCEPTED AND AGREED TO:

IBM

 

Code X Inc.

By:

 

By:

Buyer Signature

Date

 

Supplier Signature

Date

Dan Reinhard

 

Ranjit K. Sen

Printed Name

 

Printed Name

Procurement Solution Advisor

 

President/CEO

Title & Organization

 

Title & Organization

 

 

 

Buyer Address:

 

Supplier Address:

2455 South Road

 

501 East Franklin Street

Mail Station P528

 

Suite 300

Poughkeepsie, NY 12601

 

Richmond, VA 23219

USA

 

USA

 

Form Title: Procurement Agreement For Exchange Of

Page 2 of 2

Form Release: 8/98

Confidential Information (PAECI)

 

 

Form. Owner: Global Procurement

 

Revision: 2/05

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D
NON-DISCLOSURE AGREEMENT

 

This Non-Disclosure Agreement (“Agreement”) is effective as of the “Effective
Date” set forth below by and between ServiceMaster Consumer Services Limited
Partnership and its “Affiliates” (“SVM”) and the undersigned Company and its
Affiliates (“Company”). “Affiliates” mean those entities, under common control
of or with, or controlled by, each Party.  SVM and Company (individually,
“Party” and together, “Parties”) agree to protect the “Confidential Information”
(as defined below).

 

1.                                       Confidential Information.  The Parties
intend to establish a business relationship.  In connection with any and all
such efforts, “Confidential Information” means any and all information
concerning a Party’s business and its customers, including, without limitation,
any and all current and future technical, operational or financial information
(whether published or unpublished), marketing or business plans, business
results, forecasts, customer names and information, vendor names and
information, employee names and information, contracts, practices and
procedures, trade secrets, know-how, software, reports, methods, documents,
drawings, designs, tools, models, inventions, patent disclosures, and requests
for proposals, requests for information, or other information that may be
disclosed or accessed by or between the Parties, whether in written, verbal,
electronic, visual, or other form that is designated as Confidential Information
by the disclosing Party. Notwithstanding the foregoing, information that is
disclosed or accessed without being specifically designated as confidential,
shall be deemed Confidential Information if it would be apparent to a reasonable
person that such information is of a confidential or proprietary nature. This
Agreement applies to all Confidential Information disclosed or accessed by or
between the Parties.

 

2.                                       Disclosure of Confidential
Information.  Each Party will use the Confidential Information of the other
Party only for the purpose of and in connection with the Parties’ business
relationship and not for its own benefit or the benefit of another, without the
prior written consent of the disclosing Party. Each Party shall hold in
confidence, and shall not disclose (or permit or allow its employees or agents
to disclose) to any person outside its organization (except as provided below),
any Confidential Information of the other Party. Each Party shall protect the
other Party’s Confidential Information using the same degree of care it uses to
protect its own Confidential Information of like kind (but not less than a
reasonable degree of care). Each Party shall disclose Confidential Information
received by it under this Agreement only to employees and agents of such Party
who have a need to know such Confidential Information in the course of the
performance of their duties and who are bound by a written agreement,
enforceable by the disclosing Party (which contains confidentiality provisions
no less strict than what is set forth in this Agreement), to protect such
Confidential Information. Each Party shall adopt and maintain programs and
procedures that are reasonably calculated to protect such Confidential
Information and shall be responsible for any disclosure or misuse of
Confidential Information that results from a failure to comply with this
Agreement. Each Party will promptly report to the other Party any actual or
suspected violation of the terms of this Agreement and will take all reasonable
steps to prevent, control, or remedy any such violation.

 

3.                                       Limitation on Obligations.  The
obligations of each Party shall not apply, and neither Party shall have any
further obligations, with respect to any Confidential Information of the other
Party to the extent such Party can demonstrate, by clear written evidence, that
the disclosing Party’s Confidential Information: (a) is generally known to the
public at the time of disclosure or becomes generally known through no wrongful
act of such Party; (b) is in such Party’s possession at the time of disclosure
other than as a result of such Party’s breach of this Agreement; (c) becomes
known to such Party through disclosure by sources other than the disclosing
Party; or (d) is independently developed by such Party without access to,
reference to, or reliance upon the disclosing Party’s Confidential Information.
A Party’s Confidential Information shall remain confidential under this
Agreement even if it is required to be disclosed by the other Party in order to
comply with any applicable laws or regulations, valid court orders, or
governmental requests. Each Party shall provide prior written notice of such
disclosure to the other Party, if possible, and shall take all reasonable and
lawful actions to avoid or minimize the extent of such disclosure.

 

4.                                       Termination.  This agreement shall
remain in effect until the later of: the consummation of a business relationship
between the Parties in the form of a written agreement relating to the
Confidential Information exchanged under this Agreement or three (3) years from
the Effective Date.

 

5.                                       Publicity.  Neither Party will issue or
release any articles, advertising, publicity or other matter relating to any
Confidential Information of the other Party (including the fact that a meeting
or discussion has taken place between the Parties) or mention or imply the name
of the other Party, except as may be required by law and then only after
providing the other Party with a reasonable opportunity to review and comment on
such publicity.

 

6.                                       Ownership of Confidential Information. 
Each Party is and shall remain the exclusive owner of its Confidential
Information and all patent, copyright, trade secret, trademark and other
intellectual property rights therein.  No license or conveyance of any such
rights to either Party is granted or implied under this Agreement.  Subject to
the obligations of this Agreement, no Party will be precluded from independently
developing technology or pursuing business opportunities similar to those
covered by this Agreement.

 

7.                                       Miscellaneous.

 

 (a) Each Party warrants that it has the right to disclose its Confidential
Information, but makes no representation or warranty regarding the accuracy or
completeness of its Confidential Information. This Agreement imposes no
obligation on a Party to exchange Confidential Information or to purchase, sell,
license, transfer, or otherwise make or use of any technology, services, or
products.

 

 (b) Each Party will adhere to all applicable laws and regulations of the U.S.
Export Administration and will not export or re-export any technical data or
products received from the other Party, or the direct product of such technical
data, to any proscribed person or country listed in the U.S. Export
Administration regulations unless properly authorized by the U.S. government.

 

 (c) Each Party acknowledges that injury for improper disclosure of Confidential
Information may be irreparable; and therefore, the injured Party is entitled to
seek immediate equitable relief, including a temporary restraining order, a
temporary injunction, and/or a preliminary injunction.

 

(d) This Agreement is made under, and will be construed according to, the laws
of the State of Tennessee, except for the conflict of laws provisions. Each
Party submits to the personal jurisdiction of any federal or state court located
in Memphis, Shelby County, Tennessee.

 

(e) This Agreement does not create any agency or partnership relationship. This
Agreement is not assignable or transferable without the prior written consent of
the other Party. This Agreement supersedes all prior agreements, written or
verbal between the Parties, relating to such Party’s Confidential Information.
All additions or modifications to this Agreement must be made in writing and
signed by both Parties.  This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.

 

The Parties have executed this Agreement, effective as of the Effective Date, by
their duly authorized representatives.

 

ServiceMaster Consumer Services Limited Partnership

 

 

By its General Partner, ServiceMaster Consumer Services, Inc.

 

[Company]

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Address:

860 Ridge Lake Blvd., Suite 300

 

Address:

 

 

 

 

 

 

City, State, Zip: Memphis, Tennessee 38120

 

City, State, Zip:

 

 

 

 

Effective Date:

 

 

 

 

Proprietary and Confidential © 2008 by The ServiceMaster Company.  All rights
reserved.

 

D-1

--------------------------------------------------------------------------------


 

Exhibit 11

Policies

 

This is Exhibit 11, Policies, to that certain Master Services Agreement, dated
as of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless defined in this Exhibit,
capitalized terms have the meanings set forth in the Master Agreement or the
“Definitions” Exhibit to the Master Agreement.  Attached to this Exhibit 11 are
the Customer Group policies and procedures of general application.  These
policies and procedures are part of the Services and Service Provider must
comply with these policies and procedures in accordance with Section 3.2 of the
Master Agreement.  Where a policy or procedure refers to a duty or obligation of
Customer or a member of the Customer Group, that duty or obligation also applies
to Service Provider.

 

The following attachments are incorporated by reference in this Exhibit:

 

Attachment 11-1, ServiceMaster Handbook dated May 1, 2007 [portions omitted]

 

Attachment 11-2, ServiceMaster BSC IT Change Management Policy revision 5.1
[portions omitted]

 

Attachment 11-3, ServiceMaster Document Retention Requirements dated July 14,
2008 (in the event of a conflict between Attachment 11-3 and Section 9.7(h) of
the Master Agreement, Section 9.7(h) controls) [portions omitted]

 

The Customer Group policies and procedures of general application also include
the following privacy policies and background screening requirements, which are
incorporated by reference in this Exhibit (in the event of conflict between
Attachments 11-4 through 11-8 and “Customer Security Requirements” Exhibit, the
“Customer Security Requirements” Exhibit controls):

 

Attachment 11-4, Merry Maids Privacy Policy printed March 6, 2008

 

Attachment 11-5, ServiceMaster Privacy Policy printed March 6, 2008

 

Attachment 11-6, Terminix Privacy Policy printed March 6, 2008

 

Attachment 11-7, TruGreen Privacy Policy printed March 6, 2008

 

Attachment 11-8, AHS Privacy Policy printed March 6, 2008

 

Attachment 11-9, ServiceMaster Background Screening Requirements [portions
omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

 

Attachment 11-1

 

Attachment 11-1, ServiceMaster Handbook dated May 1, 2007 begins on the next
page.

 

[***] [89 pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

 

Attachment 11-2

 

Attachment 11-2, ServiceMaster BSC IT Change Management Policy revision 5.1
begins on the next page.

 

[***] [six pages omitted]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

 

Attachment 11-3

 

Attachment 11-3, ServiceMaster Document Retention Requirements dated July 14,
2008 begins on the next page.

 

[***] [one page omitted]

 

--------------------------------------------------------------------------------


 

MERRY MAIDS

 

Privacy Policy

 

Your Privacy

 

At ServiceMaster, we are committed to protecting your online privacy.  We use
the information we collect about you online to process orders and to provide a
more personalized shopping experience.  Please read on for more details about
the online privacy policies for each of our ServiceMaster Quality Service
Network web sites, including:

 

www.AllAboutHome.com

www.AmericanHomeShield.com

www.AmeriSpec.com

www.FurnitureMedic.com

www.MerryMaids.com

corporate.servicemaster.com

www.Terminix.com

www.TruGreen.com

www.ServiceMasterClean.com

 

What information do we collect? How do we use it?

 

At ServiceMaster when you request information about a product or service or
register with one of our sites, we may need to know specific information about
you.  This enables us to process your registration/requests and reply to your
needs promptly.

 

Our site’s registration and survey forms require users to give us contact
information (like your name, email and address) and demographic information
(like your zip code, age, or income level).  We use customer contact information
from these registration and survey forms to send you information about our
company, promotional materials and information from our partners.  Users may
opt-out of receiving future mailings; see the “Choice/Opt-Out” section below. 
Demographic and profile data is also collected at our site.  We use this data to
tailor your experience at our sites and distribute content that we think you
might be interested in.

 

We run contests on our site in which we ask visitors for contact information
(like your email address) and demographic information (like your zip code, age,
or income level).  We use contact data from our contests to send users
promotional material from our partners.  Users may opt-out of receiving future
mailings; see the “Choice/Opt-Out” section below.  Demographic and profile data
is also collected at our site.  We use this data to tailor your experience at
our site, distribute content that we think you might be interested in, and
display the content according to your preferences.  When you enter a contest or
other promotional feature, we may ask for your contact information so we can
administer the contest and notify winners.

 

When you order products or services from the ServiceMaster Quality Service
Network web sites, we need to know your name, email address, mailing address,
credit card number, and expiration date.  This allows us to process and fulfill
your order and to notify you of your order status.  To

 

--------------------------------------------------------------------------------


 

learn more about our encryption policies, please review the section on “How does
ServiceMaster protect customer information?”

 

This site contains links to other ServiceMaster Quality Network sites. 
ServiceMaster is not responsible for the privacy practices or the content of
such Web sites.  We will not pass your information along to the linked site;
however, we cannot protect your information if you provide information to that
site.

 

We monitor customer traffic patterns and site usage to help us develop the
design and layout of the ServiceMaster Quality Service Network web sites (listed
above).

 

We may also use the information we collect to occasionally notify you about
important changes to the web site, new ServiceMaster services, and special
offers and information we think you’ll find valuable.  If you would rather not
receive this information, please contact us through one of the channels
identified in the “Choice/Opt-Out” section.

 

How does ServiceMaster protect customer information?

 

When you place orders or access your account information, we use a secure
server.  This secure server software, SSL (secure sockets layer) encrypts all
information you input before it is sent to us.  Furthermore, all of the customer
transactional data we collect is protected against unauthorized access with the
use of digital certificates.  ServiceMaster digital certificates are issued by
VeriSign, one of the most established signers of digital certificates.  To learn
more about ServiceMaster online security, simply click on the “Security” icon in
your browser tool bar.

 

What about “cookies”?

 

“Cookies” are small pieces of information that are stored by your browser on
your computer’s hard drive.  Our cookies do not contain any personally
identifying information.  Most web browsers automatically accept cookies, but
you can usually change your browser to prevent that.  Even without accepting
cookies, you can still use most of the features throughout the ServiceMaster
Quality Service Network web sites.

 

Our site uses cookies to ensure customers do not see the same advertisement or
content repeatedly.  We use cookies to deliver information specific to your
interests and to save your password so you don’t have to reenter it each time
you visit our site.

 

Will ServiceMaster disclose the information it collects to outside parties?

 

ServiceMaster does not sell, trade, or rent your personal information to
others.  We may choose to do so in the future with trustworthy third parties,
but you can request that we do not by emailing us at
communications@merrymaids.com.  (If you use more than one email address to shop
with us, send this message from each email account you use.) Also, ServiceMaster
may provide aggregate statistics about our customers, sales, traffic patterns,
and related site information to reputable third-party vendors, but these
statistics will include no personal identifying information.

 

--------------------------------------------------------------------------------


 

Choice/Opt-Out

 

Our site provides users the opportunity to opt-out of receiving communications
from ServiceMaster and our partners at the point where we request information
about the visitor.

 

This site allows the following options for removing your information from our
database.  If you do so, you will not receive future communications from us.

 

1

 

You can send email to communications@merrymaids.com

2

 

You can send mail to the following postal address:

 

 

ServiceMaster Corporate Communications

 

 

3250 Lacey Road, Suite 600

 

 

Downers Grove, IL 60515

3.

 

You can call the following telephone number:

 

 

(630) 663-2000

4

 

You can fax us at:

 

 

(630) 663-2001

 

Correct/Update

 

This site gives users the following options for changing and modifying
information previously provided.

 

1

 

You can send email to communications@merrymaids.com

2

 

You can send mail to the following postal address:

 

 

ServiceMaster Corporate Communications

 

 

3250 Lacey Road, Suite 600

 

 

Downers Grove, IL 60515

3.

 

You can call the following telephone number:

 

 

(630) 663-2000

4

 

You can fax us at:

 

 

(630) 663-2001

 

Your consent

 

By using our Web site, you consent to the collection and use of this information
by ServiceMaster.  If we decide to change our privacy policy, we will post those
changes on this page so that you are always aware of what information we
collect, how we use it, and under what circumstances we disclose it.

 

Tell us what you think

 

ServiceMaster welcomes your questions and comments about privacy.  Please send
email to communications@merrymaids.com

 

--------------------------------------------------------------------------------


 

Contacting the Web Site

 

If you have any questions about this privacy statement, the practices of this
site, or your dealings with this Web site, you can contact:

 

ServiceMaster Corporate Communications
3250 Lacey Road, Suite 600
Downers Grove, IL 60515
communications@merrymaids.com
Phone: (630) 663-2155
Fax: (630) 663-2159

 

Home | Maid Service Directory | Services | Gift Cards | Cleaning Tips |
Franchise Opportunities | About Us
Careers | Contact Corporate Office | Site Map | Privacy Policy

 

Terminix© Merry Maids© TruGreen ChemLawn© AmeriSpec© American Home Shield©
Furniture Medic© ServiceMaster Clean©

 

Services provided by independently owned and operated franchises or
corporate-owned branches.  Employment hiring and screening practices may vary. 
Please contact your local Merry Maids office for more details.

 

--------------------------------------------------------------------------------


 

SERVICEMASTER

 

Privacy Policy

 

The ServiceMaster Family of Brands is committed to protecting the privacy of our
users’ personal information.  To better protect your privacy, we have instituted
the security and privacy practices outlined in this policy.  We provide this
notice explaining our information practices and the choices you can make about
the way your information is used.

 

Our privacy policy contains the following information:

 

Information that the ServiceMaster Family of Brands collects and how it is used
Disclosure of information to outside parties
Information that partners collect
Our use of cookies
Commitment to the security of your information
How to update/change your preferences
Changes to our privacy policy
Tell us what you think

 

Information the ServiceMaster Family of Brands collects and how it is used

 

The ServiceMaster Family of Brands collects certain information to enable you to
take full advantage of our offerings when you register at our site, order
products or services, participate in our contests, surveys, promotions, or
activities, or otherwise communicate with us.  If you choose, you can visit the
ServiceMaster Family of Brands without providing us with any information about
yourself.  The ServiceMaster Family of Brands collects both personally
identifiable and non-personally identifiable information from users of its
website.

 

Personally Identifiable Information

 

When you register with the ServiceMaster Family of Brands, we require you to
give us contact information (such as your name, e-mail address, and physical
address) and demographic information (such as your age and gender).

 

When you order products or services from our site, we also may need to collect
some additional purchase information from you, including credit card
information, description of your repair or installation, and information about
your home (e.g., number of rooms, size and age of house, and lawn size).

 

We may require additional information for specific promotions or contests run on
our site.

 

We use the customer contact information we collect to connect you with a service
provider, and to send you, if you so choose, information about our company,
newsletters, promotional materials, and information from the service provider
network.

 

--------------------------------------------------------------------------------


 

We may also use the information we collect, in combination with outside records,
to notify you about important changes to the website, new ServiceMaster Family
of Brands services and products, and special offers and information we think
you’ll find valuable.

 

We may send you information in conjunction with third-party partners that we
think is relevant to your interests.

 

We use information gathered at the time of purchase to process your order, to
enable the provider to fulfill your order, and to notify you of your order
status.  A customer care representative or service provider may contact you in
order to fulfill a service you purchased or to provide information you
requested.

 

Non-personally Identifiable Information

 

We may collect certain non-personally identifiable information about you when
you visit our site, such as the type of browser you are using (e.g., Netscape,
Internet Explorer), the type of operating system you are using, the referring
site from which you came (e.g., a partner site), and the domain name of your
internet service provider (e.g., America Online, Earthlink).

 

We use the non-personally identifiable information that we collect in the
aggregate to improve the design and content of our site.  We also use this
information to analyze site usage.

 

Disclosure of information to outside parties

 

To process your requests for products or services, we will need to share some of
the personally identifiable information you provided (e.g., contact information
and information about particular service needs) with service providers in the
provider network.

 

If you choose to receive promotions, newsletters, and/or other types of
correspondence from us, the correspondence that you receive will originate from
the ServiceMaster Family of Brands or the provider network, and your personally
identifiable information will continue to be solely maintained by the
ServiceMaster Family of Brands.

 

If you registered with the ServiceMaster Family of Brands through a third-party
website or if you registered with a third-party website through the
ServiceMaster Family of Brands, we may need to report certain information to
that website, as is necessary.

 

If you come to the ServiceMaster Family of Brands via a co-branded partner and
transact business with us, the information you provide may be collected and used
by the ServiceMaster Family of Brands, as well as by the co-branded partner from
which you came.  The ServiceMaster Family of Brands is not responsible for the
use that the co-branded partner makes with this information.

 

To help you identify when you are on the ServiceMaster Family of Brands website,
we place our logo in the upper left corner to indicate that you are within the
ServiceMaster Family of Brands.

 

The ServiceMaster Family of Brands may be obligated to disclose personally
identifiable information to law enforcement or agencies, even though such
agencies may not comply with the

 

--------------------------------------------------------------------------------


 

terms of our privacy policy.  The ServiceMaster Family of Brands will disclose
information to such agencies in response to legal process or when we believe in
good faith that the law requires it, for example, in response to a court order,
subpoena, or a law enforcement agency’s request.

 

Finally, the ServiceMaster Family of Brands may provide aggregate statistics
about our customers, sales, traffic patterns, and related site information to
reputable third-party vendors, partners, service providers, or to the press. 
Aggregate statistics contain only non-personally identifiable information.

 

Information partners collect

 

Our site contains links to other websites whose information practices may be
different than ours.  You should consult the other sites’ privacy policies, as
we have no control over information that you may submit or that the third
parties collect on those sites.

 

We may offer promotions or content that is sponsored by, or co-branded with,
identified third parties.  By virtue of these relationships, these third parties
may obtain personally identifiable information that you submit.  The
ServiceMaster Family of Brands has no control over the third party’s use of this
information.

 

Our use of cookies

 

The ServiceMaster Family of Brands website uses cookies, a technology that
stores small pieces of information on your hard drive, to personalize content
and keep track of your purchases during your visit.  Each time your browser
visits a website, the site sends all cookies relevant to that website; cookies
are used to maintain a session between you and the web server.

 

Commitment to the security of your information

 

When you place orders or access your account information, we use a secure
server.  The secure server software, SSL (Secure Sockets Layer), encrypts all
information you input before it is sent to us.  Furthermore, digital
certificates protect all of the customer transactional data we collect against
unauthorized access.  The Home Service Center’s digital certificates are issued
by VeriSign, one of the most established issuers of digital certificates. 
Additionally, we use firewall security and limit data access to protect your
personally identifiable information.

 

How to update/change your preferences

 

The ServiceMaster Family of Brands may send communications, promotional
information, and/or newsletters to our registrants.  You can choose to not
receive communications from us.  We provide the following options for reviewing
and updating the personally identifiable information that we collect and
maintain, including options for communications, news, and special offers.  To
review and update your choices, please do one of the following:

 

·                  Edit your user profile.

 

·                  Call a customer care specialist at 1-888-WE SERVE
(1-888-937-3783).

 

--------------------------------------------------------------------------------


 

Changes to privacy policy

 

If we materially change our privacy policy, we will post changes on this page so
that you are always aware of what information we collect, how we use it, and
under what circumstances we disclose it.  We will also post a notice on our
homepage that our privacy policy has been changed.

 

Tell us what you think

 

Still have questions about our privacy practices? Let us know.  We welcome your
questions and comments.

 

Last updated

June 28, 2006

 

Servicemaster

 

Corporate Information

 

ServiceMaster.com

 

Corporate Home Page | Investor Relations | Careers | Press Room Contact Us |
Privacy Policy | Help

Franchise Opportunities

 

ServiceMaster Family of Brands

Terminix® Merry Maids® TruGreen®  ServiceMaster Clean®

InStar® Services Group American Home Shield® Furniture Medic® AmeriSpec®

 

Brand names are registered trademarks of The ServiceMaster Company and its
affiliates.

 

©2000– 2008 The ServiceMaster Company.  All Rights Reserved.

 

--------------------------------------------------------------------------------


 

TERMINIX

 

Ultimate Protection
1-800-233-5917

 

Termite Control

Pest Control

Customer Service

Learning Center

Commercial

 

Privacy Information

 

At ServiceMaster, we are committed to protecting your privacy.  We use the
information we collect about you to process orders and to provide a more
personalized shopping experience.  Please read on for more details about our
privacy policy for all ServiceMaster Quality Service Network Web sites,
including:

 

www.AllAboutHome.com

www.AmericanHomeShield.com

www.AmeriSpec.com
www.FurnitureMedic.com
www.MerryMaids.com
www.ServiceMaster.com
www.Terminix.com
www.TruGreen.com
www.weservegift.com

 

What information do we collect? How do we use it?

 

When you request information about a product or service or register with one of
our sites, we may need to know specific information about you.  This enables us
to process your registration/ requests and reply to your needs promptly.

 

Our site’s registration and survey forms require users to give us contact
information (like your name, e-mail and address) and demographic information
(like your zip code, age or income level).  We use customer contact information
from these registration and survey forms to send you information about our
company, promotional materials and information from our partners.  Users may
opt-out of receiving future mailings; see the choice/opt-out section below. 
Demographic and profile data is also collected at our site.  We use this data to
tailor your experience at our sites and distribute content that we think you
might be interested in.

 

We run contests on our site in which we ask visitors for contact information
(like your e-mail address) and demographic information (like your zip code, age,
income level).  We use contact data from our contests to send users promotional
data from our partners.  Users may opt-out of receiving future mailings; see the
choice/ opt-out section below.

 

--------------------------------------------------------------------------------


 

Demographic and profile data is also collected at our site.  We use this data to
tailor your experience at our site, distribute content that we think you might
be interested in, and display the content according to your preferences.  When
you enter a contest or promotional feature, we may ask for your contact
information so we can administer the contest and notify winners.

 

When you order products or services from the ServiceMaster Quality Service
Network Web sites, we need to know your name, e-mail address, mailing address,
credit card number, and expiration date.  This allows us to process and fulfill
your order and to notify you of your order status.  To learn more about our
encryption policies, please review the section on How does ServiceMaster protect
customer information.

 

This site contains links to other sites.  ServiceMaster is not responsible for
the privacy practices or the content of such web sites.  We will not pass your
information along to the linked site; however, we cannot protect your
information if you provide it to that site.

 

We monitor customer traffic patterns and site usage to help us develop the
design and layout of the ServiceMaster Quality Service Network Web sites (listed
above).  We may also use the information we collect to occasionally notify you
about important changes to the Web site, new ServiceMaster services, and special
offers and information we think you’ll find valuable.  If you would rather not
receive this information, please contact us through one of the channels
identified in the choice/ opt-out section.

 

Note to Parents: Your child’s privacy is important to us and that is why we take
additional measures to protect the privacy of the younger visitors to our Web
site.  We have created a children’s area, “Just For Kids,” in which we offer
content specially designed for children.  Currently, we do not collect any
personally identifiable information in the children’s area of our site.  If we
do in the future, we will do so consistent with the requirements of the
Children’s Online Privacy Protection Act (COPPA).

 

How does ServiceMaster protect customer information?

 

When you place orders or access your account information, we use a secure
server.  This secure server software, SSL (Secure Sockets Layer) encrypts all
information you input before it is sent to us.  Furthermore, all of the customer
transactional data we collect is protected against unauthorized access with the
use of digital certificates.  ServiceMaster’s digital certificates are issued by
VeriSign, one of the most established signers of digital certificates.  To learn
more about ServiceMaster’s online security simply click on the “Security” icon
in your browser tool bar.

 

What about cookies?

 

“Cookies” are small pieces of information that are stored by your browser on
your computer’s hard drive.  Our cookies do not contain any personally
identifying information.  Most Web browsers automatically accept cookies, but
you can usually change your browser to prevent that.  Even without accepting
cookies, you can still use most of the features throughout the ServiceMaster
Quality Service Network Web sites.

 

--------------------------------------------------------------------------------


 

Our site uses cookies to keep track of your shopping cart and to make sure you
don’t see the same advertisement or content repeatedly.  We use cookies to
deliver information specific to your interests and to save your password so you
don’t have to re-enter it each time you visit our site.

 

Will ServiceMaster disclose information it collects to outside parties?

 

ServiceMaster does not sell, trade, or rent your personal information to
others.  We may choose to do so in the future with trustworthy third parties,
but you can request that we do not by emailing us at customercare@svm.com (If
you use more than one e-mail address to shop with us, send this message from
each e-mail account you use).  Also, ServiceMaster may provide aggregate
statistics about our customers, sales, traffic patterns, and related site
information to reputable third-party vendors, but these statistics will include
no personal identifying information.

 

Choice / Opt-Out

 

Our site provides users the opportunity to opt-out of receiving communications
from ServiceMaster and our partners at the point where we request information
about the visitor.  This site allows us the following options for removing your
information from the database.  If you do so, you will not receive future
communications from us.

 

You can send email to customercare@svm.com

 

You can send mail to the following postal address:
ServiceMaster Consumer Services
Unsubscribe, Mail Stop A4-1831
860 Ridge Lake Boulevard
Memphis, TN 38120
You can call the following telephone number: 1-800 WE SERVE

 

Correct / Update

 

This site gives users the following options for changing and modifying
information previously provided.

 

You can send email to customercare@svm.com

 

You can send mail to the following postal address:
ServiceMaster Consumer Services
Unsubscribe, Mail Stop A4-1831
860 Ridge Lake Boulevard
Memphis, TN 38120

 

You can call the following telephone number: 1-800 WE SERVE

 

--------------------------------------------------------------------------------


 

Your Consent

 

By using our Web site, you consent to the collection and use of this information
by ServiceMaster.  If we decide to change our privacy policy, we will post those
changes on this page so that you are always aware of what information we
collect, how we use it, and under what circumstances we disclose it.

 

Tell us what you think

 

ServiceMaster welcomes your questions and comments about privacy.  Please send
e-mail to customercare@svm.com.

 

Contacting the Web Site

 

If you have any questions about this privacy statement, the practices of this
site, or your dealings with this Web site, you can contact:
ServiceMaster Consumer Services, A4-1831
860 Ridge Lake Boulevard
Memphis, TN 38120
ConsumerServices@svm.com
1-800 WE SERVE ext. 1000

 

Careers
Media Area
Pest Control Companies
Account Login
Contact Us
Site Map

 

© 2007 The Terminix International Company Limited Partnership.  All rights
reserved.  Site Map.  Legal.  Privacy.

 

Terminix is another ServiceMaster Solution.  Visit these ServiceMaster links on
the World Wide Web.  Jobs on the ServiceMaster Team | About ServiceMaster |
ServiceMaster Home
Schedule and Purchase all your home’s other services from one location.
Terminix® | Merry Maids® | TruGreen ChemLawn® | ServiceMaster Clean®
American Home Shield® | Furniture Medic® | AmeriSpec®

 

--------------------------------------------------------------------------------


 

TruGreen

 

Privacy Policy

 

The TruGreen Companies is committed to protecting the privacy of our users’
personal information.  To better protect your privacy, we have instituted the
security and privacy practices outlined in this policy.  We provide this notice
explaining our information practices and the choices you can make about the way
your information is used.  Our privacy policy contains the following
information:

 

Information The TruGreen Companies collects and how it is used
Disclosure of information to outside parties
Information partners collect
Our use of cookies
Commitment to the security of your information
How to update/change your preferences
Changes to our privacy policy

 

Information The TruGreen Companies collects and how it is used

 

The TruGreen Companies collects certain information to enable you to take full
advantage of our offerings when you register at our site, order products or
services, participate in our contests, surveys, promotions, or activities, or
otherwise communicate with us.  If you choose, you can visit The TruGreen
Companies without providing us with any information about yourself.  The
TruGreen Companies collects both personally identifiable and non-personally
identifiable information from users of its website.

 

Personally Identifiable Information

 

When you register with The TruGreen Companies, we require you to give us contact
information (such as your name, e-mail address, and physical address).

 

We may require additional information for specific promotions or contests run on
our site.

 

We use the customer contact information we collect to connect you with a service
provider, and to send you, if you so choose, information about our company,
newsletters, promotional materials, and information from the service provider
network.

 

We may also use the information we collect, in combination with outside records,
to notify you about important changes to the website, new TruGreen Companies
services and products, and special offers and information we think you’ll find
valuable.  We may send you information in conjunction with third-party partners
that we think is relevant to your interests.

 

We use information gathered at the time of purchase to process your order, to
enable the provider to fulfill your order, and to notify you of your order
status.  A customer care representative or service provider may contact you in
order to fulfill a service you purchased or to provide information you
requested.

 

--------------------------------------------------------------------------------


 

Non-personally Identifiable Information

 

We may collect certain non-personally identifiable information about you when
you visit our site, such as the type of browser you are using (e.g., Netscape,
Internet Explorer), the type of operating system you are using, the referring
site from which you came (e.g., a partner site), and the domain name of your
internet service provider (e.g., America Online, EarthLink).

 

We use the non-personally identifiable information that we collect in the
aggregate to improve the design and content of our site.  We also use this
information to analyze site usage.

 

Disclosure of information to outside parties

 

To process your requests for products or services, we will need to share some of
the personally identifiable information you provided (e.g., contact information
and information about particular service needs) with service providers in the
provider network.

 

If you choose to receive promotions, newsletters, and/or other types of
correspondence from us, the correspondence that you receive will originate from
The TruGreen Companies or the provider network, and your personally identifiable
information will continue to be solely maintained by The TruGreen Companies.

 

If you registered with The TruGreen Companies through a third-party website or
if you registered with a third-party website through The TruGreen Companies, we
may need to report certain information to that website, as is necessary.

 

If you come to The TruGreen Companies via a co-branded partner and transact
business with us, the information you provide may be collected and used by The
TruGreen Companies, as well as by the co-branded partner from which you came. 
The TruGreen Companies is not responsible for the use that the co-branded
partner makes with this information.

 

To help you identify when you are on The TruGreen Companies website, we place
our logo in the upper left corner to indicate that you are within our website.

 

The TruGreen Companies may be obligated to disclose personally identifiable
information to law enforcement or agencies, even though such agencies may not
comply with the terms of our privacy policy.  The TruGreen Companies will
disclose information to such agencies in response to legal process or when we
believe in good faith that the law requires it, for example, in response to a
court order, subpoena, or a law enforcement agency’s request.

 

Finally, The TruGreen Companies may provide aggregate statistics about our
customers, sales, traffic patterns, and related site information to reputable
third-party vendors, partners, service providers, or to the press.  Aggregate
statistics contain only non-personally identifiable information.

 

--------------------------------------------------------------------------------


 

Information partners collect

 

Our site contains links to other websites whose information practices may be
different than ours.  You should consult the other sites’ privacy policies, as
we have no control over information that you may submit or that the third
parties collect on those sites.

 

We may offer promotions or content that is sponsored by, or co-branded with,
identified third parties.  By virtue of these relationships, these third parties
may obtain personally identifiable information that you submit.  The TruGreen
Companies has no control over the third party’s use of this information.

 

Our use of cookies

 

The TruGreen Companies website uses cookies, a technology that stores small
pieces of information on your hard drive, to personalize content and keep track
of your purchases during your visit.  Each time your browser visits a website,
the site sends all cookies relevant to that website; cookies are used to
maintain a session between you and the web server.

 

Commitment to the security of your information

 

When you place orders or access your account information, we use a secure
server.  The secure server software, SSL (Secure Sockets Layer), encrypts all
information you input before it is sent to us.  Furthermore, digital
certificates protect all of the customer transactional data we collect against
unauthorized access.  The TruGreen Companies digital certificates are issued by
VeriSign, one of the most established issuers of digital certificates. 
Additionally, we use firewall security and limit data access to protect your
personally identifiable information.

 

How to update/change your preferences

 

The TruGreen Companies may send communications, promotional information, and/or
newsletters to our registrants.  You can choose to not receive communications
from us.  We provide the following options for reviewing and updating the
personally identifiable information that we collect and maintain, including
options for communications, news, and special offers.  To review and update your
choices, please send us an e-mail with your changes, titled “Profile Update”. 
You may also call a customer care specialist at 1-800-TRUGREEN.  You may also
unsubscribe from our e-mail list at any time.

 

Changes to our privacy policy

 

If we materially change our privacy policy, we will post changes on this page so
that you are always aware of what information we collect, how we use it, and
under what circumstances we disclose it.

 

Privacy Policy | Site Map | Lawn Care Directory | Product Use Statement

 

© 2000–2008  The TruGreen Companies L.L.C.  All rights reserved.

 

--------------------------------------------------------------------------------


 

Terminix® Merry Maids® TruGreen® TruGreen LandCare®
ServiceMaster Clean® InStar® Services Group American Home Shield®
Furniture Medic® AmeriSpec® TruGreen Careers  Privacy Policy

 

--------------------------------------------------------------------------------


 

AHS - AMERICAN HOME SHIELD

 

Privacy Policy/Your Policy Rights

 

At American Home Shield, we are committed to protecting your privacy.  We use
the information we collect about you to process orders and to provide a more
personalized shopping experience.

 

What information do we collect? How do we use it?

 

When you request information about a product or service or register with our
site, we may need to know specific information about you.  This enables us to
process your registration/requests and promptly reply to your needs.

 

When you order products or services from American Home Shield, we need to know
your name, e-mail address, mailing address, credit card number and expiration
date.  This allows us to process and fulfill your order and to notify you of
your order status.  To learn more about our encryption policies, please review
the section “How does American Home Shield protect customer information?”

 

This site contains links to other sites.  American Home Shield is not
responsible for the privacy practices or the content of such Web sites.  We will
not pass your information along to the linked site.  However, we cannot protect
your information if you provide it to that site.

 

We monitor customer traffic patterns and site usage to help us develop the
design and layout of American Home Shield’s web sites.

 

We may also use the information we collect to occasionally notify you about
important changes to the Web site, new American Home Shield services, and
special offers and information we think you’ll find valuable.  If you would
rather not receive this information, please contact us through one of the
channels identified in the choice/opt-out section.

 

How does American Home Shield protect customer information?

 

When you place orders, we use a secure server.  This secure server software,
SSL (Secure Sockets Layer) encrypts all information you input before it is sent
to us.  Furthermore, customer transactional data we collect is protected against
unauthorized access with the use of digital certificates.  American Home
Shield’s digital certificates are issued by VeriSign, one of the most
established signers of digital certificates.

 

Will American Home Shield disclose the information it collects to outside
parties?

 

American Home Shield does not sell, trade or rent your personal information to
others.  We may choose to do so in the future with trustworthy third parties,
but you can request that we do not by e-mailing us at customercare@ahslink.com. 
(If you use more than one e-mail address to shop with us, send this message from
each e-mail account you use.) Also, American Home Shield may provide aggregate
statistics about our customers, sales, traffic patterns, and related site

 

--------------------------------------------------------------------------------


 

information to reputable third-party vendors.  However, these statistics will
not include personal identifying information.

 

Choice/Opt-Out

 

Our site provides users the opportunity to opt-out of receiving communication
from American Home Shield and our partners when we request information about a
visitor.

 

This site allows the following options for removing your information from our
database.  If you do so, you will not receive future communication from us.

 

·      You can send e-mail to customercare@ahslink.com

 

·      You can call the following telephone number: 1-800-776-4663

 

Correct/Update

 

This site gives users the following options for changing and modifying
information previously provided.

 

·      You can send e-mail to customercare@ahslink.com

 

·      You can call the following telephone number: 1-800-776-4663

 

Your consent

 

By using our Web site, you consent to the collection and use of this information
by American Home Shield.  If we decide to change our privacy policy, we will
post those changes on this page so that you are always aware of what information
we collect, how we use it and under what circumstances we disclose it.

 

Contacting the Web site

 

If you have any questions about this privacy statement, the practices of this
site or your dealings with this web site, you can contact us at:

 

customercare@ahslink.com
1-800-776-4663

 

Special Notice to California Residents

 

American Home Shield customers residing in California who have submitted
personal information to us may request information about our disclosures of
certain categories of personal information to third parties for their direct
marketing purposes.  All requests for disclosure information must be submitted
to us at customerprivacy@ahslink.com.  Within 30 days of receiving such a
request, we will provide a list of the categories of personal information
disclosed to third parties for third-party direct marketing purposes during the
immediately preceding calendar year, along with the names and addresses of these
third parties.  This request

 

--------------------------------------------------------------------------------


 

may be made no more than once per calendar year.  Pursuant to California law, we
reserve our right not to respond to requests submitted to addresses other than
those specified in this paragraph.

 

© 2006 American Home Shield Corporation and its licensed subsidiaries. 
All rights reserved.  Privacy Policy | Contact Us | Sitemap

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 11

 

Attachment 11-9

 

Attachment 11-9, ServiceMaster Background Screening Requirements begins on the
next page.

 

[***] [seven pages omitted]

 

--------------------------------------------------------------------------------


 

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 12

Form of Business Associate Agreement

This is Exhibit 12, Form of Business Associate Agreement, to that certain Master
Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation. 

Exhibit 12 begins on the next page.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

FORM OF BUSINESS ASSOCIATE ADDENDUM

 

 

This Business Associate Addendum (“Addendum”) supplements and is made a part of
the Master Service Agreement  (the “Agreement”), dated as of December 11, 2008,
by and between ServiceMaster Consumer Services, L.P. (“Customer”) and
International Business Machines Corporation  (“IBM”). 

 

Recitals

 

A.                                   Customer and IBM are Parties to the
Agreement pursuant to which IBM provides certain services to Customer.  In
connection with those services, the members of the Customer Group may disclose
to IBM certain health information held by such entities (“Protected Health
Information,” as defined at 45 C.F.R. § 160.103) that is subject to protection
under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”)
and certain regulations promulgated thereunder by the United States Department
of Health and Human Services at 45 C.F.R. Parts 160 through 164 (“HIPAA
Regulations”).

 

B.                                     The purpose of this Addendum is to help
facilitate  compliance by the members of  the Customer Group with the
requirements of the HIPAA Privacy Rule (45 C.F.R. Part 164) and the proposed
HIPAA Security Rule (67 Fed. Reg. 53267,   August 14, 2002) when (i) a member of
the Customer Group is a “covered entity,” and (ii) IBM is the recipient of
Protected Health Information from such entity under the Agreement and is acting
as a “business associate” of such entity, as those terms are defined in the
HIPAA Regulations. 

 

C.                                     The Customer acknowledges that IBM may
act in a capacity other than as a business associate and that this Addendum only
applies to the extent that IBM is acting as a business associate for the members
of the Customer Group.  Hereinafter though, IBM will be referred to as “Business
Associate.”

 

IN CONSIDERATION OF THE FOREGOING, and the mutual promises and covenants contain
herein, the Parties agree as follows:

 

Agreement

 

1.                                      Definitions.  Unless otherwise provided
in this Addendum, capitalized terms have the same meaning as set forth in the
HIPAA Regulations or the Agreement.

 

2.                                      Applicability.  This Addendum shall be
applicable to Protected Health Information (i) received by Business Associate
from the members of the Customer

 

--------------------------------------------------------------------------------


 

Group, (ii) created or received by Business Associate on behalf of the members
of the Customer Group, or (iii) or otherwise obtained by Business Associate in
the course of providing the Services under the Agreement.

 

3.                                      Scope of Use of Protected Health
Information.  Business Associate shall not use or disclose Protected Health
Information for any purpose other than:

 

(i)                                     As permitted or required by the
Agreement or to carry out the activities specified in the Agreement;

(ii)                                  For management and administrative
activities of Business Associate; and

(iii)                               As otherwise  “Required by Law”, as defined
in 45 C.F.R. § 164.103.

 

4.                    Safeguards for the Protection of Protected Health
Information.  Business Associate shall process Protected Health Information on
behalf of the members of the Customer Group and in accordance with Customer’s
instructions. Business Associate shall follow Customer’s instructions by
implementing and maintaining operational and technological safeguards mutually
agreed to in applicable statements of work or in comparable contract documents
describing the services to be performed. Customer agrees that the specified
safeguards are appropriate for the Customer Group’s requirements. Customer also
confirms that Customer is solely responsible for ensuring that specified
processing and safeguarding instructions comply with data protection laws
applicable to the Customer Group.

 

5.                                      Reporting of Unauthorized Uses or
Disclosures.  Business Associate shall immediately notify Customer of any use or
disclosure of Protected Health Information of which Business Associate becomes
aware that is not provided for or permitted in the Agreement, including this
Addendum.

 

6.                                      Use of Subcontractors.  To the extent
that Business Associate discloses Protected Health Information to one or more
subcontractors or agents, Business Associate shall cause each such subcontractor
and agent to sign an agreement with Business Associate containing provisions and
conditions related to the protection and confidentiality of Protected Health
Information (including the obligation to notify Customer of unauthorized uses or
disclosures of Protected Health information as set forth in Section 5, above) at
least as restrictive as those that apply to Business Associate under the
Agreement and this Addendum.   Business Associate shall provide Customer with
copies of such written agreements.

 

7.                                      Authorized Access to and Amendment of
Protected Health Information.    Within twenty (20) days of any request by
Customer, Business Associate shall make available to Customer all Protected
Health Information held by Business Associate.  Additionally, within twenty (20)
days of any request by Customer, Business Associate shall incorporate any
amendments Customer makes to Protected Health Information.  The requirements of
this section may be satisfied by Business Associate providing electronic access
to Customer of Customer data maintained or processed by Business Associate.

 

--------------------------------------------------------------------------------


 

8.                                      Accounting of Disclosures of Protected
Health Information.  Business Associate shall keep records of disclosures of
Protected Health Information made by Business Associate (the “Disclosure
Accounting”) on an ongoing basis for a period of six (6) years, except for
disclosures exempt from accounting in 45 C.F.R. § 164.524.  Business Associate
shall provide the Disclosure Accounting to Customer within forty-five (45) days
of receiving a written request therefor from Customer.

 

9.                                      Health and Human Services.  Business
Associate shall make its internal practices, books and records related to the
use and disclosure of Protected Health Information under the Agreement and this
Addendum available to Secretary of the Department of Health and Human Services
as required by HIPAA and the HIPAA Regulations for the purpose of determining
Customer’s compliance with 45 CFR § 164.500 et. seq.

 

10.                               Future Confidentiality of Protected Health
Information.  Upon the expiration or earlier termination of the Agreement for
any reason, if feasible, Business Associate shall return to Customer, or, at
Customer’s direction, destroy, all Protected Health Information in any form.  If
such return or destruction is not feasible, Business Associate shall notify
Customer and extend the protections of this Addendum to the Protected Health
Information and shall limit further uses and disclosures to those purposes that
make the return or destruction of the Protected Health Information infeasible. 
This provision shall apply to Protected Health Information that is in the
possession of agents or subcontractors of Business Associate.

 

11.                               Termination of the Agreement.  Customer may
terminate those portions of the Agreement which require Business Associate to
use or disclose Protected Health Information in the event Business Associate
breaches a material term of this Addendum.  Such termination shall be in
accordance with and subject to any rights to cure and payment obligations
specified in the Agreement.

 

12.                                 Amendment.  If HIPAA or the HIPAA
Regulations are amended or interpreted in any manner that renders this Business
Associate Agreement inconsistent therewith, Customer may, on thirty (30) days
written notice to Business Associate (or any shorter notice period necessary to
comply with such amendment or interpretation), amend this Business Associate
Agreement to the extent necessary to comply with such amendments or
interpretations, subject to Section 3.2(e) of the Master Agreement.

 

12.                               Effect on Agreement.  The sole purpose of this
Addendum is to facilitate Customer’s compliance with 45 CFR § 164.504.  This
Addendum is not intended to, nor shall it be construed to, reduce or diminish
any of Business Associate’s or Customer’s obligations under the Agreement. 
Accordingly, except as to the extent expressly inconsistent with this Addendum,
all other terms of the Agreement shall remain in full force and effect and shall
not be modified, diminished or reduced hereby.  In the event of a conflict
between the provisions of this Business Associate Agreement and the

 

--------------------------------------------------------------------------------


 

Agreement, then the more restrictive provisions shall apply. There are no
intended third party beneficiaries under this Addendum, other than the members
of the Customer Group.

 

13.                               Assignment.  The Addendum will be binding on
the Parties and their respective successors and permitted assigns.  Neither
Party may, or will have the power to, assign the Addendum (or any rights
hereunder) except in accordance with Section 17.7 of the Master Agreement.  Any
attempted assignment that does not comply with the terms of this paragraph shall
be null and void.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Business Associate
Addendum to be executed as of the date and year hereinafter written.

 

SERVICEMASTER CONSUMER SERVICES, L.P.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Exhibit 13

Customer Competitors

 

This is Exhibit 13, Customer Competitors, to that certain Master Services
Agreement, dated as of December 11, 2008, between ServiceMaster Consumer
Services, L.P. and International Business Machines Corporation.  Unless defined
in this Exhibit, capitalized terms have the meanings set forth in the Master
Agreement or the “Definitions” Exhibit to the Master Agreement.  This Exhibit 13
lists the entities that are Customer Competitors.  Customer may modify this
Exhibit 13 [***].

 

American Home Shield

[***]

 

Terminix

[***]

 

TruGreen

[***]

 

TruGreen LandCare

[***]

 

SM Clean

[***]

 

Merry Maids

[***]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

TRANSACTION DOCUMENT NO. 1

 

1.                                      INTRODUCTION

 

This Transaction Document No. 1 is effective as of December 11, 2008 (the
“Execution Date”), and is made by ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  This Transaction Document and its
Schedules are incorporated into that certain Master Services Agreement, dated as
of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Section 1.2(d) of the Master
Agreement sets forth the order of precedence in the event of a conflict between
the provisions of this Transaction Document and the Master Agreement.

 

2.                                      DEFINITIONS

 

Unless otherwise defined herein, capitalized terms have the meanings set forth
in the Master Agreement, the “Definitions” Exhibit to the Master Agreement, or
the “Definitions” Schedule to the Transaction Document.

 

3.                                      SERVICES, CHARGES AND CREDITS

 

3.1                               Services

 

Service Provider shall provide the Services to the Customer Group in accordance
with the Master Agreement (including the Exhibits thereto) and this Transaction
Document (including the Schedules hereto).  The scope and composition of the
Services and the responsibilities of the Parties with respect to the Services
described in this Transaction Document are defined in the Master Agreement, this
Transaction Document, and Schedules A through T attached hereto.

 

3.2                               Charges

 

The “Charges” Schedule to this Transaction Document sets forth the pricing and
charging methodologies for the Services.  Further, the “Service Level Agreement”
Schedule to this Transaction Document sets forth certain credits which may be
payable by Service Provider to Customer.

 

4.                                      TERM/COMMENCEMENT DATE/SURVIVAL/RENEWAL

 

4.1                               Term and Commencement Date

 

The term of this Transaction Document will begin as of the Execution Date and
will terminate on the seventh (7th) anniversary of the Execution Date
(“Transaction Document Expiration Date”), unless earlier terminated in
accordance with Section 12 of the Master Agreement or extended in accordance
with the provisions of this Section 4.1 (“Transaction Document Term”). 
Customer, at its option exercised by written notice to Service Provider
delivered at least [***] prior to the then-scheduled expiration date, may renew
the term of this Transaction Document for up to an additional twelve (12) months
on the terms, conditions and pricing then in effect.  Customer may exercise its
renewal right for the entire twelve (12) month period or in increments of at
least six (6) consecutive months each.  Any

 

1

--------------------------------------------------------------------------------


 

further renewals of the Transaction Document Term beyond twelve (12) additional
months will be at Service Provider’s then applicable commercial terms and
conditions, including pricing, or as otherwise agreed between the Parties.

 

4.2                               Quality Programs

 

The Service Provider operations engaged in performing the Services, upon
completion of the Transition and Transformation Plan, will be, and shall at all
times during the Term remain, certified as [***] compliant by the Service
Provider’s Transition Transformation Service Delivery Group, which performs
metrics reporting and [***] appraisal services. The scope of services provided
by this group includes review, assessment, training and certification of end to
end processes for the entire delivery function to ensure compliance with [***]. 
Certification of the environment includes the processes and defined projects
with associated deliverables.   Service Provider shall manage the provision of
the Services consistently with the principles of the IT Infrastructure Library.

 

4.3                               Knowledge Worker Provisions

 

In addition to the requirements under Section 3.9 of the Master Agreement,
Service Provider shall provide knowledge workers with the specific skills
described in the “Knowledge Worker Provisions” Schedule.

 

4.4                               DR Test Failure Termination Right

 

Customer may exercise the termination right set forth in third sentence of
Section 3.5(b) of the Master Agreement with respect to the Services comprising
the Disaster Recovery Services Tower if a DR Test Failure occurs with respect to
any of the Disaster Recovery Plans relating to the systems referred to in the
“Disaster Recovery Requirements” Schedule and its attachments.

 

4.5                               Final Critical Transition Milestone

 

For purposes of Section 12.1(j) (Transition Failure) of the MSA, the “final
Critical Transition Milestone” shall be Critical Transition Milestone 10-M
(Transition Completion, [***]), as described in the “Transition and
Transformation Critical Milestones” Schedule.

 

2

--------------------------------------------------------------------------------


 

SCHEDULES

 

Table of Schedules

 

Schedule

 

Schedule Title

A

 

Transaction Document Definitions [portions omitted]

B

 

Services Description

B-1

 

Statement of Work [portions omitted]

B-2

 

Customer Business Applications [portions omitted]

C

 

Key Personnel Provisions

C-1

 

Knowledge Worker Provisions [portions omitted]

C-2

 

List of Key Personnel [portions omitted]

D

 

Service Level Agreement

D-1

 

Service Level Methodology [portions omitted]

D-2

 

Service Levels [portions omitted]

D-2-A

 

Measured Applications and Expected Uptime [portions omitted]

D-3

 

Critical Services [portions omitted]

D-4

 

Managed Agreements [portions omitted]

E

 

Charges

E-1

 

Pricing Methodology [portions omitted]

E-2

 

Critical Transition and Transformation Milestone Payment and Credit Schedule

E-3

 

Monthly Base Charges/ARC-RRC [portions omitted]

E-4

 

[Reserved]

E-5

 

[Reserved]

E-6

 

Rate Card [portions omitted]

E-7

 

Resource Unit Definitions [portions omitted]

E-8

 

Financial Responsibility Matrix [portions omitted]

E-9

 

Termination Charges [portions omitted]

E-10

 

Form of Invoice [portions omitted]

F

 

Transition and Transformation Plan

F-1

 

Transition and Transformation Planning Process [portions omitted]

F-2

 

High Level Transition and Transformation Plan [portions omitted]

F-3

 

Transition and Transformation Critical Milestones [portions omitted]

G

 

Customer Software [portions omitted]

H

 

Service Provider Software [portions omitted]

I

 

Third-Party Agreements [portions omitted]

J

 

Reports [portions omitted]

J-1

 

Standard Reports [portions omitted]

K

 

List of Approved Benchmarkers [portions omitted]

 

3

--------------------------------------------------------------------------------


 

Schedule

 

Schedule Title

L

 

Technical Architecture and Product Standards [portions omitted]

M

 

Disaster Recovery Requirements [portions omitted]

M-1

 

Disaster Recovery Requirements - General [portions omitted]

M-1-a

 

Disaster Declaration Event Fee [portions omitted]

M-1-b

 

Common BCRS Shared Services [portions omitted]

M-2-A

 

Terminex [***] Specs [portions omitted]

M-2-b

 

Terminex [***] Services [portions omitted]

M-2-c

 

Terminex [***] [portions omitted]

M-3

 

Terminex [***] Specs [portions omitted]

M-4-a

 

AHS Specs [portions omitted]

M-4-b

 

AHS Services [portions omitted]

M-4-c

 

AHS Disaster Recovery Program [portions omitted]

M-5

 

JDE [***] Specs [portions omitted]

M-6

 

JDE [***] Specs [portions omitted]

M-7

 

Terminex [***] Specs [portions omitted]

M-8

 

Lawn [***] Specs [portions omitted]

M-9

 

Land [***] Specs [portions omitted]

M-10

 

Land [***] Specs [portions omitted]

M-11

 

BSC AD [***] Specs [portions omitted]

N

 

Termination Assistance Services [portions omitted]

O

 

Projects [portions omitted]

P

 

Affected Employees

P-1

 

Terms for Affected Employees [portions omitted]

P-2

 

List of Affected Employees [portions omitted]

Q

 

Service Locations [portions omitted]

R

 

Commercially Unavailable Service Provider Tools [portions omitted]

S

 

Customer Facilities [portions omitted]

T

 

Approved Subcontractors [portions omitted]

 

4

--------------------------------------------------------------------------------


 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS TRANSACTION DOCUMENT,
UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE
PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF (1) THIS TRANSACTION
DOCUMENT, (2) ITS SCHEDULES, AND (3) THE MASTER AGREEMENT (INCLUDING THE
EXHIBITS THERETO), INCLUDING THOSE AMENDMENTS MADE EFFECTIVE BY THE PARTIES IN
THE FUTURE.  THIS STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES SUPERSEDES ALL
PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER
COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.

 

Accepted by:

 

Accepted by:

 

 

 

SERVICEMASTER CONSUMER SERVICES, L.P.
By: ServiceMaster Consumer Services, Inc.,
its General Partner

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION

 

 

 

By:

/s/ Steven J. Martin

 

By:

/s/ Justin Dragoo

 

Authorized Signature

 

 

Authorized Signature

 

 

 

Steven J. Martin

 

Justin Dragoo, VP Global Technology Services

Name (Type or Print)

 

Name (Type or Print)

December 13, 2008

 

December 13, 2008

Date

 

Date

 

5

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE A
DEFINITIONS

 

This is Schedule A, Definitions, to Transaction Document No. 1 to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  The
following terms used in Transaction Document No. 1 have the meanings indicated
below.

 


A.01        “AAA RULES” MEANS THE AMERICAN ARBITRATION ASSOCIATION’S COMMERCIAL
ARBITRATION RULES.


 


A.02        “ACCEPTANCE CRITERIA” MEANS THE ACCEPTANCE CRITERIA APPLICABLE TO
EACH DELIVERABLE PROVIDED OR DEVELOPED BY SERVICE PROVIDER, INCLUDING CRITICAL
TRANSFORMATION AND TRANSITION MILESTONES AND PROJECTS, AS SPECIFIED BY THE
PARTIES IN ACCORDANCE WITH THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.03        “ACD AGENT” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION OF
SCHEDULE E-7.


 


A.04        “ADD/CHANGE” HAS THE MEANING SET FORTH IN THE “END USER” SECTION OF
SCHEDULE E-7.


 


A.05        “AFFECTED EMPLOYEES” MEANS THE INDIVIDUALS LISTED IN THE “LIST OF
AFFECTED EMPLOYEES” SCHEDULE, WHO ARE EMPLOYED BY A MEMBER OF THE CUSTOMER GROUP
PRIOR TO THE EFFECTIVE DATE AND TO WHOM SERVICE PROVIDER OR NETWORK SERVICES
PROVIDER SHALL CONSIDER FOR OFFERS OF EMPLOYMENT PURSUANT TO THE “TERMS FOR
AFFECTED EMPLOYEES” SCHEDULE.


 


A.06        “ALLOCATION OF POOL PERCENTAGE” MEANS THE PORTION OF THE POOL
PERCENTAGE THAT IS SPECIFIED FOR ANY PARTICULAR CPI IN THE EVENT OF A SERVICE
LEVEL DEFAULT FOR SUCH SERVICE LEVEL.  ANY SUCH PORTION SHALL NOT EXCEED [***]
OF THE AT RISK AMOUNT.


 


A.07        “ANNUAL SATISFACTION SURVEY” MEANS THE ANNUAL SURVEY OF CUSTOMER
DESIGNATED MANAGERS / STAKEHOLDERS RECEIVING THE SERVICES FROM SERVICE PROVIDER.


 


A.08        “APPLICATION DEVELOPMENT RESOURCE BASELINE” IS DESCRIBED IN SCHEDULE
E-3 AND IN THE “APPLICATION DEVELOPMENT AND MAINTENANCE” SECTION OF SCHEDULE
E-7.


 


A.09        “APPLICATION DEVELOPMENT SERVICES” HAS THE MEANING SET FORTH IN THE
“APPLICATION DEVELOPMENT AND MAINTENANCE” SECTION OF SCHEDULE E-7.


 


A.10        “ARBITRATION NOTICE” MEANS A WRITTEN NOTICE REQUESTING ARBITRATION
IN ACCORDANCE WITH SECTION 3(A)(III)(D) OF THE “SERVICE LEVEL METHODOLOGY”
SCHEDULE.


 


A.11        “ARC” MEANS AN ADDITIONAL RESOURCE CHARGE TO CUSTOMER BY SERVICE
PROVIDER PURSUANT TO THE ARC/RRC PROCESS DESCRIBED IN SECTION 2.4 AND
SECTION 2.5 OF SCHEDULE E-1 FOR RESOURCE UNIT USAGE ABOVE THE ARC POINT.


 


A.12        “ARC POINT” MEANS THE THRESHOLD POINT RESOURCE UNIT CONSUMPTION MUST
EXCEED BEFORE AN ARC WILL BE APPLIED.  [***]

 

1

--------------------------------------------------------------------------------


 


A.13        “ARC RATE” MEANS THE MONETARY RATE PER UNIT TO BE CHARGED BY SERVICE
PROVIDER TO CUSTOMER FOR ANY RESOURCE UNIT CONSUMPTION FOR EACH APPLICABLE
RESOURCE UNIT [***] ACCORDING TO THE FORMULAS DEFINED IN SECTION 2.4(B) OF
SCHEDULE E-1.


 


A.14        “ARC/RRC MEASUREMENT PERIOD” MEANS THE PERIOD OF TIME OVER WHICH
APPLICABLE RESOURCE UNITS ARE TO BE MEASURED, TO DETERMINE THE APPLICABILITY OF
AN ARC OR RRC.


 


A.15        “ARC/RRC RATES” MEANS THE ARC RATES AND THE RRC RATES.


 


A.16        “AT RISK AMOUNT” MEANS, FOR ANY MONTH DURING THE TERM, [***] OF THE
[***] FOR SUCH MONTH, WHICH IS THE AMOUNT THAT SERVICE PROVIDER WILL HAVE AT
RISK FOR ALL SERVICE LEVEL CREDITS IN SUCH MONTH.


 


A.17        “BASE CHARGES” MEANS ALL OF THE RECURRING MONTHLY CHARGES DESCRIBED
IN SECTION 2.2 OF SCHEDULE E-1.


 


A.18        [***]


 


A.19        “BASELINE DATA” MEANS THE ACTUAL DATA MEASURED DURING A MEASUREMENT
PERIOD [***].


 


A.20        “BLACKBERRY ID” HAS THE MEANING SET FORTH IN THE “MESSAGING” SECTION
OF SCHEDULE E-7.


 


A.21        “CHANGE CONTROL PROCEDURES” MEANS THE PROCESS AND PROCEDURES TO BE
FOLLOWED BY CUSTOMER AND SERVICE PROVIDER IN ACCORDANCE WITH THE “GOVERNANCE AND
CHANGE CONTROL” EXHIBIT WHEN EITHER PARTY WISHES TO MAKE A CHANGE TO THE
EXISTING SERVICES.


 


A.22        “CHANGE MANAGEMENT PROCEDURE” MEANS A DETAILED PROCEDURE DESCRIBING
HOW OPERATIONAL IT OR SERVICE DELIVERY CHANGES WILL BE MADE TO MEET THE
CUSTOMER’S BUSINESS NEEDS WITHIN THE ACCEPTED TIMEFRAMES AND SUBJECT TO SPECIFIC
APPROVALS.


 


A.23        “CHANGE ORDER LOG” MEANS A HISTORICAL LOG OF CHANGE ORDERS
THROUGHOUT THE TERM.


 


A.24        “CHANGE THRESHOLD” MEANS [***] OCCURRING DURING A BUSINESS DAY.


 


A.25        “CHARGE MECHANICS” MEANS THE SPECIFIC MECHANICS, FORMULAS OR
SPECIFIED RATES, SUCH AS ARCS, RRCS, RATE CARDS, [***] PASS-THROUGH CHARGES,
OUT-OF-POCKET EXPENSES AND OTHER SPECIFICS USED TO CALCULATE OR GOVERN THE
CHARGES.


 


A.26        “CHARGEABLE PROJECT WORK” MEANS PROJECT ACTIVITIES TO THE EXTENT
SUCH PERFORMANCE IS (I) REQUESTED AND APPROVED BY CUSTOMER AS EVIDENCED BY A
SIGNED PROJECT WORK ORDER, AND (II) ARE NOT ACTIVITIES OTHERWISE REQUIRED TO BE
PERFORMED BY SERVICE PROVIDER PURSUANT TO ITS OBLIGATIONS UNDER THE MASTER
AGREEMENT.  SERVICE PROVIDER IS COMPENSATED FOR CHARGEABLE PROJECT WORK AS
SPECIFIED IN SECTION 3.2 OF SCHEDULE E-1.


 


A.27        “CHARGES” SCHEDULE DESCRIBES THE METHODOLOGY FOR CALCULATING ALL OF
THE CHARGES PAYABLE BY CUSTOMER TO SERVICE PROVIDER WITH RESPECT TO THE SERVICES
THAT SERVICE PROVIDER SHALL DELIVER TO CUSTOMER PURSUANT TO THE MASTER
AGREEMENT.


 


A.28        “COBRA” MEANS CONTINUATION COVERAGE REQUIRED UNDER SECTION 4980 OF
THE INTERNAL REVENUE CODE, PART 6 OF TITLE I OF ERISA OR APPLICABLE STATE LAW.


 

2

--------------------------------------------------------------------------------


 


A.29        “COMPOUND SERVICE LEVEL” MEANS A SINGLE SERVICE LEVEL THAT IS
COMPRISED OF TWO OR MORE INDEPENDENT SERVICE METRICS, CONDITIONS, COMPONENTS OR
ELEMENTS WHICH ARE SEPARATELY TRACKED, MEASURED AND REPORTED ON, AND WHICH ALL
TOGETHER COMPRISE THE COMPOUND SERVICE LEVEL.  A COMPOUND SERVICE LEVEL MAY BE A
CPI, KPI OR GPI.


 


A.30        “CONSULTING AND NON-IT PROJECTS” MEANS CONSULTING AND OTHER
NON-INFORMATION TECHNOLOGY PROJECTS THAT ARE NOT OTHERWISE INCLUDED IN THE
SERVICES.


 


A.31        “CONTINUATION PERIOD” MEANS THE PERIOD BEGINNING ON THE HIRE DATE
AND ENDING [***] THEREAFTER.


 


A.32        “CORE THIRD PARTY AGREEMENTS” MEANS THOSE PROPOSED TRANSFERRED
AGREEMENTS IDENTIFIED AS “CORE” AGREEMENTS IN THE “THIRD PARTY AGREEMENTS”
SCHEDULE.


 


A.33        “CRITICAL PERFORMANCE INDICATORS” OR “CPIS” MEANS THOSE SERVICE
LEVELS WHICH ARE (I) DESCRIBED IN THE APPLICABLE “SERVICE LEVEL MATRIX” SCHEDULE
AS A CPI AND (II) FOR WHICH A SERVICE LEVEL CREDIT MAY BE PAYABLE.  EACH CPI HAS
AN EXPECTED SERVICE LEVEL AND A MINIMUM SERVICE LEVEL ASSOCIATED WITH IT, UNLESS
OTHERWISE SPECIFIED.


 


A.34        “CRITICAL TRANSITION AND TRANSFORMATION MILESTONE” MEANS A MILESTONE
SPECIFIED IN SCHEDULE F-3.


 


A.35        “CROSS-TOWER SERVICES” MEANS SERVICES THAT AFFECT MULTIPLE TOWERS .


 


A.36        “CUSTOMER AUTHORIZED USER” MEANS A PERSON AUTHORIZED BY CUSTOMER TO
RECEIVE SERVICES.


 


A.37        “CUSTOMER BUSINESS APPLICATIONS” MEANS THE SOFTWARE APPLICATIONS
LISTED IN THE “CUSTOMER BUSINESS APPLICATIONS” SCHEDULE.


 


A.38        “CUSTOMER GOVERNANCE ORGANIZATION” MEANS THE CUSTOMER GOVERNANCE
ORGANIZATION DESCRIBED IN SECTION 2.2 OF THE “GOVERNANCE AND CHANGE CONTROL”
EXHIBIT.


 


A.39        “PMOS” MEAN THE CUSTOMER PMO AND THE SERVICE PROVIDER PMO.


 


A.40        “CUSTOMER PMO” MEANS CUSTOMER’S PROGRAM MANAGEMENT OFFICE THAT
OVERSEES ALL SERVICE DELIVERY IN ACCORDANCE WITH THE “GOVERNANCE AND CHANGE
CONTROL” EXHIBIT.


 


A.41        “DATABASE INSTANCE” HAS THE MEANING SET FORTH IN THE “SERVER,
STORAGE AND DATABASE” SECTION OF SCHEDULE E-7.


 


A.42        [***]


 


A.43        [***]


 


A.44        “DELIVERABLE FORM” MEANS THE FORM ATTACHED AS APPENDIX 4-F TO THE
“GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.45        “DESIGNATED CPI” MEANS THOSE CPIS WHICH ARE DESIGNATED IN THE
“SERVICE LEVEL METHODOLOGY” SCHEDULE AS THE SUBJECT OF A SERVICE LEVEL
TERMINATION EVENT PURSUANT TO SECTION 2(C)(IV) OF THE “SERVICE LEVEL
METHODOLOGY” SCHEDULE.


 

3

--------------------------------------------------------------------------------


 


A.46        “DETAILED SPECIFICATION REPORT” MEANS THE DETAILED SPECIFICATION
REPORT PREPARED BY SERVICE PROVIDER AS PART OF THE CHANGE CONTROL PROCEDURES.


 


A.47        “DETAILED TRANSFORMATION AND TRANSITION PLAN” MEANS A FULLY DETAILED
WRITTEN DRAFT OF THE PROPOSED FINAL TRANSFORMATION AND TRANSITION PLAN AS
FURTHER DESCRIBED IN SECTION 3.2(A) OF SCHEDULE F-1.


 


A.48        “DISASTER RECOVERY” HAS THE MEANING SET FORTH IN THE “DISASTER
RECOVERY” SECTION OF SCHEDULE E-7.


 


A.49        [***]


 


A.50        [***]


 


A.51        “EARLY REBADGE FIXED FEES” HAS THE MEANING SET FORTH IN SCHEDULE
E-3.


 


A.52        “EMAIL ID” HAS THE MEANING SET FORTH IN THE “MESSAGING” SECTION OF
SCHEDULE E-7.


 


A.53        “EMERGENCY CHANGE” MEANS AN OPERATIONAL CHANGE TO THE ENVIRONMENT
NECESSARY TO MAINTAIN CONTINUITY OF SERVICES PRIOR TO PROVIDING NOTICE TO
CUSTOMER OR OBTAINING CUSTOMER’S APPROVAL OF SUCH CHANGE.


 


A.54        “EMPLOYEE SERVICE” MEANS THE DURATION OF EMPLOYMENT WITH CUSTOMER,
ITS AFFILIATES OR PREDECESSORS FROM AN EMPLOYEE’S DATE OF HIRE WITH CUSTOMER (OR
ITS AFFILIATE OR PREDECESSOR) UNTIL THE HIRE DATE AS SERVICE WITH SERVICE
PROVIDER.


 


A.55        “END USER SATISFACTION SURVEY” MEANS END-USER SATISFACTION SURVEYS
CONDUCTED IN ACCORDANCE WITH THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.56        “ENHANCEMENT” MEANS A ROUTINE, STAND ALONE CHANGE OR IMPROVEMENT
THAT DOES NOT IMPACT A SYSTEM BEYOND THE ELEMENT OF THE SYSTEM BEING CHANGED OR
MODIFIED, THAT DOES NOT REQUIRE INTEGRATION TESTING, BUT MAY REQUIRE
CROSS-FUNCTIONAL REVIEW, WHERE THE CHANGE OR IMPROVEMENT CAN BE COMPLETED IN
LESS THAN [***].  ANY SUCH CHANGE OR IMPROVEMENT TAKING [***]OR MORE IS
CONSIDERED A PROJECT.


 


A.57        [***]


 


A.58        “EXPECTED SERVICE LEVEL DEFAULT” MEANS A RECURRING FAILURE OF
SERVICE PROVIDER TO MEET THE EXPECTED SERVICE LEVEL FOR THE SAME CPI OR KPI
[***] DURING A SERVICE LEVEL REPORTING PERIOD.


 


A.59        “EXPECTED SERVICE LEVEL” MEANS THE EXPECTED LEVEL OF PERFORMANCE FOR
A CPI OR A KPI, AS APPLICABLE, AS SET FORTH IN THE APPLICABLE “SERVICE LEVEL
MATRIX” SCHEDULE.


 


A.60        “GENERAL PERFORMANCE INDICATORS” OR “GPIS” MEANS THOSE SERVICE
LEVELS WHICH ARE DESCRIBED IN THE APPLICABLE “SERVICE LEVEL MATRIX” SCHEDULE AS
A GPI.  EACH GENERAL PERFORMANCE INDICATOR HAS A MINIMUM SERVICE LEVEL
ASSOCIATED WITH IT UNLESS OTHERWISE SPECIFIED.  NO SERVICE LEVEL CREDITS ARE
AVAILABLE IN CONNECTION WITH GPIS.


 


A.61        “GOVERNANCE AND CHANGE CONTROL” MEANS THE EXHIBIT BY WHICH SERVICE
PROVIDER WILL PROVIDE CUSTOMER WITH THE PERFORMANCE REPORTING FOR THE SERVICES
AS SPECIFIED IN THE “SERVICE LEVEL AGREEMENT” SCHEDULE.


 

4

--------------------------------------------------------------------------------


 


A.62        “GOVERNANCE PROCESS FUNCTIONAL RESPONSIBILITIES MATRIX” MEANS A
PROCESS RESPONSIBILITY MATRIX THAT DETAILS THE RESPONSIBILITIES OF EACH OF THE
PARTIES RELATED TO A GIVEN PROCESS IDENTIFIED IN THE “GOVERNANCE AND CHANGE
CONTROL” EXHIBIT.


 


A.63        “GOVERNANCE TRANSITION DELIVERABLES” ARE SET FORTH IN APPENDIX 4-A
OF THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.64        “HANDSET” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION OF
SCHEDULE E-7.


 


A.65        “HELP DESK SEAT” HAS THE MEANING SET FORTH IN THE “END USER” SECTION
OF SCHEDULE E-7.


 


A.66        “HIGH LEVEL TRANSFORMATION AND TRANSITION PLAN” MEANS AN INITIAL
HIGH LEVEL PROJECT PLAN FOR THE TRANSFORMATION AND TRANSITION PROJECT PREPARED
BY SERVICE PROVIDER IN ACCORDANCE WITH SCHEDULE F-1.


 


A.67        “HIGH PRIORITY GOVERNANCE PROCESSES” MEANS THOSE HIGH PRIORITY
GOVERNANCE PROCESSES IDENTIFIED AS SUCH IN APPENDIX 4-B OF THE “GOVERNANCE AND
CHANGE CONTROL” EXHIBIT.


 


A.68        “HIRE DATE” MEANS THE DATE ON WHICH A TRANSITIONED EMPLOYEE BEGINS
EMPLOYMENT WITH SERVICE PROVIDER.  EXCEPT FOR EMPLOYEES ON A LEAVE OF ABSENCE,
THE HIRE DATE FOR THE TRANSITIONED EMPLOYEES WILL BE DETERMINED IN ACCORDANCE
WITH THE “TRANSFORMATION AND TRANSITION PLAN” SCHEDULE.


 


A.69        “IMAC” HAS THE MEANING SET FORTH IN THE “END USER” SECTION OF
SCHEDULE E-7.


 


A.70        “IMMEDIATE CHANGE” MEANS ANY PROPOSED CHANGE REQUESTED BY CUSTOMER
(I) THAT IS REASONABLY REQUIRED TO COMPLY WITH ANY CUSTOMER LAW, CUSTOMER
COMPLIANCE DIRECTIVE OR ANY SYSTEM OR BUSINESS REQUIREMENT AS REQUESTED BY
CUSTOMER THAT CUSTOMER REASONABLY DEEMS APPROPRIATE TO AVOID A SUBSTANTIAL
IMPACT TO ITS SYSTEMS OR BUSINESS, AND (B) THERE IS INSUFFICIENT TIME TO PREPARE
A CHANGE ORDER FOR SUCH CHANGE IN ACCORDANCE WITH NORMAL CHANGE CONTROL
PROCEDURES OR IF THE APPLICABLE CHARGES (IF ANY) ARE NOT AGREED TO PRIOR TO
CUSTOMER’S REQUIREMENT TO COMMENCE WORK RELATED TO SUCH CHANGE.


 


A.71        “INCIDENT” MEANS AN EVENT OR ISSUE THAT MAY CAUSE INTERRUPTION OR
REDUCTION IN QUALITY OF THE SERVICES TO AN END USER.


 


A.72        “PROBLEM MANAGEMENT” MEANS THE PROCESS BY WHICH PROBLEMS ARE
IDENTIFIED, COMMUNICATED, MANAGED, TRACKED, AND RESOLVED.


 


A.73        [***]


 


A.74        “INFRASTRUCTURE PROJECT RESOURCE BASELINE” IS DESCRIBED IN SCHEDULE
E-3 AND IN THE “OTHER” SECTION OF SCHEDULE E-7.


 


A.75        “INSTALL” HAS THE MEANING SET FORTH IN THE “END USER” SECTION OF
SCHEDULE E-7.


 


A.76        “IP TELEPHONY PORT” HAS THE MEANING SET FORTH IN THE “NETWORK”
SECTION OF SCHEDULE E-7.


 


A.77        “ISEC” MEANS THE INFORMATION SECURITY CONTROLS DOCUMENT DESCRIBED IN
THE “PROCEDURES MANUAL” EXHIBIT.


 

5

--------------------------------------------------------------------------------


 


A.78        “ISSUES MANAGEMENT PROCESS” MEANS THE ISSUES MANAGEMENT PROCESS USED
TO TRACK AND RESOLVE ALL SERVICES PERFORMANCE AND OPERATIONAL ISSUES AND OTHER
NON-OPERATIONAL ISSUES ACCORDING TO THE TIMEFRAMES INDICATED IN APPENDIX 4-B AND
SECTION 2.4 OF THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.79        “KEY PERFORMANCE INDICATORS” OR “KPIS” MEANS THOSE SERVICE LEVELS
WHICH ARE DESCRIBED IN THE APPLICABLE “SERVICE LEVEL MATRIX” SCHEDULE AS A KPI. 
EACH KEY PERFORMANCE INDICATOR HAS AN EXPECTED SERVICE LEVEL AND MINIMUM SERVICE
LEVEL ASSOCIATED WITH IT, UNLESS OTHERWISE SPECIFIED.  NO SERVICE LEVEL CREDITS
ARE AVAILABLE IN CONNECTION WITH KPIS.


 


A.80        [***]


 


A.81        “LEAVE OF ABSENCE” OR “LOA” MEANS AN APPROVED LEAVE OF ABSENCE FOR
SHORT TERM DISABILITY AND/OR THE FAMILY MEDICAL LEAVE ACT PURSUANT TO THE
CUSTOMER GROUP’S APPLICABLE POLICIES.


 


A.82        “LOA OFFER DATE” MEANS A DATE WITHIN [***] AFTER ANY EMPLOYEE ON AN
LOA IS REMOVED FROM LEAVE STATUS.


 


A.83        [***]


 


A.84        “MASSACHUSETTS INFORMATION SECURITY REGULATION” MEANS THE
MASSACHUSETTS STANDARDS FOR THE PROTECTION OF PERSONAL INFORMATION OF RESIDENTS
OF THE COMMONWEALTH, 201 CMR 17.00-17.04.


 


A.85        “MEASUREMENT PERIOD” MEANS THE [***]OF MEASUREMENTS DURING WHICH
BASELINE DATA WILL BE MEASURED, WHICH MAY BE USED BY CUSTOMER AND SERVICE
PROVIDER TO DETERMINE SERVICE LEVEL EXPECTED AND/OR MINIMUM SERVICE LEVELS,
UNDER [***]3(A) OF THE “SERVICE LEVEL METHODOLOGY” SCHEDULE.  SERVICE PROVIDER
WILL MEASURE, COLLECT AND REPORT TO CUSTOMER THE RELEVANT MEASUREMENTS DURING
SUCH PERIOD.


 


A.86        “MEASUREMENT WINDOW” MEANS THE PERIODIC EVALUATION AND REPORTING
FREQUENCY FOR EACH INDIVIDUAL SERVICE LEVEL AS SPECIFIED IN THE APPLICABLE
“SERVICE LEVEL MATRIX” SCHEDULE (E.G., MONTHLY, QUARTERLY, SEMI-ANNUALLY,
ANNUALLY).


 


A.87        [***]


 


A.88        “MINIMUM SERVICE LEVEL DEFAULT” MEANS A SINGLE FAILURE OF SERVICE
PROVIDER TO MEET THE APPLICABLE MINIMUM SERVICE LEVEL FOR A SPECIFIC CPI OR KPI
IN THE APPLICABLE MEASUREMENT WINDOW (E.G., MONTHLY).


 


A.89        “MINIMUM SERVICE LEVEL” MEANS THE MINIMUM LEVEL OF PERFORMANCE SET
FORTH IN THE APPLICABLE “SERVICE LEVEL MATRIX” SCHEDULE WITH RESPECT TO EACH
CPI, KPI OR GPI.


 


A.90        “MONTHLY PERFORMANCE SCORECARD REPORT” MEANS THE REPORT DESCRIBING
SERVICE PROVIDER’S PERFORMANCE OF THE SERVICES IN THE PRECEDING MONTH IN
ACCORDANCE WITH SECTION 2.5.1(B) OF THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.91        “MOVE” HAS THE MEANING SET FORTH IN THE “END USER” SECTION OF
SCHEDULE E-7.


 


A.92        “NETWORK PRINTER” HAS THE MEANING SET FORTH IN THE “END USER”
SECTION OF SCHEDULE E-7.


 


A.93        “OFFER DATE” MEANS THE DATE AGREED TO BY THE PARTIES IN ACCORDANCE
WITH THE “TRANSFORMATION AND TRANSITION PLAN” SCHEDULE, EXCEPT FOR CUSTOMER
EMPLOYEES ON LEAVES OF ABSENCE.


 

6

--------------------------------------------------------------------------------


 


A.94        “OPERATING SYSTEM INSTANCE” HAS THE MEANING SET FORTH IN THE
“SERVER, STORAGE AND DATABASE” SECTION OF SCHEDULE E-7.


 


A.95        “OPERATIONAL” MEANS, WITH RESPECT TO A PERSONAL COMPUTER (INCLUDING
PERIPHERALS), AND/OR AN PDA/HANDHELD DEVICE, THE POINT IN TIME AFTER WHICH
INSTALLATION AND CONFIGURATION OF THE UNIT BY SERVICE PROVIDER HAVE OCCURRED AND
THE UNIT USER HAS EXPRESSLY ACKNOWLEDGED IN WRITING THAT THE UNIT HAS BEEN
SUCCESSFULLY INSTALLED AND CONFIGURED.


 


A.96        “PATCH MANAGEMENT” MEANS THE PROCESS OF RECEIVING, REVIEWING,
INSTALLING AND TRACKING SOFTWARE UPDATES ISSUED BY A SOFTWARE OR HARDWARE
PROVIDER.


 


A.97        “PBX VOICE PORT” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION
OF SCHEDULE E-7.


 


A.98        “PERFORMANCE TREND/IMPROVEMENT REPORT” MEANS A REPORT ILLUSTRATING
SERVICE PROVIDER’S PERFORMANCE WITH RESPECT TO EACH SERVICE LEVEL AS A TREND
ANALYSIS AGAINST [***].


 


A.99        “PERSONAL COMPUTER” HAS THE MEANING SET FORTH IN THE “END USER”
SECTION OF SCHEDULE E-7.


 


A.100      “POOL PERCENTAGE” MEANS [***] OF THE AT RISK AMOUNT OR, FOR ANY
PERIOD DURING WHICH ONE OR MORE SPECIAL CPIS HAS BEEN ESTABLISHED BY CUSTOMER,
[***].  FOR AVOIDANCE OF DOUBT, THE APPLICABLE PERCENTAGE POINTS SHALL BE
APPORTIONED BY CUSTOMER ACROSS THE CPIS SUCH THAT THE INDIVIDUAL POOL
PERCENTAGES SHALL TOTAL AN AMOUNT NOT GREATER THAN [***], AS APPLICABLE;
PROVIDED, THAT AT LEAST [***] SHALL BE ALLOCATED ACROSS THE SPECIAL CPIS, IF
ANY.


 


A.101      “PRELIMINARY SPECIFICATION REPORT” MEANS THE PRELIMINARY
SPECIFICATION REPORT PREPARED BY SERVICE PROVIDER IN ACCORDANCE WITH THE CHANGE
CONTROL PROCEDURES.


 


A.102      “PROBLEMS” MEANS THE UNKNOWN UNDERLYING CAUSE OF ONE OR MORE
INCIDENTS.


 


A.103      “PROCESS LEADER” MEANS THE LEAD SERVICE PROVIDER SME.


 


A.104      “PROCESS OWNER” MEANS THE DESIGNATED LEAD CUSTOMER SME.


 


A.105      “PRODUCTIVE HOURS” MEANS THE NUMBER OF PRODUCTIVE HOURS ACTUALLY
WORKED BY A SERVICE PROVIDER EMPLOYEE OR SERVICE PROVIDER SUBCONTRACTOR
EMPLOYEE, EXCLUDING NON-PRODUCTIVE TIME (WHICH INCLUDES TRAVEL, VACATION,
HOLIDAY, TRAINING, EDUCATION, MARKETING, ADMINISTRATIVE STAFF MEETINGS, MEDICAL
LEAVE AND MILITARY LEAVE) TO PROVIDE THE SERVICES.


 

7

--------------------------------------------------------------------------------


 


A.106      “PROJECT” IS A GROUP OF RELATED, PHASED ACTIVITIES THAT MAY SPAN
MULTIPLE DAYS, WEEKS, OR MONTHS THAT ARE DOCUMENTED THROUGH WRITTEN PROJECT WORK
ORDERS, WHICH MAY HAVE DEFINED MILESTONES AND DELIVERABLES, AND ARE REQUIRED FOR
SERVICE PROVIDER TO PERFORM THE SERVICES.  AS PART OF THE SERVICES, SERVICE
PROVIDER SHALL PROVIDE THE SERVICES, FUNCTIONS, RESPONSIBILITIES AND MATERIALS
NECESSARY TO MANAGE, PERFORM AND COMPLETE THE PROJECTS THAT


 

(a)             are in progress as of the Commencement Date, which are described
in the “Project” Schedule,
(b)            are approved but not yet in progress as of the Commencement Date
that are agreed to at that time by the Parties, based upon the approach that
they used in agreeing to the Projects described in the preceding clause (a),
which are described in the “Project” Schedule, and

(c)             encompass future initiatives, as required to provide the
Services.

 

If Service Provider intends to make Changes to the Projects in progress (as of
the Commencement Date) described in subsection (a), Service Provider shall
describe its plans for Change in detail and any such Change will be addressed
through the Change Control Procedures.  Service Provider shall report on the
level of effort expended on Projects on a monthly basis.

 


A.107      “PROJECT INITIATION AND AUTHORIZATION” PROCESS TO REQUEST PROJECT
SERVICES ACCORDING TO THE TIMEFRAMES INDICATED IN APPENDIX 4-B AND SECTION 2.4
OF IN THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.108      [***]


 


A.109      [***]


 


A.110      “PROJECT RATES” MEANS CHARGES CALCULATED USING THE HOURLY RATES SET
FORTH IN SCHEDULE E-6.


 


A.111      “PROJECT SCHEDULE” REFERS TO A “PROJECT WORK ORDER.”


 


A.112      “PROJECT WORK ORDER” MEANS THE DOCUMENTATION AUTHORIZING THE SPECIFIC
REQUIREMENTS, INCLUDING SCOPE, ACCEPTANCE CRITERIA, MILESTONES, SERVICE
LOCATIONS, PRICING OR RESOURCE AFFILIATION FOR A PARTICULAR PROJECT.


 


A.113      “PROPOSED TRANSFERRED AGREEMENTS” MEANS THOSE MANAGED AGREEMENTS
IDENTIFIED AS “PROPOSED TO BE ASSUMED,” IF ANY, IN THE “THIRD PARTY AGREEMENTS”
SCHEDULE.


 


A.114      “REMOTE LOCATIONS” MEANS THOSE LOCATIONS IDENTIFIED WITH AN “N” IN
THE “IBM ON SITE” COLUMN IN THE “CUSTOMER FACILITIES” SCHEDULE.


 


A.115      “REQUIRED MODIFICATION” MEANS A SOFTWARE OR HARDWARE UPDATE THAT IS
REQUIRED TO ELIMINATE A PROGRAM ERROR, ENSURE RELIABILITY, ENSURE LEGAL
COMPLIANCE OR THAT IS REQUIRED TO ENABLE SYSTEM COMPATIBILITY.


 


A.116      “RESOURCE BASELINE” FOR EACH APPLICABLE CATEGORY OF SERVICE, MEANS
THAT QUANTITY OF RESOURCE UNITS THAT IS INCLUDED IN THE MONTHLY BASE CHARGES SET
FORTH IN SCHEDULE E-3.  THE RESOURCE BASELINES FOR EACH MONTH OF THE TERM ARE
SET FORTH IN SCHEDULE E-5.


 

8

--------------------------------------------------------------------------------


 


A.117      “RESOURCE UNIT” MEANS, FOR EACH APPLICABLE SERVICE, THE INDIVIDUAL
UNIT OF RESOURCE CONSUMPTION INCLUDED IN THE RESOURCE BASELINE AND USED TO
CALCULATE ADJUSTMENTS TO BASE CHARGES IN THE FORM OF EITHER AN ARC OR A RRC, AS
APPLICABLE, FOR RESOURCE UNIT CONSUMPTION [***]ACCORDING TO THE FORMULAS DEFINED
IN SECTION 2.4(B) OF SCHEDULE E-1.


 


A.118      “RESPONSIBLE EXECUTIVE” HAS THE MEANING SET FORTH IN
SECTION 2.2.8(A) OF THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.119      “RETAINED EXPENSES” ARE THOSE EXPENSES AND COSTS FOR WHICH CUSTOMER
IS FINANCIALLY RESPONSIBLE.


 


A.120      “ROOT CAUSE ANALYSIS” MEANS THE PROCESS TO IDENTIFY THE ROOT CAUSE OF
PROBLEMS AND DEVELOPING A PLAN FOR CORRECTIVE ACTIONS.


 


A.121      “ROUTER” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION OF
SCHEDULE E-7.


 


A.122      “RRC” MEANS A REDUCED RESOURCE CREDIT ISSUED TO CUSTOMER BY SERVICE
PROVIDER PURSUANT TO THE ARC/RRC PROCESS DESCRIBED IN SECTION 2.4 AND
SECTION 2.5 OF SCHEDULE E-1.


 


A.123      “RRC POINT” MEANS THE THRESHOLD POINT AT WHICH RESOURCE UNIT
CONSUMPTION MUST BE REDUCED BELOW THE RESOURCE BASELINE BEFORE A RRC WILL BE
APPLIED. [***]


 


A.124      “RRC RATE” MEANS THE MONETARY RATE PER UNIT TO BE CREDITED BY SERVICE
PROVIDER TO CUSTOMER FOR ANY RESOURCE UNIT CONSUMPTION FOR EACH APPLICABLE
RESOURCE UNIT [***] ACCORDING TO THE FORMULAS DEFINED IN SECTION 2.4(B) OF
SCHEDULE E-1.


 


A.125      “RUGGEDIZED MOBILE DEVICE” HAS THE MEANING SET FORTH IN THE “END
USER” SECTION OF
SCHEDULE E-7.


 


A.126      “SENIOR EXECUTIVES” MEANS THE SENIOR OFFICIAL FROM EACH PARTY (OR THE
PARTY’S PARENT COMPANY) DESIGNATED IN SECTION 2.3(C)(III) OF THE “DISPUTE
RESOLUTION PROCEDURES” EXHIBIT.


 


A.127      “SERVICE AUTHORIZATION” MEANS A REQUEST IN THE FORM OF A PROJECT WORK
ORDER OR SIMILAR APPROVAL FOR THE PROVISION OF CERTAIN SERVICES THAT AUTHORIZES
A CHANGE IN THE VOLUME OF CERTAIN RESOURCE UNITS WHICH WILL TRIGGER AN ARC OR
RRC.  FOR CERTAIN NON-PROJECT RELATED RESOURCE UNITS THE REQUIREMENT FOR A
SERVICE AUTHORIZATION SHALL BE SATISFIED VIA THE MUTUALLY AGREED UPON PROCESS BY
WHICH END USERS ARE AUTHORIZED TO REQUEST A SERVICE FROM SERVICE PROVIDER.


 


A.128      “SERVICE LEVEL COMMENCEMENT DATE” MEANS THE COMMENCEMENT DATE, OR
SUCH OTHER DATE DELINEATED IN THE APPLICABLE “SERVICE LEVEL” SCHEDULE, UPON
WHICH A CPI MAY BE SUBJECT TO SERVICE LEVEL CREDITS.


 


A.129      [***]


 


A.130      “SERVICE LEVEL CREDIT” MEANS THE FINANCIAL CREDITS INCURRED BY
SERVICE PROVIDER IN FAVOR OF CUSTOMER FOR SERVICE LEVEL DEFAULTS FOR CPIS
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6(A) OF THE “SERVICE
LEVEL METHODOLOGY” SCHEDULE.


 


A.131      “SERVICE LEVEL DEFAULT” MEANS A MINIMUM SERVICE LEVEL DEFAULT OR
EXPECTED SERVICE LEVEL DEFAULT.


 

9

--------------------------------------------------------------------------------


 


A.132      “SERVICE LEVEL IMPROVEMENT DATE” MEANS THE DATE BEGINNING [***] AFTER
EACH APPLICABLE SERVICE LEVEL COMMENCEMENT DATE.


 


A.133      “SERVICE LEVEL” SCHEDULE SETS FORTH CERTAIN SERVICE LEVELS AGAINST
WHICH SERVICE PROVIDER’S PERFORMANCE OF THE SERVICES WILL BE MEASURED.  ALSO
REFERRED TO AS THE “SERVICE LEVEL MATRIX.”


 


A.134      “SERVICE LEVEL REPORTING PERIOD” MEANS EACH [***] BEGINNING ON EACH
APPLICABLE SERVICE LEVEL COMMENCEMENT DATE AND CONTINUING (ROLLING) MONTHLY
THROUGHOUT THE TERM.  [***]


 


A.135      “SERVICE LEVEL TERMINATION EVENT” HAS THE MEANING PROVIDED IN
SECTION 2(C)(IV) OF THE “SERVICE LEVEL METHODOLOGY” SCHEDULE.


 


A.136      “SERVICE LEVEL TYPE” ARE LISTED IN THE “SERVICE LEVEL” SCHEDULE.


 


A.137      “SERVICE PROVIDER BENEFIT PLANS” AS OF THE HIRE DATE, THE
TRANSITIONED EMPLOYEES SHALL BE IMMEDIATELY ELIGIBLE TO PARTICIPATE IN ALL
EMPLOYEE BENEFIT SAVINGS AND DEFINED CONTRIBUTION PROGRAMS, PLANS OR POLICIES
GENERALLY MAINTAINED FOR SIMILARLY SITUATED EMPLOYEES OF SERVICE PROVIDER (AS
THE SAME MAY BE MODIFIED FROM TIME TO TIME, “SERVICE PROVIDER BENEFIT PLANS”).


 


A.138      “SERVICE PROVIDER GOVERNANCE ORGANIZATION” MEANS THE SERVICE PROVIDER
GOVERNANCE ORGANIZATION DESCRIBED IN SECTION 2.2 OF THE “GOVERNANCE AND CHANGE
CONTROL” EXHIBIT.


 


A.139      “SERVICE PROVIDER PMO” MEANS THE PROGRAM MANAGEMENT OFFICE
ESTABLISHED BY SERVICE PROVIDER TO OVERSEE ALL SERVICES (INCLUDING SERVICES
EFFECTIVE AS OF THE EFFECTIVE DATE AND SERVICES ADDED AFTER THE EFFECTIVE DATE)
IN ACCORDANCE WITH THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


A.140      “SERVICE REQUEST” MEANS A REQUEST FOR ASSISTANCE OR PERFORMANCE IN
CONNECTION WITH THE SERVICES.


 


A.141      [***]


 


A.142      “SMES” MEANS SUBJECT MATTER EXPERTS.


 


A.143      “SPECIAL CPI” MEANS A CPI DEFINED BY CUSTOMER, IN ACCORDANCE WITH
SECTION 3(A)(III) OF THE “SERVICE LEVEL METHODOLOGY” SCHEDULE, [***].


 


A.144      “STORAGE” HAS THE MEANING SET FORTH IN THE “SERVER, STORAGE AND
DATABASE” SECTION OF SCHEDULE E-7.


 


A.145      “SUPPORT” MEANS LABOR AND ASSOCIATED MAINTENANCE ACTIVITIES AS
REQUIRED FOR SERVICE PROVIDER TO PERFORM OR PROVIDE THE SERVICES, OR FOR
CUSTOMER TO RECEIVE THE SERVICES.


 


A.146      “SWITCH” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION OF
SCHEDULE E-7.


 


A.147      “TELECOM EXPENSE MANAGEMENT” HAS THE MEANING SET FORTH IN THE
“NETWORK” SECTION OF SCHEDULE E-7.


 


A.148      “TERMINATION CHARGES” MEANS THE CHARGES FOR CERTAIN TERMINATION
EVENTS, AS PROVIDED IN SCHEDULE E-8.


 


A.149      “THIN CLIENT DEVICE” HAS THE MEANING SET FORTH IN THE “END USER”
SECTION OF SCHEDULE E-7.


 

10

--------------------------------------------------------------------------------


 


A.150      “TRANSFERRED AGREEMENTS” MEANS THE PROPOSED TRANSFERRED AGREEMENTS
WHICH ARE ACTUALLY ASSUMED OR REPLACED BY OR OTHERWISE TRANSFERRED TO SERVICE
PROVIDER.


 


A.151      “TRANSFORMATION AND TRANSITION CHARGES” MEANS SERVICE PROVIDER’S
CHARGES FOR THE PROVISION OF THE TRANSFORMATION AND TRANSITION SERVICES, AS SET
FORTH IN “PRICING” SCHEDULE.


 


A.152      “TRANSFORMATION AND TRANSITION PROJECT” HAS THE MEANING SET FORTH IN
SECTION 2.1 OF SCHEDULE F-1.


 


A.153      “TRANSFORMATION AND TRANSITION PROJECT” MEANS THE PROJECT UNDERTAKEN
BY SERVICE PROVIDER TO FACILITATE THE TRANSFER OF OPERATIONAL RESPONSIBILITY FOR
THE SERVICES FROM CUSTOMER AND ITS THIRD PARTY VENDORS TO SERVICE PROVIDER.


 


A.154      “TRANSITION MANAGEMENT OFFICE” MEANS THE TMO ESTABLISHED IN
ACCORDANCE WITH THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT BY SERVICE PROVIDER
TO MANAGE AND EXECUTE THE TRANSITION AND TRANSFORMATION PROJECTS NECESSARY FOR
THE COMMENCEMENT OF THE DELIVERY OF SERVICES ASSOCIATED WITH A TRANSACTION
DOCUMENT.


 


A.155      [***]


 


A.156      “TRANSITIONED EMPLOYEES” MEANS ALL AFFECTED EMPLOYEES WHO BECOME
SERVICE PROVIDER EMPLOYEES IN ACCORDANCE WITH THE MASTER AGREEMENT, THE “TERMS
FOR AFFECTED EMPLOYEES” SCHEDULE AND THE “LIST OF AFFECTED EMPLOYEES” SCHEDULE.


 


A.157      [***]


 


A.158      [***]


 


A.159      [***]


 


A.160      [***]


 


A.161      “VARIABLE CHARGES” MEANS, COLLECTIVELY, THE ARCS/RRCS AND CHARGES
ATTRIBUTABLE TO CHARGEABLE PROJECT WORK.


 


A.162      “VENDOR” MEANS THE THIRD PARTY SERVICE PROVIDER UNDER ANY PROPOSED
TRANSFERRED AGREEMENT OR THIRD PARTY AGREEMENT.


 


A.163      “VOICEMAIL BOX” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION OF
SCHEDULE E-7.


 


A.164      “WAN DEVICE” HAS THE MEANING SET FORTH IN THE “NETWORK” SECTION OF
SCHEDULE E-7.


 


A.165      “WARN ACT” MEANS THE TRANSITIONED EMPLOYEES FOR COMPLIANCE WITH THE
WORKER ADJUSTMENT AND RETRAINING ACT OF 1988, AS AMENDED.


 


A.166      [***]


 


A.167      “WIRELESS ACCESS POINT” OR  “WAP” HAS THE MEANING SET FORTH IN THE
“NETWORK” SECTION OF SCHEDULE E-7.


 

11

--------------------------------------------------------------------------------


 

SCHEDULE B

SERVICES DESCRIPTION

 

This is Schedule B, Services Description, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

This Schedule B describes the Services applicable to the Transaction Document
and defines the responsibilities of the Parties in the execution of these
Services.  Service Provider shall perform the Services in accordance with the
Agreement including the detailed processes and timetables specified in this
Schedule B, in the Service Levels set forth in the “Service Level Agreement”
Schedule, and the Procedures Manual.

 

Schedule B consists of the “Statement of Work” Schedule and the “Customer
Business Applications”.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE B-1

STATEMENT OF WORK

 

This is Schedule B-1, Statement of Work, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document. 
Notwithstanding Section 17.10 of the Master Agreement, the titles and headings
in the matrices below shall be part of the Agreement.

 

1.0          Introduction

 

This Schedule describes the major functions, tasks and activities related to the
provision of information technology (IT) infrastructure and application
development and maintenance Services to be provided to Customer by Service
Provider, including:

 

·                  Networking and Telecommunication (including telecomm expense
management)

 

·                  Help Desk and Desktop (including deskside support)

 

·                  Data Center Hosting and Server Management (including remote
server management)

 

·                  Security (including Disaster Recovery Services)

 

·                  Messaging Services

 

·                  Application Development, Support and Maintenance

 

·                  Data Management and Business Intelligence

 

·                  Franchises Services (for ServiceMaster Clean and Merry Maids,
including application development, support and maintenance, quality assurance
(QA) of Service Provider Software, implementation assistance, application
training, Third Party vendor advocacy, and user support).

 

Service Provider and Customer have the Responsibilities set forth in the
Responsibility Matrix below in connection with the Services described in this
Schedule.  Where a Party is to “approve” or “authorize” a matter, it may approve
or reject that matter in its discretion.  Approvals and rejections must be in
writing.  Where a Party is to “recommend,” “develop,” or “define” a matter, the
Party shall provide the product of such effort to the other Party in writing. 
Unless otherwise indicated in the Agreement, Service Provider shall provide all
Services to all Customer Locations listed on the “Customer Facilities” Schedule.

 

Unless specified otherwise, the Parties’ obligations shall be consistent with
the “Financial Responsibility Matrix” Schedule.  All Service Provider tasks and
responsibilities listed in the Responsibility Matrix include the timely
creation, updating, maintenance and provisions of all appropriate project plans,
project time and cost estimates, technical specifications, management
documentation and management reporting in a form and format that is acceptable
to Customer.  Where Service Provider is responsible for documentation or
documenting a task, Service Provider shall also document in the Procedures
Manual all Service Provider recommendations or changes to the Services that are
approved by Customer.

 

1

--------------------------------------------------------------------------------


 

2.0          Responsibility Matrix

 

Subject to the detailed descriptions contained in this Schedule, Service
Provider and Customer shall be responsible for the tasks with an “X” in the
respective columns as set forth in the table below.

 

[***] [omitted 64 pages]

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE B-2

CUSTOMER BUSINESS APPLICATIONS

 

This is Schedule B-2, Customer Business Applications, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

This Schedule B-2 sets forth the Customer Business Applications by Customer
business unit.  Service Provider shall maintain all of the Customer Business
Applications set forth on this Schedule B-2 and ensure that the Customer
Business Applications are available for use by Customer at all times.  [***]

 

Customer may update this Schedule B-2 from time to time to reflect changes in
the Customer Business Applications portfolio in accordance with the Change
Control Procedures.

 

[***]

 

[***] [omitted 15 pages]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE C

KEY PERSONNEL PROVISIONS

 

This is Schedule C, Key Personnel Provisions, to Transaction Document No. 1 to
that certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule C consists of the “Knowledge Worker Provisions” Schedule and the “List
of Key Personnel” Schedule.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE C-1

KNOWLEDGE WORKER PROVISIONS

 

This is Schedule C-1, Knowledge Worker Provisions, to Transaction Document No. 1
to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Service Provider shall provide the specified personnel with the specific
requirements or skills described in the table below in accordance with
Section 4.3 of Transaction Document No. 1.

 

[***]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE C-2

LIST OF KEY PERSONNEL

 

This is Schedule C-2, List of Key Personnel, to Transaction Document No. 1 to
that certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

The Service Provider personnel in the table below are Key Personnel under
Section 9.2(a) of the Master Agreement.  Service Provider shall provide the Key
Personnel beginning on the date indicated in the “Start Date” for the duration
indicated in the “Minimum Time Commitment” column.  Service Provider shall
locate the Key Personnel in the cities indicated in the “Primary Location”
column so that the Key Personnel are readily available for in-person meetings in
those cities.  Where “TBD” is listed in the “Name” column, Service Provider
shall identify and appoint Key Personnel satisfactory to Customer no later than
ten (10) days from the Execution Date, or such reasonable time as agreed by the
Parties.

 

[***]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE D

SERVICE LEVEL AGREEMENT

 

This is Schedule D, Service Level Agreement, to Transaction Document No. 1 to
that certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule D consists of the “Service Level Methodology” Schedule, the “Service
Levels” Schedule, the “Critical Services” Schedule and the “Managed Agreements”
Schedule.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-1

SERVICE LEVEL METHODOLOGY

 

This is Schedule D-1, Service Level Methodology, to Transaction Document No. 1
to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 


1.                                      GENERAL PROVISIONS.


 


(A)                                  GENERAL.


 


(I)                                     THE SERVICE LEVELS MEASURE WHETHER
SERVICE PROVIDER IS MEETING CERTAIN AGREED, MEASURABLE CRITERIA FOR THE SERVICES
THAT SERVICE PROVIDER IS CONTRACTUALLY COMMITTED TO PROVIDE TO CUSTOMER. 
SERVICE PROVIDER SHALL MONITOR, MEASURE, COLLECT, RECORD AND REPORT TO CUSTOMER
ITS PERFORMANCE BEGINNING ON EACH SERVICE LEVEL COMMENCEMENT DATE AND THEREAFTER
DURING THE TERM (INCLUDING ANY TERMINATION ASSISTANCE PERIOD PRIOR TO HANDOVER
TO CUSTOMER OR CUSTOMER’S SUCCESSOR SERVICE PROVIDER) AGAINST ALL SERVICE LEVELS
THEN IN EFFECT.


 


(II)                                  THE “SERVICE LEVEL MATRIX” SCHEDULE SETS
FORTH CERTAIN SERVICE LEVELS AGAINST WHICH SERVICE PROVIDER’S PERFORMANCE OF THE
SERVICES SHALL BE MEASURED.  SERVICE PROVIDER SHALL PERFORM THE SERVICES AT OR
ABOVE THE LEVELS OF PERFORMANCE INDICATED FOR CPIS, KPIS AND GPIS AS SET FORTH
IN THIS SCHEDULE D-1 AND THE APPLICABLE “SERVICE LEVEL MATRIX” SCHEDULE, AND IF
SERVICE PROVIDER FAILS TO DO SO AND IS NOT OTHERWISE EXCUSED FROM SUCH FAILURE,
SERVICE PROVIDER SHALL TAKE THE CORRECTIVE ACTIONS AND MAY BE SUBJECT TO THE
OTHER REMEDIAL MEASURES SPECIFIED IN THIS SCHEDULE D-1 AND THE AGREEMENT.


 


(III)                               SERVICE PROVIDER SHALL PERFORM THE SERVICES
THAT ARE NOT SUBJECT TO EXPRESSLY DEFINED SERVICE LEVELS AT A LEVEL OF SERVICE
THAT MEETS OR EXCEEDS THE GREATER OF [***].


 


(IV)                              SERVICE PROVIDER SHALL BE RESPONSIBLE FOR, AND
HAVE IN PLACE AS OF EACH APPLICABLE SERVICE LEVEL COMMENCEMENT DATE, ALL OF THE
MEASURING, MONITORING AND REPORTING CAPABILITIES NECESSARY FOR MEASURING,
MONITORING AND REPORTING SERVICE PROVIDER’S PERFORMANCE AGAINST THE SERVICE
LEVELS AS DESCRIBED IN SECTION 5 BELOW.


 


(V)                                 EXCEPT AS OTHERWISE STATED IN THE APPLICABLE
“SERVICE LEVEL MATRIX” SCHEDULE, ALL SERVICE LEVELS SHALL BE MEASURED BY SERVICE
PROVIDER [***].  SERVICE PROVIDER SHALL REPORT TO CUSTOMER ITS PERFORMANCE
AGAINST SERVICE LEVELS UPON THE MEASUREMENT WINDOW FREQUENCY SPECIFIED FOR EACH
SERVICE LEVEL IN THE APPLICABLE “SERVICE LEVEL MATRIX” SCHEDULE.


 


(VI)                              FOR A COMPOUND SERVICE LEVEL, SATISFACTION OF
EACH AND EVERY METRIC, CONDITION, COMPONENT OR ELEMENT IS NECESSARY FOR THE
SATISFACTION OF THE CORRESPONDING SERVICE LEVEL.  CUSTOMER MAY CREATE A COMPOUND
SERVICE LEVEL FROM SEPARATE, PRE-EXISTING SERVICE LEVELS.  WHERE A COMPOUND
SERVICE LEVEL IS CREATED FROM A NUMBER OF SEPARATE, PRE-EXISTING SERVICE

 

1

--------------------------------------------------------------------------------



 


LEVELS, THE ALLOCATION OF POOL PERCENTAGE FOR SUCH COMPOUND SERVICE LEVEL SHALL
NOT EXCEED [***].


 


(VII)                           SERVICE PROVIDER WILL PROMPTLY INVESTIGATE AND
REMEDIATE ALL FAILURES ASSOCIATED WITH SERVICE LEVELS IN ACCORDANCE WITH
SECTION 8 BELOW.


 


(VIII)                        SERVICE PROVIDER WILL PROVIDE CUSTOMER WITH THE
PERFORMANCE REPORTING FOR THE SERVICES AS SPECIFIED IN THIS SCHEDULE D-1, THE
“REPORTS” SCHEDULE, AND THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


(IX)                                SERVICE PROVIDER WILL MINIMIZE RECURRENCES
OF ALL PERFORMANCE-RELATED FAILURES FOR WHICH IT IS RESPONSIBLE IN ACCORDANCE
WITH SECTION 8 BELOW.  SERVICE PROVIDER WILL ALSO BE RESPONSIBLE FOR REPORTING
TO CUSTOMER ANY PROBLEMS, SUCH AS OUTAGES, THAT APPEAR LIKELY TO RESULT IN A
FAILURE TO MEET ANY SERVICE LEVEL, WITHIN [***] OF SERVICE PROVIDER BECOMING
AWARE OF ANY SUCH PROBLEM.


 


(X)                                   CUSTOMER WILL HAVE THE RIGHT TO RECEIVE
SERVICE LEVEL CREDITS AND ULTIMATELY TO TERMINATE THE SERVICES NOTWITHSTANDING
ANY OF THE AFORESAID EFFORTS OF SERVICE PROVIDER, IF AND TO THE EXTENT SUCH
RIGHTS ACCRUE IN ACCORDANCE WITH THE AGREEMENT OR THIS SCHEDULE D-1.


 


(XI)                                CUSTOMER AND SERVICE PROVIDER WILL EACH
PROVIDE A SINGLE POINT OF CONTACT FOR THE PROMPT RESOLUTION OF ALL SERVICE LEVEL
DEFAULTS AND ALL FAILURES TO PROVIDE SERVICES TO CUSTOMER IN ACCORDANCE WITH THE
“SERVICE LEVEL AGREEMENT” SCHEDULE AND THE AGREEMENT.


 


(B)                                 REPORTING OF PERFORMANCE MEASURES.


 

Commencing on the Service Level Commencement Date and continuing throughout the
Term, including during any Termination Assistance Period:

 


(I)                                     SERVICE PROVIDER SHALL ASSEMBLE AND
CREATE THE REPORTS DESCRIBED IN THE “REPORTS” SCHEDULE AND THE “SERVICE LEVEL
AGREEMENT” SCHEDULE ON THE PERFORMANCE OF THE SERVICES, IN ORDER TO ASSIST IN
THE EFFECTIVE MANAGEMENT OF THE SERVICES AND SUPPORT THE IMPROVEMENT OF THE
SERVICE LEVELS AS DESCRIBED HEREIN.


 


(II)                                  SERVICE PROVIDER SHALL PROVIDE DETAILED
SUPPORTING INFORMATION FOR EACH REPORT TO CUSTOMER IN ELECTRONIC FORM SUITABLE
FOR USE ON A PERSONAL COMPUTER.  IN ADDITION, SERVICE PROVIDER SHALL MAKE SUCH
INFORMATION AVAILABLE TO CUSTOMER ON-LINE USING COMMONLY AVAILABLE TECHNOLOGY. 
THE RAW DATA AND DETAILED SUPPORTING INFORMATION SHALL BE DEEMED TO BE CUSTOMER
CONFIDENTIAL INFORMATION, AND CUSTOMER MAY ACCESS SUCH INFORMATION ON-LINE AT
ANY TIME DURING THE TERM; PROVIDED, THAT IBM MAY RETAIN A COPY OF SUCH DATA
SOLELY FOR ITS ACCOUNTING RECORDS, SUBJECT TO THE PROVISIONS OF SECTION 11 OF
THE MASTER AGREEMENT.


 


(III)                               COMMENCING WITH THE FIRST SERVICE LEVEL
COMMENCEMENT DATE, WITHIN TEN (10) CALENDAR DAYS AFTER THE LAST DAY OF EACH
MONTH DURING THE TERM, SERVICE PROVIDER WILL PROVIDE A MONTHLY PERFORMANCE
REPORT FOR CPIS AND KPIS THAT REPORTS VARIOUS METRICS, INCLUDING:


 

(A)                              SERVICE PROVIDER’S PERFORMANCE AGAINST AND
CALCULATIONS WITH RESPECT TO EACH SERVICE LEVEL DURING THE PRECEDING MONTH;

 

(B)                                THE PERFORMANCE TREND/IMPROVEMENT REPORT; AND

 

2

--------------------------------------------------------------------------------


 

(C)                                POTENTIAL PROBLEMS OF WHICH SERVICE PROVIDER
IS AWARE THAT COULD REASONABLY BE EXPECTED TO RESULT IN A FAILURE TO MEET A
SERVICE LEVEL AND REMEDIAL ACTIONS INCLUDING SUMMARIES OF THE REPORTS SUBMITTED
TO CUSTOMER IN ACCORDANCE WITH SERVICE PROVIDER’S OBLIGATION TO PERIODICALLY
SUBMIT SERVICE LEVEL REPORTS AND SERVICE LEVEL CREDITS.

 

Notwithstanding the above, Service Provider shall only be required to report on
GPIs upon the request of Customer, and upon such request, Service Provider shall
produce the monthly performance report within ten (10) days.  Service Provider
shall only be required to provide within ten (10) Business Days Performance
Trend/Improvement Reports on GPIs upon the request of Customer.

 


(IV)                              IF ANY MONTHLY PERFORMANCE REPORT PROVIDED BY
SERVICE PROVIDER TO CUSTOMER DOES NOT HAVE REASONABLY SUFFICIENT DETAIL AND
ACCURACY FOR CUSTOMER TO DETERMINE WHETHER SERVICE PROVIDER ACHIEVED OR FAILED
TO ACHIEVE THE TARGET SERVICE LEVEL AND/OR MINIMUM SERVICE LEVEL FOR EACH
SERVICE LEVEL IN THE IMMEDIATELY PRECEDING MEASUREMENT WINDOW, THEN CUSTOMER MAY
PROVIDE WRITTEN NOTICE THEREOF TO SERVICE PROVIDER, WHICH NOTICE MUST CONTAIN
REASONABLE DETAIL OF THE DEFICIENCIES IN THE SUBJECT MONTHLY PERFORMANCE
REPORT.  IF WITHIN TEN (10) DAYS AFTER RECEIVING SUCH A NOTICE SERVICE PROVIDER
FAILS TO DELIVER TO CUSTOMER A REVISED OR REPLACEMENT MONTHLY PERFORMANCE REPORT
CONTAINING REASONABLY SUFFICIENT DETAIL AND ACCURACY FOR CUSTOMER TO DETERMINE
WHETHER SERVICE PROVIDER ACHIEVED OR FAILED TO ACHIEVE A SERVICE LEVEL IN THE
APPLICABLE MEASUREMENT WINDOW [***].


 


2.                                      SERVICE LEVEL OBLIGATIONS.


 


(A)                                  SERVICE LEVEL OBLIGATIONS.


 

The metrics, measurement standards, and other pertinent features for CPIs, KPIs
and GPIs are described in “Service Level Matrix” Schedule.

 


(B)                                 COMMENCEMENT OF SERVICE LEVEL OBLIGATIONS.


 

The Parties agree that Service Provider will begin delivering the Services in
accordance with the Service Levels as of each applicable Service Level
Commencement Date for a particular Service.  Unless otherwise agreed in writing,
Service Provider is not accountable for Service Level performance prior to each
applicable Service Level Commencement Date.

 


(C)                                  SERVICE LEVEL DEFAULTS, SERVICE LEVEL
TERMINATION EVENT, AND EXCUSED PERFORMANCE.


 


(I)                                     CPIS, KPIS AND GPIS GENERALLY.


 

The Parties acknowledge and agree that all Service Levels are important to the
proper support and operation of Customer’s business.  However, certain of the
Service Levels are of particular importance to Customer’s business and are
therefore designated as CPIs and KPIs.  Certain of the Service Levels, while
important to Customer’s business operations, are less critical to Customer and
are designated as GPIs.

 


(II)                                  CPI SERVICE LEVEL DEFAULTS.


 

Service Provider’s performance that results in a Service Level Default with
respect to a CPI (to the extent not excused pursuant to paragraph (v), below)
shall:

 

3

--------------------------------------------------------------------------------


 

(A)                              ENTITLE CUSTOMER TO RECEIVE A SERVICE LEVEL
CREDIT;

 

(B)                                BE ESCALATED TO THE OPERATIONS OVERSIGHT
COMMITTEE; AND

 

(C)                                RESULT IN SERVICE PROVIDER PROMPTLY PREPARING
A FORMAL WRITTEN RECOVERY PLAN DESIGNED TO PREVENT THE REOCCURRENCE OF SUCH
SERVICE LEVEL DEFAULT AND, ONCE APPROVED BY CUSTOMER, SERVICE PROVIDER SHALL
PROMPTLY IMPLEMENT AT SERVICE PROVIDER’S SOLE COST, SUCH APPROVED PLAN.

 


(III)                               KPI SERVICE LEVEL DEFAULTS.


 

Service Provider’s performance that results in a Service Level Default with
respect to a KPI (to the extent not excused pursuant to paragraph (v), below)
shall:

 

(A)                              BE ESCALATED TO THE OPERATIONS OVERSIGHT
COMMITTEE; AND

 

(B)                                RESULT IN SERVICE PROVIDER PROMPTLY PREPARING
A FORMAL WRITTEN RECOVERY PLAN DESIGNED TO PREVENT THE REOCCURRENCE OF SUCH
SERVICE LEVEL DEFAULT AND, ONCE APPROVED BY CUSTOMER, SERVICE PROVIDER SHALL
PROMPTLY IMPLEMENT AT SERVICE PROVIDER’S SOLE COST, SUCH APPROVED PLAN.

 


(IV)                              SERVICE LEVEL TERMINATION EVENTS.


 

A Service Level Termination Event shall be deemed to exist if Service Provider
fails to meet the [***] in any Service Level Reporting Period.  [***].  [***].
Customer shall have available to it all of the remedies set forth in the
Agreement for the occurrence of a Service Level Termination Event.

 


(V)                                 [***]


 


(D)                                 [***] [OMITTED 2 PAGES]


 


3.                                      ADDITIONS, MODIFICATIONS, DELETIONS AND
RECLASSIFICATIONS OF SERVICE LEVELS.


 

[***] [omitted 4 pages]

 


4.                                      [***] SERVICE LEVELS.


 


(A)                                  [***] AVAILABILITY AND DATES.


 

[***]

 


(B)                                 [***]METHODOLOGY.


 

[***]

 

4

--------------------------------------------------------------------------------



 


5.                                      MEASURING TOOLS.


 


(A)                                  COMMENCING ON EACH APPLICABLE SERVICE LEVEL
COMMENCEMENT DATE, SERVICE PROVIDER SHALL PROVIDE, IMPLEMENT, MAINTAIN AND
UTILIZE THE NECESSARY MEASUREMENT AND MONITORING TOOLS AND PROCEDURES REQUIRED
TO MEASURE AND REPORT ON SERVICE PROVIDER’S PERFORMANCE OF THE SERVICES AGAINST
THE APPLICABLE SERVICE LEVELS.  SERVICE PROVIDER’S MEASUREMENT AND MONITORING OF
SERVICE LEVEL PERFORMANCE SHALL PERMIT REPORTING AT A LEVEL OF DETAIL REASONABLY
SUFFICIENT TO PERMIT CUSTOMER TO VERIFY COMPLIANCE WITH THE SERVICE LEVELS, AND
SHALL BE SUBJECT TO AUDIT BY CUSTOMER PURSUANT TO THE AGREEMENT.  SERVICE
PROVIDER SHALL PROVIDE CUSTOMER WITH INFORMATION ABOUT AND ACCESS TO SUCH
PROCEDURES UPON REQUEST FOR PURPOSES OF VERIFICATION.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, ANY NEW TOOLS
REQUIRED FOR NEW SERVICE LEVELS ADDED AFTER THE EXECUTION DATE SHALL BE
IDENTIFIED IN THE CHANGE ORDER OR OTHER DOCUMENTATION APPROVING SUCH NEW SERVICE
LEVEL.  IN CONNECTION THEREWITH, SERVICE PROVIDER SHALL BE OBLIGATED TO PROPOSE
A COMMERCIALLY REASONABLE MEASURING TOOL OR METHODOLOGY FOR A SERVICE LEVEL, AND
IF IT FAILS TO DO SO, SUCH TOOL OR METHODOLOGY SHALL BE DETERMINED USING THE
DISPUTE RESOLUTION PROCEDURE SET FORTH IN THE AGREEMENT.


 


(C)                                  IF, AFTER THE EXECUTION DATE OR THE
IMPLEMENTATION OF TOOLS FOR NEW SERVICE LEVELS OR THE TOOLS SERVICE PROVIDER IS
REQUIRED TO IMPLEMENT PURSUANT TO SECTION 5(A) ABOVE FOR EXISTING SERVICE
LEVELS, ONE PARTY DESIRES TO USE A DIFFERENT MEASURING TOOL OR METHODOLOGY FOR A
SERVICE LEVEL, SUCH PARTY SHALL REQUEST SUCH CHANGE THROUGH THE CHANGE CONTROL
PROCEDURES.  IF THE OTHER PARTY APPROVES THE NEW MEASURING TOOL OR METHODOLOGY,
THE PARTIES WILL REASONABLY ADJUST THE SERVICE LEVEL MEASUREMENTS TO ACCOUNT FOR
ANY INCREASED OR DECREASED SENSITIVITY IN THE NEW MEASURING TOOLS, PROVIDED THAT
IF THE PARTIES CANNOT AGREE ON THE REQUIRED ADJUSTMENT, EITHER PARTY MAY
ESCALATE THE MATTER IN ACCORDANCE WITH THE GOVERNANCE PROCEDURES SET FORTH IN
THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT, AND IF THE DISPUTE IS NOT RESOLVED
THEREBY, THE MATTER SHALL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE RESOLUTION
PROCEDURES.  IT IS NOT ANTICIPATED THAT CHANGES IN THE MEASURING TOOLS OR
METHODOLOGIES WILL DRIVE CHANGES IN SERVICE LEVELS; RATHER, THE NEED TO COLLECT
AND ACCURATELY REFLECT THE PERFORMANCE DATA SHOULD DRIVE THE DEVELOPMENT OR
CHANGE IN MEASURING TOOLS OR METHODOLOGIES.


 


6.                                      SERVICE LEVEL CREDITS [***].


 


(A)                                  SERVICE LEVEL CREDIT CALCULATION.


 

Subject to Section 6(f) below, for each CPI Target Service Level Default or
Minimum Service Level Default, Service Provider shall accrue to Customer a
Service Level Credit that will be computed in accordance with the following
formula:

 

Performance Credit = A × B

 

Where A is the At Risk Amount; and

 

Where B is  the Allocation of Pool Percentage for the applicable CPI.

 

For example only, assume that Service Provider fails to meet the Minimum Service
Level for a CPI, the At Risk Amount is [***]% of the [***], and the [***] for
the month in which the Service Level Default occurred were $[***]. 
Additionally, assume that the Allocation of Pool Percentage for such CPI is
[***]%.  The Performance Credit due to Customer for such Service Level Default
would be computed as follows:

 

5

--------------------------------------------------------------------------------


 

A (the At Risk Amount) is $[***] ($[***]  ×  [***]%);

 

Multiplied by B (the Allocation of Pool Percentage for such CPI), which is
[***];

 

Yields a Performance Credit = $[***]

 


(B)                                 MULTIPLE DEFAULTS.


 

[***].

 


(C)                                  NOTICE OF SERVICE LEVEL CREDITS.


 

Service Provider shall notify Customer in writing if Customer becomes entitled
to a Service Level Credit, which notice shall be provided monthly and shall
describe the Service Level Default for the month that is the subject of the
monthly CPI report.

 


(D)                                 [***]


 


(E)                                  RECONCILIATION OF SERVICE LEVEL CREDITS
[***].


 

Upon occurrence of the events giving rise to a Service Level Credit, Service
Provider shall owe a debt to Customer for the applicable Service Level Credit
amount.  [***].  Service Provider shall credit to Customer against the next
monthly invoice:

 

(A)                              ALL ACCRUED SERVICE LEVEL CREDITS [***], AND

 

(B)                                ALL ACCRUED SERVICE LEVEL CREDITS [***].

 

If there will be no further invoices, Service Provider will pay the amount of
such Service Level Credits to Customer within thirty (30) calendar days.  [***]

 


(F)                                    CUMULATIVE REMEDIES AND WAIVERS.


 

The exercise by Customer of its rights under this Schedule D-1, including the
right to receive Service Level Credits [***], shall be without prejudice to its
other rights or remedies under the Agreement or at law or equity, including
Customer’s right to claim and collect damages and Customer’s right to terminate
the Agreement in whole or in part in accordance with the Agreement.  [***]

 


(G)                                 NO LIQUIDATED DAMAGES.


 

Service Level Credits shall not constitute liquidated damages for the
corresponding failure to perform, and Customer shall be free to pursue any and
all remedies available under the Agreement with respect thereto, provided, that
any such credits actually paid by Service Provider to Customer shall be offset
against any damages awarded to Customer for claims arising from the
corresponding failure to perform.

 


7.                                      ANNUAL REVIEW.


 

Within twelve (12) months after each applicable Service Level Commencement Date,
and at least annually thereafter (after all initial Service Level Commencement
Dates have passed, the Parties shall

 

6

--------------------------------------------------------------------------------


 

agree to synchronize to a single date for future use), or at either Party’s
request, Service Provider and Customer will review the Service Levels and any
proposed adjustments to them as appropriate pursuant to the Change Control
Procedures to reflect any improved performance capabilities associated with
advances in the technology and methods used to perform the Services or material
changes in volumes and metrics used to determine the Service Levels.  The
Parties will also review any other considerations relating to the Service Levels
raised by either Party.  As part of this review process, the Parties may
jointly:  (a) determine and agree on the addition and/or removal of Service
Levels, (b) revise the categorization of Service Levels, and (c) revise the
results of the automatic continuous improvement adjustment developed for a
particular Service Level pursuant to Section 4 above or improve a particular
Service Level not subject to the automatic continuous improvement adjustments of
Section 4 above.

 


8.                                      INVESTIGATION AND CORRECTION.


 

Service Provider shall promptly investigate and correct each failure to meet the
Service Levels (whether or not such failure constitutes a Service Level Default)
by:

 


[***]


 

--------------------------------------------------------------------------------

 

7

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-2

SERVICE LEVELS

 

This is Schedule D-2, Service Levels, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

[***] [omitted 15 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks (***).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule D-2-A

Measured Applications and Expected Uptime

 

[***] [omitted 2 pages]

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-3

CRITICAL SERVICES

 

This is Schedule D-3, Critical Services, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

[***]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE D-4

MANAGED AGREEMENTS

 

This is Schedule D-4, Managed Agreements, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

The Parties agree as follows with respect to the Managed Agreements:

 

[***] [omitted 2 pages]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE E

CHARGES


 


1.                                      GENERAL

 

This is Schedule E, Charges, to Transaction Document No. 1 to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.


 


2.                                      ATTACHMENTS

 

The following attached Schedules are incorporated by reference herein:


 


2.1.                            SCHEDULE E-1:   PRICING METHODOLOGY [PORTIONS
OMITTED]


 


2.2.                            SCHEDULE E-2:   CRITICAL TRANSITION MILESTONE
PAYMENT AND CREDIT SCHEDULE [PORTIONS OMITTED]


 


.3.                                   SCHEDULE E-3:   PRICING TABLE [PORTIONS
OMITTED]


 


.4.                                   SCHEDULE E-4:   [RESERVED]


 


2.5.                            SCHEDULE E-5:   [RESERVED]


 


2.6.                            SCHEDULE E-6:   RATE CARD [PORTIONS OMITTED]


 


2.7.                            SCHEDULE E-7:   RESOURCE UNIT DEFINITIONS
[PORTIONS OMITTED]


 


2.8.                            SCHEDULE E-8:   FINANCIAL RESPONSIBILITIES
MATRIX [PORTIONS OMITTED]


 


2.9.                            SCHEDULE E-9:   TERMINATION FEES [PORTIONS
OMITTED]


 


2.10.                     SCHEDULE E-10:   FORM OF INVOICE [PORTIONS OMITTED]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-1

PRICING METHODOLOGY

 

This is Schedule E-1, Pricing Methodology, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.


 

1.             OVERVIEW

 


1.1.         GENERAL

 

This Schedule E-1 describes the methodology for calculating all of the Charges
as set forth in the other attachments to Schedule E.  In addition, this Schedule
E-1 describes the methodology for measuring and tracking the resources provided
by Service Provider and consumed by Customer for the purpose of calculating the
Variable Charges.  All Charges described in this Schedule E-1 are stated in U.S.
Dollars and are to be invoiced in U.S. Dollars [***].  If there is any Dispute
about the interpretation of this Schedule E-1 or any of the other attachments to
Schedule E (that are not clarified in the Master Agreement, Transaction Document
No. 1 or other Exhibits or Schedules to the Master Agreement or Transaction
Document No. 1) at any time, the Parties agree to use the pricing rules set
forth in Section 1.3, below, as a basis for settling the Dispute and that any
ambiguity shall be interpreted and construed in accordance with such rules.

 

The Charges described in Schedule E and its attachments fully compensate Service
Provider for providing the Services (as a whole) and for all of the resources
and materials used to provide the Services.  If the Services are changed
pursuant to the Change Control Procedures, the Charges herein will be adjusted
only to the extent specifically stated in a signed Change Order agreed upon
pursuant to the Change Control Procedures.  Customer shall not be responsible
for the payment (whether to Service Provider or any other service provider) of
any Charges, fees or other amounts not expressly described or referenced in
Schedule E and its attachments, or in any Change Order executed in accordance
with the Change Control Procedures, in connection with the Services.  In
determining the Charges, Service Provider has taken into account all of its
capital, operational, one-time start-up and all other incidental costs of
providing all of the Services and the Charges represent Service Provider’s sole
method of recovering such costs.


 


1.2.         REPORTING

 

Service Provider shall supply Customer with copies of the Reports and, where
available, electronic files that provide a detailed, auditable record of the
resource usage for each Resource Unit (and any other measurement of usage of the
Services provided in this Schedule E-1 or otherwise in the Agreement) on a
monthly basis, as described in Section 3.9 of the Master Agreement, Section 6.2
of this Schedule and the “Reports” Schedule.  Notwithstanding that reports will
be provided to Customer on a monthly basis, Service Provider agrees that there
may be portions of the reports where data is calculated and provided based on
weekly activity.  This information shall be provided to Customer with each
invoice that Service Provider submits to Customer.

 

1

--------------------------------------------------------------------------------


 


1.3.         PRICING RULES AND DEFAULT

 

The Charges are calculated or governed by specific Charge Mechanics.  The Charge
Mechanics are set forth in this Schedule E-1, the other attachments to
Schedule E or elsewhere in the Master Agreement.  If no Charge Mechanic is
provided for a Service, except any New Services or Additional Services, then
such Service is provided in consideration of the Base Charges.


 


2.                                      BASE CHARGES


 


2.1.         SERVICE TOWERS

 

The Base Charges, as set forth in this Article 2, are listed for the Resource
Baselines for each Tower for each month of each Contract Year as set forth in
Schedule E-3.


 


2.2.         CALCULATION AND PAYMENT OF BASE CHARGES

 

Service Provider shall invoice Customer as set forth in Section 6 below.  The
Base Charges set forth in Schedule E-3, shall be prorated for any initial
partial month (e.g., if the applicable Commencement Date is mid-month) and final
partial month of the Term, as necessary.


 


2.3.         ARCS/RRCS

 

Customer shall pay, in addition to the Base Charges, any applicable ARCs
calculated in accordance with Section 2.4 below, and shall receive a credit for
any RRCs calculated in accordance with Section 2.4 below.  The ARCs and RRCs
will be included in the Variable Charges invoice as set forth in Section 6 of
this Schedule E-1. Each ARC and RRC shall be listed as a separate line item on
each such monthly invoice, and Service Provider shall include on or with each
such invoice detail sufficient to enable Customer to validate the correct
calculation and application of the ARCs and RRCs.


 


2.4.         CALCULATION OF ARCS/RRCS


 


(A)           GENERAL.  AS OF THE EFFECTIVE DATE, THE RESOURCE UNITS, RESOURCE
BASELINES, [***] ARC/RRC RATES AND ARC/RRC MEASUREMENT PERIODS FOR EACH OF THE
TOWERS ARE AS SET FORTH IN SCHEDULES E-3 AND E-7, AS APPLICABLE.  THE RESOURCE
BASELINES ARE MONTHLY AMOUNTS FOR RESOURCE UNITS THAT ARE MEASURED ON A MONTHLY
BASIS, UNLESS OTHERWISE AGREED.


 


(B)           CALCULATION.  WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE END OF
EACH APPLICABLE ARC/RRC MEASUREMENT PERIOD, SERVICE PROVIDER SHALL CALCULATE AND
PROVIDE TO CUSTOMER THE ARCS AND RRCS INVOICE APPLICABLE TO SUCH ARC/RRC
MEASUREMENT PERIOD ([***], AS APPLICABLE, FOR EACH OF THE RESOURCE UNITS AS
SPECIFIED IN SCHEDULE E-3) IN ACCORDANCE WITH THE FOLLOWING FORMULAS:

 

(I)                                     ARC MEASUREMENT

 

(A)      IF THE ACTUAL RESOURCE UNIT CONSUMPTION IS EQUAL TO OR LESS THAN THE
ARC POINT, THEN THERE WILL BE NO ARC.

 

(B)        IF THE ACTUAL RESOURCE UNIT CONSUMPTION IS GREATER THAN THE ARC
POINT, THEN THE ARC CALCULATION WILL BE:

 

ARC = (Actual Resource Unit consumption – ARC Point) × applicable ARC/RRC Rate.

 

2

--------------------------------------------------------------------------------


 

(C)        FOR EXAMPLE, IF

 

[***]Then:

 

[***]

 

(II)                                  RRC MEASUREMENT

 

(A)      IF THE ACTUAL RESOURCE UNIT CONSUMPTION IS EQUAL TO OR GREATER THAN THE
RRC POINT, THEN THERE WILL BE NO RRC.

 

(B)        IF THE ACTUAL RESOURCE UNIT CONSUMPTION IS LESS THAN THE RRC POINT,
THEN THE RRC CALCULATION WILL BE:

 

RRC = (RRC Point – actual Resource Unit consumption) × applicable ARC/RRC Rate.

 

(C)        FOR EXAMPLE, IF

 

[***]Then:

 

[***]


 


2.5.         ARCS/RRCS FORECAST

 

Upon Customer’s reasonable request, Service Provider shall provide reasonable
forecast estimates of Customer’s consumption of Resource Units and applicable
forecasted ARC/RRC impacts.


 


2.6.         [***]


 


(A)           [***]


 


(B)           [***]


 


(C)           [***]

 


3.                                      PRICE VARIABILITY


 


3.1.         ORGANIC GROWTH AND SHRINKAGE


 


(A)           IF AT A “TRIGGER DATE,” WHICH IS THE END OF EITHER OF THE
FOLLOWING PERIODS: [***], THE RESOURCE UNIT VOLUME FOR A RESOURCE BASELINE IS,
IN THE AGGREGATE, EITHER [***] ABOVE OR [***] BELOW THE RESOURCE BASELINE FOR
SUCH RESOURCE UNIT, AND SUCH VOLUME CHANGE IS ANTICIPATED TO BE SUSTAINED OVER
THE NEXT [***] AND NOT ASSOCIATED WITH A ONE-TIME EVENT OR A SEASONAL CYCLE,
THEN UPON CUSTOMER’S REQUEST AND WITHIN A REASONABLE TIME AFTER THE TRIGGER DATE
NOT TO EXCEED [***], THE PARTIES SHALL NEGOTIATE IN GOOD FAITH AND AGREE UPON
EQUITABLE ADJUSTMENTS TO THE RESOURCE BASELINE, AND THE RESULTING BASE CHARGE
FOR SUCH RESOURCE BASELINE AND ARC AND RRC RATES, TO REFLECT THE VOLUME CHANGE
ANTICIPATED BY CUSTOMER TO CONTINUE, APPLYING THE METHODOLOGY DESCRIBED IN
PARAGRAPH (C) BELOW.


 


(B)           UPON SUCCESSFUL COMPLETION OF THE RENEGOTIATIONS, THE ARCS AND
RRCS WILL BE CALCULATED USING THE ADJUSTED RESOURCE BASELINES, BASE CHARGES AND
ARC AND RRC RATES AND APPLIED RETROACTIVELY BEGINNING WITH THE FIRST MONTH
IMMEDIATELY FOLLOWING THE TRIGGER DATE.

 

3

--------------------------------------------------------------------------------


 


(C)           IN THE EVENT THAT RESOURCE BASELINES ARE TO BE RESET UNDER THE
TERMS OF THIS SECTION 3.1, THE FOLLOWING METHODOLOGY WILL BE USED: THE FIXED
COSTS CONTAINED WITHIN THE TOTAL CHARGES FOR THE APPLICABLE RESOURCE UNITS WILL
BE ANALYZED TO DETERMINE THE LEVEL OF FIXED COSTS THAT REASONABLY COULD BE SHED
OR MUST BE ADDED FOR SERVICE PROVIDER TO PROVIDE THE REVISED VOLUMES.  ONCE THE
NEW FIXED COST IS DETERMINED, THE REMAINING VARIABLE PORTION WILL BE APPLIED
AGAINST THE REVISED RESOURCE BASELINES TO CALCULATE THE ADJUSTED BASE CHARGE AND
ARC/RRC RATES, CONSISTENT WITH THE EXISTING BASE CHARGE AND ARC/RRC RATES. 
NOTHING IN THIS SECTION 3.1 RELIEVES SERVICE PROVIDER OF ITS OBLIGATION TO
PROVIDE THE SERVICES ASSOCIATED WITH A RESOURCE BASELINE DURING THE NEGOTIATION
OF AN EQUITABLE ADJUSTMENT TO THE BASE CHARGES ASSOCIATED WITH SUCH RESOURCE
BASELINE IN ACCORDANCE WITH THIS SECTION.


 


3.2.         GROWTH BY ACQUISITION

 

If, a Customer Acquisition results in an increase in Resource Unit consumption
of [***] or more, Service Provider will review the Charges for the Services with
a view to providing an equitable adjustment in accordance with
Section 3.1(c) above as a result of such Customer Acquisition.


 


3.3.         [***]

 


4.                                      PROJECT CHARGES


 


4.1.         TRANSFORMATION AND TRANSITION CHARGES


 


(A)           THE TRANSFORMATION AND TRANSITION CHARGES FULLY COMPENSATE SERVICE
PROVIDER FOR PERFORMANCE OF ALL TRANSFORMATION AND TRANSITION ACTIVITIES SET
FORTH IN THE “TRANSITION AND TRANSFORMATION PLAN” SCHEDULE, INCLUDING SERVICE
PROVIDER’S TRAVEL AND LIVING EXPENSES ASSOCIATED WITH SUCH TRANSFORMATION AND
TRANSITION ACTIVITIES.


 


(B)           SERVICE PROVIDER SHALL INVOICE THE TRANSFORMATION AND TRANSITION
CHARGES IN THE AMOUNTS AND AT THE TIMES SET FORTH IN SCHEDULE E-2, SUBJECT TO
ANY ACCEPTANCE CRITERIA AS DESCRIBED IN THE “TRANSITION AND TRANSFORMATION
CRITICAL MILESTONES” SCHEDULE.


 


4.2.         CHARGEABLE PROJECT WORK


 


(A)           PERMITTED CHARGEABLE PROJECT WORK.  ONLY THE FOLLOWING CHARGEABLE
PROJECT WORK REVIEWED AND APPROVED BY CUSTOMER AS EVIDENCED BY A SIGNED PROJECT
WORK ORDER SHALL BE AVAILABLE FOR INVOICING TO CUSTOMER:

 

(I)                                     APPLICATION DEVELOPMENT PROJECTS: THESE
PROJECTS ARE CHARGED VIA THE BASE CHARGES AND INCLUDE ANY APPLICABLE ARCS THAT
MAY BE INCURRED AS A RESULT OF AN OVERAGE IN THE APPLICATION DEVELOPMENT
RESOURCE BASELINE. FURTHER DETAILS ON THE CHARGE MECHANICS FOR THE APPLICATION
DEVELOPMENT RESOURCE UNIT ARE SPECIFIED IN SCHEDULE E-7.

 

(II)                                  INFRASTRUCTURE PROJECTS: THESE PROJECTS
ARE CHARGED VIA THE BASE CHARGES AND INCLUDE ANY APPLICABLE ARCS THAT MAY BE
INCURRED AS A RESULT OF AN OVERAGE IN THE INFRASTRUCTURE PROJECT RESOURCE
BASELINE.  FURTHER DETAILS ON THE CHARGE MECHANICS FOR THE INFRASTRUCTURE
PROJECTS RESOURCE UNIT ARE SPECIFIED IN SCHEDULE E-7.

 

4

--------------------------------------------------------------------------------


 

(III)                               CONSULTING AND NON-IT PROJECTS: CONSULTING
AND NON-IT PROJECTS ARE CHARGED AS SPECIFIED IN PARAGRAPH (C) BELOW.  TO THE
EXTENT THERE IS AN INFORMATION TECHNOLOGY COMPONENT TO THESE CONSULTING AND
NON-IT PROJECTS, SUCH INFORMATION TECHNOLOGY-SPECIFIC ACTIVITIES IN THE PROJECT
SHALL BE CHARGEABLE USING THE APPLICABLE APPLICATION DEVELOPMENT OR
INFRASTRUCTURE PROJECTS RESOURCE UNITS AS SPECIFIED IN (I) AND (II) ABOVE.


 


(B)           LIMITATION ON CHARGEABLE PROJECT WORK.  NO WORK OTHER THAN
CHARGEABLE PROJECT WORK SHALL OTHERWISE BE CHARGEABLE UNDER THIS SECTION 4.2. 
ANY TIME OR RESOURCES THAT SERVICE PROVIDER PERSONNEL OR RESOURCES EXPEND ON
(I) THE SERVICES, (II) ACTIVITIES THAT DO NOT RELATE TO APPROVED PROJECT-RELATED
SERVICES; (III) ACTIVITIES THAT WERE NOT APPROVED BY CUSTOMER, IF SO REQUIRED
UNDER THE MASTER AGREEMENT OR PURSUANT TO THE CHANGE CONTROL PROCEDURES; AND
(IV) PROJECT MANAGEMENT ACTIVITIES, SHALL NOT BE BILLED TO CUSTOMER AS
CHARGEABLE PROJECT WORK.


 


(C)           CHARGEABLE PROJECT WORK CHARGE MECHANICS AND RATES.  THE CHARGES
FOR CHARGEABLE PROJECT WORK MAY BE STRUCTURED [***], OR IN ACCORDANCE WITH
ANOTHER ECONOMIC MODEL DESIGNATED IN THE APPLICABLE MUTUALLY AGREED PROJECT WORK
ORDER.  FOR APPLICATION DEVELOPMENT AND INFRASTRUCTURE PROJECTS THE CHARGE
MECHANICS SPECIFIED IN SECTION 4.2(A)(I) AND (II) APPLY.  FOR CONSULTING AND
NON-IT PROJECTS THE CHARGES WILL BE CALCULATED USING THE PROJECT RATES.  [***].


 


(D)           MEASUREMENT AND INVOICING OF CHARGEABLE PROJECT WORK.  SERVICE
PROVIDER SHALL PROVIDE, WITH EACH MONTHLY INVOICE, A CHRONOLOGICAL, ITEMIZED
LISTING OF THE CHARGEABLE PROJECT WORK ACTIVITIES PERFORMED DURING THE PRIOR
MONTH, SHOWING THE DATE OF SUCH PROJECT SERVICES, THE APPLICABLE PROJECT, THE
NUMBER OF HOURS EXPENDED BY EACH PERSON ON EACH ITEM, A DESCRIPTION OF THE ITEM
OF WORK, AND THE RATE AT WHICH THOSE HOURS ARE BILLED.  TASK DESCRIPTIONS SHALL
IDENTIFY EACH TASK IN A SUFFICIENT MANNER TO PERMIT CUSTOMER TO ASCERTAIN THE
BENEFIT DERIVED FROM SUCH TASK OR SERVICE.


 


5.                                      PASS-THROUGH CHARGES

 

[***]  Any Pass-Through Charges to be added after the Execution Date must be
added through the Change Control Procedures.

 

With each Service Provider invoice containing Pass-Through Charges, Service
Provider shall provide to Customer accurate copies of all such Third Party
invoices for Pass-Through Charges.

 

Service Provider shall transfer to Customer all rebates, credits, and other
monetary benefits arising out of the Pass-Through Charges.  If any such rebates,
credits, or other monetary benefits are attributable to similar expenses
incurred by Service Provider for multiple customers, then the portion of such
rebates, credits, or other monetary benefits payable to Customer shall be
pro-rated to reflect the volume of applicable Pass-Through Charges attributable
to Customer relative to the volumes of such similar expenses attributable to
other Service Provider customers.


 


6.                                      INVOICE FORMAT AND PROCESS


 


6.1.         SECTIONS 4.4(A) THROUGH (C) OF MASTER AGREEMENT SUPERSEDED

 

Sections 4.4(a) through (c) of the Master Agreement do not apply to Transaction
Document No. 1 and are superseded by this Section 6.

 

5

--------------------------------------------------------------------------------


 


6.2.         INVOICE FORMAT

 

Each invoice provided by Service Provider to Customer shall conform with the
format and invoice specifications set forth in Schedule E-10 to Transaction
Document No. 1.  Such invoices shall be delivered in both hard copy and
electronic format, and shall be accompanied by supporting information, in a
format mutually agreed between the Parties, sufficient for Customer to verify
the total Charges due.  Customer requires central delivery of a single monthly
management report, in hard copy form and electronic form open to analysis (e.g.,
Excel spreadsheets), that consolidates all invoice information as well as
separate detail to support each separate invoice and any additional reporting
described in “Reports” Schedule.


 


6.3.         INVOICE ERRORS

 

Service Provider must promptly advise Customer of any incorrect calculation in
Service Provider’s favor (e.g., any Resource Units which were incorrectly
included in its calculation of the Charges) and provide Customer with a credit
reversing the effect of the error, promptly, regardless of when it is
discovered.  Equally, if Customer discovers any such errors, upon receipt of
appropriate documentation of such error, Service Provider must provide a credit
to reverse the effect of the error.


 


6.4.         ACCRUAL SUPPORT

 

Customer may require from time to time support and information from Service
Provider regarding accrual of liabilities in respect of the Services, often in
connection with unbilled Charges for Services provided by Service Provider. 
Service Provider agrees to promptly provide Customer with such accrual support
and information.


 


6.5.         TIMING OF INVOICES AND DUE DATES


 


(A)           [***]


 


(B)           [***]


 


(C)           INVOICING AND PAYMENT OF VARIABLE CHARGES.  ALL AMOUNTS, OTHER
THAN DISPUTED CHARGES, DUE TO SERVICE PROVIDER AND SET FORTH ON A VARIABLE
CHARGES INVOICE DELIVERED  IN ACCORDANCE WITH THIS SCHEDULE E-1 SHALL BE DUE AND
PAYABLE WITHIN [***] OF CUSTOMER’S RECEIPT OF SUCH INVOICE.

 

(d)           Pass-Through Charges.  Service Provider will use commercially
reasonable diligent efforts to (i) identify and obtain invoices for Pass-Through
Charges, if any, that a Third Party Provider does not provide to Service
Provider in a timely manner, and (ii) include all Pass-Through Charges incurred
in the month corresponding to each invoice in the applicable Variable Charges
invoice(s).  Service Provider shall report each month to Customer on the status
of late Third Party Provider invoices and Service Provider’s efforts to obtain
them.  [***]  Service Provider shall not invoice Customer, and Customer will not
be obligated to pay, any Pass-Through Charges that are not properly invoiced
within [***] after the end of the month to which such Charges correspond.


 


(D)           PAYMENT BY WIRE TRANSFER.  CUSTOMER’S PAYMENT OF ANY SERVICE
PROVIDER INVOICE MAY BE MADE BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY
SERVICE PROVIDER.


 


(E)           [***].

 

6

--------------------------------------------------------------------------------


 


7.                                      FINANCIAL RESPONSIBILITIES MATRIX

 

Except as otherwise set forth in the Master Agreement, Schedule E-8 outlines
both Customer’s and Service Provider’s financial responsibilities regarding the
resources used to provide the Services.  [***]


 


8.                                      TERMINATION CHARGES

 

Schedule E-9 sets forth the Termination Charges, if any, that correspond to
specific scenarios through which the Master Agreement may be terminated by
Customer or Service Provider prior to its expiration date.  [***].  The
Termination Charges are specified on a monthly basis.  [***].


 


9.                                      RETAINED EXPENSES

 

Service Provider will work with Customer in seeking ways to reduce and minimize
retained expenses.  For Managed Agreements, Service Provider agrees to manage
the vendors associated with the Managed Agreements in a manner consistent with
Customer’s service delivery model and practices in place prior the Execution
Date.  Service Provider agrees not to materially deviate from the aforementioned
service delivery model and practices in a manner that results in an increase in
the retained expenses of the Customer Group associated with those Managed
Agreements. For example, Service Provider will not dispatch or route work to
vendors that would not have otherwise been dispatched or routed to those vendors
by Customer prior to the Execution Date.

 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


 

SCHEDULE E-2

CRITICAL TRANSITION MILESTONE PAYMENTS AND CREDITS

 

This is Schedule E-2, Critical Transition Milestone Payments and Credits, to
Transaction Document No. 1 to that certain Master Services Agreement, dated as
of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Master Agreement, the
“Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule to
the Transaction Document.

 

The payments and credits associated with Transition are set forth in Schedule
F-3.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-3

PRICING TABLES

 

This is Schedule E-3, Pricing Tables, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule E-3 begins on the next page.

 

[***] [omitted 33 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-6

RATE CARD

 

This is Schedule E-6, Rate Card, to Transaction Document No. 1 to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

Schedule E-6 begins on the next page.

 

[***] [omitted 4 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-7
RESOURCE UNIT DEFINITIONS

 

This is Schedule E-7, Resource Unit Definitions, to Transaction Document No. 1
to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.

 


I.              INTRODUCTION


 

This Schedule E-7 describes the measures of Resource Unit utilization and the
tracking of such utilization for the Services.  Not all types of hardware and
equipment are represented with a Resource Unit; however, support for all
Customer IT hardware and equipment is included in the Services as set forth in
the “Statement of Work” Schedule and Service Provider is fully compensated for
such support via the Charges as set forth in Schedule E-1.

 


II.            DEFINITIONS


 

Unless otherwise defined herein, capitalized terms have the meanings set forth
in the Master Agreement, the “Definitions” Exhibit to the Master Agreement, or
the “Definitions” Schedule to the Transaction Document.

 


III.           RESOURCE BASELINES


 

The Resource Baselines for each month of the Term are set forth in Schedule E-3
to the Master Agreement.

 

[***] [omitted 18 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-8

FINANCIAL RESPONSIBILITY MATRIX

 

This is Schedule E-8, Financial Responsibility Matrix, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule E-8 begins on the next page.

 

[***] [omitted 16 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-9

TERMINATION FEES

 

This is Schedule E-9, Termination Fees, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule E-9 begins on the next page.

 

[***] [omitted 8 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE E-10
FORM OF INVOICE

 


1.             GENERAL


 

This is Schedule E-10, Form of Invoice, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 


2.             MINIMUM REQUIREMENTS


 

Service Provider shall provide invoices to Customer for the Charges in
accordance with the Agreement and this Schedule E-10.  Service Provider’s
invoices to Customer must conform to the form and format that satisfies
Customer’s billing and accounting obligations to other Customer business units
and Customer’s direct billing obligations or approved allocation methods, as
provided to Service Provider from Customer.  Service Provider will submit a
single summary invoice for payment purposes with the Charges further summarized
by [***].  [***].  The Parties will work together to revise invoicing procedures
and invoice content as appropriate to minimize Taxes or administrative costs and
to comply with Laws.  Customer may, from time to time, modify the requirements
specified in this Schedule E-10, which modifications will be implemented in
accordance with the Change Control Procedures, to the extent such requests are
reasonable and technically feasible.

 


3.             SUPPORTING DOCUMENTATION


 

Service Provider shall submit with each invoice detailed documentation
sufficient to support the Charges on the invoice.  At a minimum, Service
Provider’s invoice and supporting documentation must [***].  [***].

 


4.             ALLOCATION GUIDELINES


 

Within ninety (90) days of the Execution Date, Customer shall provide Service
Provider the necessary details, including any formulaic allocation models, to
enable Service Provider to invoice the Charges to various Customer business
units as requested by Customer.

 

1

--------------------------------------------------------------------------------


 


5.             SAMPLE INVOICE


 

The following samples illustrate Service Provider’s standard invoice format.

 

[***] [omitted 2 pages]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE F

TRANSITION AND TRANSFORMATION PLAN

 

This is Schedule F, Transition and Transformation Plan, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule F consists of the “Transition and Transformation Planning Process”
Schedule, the “High Level Transition and Transformation Plan” Schedule and the
“Transition and Transformation Critical Milestones” Schedule.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-1
TRANSFORMATION AND TRANSITION

 

This is Schedule F-1, Transformation and Transition, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.

 


1.             INTRODUCTION


 


1.1           OBJECTIVE


 

This Schedule F-1 sets out the Parties’ responsibilities for the Transformation
and Transition, and migration of the Services from Customer and its third party
vendors to Service Provider.

 


1.2           TRANSFORMATION AND TRANSITION PLAN


 

Service Provider shall perform the Transformation and Transition activities
attributable to Service Provider and set out in this Schedule F-1 (including
without limitation the activities set out in Schedule F-2 and the Detailed
Transformation and Transition Plan), and take primary responsibility for the
coordination of the activities of both Parties as is necessary to ensure that
operational responsibility for the Services is successfully transitioned to
Service Provider and transformed on schedule and minimizing disruption to the
Customer’s business.

 


1.3           DEFINITIONS


 

Unless otherwise defined herein, capitalized terms have the meanings set forth
in the Master Agreement, the “Definitions” Exhibit to the Master Agreement, or
the “Definitions” Schedule to the Transaction Document.

 


2.             TRANSITION PROJECT OVERVIEW & OBJECTIVES


 


2.1           OVERVIEW


 

Service Provider will undertake the Transformation and Transition Project to
facilitate the transfer of operational responsibility for the Services from
Customer and its third party vendors to Service Provider.  The Transformation
and Transition Project will last approximately 6 months, including activity
before and after the actual transfer of Services to Service Provider.

 


2.2           OBJECTIVES


 

The primary objectives of the Transformation and Transition Project are:

 


(A)           [***];


 


(B)           [***];


 


(C)           [***]


 

1

--------------------------------------------------------------------------------


 


(D)           [***].

 


3.             TRANSITION PLAN


 


3.1           HIGH LEVEL TRANSFORMATION AND TRANSITION PLAN


 

An initial high level project plan for the Transformation and Transition Project
prepared by Service Provider and approved by Customer as of the Execution Date
is set forth in the “High Level Transformation and Transition Plan” Schedule.

 


3.2           DETAILED TRANSFORMATION AND TRANSITION PLAN


 


(A)           SERVICE PROVIDER SHALL PROVIDE TO CUSTOMER WITHIN [***] AFTER THE
EXECUTION DATE THE DETAILED TRANSFORMATION AND TRANSITION PLAN.  [***]:


 

(I)            [***]; AND

 

(II)           [***].

 


(B)           CUSTOMER SHALL PROPOSE IN WRITING WITHIN [***] OF RECEIPT OF THE
DRAFT TRANSFORMATION AND TRANSITION PLAN ALL REASONABLE MODIFICATIONS NECESSARY
TO MAKE THE DETAILED TRANSFORMATION AND TRANSITION PLAN DELIVERED BY SERVICE
PROVIDER AGREEABLE TO IT SO THAT PERFORMANCE OF THE DETAILED TRANSFORMATION AND
TRANSITION PLAN MAY COMMENCE.  THE PARTIES SHALL MUTUALLY AGREE ON THE FINAL
DETAILED TRANSFORMATION AND TRANSITION PLAN WITHIN [***] AFTER CUSTOMER PROPOSES
ANY MODIFICATIONS TO SERVICE PROVIDER’S DRAFT OF SUCH PLAN.  IF THE PARTIES ARE
UNABLE TO AGREE A DETAILED TRANSFORMATION AND TRANSITION PLAN WITHIN SUCH
PERIOD, THE OUTSTANDING MATTERS SHALL BE REFERRED TO THE GOVERNANCE PROCEDURES
SET FORTH IN THE “GOVERNANCE AND CHANGE CONTROL” EXHIBIT.


 


4.             TRANSITION CHARGES AND CREDITS


 


4.1           TRANSFORMATION AND TRANSITION CHARGES


 

[***].

 


4.2           CRITICAL TRANSFORMATION AND TRANSITION MILESTONES


 


(A)           THE CRITICAL TRANSFORMATION AND TRANSITION MILESTONES FOR THE
TRANSFORMATION AND TRANSITION PROJECT AND THE DUE DATE FOR EACH SUCH CRITICAL
TRANSFORMATION AND TRANSITION MILESTONE ARE SET OUT IN THE TABLE IN SCHEDULE
F-3.  DUE DATES ASSUME TIMELY PERFORMANCE BY CUSTOMER OF ITS RESPONSIBILITIES IN
THE TRANSFORMATION AND TRANSITION PLAN, INCLUDING TRANSITION OF REGIONS (AS
APPLICABLE) TO SERVICE PROVIDER’S RESPONSIBILITY.


 


(B)           [***].


 


(C)           [***].


 


4.3           FAILURE TO ACHIEVE CRITICAL TRANSFORMATION AND TRANSITION
MILESTONES


 

[***].

 


4.4           CRITICAL TRANSFORMATION AND TRANSITION MILESTONE CREDITS

 

2

--------------------------------------------------------------------------------


 

[***]

 


4.5           ACCEPTANCE CRITERIA


 


(A)           IN RESPECT OF EACH DELIVERABLE REQUIRED TO BE DELIVERED BY SERVICE
PROVIDER AS PART OF THE TRANSFORMATION AND TRANSITION PROJECT AS SPECIFIED IN
THE DETAILED TRANSFORMATION AND TRANSITION PLAN, SERVICE PROVIDER SHALL INCLUDE
THE ACCEPTANCE CRITERIA REFLECTING THE REQUIREMENTS OF SECTION 5.1(B) BELOW
WITHIN THE DETAILED TRANSFORMATION AND TRANSITION PLAN.  AFTER CUSTOMER APPROVAL
OF THE DETAILED TRANSFORMATION AND TRANSITION PLAN, ANY SUBSEQUENT CHANGES TO
THE ACCEPTANCE CRITERIA, AND SUBSEQUENT DEPENDENCIES OR TIMING ISSUES, SHALL BE
AGREED BETWEEN THE PARTIES IN ACCORDANCE WITH THE CHANGE CONTROL PROCEDURES.


 


(B)           THE ACCEPTANCE CRITERIA WILL, WHERE APPROPRIATE, INCLUDE THE
TESTING PROCEDURES AND CRITERIA FOR TESTING WHETHER OR NOT THE DELIVERABLE IN
QUESTION MEETS THE RELEVANT REQUIREMENTS (AS SET OUT IN THIS SCHEDULE F-1 OR
OTHERWISE AGREED BETWEEN THE PARTIES), INCLUDING:


 

(I)            DETAILS OF THE CRITERIA TO BE MET AND THE RESULTS WHICH MUST BE
PRODUCED IF THE DELIVERABLE IS TO BE CONSIDERED TO HAVE MET THE ACCEPTANCE
CRITERIA; AND

 

(II)           THE IDENTITY OF THE PARTY WHO SHALL UNDERTAKE THE ACCEPTANCE
TESTS.

 


5.             TRANSITION REPORTING


 

During the Transformation and Transition Period, Service Provider shall provide
a [***] report to Customer and attend meetings/conference calls with Customer to
discuss the same, including:

 


(A)           [***];


 


(B)           [***];


 


(C)           [***];


 


(D)           [***]; AND


 


(E)           [***].


 


6.             TRANSITION SCHEDULE CHANGES


 


6.1           CUSTOMER REQUESTED CHANGES


 

Upon written notice from Customer specifying that Customer desires Service
Provider to delay suspend, extend or modify the timing of Transformation and
Transition Project activities, Service Provider will accommodate such request
for the requested period of time not to exceed [***] unless mutually agreed by
the Parties.  The completion dates for the Critical Transformation and
Transition Milestones and other date specific activities set out in the High
Level Transformation and Transition Plan and the Detailed Transformation and
Transition Plan shall be extended on a day-for-day basis, or such other duration
as agreed between the Parties, equal to the length of the Transformation and
Transition Project schedule extension, suspension or modification requested by
Customer, not to exceed [***] unless mutually agreed by the Parties.

 

3

--------------------------------------------------------------------------------


 


6.2           FINANCIAL IMPACTS


 


(A)           [***].


 


(B)           [***]


 


(C)           [***]


 


7.             PROGRAM MANAGEMENT


 


7.1           REQUIREMENTS OF THE DETAILED TRANSFORMATION AND TRANSITION PLAN


 

The Detailed Transformation and Transition Plan will include, without
limitation:

 


(A)           [***];


 


(B)           [***];


 


(C)           [***]; AND


 


(D)           [***].


 


7.2           SERVICE TEAMS


 

[***].

 


7.3           KEY TRANSFORMATION AND TRANSITION PLAN DELIVERABLES


 

[***]

 


(A)           [***];


 


(B)           [***];


 


(C)           [***];


 


(D)           [***]


 


(E)           [***].


 


7.4           PROGRAM WIDE CHANGE MANAGEMENT


 

Customer and Service Provider shall be jointly responsible for developing an
integrated change management program for Customer’s internal change management
process that incorporates other related Customer initiatives. Service Provider
shall participate on Customer’s teams and workgroups and at Customer’s direction
develop relevant materials and communications, provide counsel on strategy and
facilitate the alignment of Transformation and Transition activities in support
of the change management program, in accordance with the Transformation and
Transition Plan.

 

4

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-2

HIGH LEVEL TRANSITION AND TRANSFORMATION PLAN

 

This is Schedule F-2, High Level Transition and Transformation Plan, to
Transaction Document No. 1 to that certain Master Services Agreement, dated as
of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Master Agreement, the
“Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule to
the Transaction Document.

 

Schedule F-2 begins on the next page.

 

[***] [omitted 36 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE F-3

TRANSITION AND TRANSFORMATION CRITICAL MILESTONES

 

This is Schedule F-3, Transition and Transformation Critical Milestones, to
Transaction Document No. 1 to that certain Master Services Agreement, dated as
of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Master Agreement, the
“Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule to
the Transaction Document.

 

Schedule F-3 begins on the next page.

 

1

--------------------------------------------------------------------------------


 

Customer will accept each Transition and Transformation Milestone when Service
Provider meets the Acceptance Criteria for such Transition and Transformation
Milestone.  Acceptance Criteria will be developed in additional detail and
agreed to during the development of the Detailed Transition and Transformation
Plan.  For this Schedule F-3 only, “ED” means December 11, 2008.

 

[***] [omitted 8 pages]

 

[***]

 

1

--------------------------------------------------------------------------------


 

Customer Responsibilities Mapping

 

The following tables provide a definitive list of Customer responsibilities for
start up, transition, and transformation.  These will be included in the
Detailed Transformation and Transition Plan.

 

[***]

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE G

CUSTOMER SOFTWARE

 

This is Schedule G, Customer Software, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

This Schedule G sets forth the Customer Software to be used by Service Provider
in the provision of the Services under Section 10.1 of the Master Agreement. 
The Parties shall update this Schedule G within thirty (30) days after the last
Commencement Date to correct any errors in the table below and to update any
information listed as “to be provided” in accordance with the Change Control
Procedures.  From time to time during the Term, but not less than annually,
Service Provider shall update this Schedule G to reflect the actual Customer
Software products and number of licenses/seats required by Service Provider to
provide the Services.

 

Where a number of licenses is specified in the column labeled “Number of
Licenses/Seats,” the number represents the quantity of software licenses that
Customer will provide to Service Provider.  If additional software licenses are
needed by Service Provider, the cost of such additional licenses will be borne
by the Party indicated in the “Growth” column of the “Software Schedule” of the
“Financial Responsibility Matrix” Schedule.  All other costs associated with the
Customer Software are specified in the “Financial Responsibility Matrix”
Schedule.

 

[***] [omitted 15 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE H

SERVICE PROVIDER SOFTWARE

 

This is Schedule H, Service Provider Software, to Transaction Document No. 1 to
that certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Pursuant to Section 10.2 of the Master Agreement, the table below sets forth the
Service Provider Software to be used by Service Provider in the provision of the
Services.  Service Provider shall provide Customer with the cooperation,
information and access reasonably necessary for Customer to evaluate any
additional Service Provider Software added in compliance with Section 10.2 of
the Master Agreement.  Upon request, and except for the software set forth in
the “Commercially Unavailable Tools” Schedule, Service Provider will provide to
Customer a listing of all Service Provider Software by name, Version,
Maintenance Release and as applicable, patch level promoted into production, and
the Equipment on which such Service Provider Software is installed and the
physical location of such Equipment.

 

[***] [omitted 4 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE I

CUSTOMER THIRD PARTY AGREEMENTS

 

This is Schedule I, Customer Third Party Agreements, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Customer will provide Service Provider with updates to this Schedule I in
accordance with the Change Control Procedures.

 

Assumed Agreements:

 

As of the Execution Date, there are no Assumed Agreements.

 

Managed Agreements:

 

The Managed Agreements as of the Execution Date are listed in the table
beginning on the next page.  In addition to those agreements listed in that
table, all [***] are also Managed Agreements; however, only the Managed
Agreements that are specifically listed in the table in this Schedule I are
subject to the Service Level identified as [***] in the “Service Levels”
Schedule.

 

Where the column in the table (beginning on the next page) titled [***] contains
an “X,” with respect to that Managed Agreement, it means:  (1) for CPI Service
Levels as of the Execution Date, that Managed Agreement is excluded from the
measurement of Service Provider’s performance under the Service Level identified
as [***] in the “Service Levels” Schedule and (2) as of the Execution Date, that
Managed Agreement does not impact Service Provider’s performance under any CPI
Service Level.

 

Schedule I continues on the next page.

 

[***] [omitted 12 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE J

REPORTS

 

This is Schedule J, Reports, to Transaction Document No. 1 to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule J and the attached Schedule J-1 set forth the Reports which
Service Provider shall provide to Customer in accordance with Section 3.9 of the
Master Agreement.  As of the Commencement Date, Service Provider shall provide
all operational reports relevant to the management of the Services, which were
provided by the portion of Customer’s organization responsible for the functions
comprising the Services prior to the Commencement Date, all performance reports
specified in the “Service Level Agreement” Schedule, and such other reports as
needed as Customer may request from time to time.

 

Service Provider shall provide its “standard” reports as set forth in Schedule
J-1 and the additional reports identified in the table below.  Unless specified
otherwise by Customer, the default date by which Service Provider shall start
delivering such reports is: (1) for Reports with respect to Service Level
performance, the applicable Service Level Commencement Date specified in the
“Service Level Agreement” Schedule and (2) for Reports with respect to other
matters, not later than [***] after Service Provider assumes responsibility for
performing the related task, activity, function or responsibility.  Service
Provider shall prepare and deliver the Reports as part of the Services [***]. 
Service Provider shall be responsible for performing all tasks necessary to
create and deliver the Reports.

 

[***] [omitted 8 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule J-1

Standard Reports

 

IBM Standard Reports

 

[***] [omitted 10 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE K

LIST OF APPROVED BENCHMARKERS

 

This is Schedule K, List of Approved Benchmarkers, to Transaction Document No. 1
to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

This Schedule K sets forth the Benchmarkers that Customer may engage in
accordance with Section 4.5 of the Master Agreement.  The Parties shall review
this list annually and this Schedule K may be updated as agreed in writing by
the Parties.

 

[***]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE L

TECHNICAL ARCHITECTURE AND PRODUCT STANDARDS

 

This is Schedule L, Technical Architecture and Product Standards, to Transaction
Document No. 1 to that certain Master Services Agreement, dated as of
December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Master Agreement, the
“Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule to
the Transaction Document.

 

[***]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE M

DISASTER RECOVERY REQUIREMENTS

 

This is Schedule M, Disaster Recovery Requirements, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule M consists of:

 

M-1

 

Disaster Recovery Requirements - General [portions omitted]

M-1-a

 

Disaster Declaration Event Fee [portions omitted]

M-1-b

 

Common BCRS Shared Services [portions omitted]

M-2-a

 

Terminex [***] Specs [portions omitted]

M-2-b

 

Terminex [***] Services [portions omitted]

M-2-c

 

Terminex [***] [portions omitted]

M-3

 

Terminex [***] Specs [portions omitted]

M-4-a

 

AHS Specs [portions omitted]

M-4-b

 

AHS Services [portions omitted]

M-4-c

 

AHS Disaster Recovery Program [portions omitted]

M-5

 

JDE [***] Specs [portions omitted]

M-6

 

JDE [***] Specs [portions omitted]

M-7

 

Terminex [***] Specs [portions omitted]

M-8

 

Lawn [***] Specs [portions omitted]

M-9

 

Land [***] Specs [portions omitted]

M-10

 

Land [***] Specs [portions omitted]

M-11

 

BSC AD [***] Specs [portions omitted]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE M-1

DISASTER RECOVERY REQUIREMENTS – GENERAL

 

This is Schedule M-1, Disaster Recovery Requirements - General, to Transaction
Document No. 1 to that certain Master Services Agreement, dated as of
December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Master Agreement, the
“Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule to
the Transaction Document.

 


1.             GENERAL


 

Service Provider shall provide the Disaster Recovery Services as part of the
Services in accordance with this Schedule, the Attachments to this Schedule and
Section 3.5 of the Master Agreement.  All Attachments are incorporated into this
Schedule by reference.  Terms defined in an Attachment to this Schedule apply to
all Attachments to this Schedule, unless otherwise defined therein.  In the
event of a conflict between the terms of an Attachment and this Schedule, the
terms of this Schedule control.

 

[***] [omitted 13 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE M-1-a

DISASTER DECLARATION EVENT FEES

 

[***]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-1-b

 

to

 

Schedule M

 

Master Services Agreement

 

[***] [omitted 4 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-2-a

 

to

 

Schedule M

 

[***] [omitted 2 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-2-b

 

 to

 

Schedule M

 

[***] [omitted 4 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-2-c

 

To

 

Schedule M

 

Disaster Recovery Services

 

[***] [omitted 4 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-3 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

AHS Disaster Recovery
Program                                                                                              
[g309311kg40i001.jpg]

 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedules M-4-a, M-4-b, M-4-c

 

To

 

Schedule M

 

[***] [omitted 32 pages]

 

1

--------------------------------------------------------------------------------

 


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-5 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-6 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-7 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-8 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-9 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-10 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 3 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

Schedule M-11 to the Disaster Recovery Requirements

 

The terms of the Master Services Agreement and its Schedules and Transaction
Documents apply to this transaction.

 

[***] [omitted 8 pages]

 

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE N

TERMINATION ASSISTANCE SERVICES

 

1.                                      GENERAL

 

This is Schedule N, Termination Assistance Services, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 


2.                                      TERMINATION ASSISTANCE


 


2.1.                            GENERAL


 

During each Termination Assistance Period, Service Provider shall provide the
Termination Assistance Services in accordance with this Schedule and
Section 12.4 of the Master Agreement.

 


2.2.                            ACCESS TO RESOURCES


 

In providing Termination Assistance Services, Service Provider shall provide to
one or more members of the Customer Group itself or one or more Successor
Service Providers, or their representatives, contractors and consultants,
reasonable access to, use of and information relating to [***] for the sole
purpose of transitioning the Services to Customer or a Successor Service
Provider.

 


2.3.                            REMOVAL OF PROPERTY


 

During the Termination Assistance Period, Service Provider shall:

 


(A)                             PROVIDE REASONABLE PRIOR WRITTEN NOTICE TO
CUSTOMER IDENTIFYING ANY RESOURCES THAT SERVICE PROVIDER, OR ANY THIRD PARTY
ACTING ON BEHALF OF SERVICE PROVIDER, INTENDS TO REMOVE FROM ANY CUSTOMER
PREMISES AND IDENTIFY SUCH RESOURCES WITH SUFFICIENT DETAIL AS TO INFORM
CUSTOMER OF THE NATURE AND OWNERSHIP OF SUCH RESOURCES; AND


 


(B)                            ONLY REMOVE RESOURCES FROM ANY CUSTOMER PREMISES
IN ACCORDANCE WITH THE AGREED UPON SCHEDULE SET FORTH IN THE RELEVANT
TERMINATION ASSISTANCE PLAN AND COMPLY WITH REMOVAL PROCEDURES REASONABLY
ESTABLISHED BY CUSTOMER AND PROVIDED IN WRITING TO SERVICE PROVIDER.


 


2.4.                            BID ASSISTANCE


 

Service Provider shall provide reasonable assistance to Customer with respect to
conducting a bid process for performance of the Services.  Without limiting
Service Provider’s obligation to provide Customer Data or any other obligation
under the Agreement, Service Provider shall, to the extent information is
reasonably available, provide information, including:  [***].

 

1

--------------------------------------------------------------------------------


 


2.5.                            KNOWLEDGE TRANSFER


 

Service Provider shall transfer knowledge regarding the Services, Customer’s
requirements, and related topics so as to facilitate the provision of the
Services by Customer or a Successor Service Provider, including by:

 

[***]

 


2.6.                            OPERATIONAL TRANSITION


 

Service Provider shall perform the following activities required to facilitate
the transition of operational responsibility for the Services:

 

[***]

 


3.                                      TERMINATION ASSISTANCE PLANS


 


(A)                             THE PURPOSE OF EACH TERMINATION ASSISTANCE PLAN
IS TO:


 

(I)            ENSURE AN ORDERLY MIGRATION OF THE SERVICES DURING THE
TERMINATION ASSISTANCE PERIOD;

 

(II)           ENSURE THAT THE SERVICES CONTINUE WITHOUT INTERRUPTION OR ADVERSE
EFFECT AND TO FACILITATE THE ORDERLY TRANSFER OF THE SERVICES TO CUSTOMER, ONE
OR MORE MEMBERS OF THE CUSTOMER GROUP, OR ONE OR MORE SUCCESSOR SERVICE
PROVIDERS;

 

(III)          FACILITATE THE TRANSFER OF CERTAIN ASSETS USED TO PROVIDE THE
SERVICES, FROM SERVICE PROVIDER TO CUSTOMER OR ANY SUCCESSOR SERVICE PROVIDER IN
ACCORDANCE WITH THE AGREEMENT; AND

 

(IV)          ENABLE EFFECTIVE AND LAWFUL TRANSFER OF IDENTIFIED STAFF FROM
SERVICE PROVIDER TO CUSTOMER OR ANY SUCCESSOR SERVICE PROVIDER IN ACCORDANCE
WITH THE AGREEMENT.

 


(B)                            SERVICE PROVIDER SHALL PREPARE THE TERMINATION
ASSISTANCE PLAN AND ADDRESS IN SUCH PLAN, AT A MINIMUM, ITEMS (I) THROUGH
(IV) OF THE PRECEDING PARAGRAPH AND THE FOLLOWING INFORMATION AND PROCEDURES:


 

[***]

 


4.                                      TERMINATION ASSISTANCE SERVICES CHARGES


 

Termination Assistance Services will be charged in accordance with
Section 12.4(d) of the Master Agreement.

 


5.                                      ADDITIONAL RIGHTS AND OBLIGATIONS


 

During the Termination Assistance Period and in any event by the end of such
Termination Assistance Period:

 

[***]

 

2

--------------------------------------------------------------------------------


 


6.                                      DISPUTES REGARDING TERMINATION
ASSISTANCE SERVICES


 

Any Dispute regarding the Termination Assistance Services will be resolved in
accordance with the Dispute Resolution Procedures.

 

3

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE O

PROJECTS

 

This is Schedule O, Projects, to Transaction Document No. 1 to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule R sets forth the in-flight Projects as of the Execution Date. 
Service Provider shall assume and complete these Projects in accordance with the
applicable Transition and Transformation Plan or as authorized by Customer under
a Project Work Order.  [***].  Customer may update this Schedule R from time to
time as necessary to accurately reflect the then-current in-flight Projects.

 

[***] [omitted 3 pages]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE P

AFFECTED EMPLOYEES

 

This is Schedule P, Affected Employees, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule P consists of the “Terms for Affected Employees” Schedule and the “List
of Affected Employees” Schedule.

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE P-1

TERMS FOR AFFECTED EMPLOYEES

 

This is Schedule P-1, Terms for Affected Employees, to Transaction Document
No. 1 to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document. 
Where this Schedule refers to a duty or obligation of the Service Provider,
Service Provider will cause Network Services Provider to comply with that duty
or obligation as it relates to an Affected Employee to be transitioned to the
Network Services Provider as set forth in the “List of Affected Employees”
Schedule.

 

1.                                       Hiring Requirements.  On the Offer Date
or LOA Offer Date, as applicable, Service Provider shall extend offers of
employment to fifty (50) of the Affected Employees who have the skills and
experience required for the job, as determined by Service Provider in accordance
with its hiring process used in the normal course of business.    In the event
that there are not fifty (50) suitable candidates, Service Provider will fill
the open positions through its normal staffing process.  Service Provider will
discuss with Customer any ‘non-offer’ decisions so that Customer may fully
understand Service Provider’s decision making in this regard.  Customer shall
reasonably cooperate with Service Provider in connection with the process
described in this Section 2 and in Section 3 below.  Any information obtained by
Service Provider under this Schedule is Company Information of the Customer
Group.

 

2.                                       Transition Process.  The process by
which any or all of the Affected Employees become Transitioned Employees is as
follows:

 

(a)                                  Service Provider acknowledges that Customer
has provided Service Provider with information reasonably requested by Service
Provider as permitted by applicable Law, but that Customer makes no
representation as to any background screening information provided and that
Service Provider is responsible for the evaluation of the Affected Employees
suitability.

 

(b)                                 Service Provider shall extend such offers of
employment to the Affected Employees on the Offer Date, except for employees on
a Leave of Absence to whom Service Provider shall extend such offer on the LOA
Offer Date.

 

(c)                                  All Affected Employees who receive an offer
of employment from Service Provider must accept or decline such offer no later
than ten (10) Business Days thereafter (unless otherwise agreed by the Parties
for certain employees, such as employees on vacation, if any).  Those Affected
Employees who reject Service Provider’s offer of employment, or who are not
offered employment as set forth in Section 2 above, will not become Service
Provider employees.

 

(d)                                 All Affected Employees who accept Service
Provider’s offer of employment are Transitioned Employees.  Service Provider
shall commence the employment of the Transitioned Employees on the Hire Date,
unless the Transitioned Employee is on a Leave of Absence that ends after the
Hire Date, in which event Service Provider shall commence employment within five
(5) Business Days after the Transitioned Employee accepted Service Provider’s
offer of employment, provided that such acceptance must occur within six months
of the Execution Date.

 

1

--------------------------------------------------------------------------------


 

3.                                       Terms of Employment.  Service Provider
shall employ the Transitioned Employees according to the following provisions:

 

(a)                                  Terms of Offer.  Offers of employment by a
Service Provider to an Affected Employee shall be for [***].

 

(b)                                 Positions.  The Affected Employee shall be
offered a position as of the Hire Date within a commuting distance that is not
more than [***] farther than the commuting distance of the Affected Employee on
the date immediately preceding the Hire Date.  To the extent that Service
Provider’s offer of employment requires a new commuting distance that exceeds
the preceding limitation, Service Provider shall offer [***] to facilitate the
move consisting of a minimum of the following:  [***].  Service Provider shall
not relocate a Transitioned Employee or his or her assigned work location
without the Transitioned Employee’s consent (or condition future employment upon
granting such consent) during the Continuation Period, unless the site of the
assigned work location is changed by not more than [***].  If Service Provider
desires to relocate by more than [***] any Transitioned Employee or his or her
assigned work location and such Transitioned Employee does not consent to such
relocation, Service Provider may terminate the employment of such Transitioned
Employee, [***].  [***]

 

(c)                                  Work Days.  The Transitioned Employees
working at the Customer Locations shall be available to work on the same work
days in effect for Customer employees.  This subsection shall not prevent
Service Provider from requiring Transitioned Employees to work as required by
Service Provider, including on Customer’s scheduled holidays.

 

(d)                                 Job Opportunities.  If a Transitioned
Employee is no longer needed to provide Services to Customer, then Service
Provider shall use commercially reasonable efforts to identify other job
opportunities for such individuals within Service Provider’s organization.

 

(e)                                  Continuation Period.  Service Provider may
not adversely change the terms of employment of, and may not terminate, any
Transitioned Employees during the Continuation Period, other than changes in
plans or policies generally maintained for similarly situated employees of
Service Provider; provided that Service Provider may terminate a Transitioned
Employee (i) for cause or (ii) without cause, if such Transitioned Employee’s
job functions comprise Services that are terminated by Customer in whole or in
part for convenience during such period.

 

(f)                                    Non-compete Agreements.  Service Provider
shall waive any requirement that would otherwise be applicable for Transitioned
Employees to execute non-competition agreements.

 

4.                                       Compensation.

 

[***]

 

5.                                       Employee Benefits.

 

[***] [omitted 2 pages]

 

2

--------------------------------------------------------------------------------


 

6.                                       Backfilling.  The Parties shall agree
in good faith regarding the backfilling of positions of Customer personnel that
are leaving or terminated prior to the Commencement Date, including whether each
such position should be backfilled and the respective obligations of each Party,
if any, with respect to any particular backfilling.

 

7.                                       WARN Act Requirements.  Upon hiring the
Transitioned Employees, Service Provider shall be responsible with respect to
Transitioned Employees for compliance with the WARN Act.

 

8.                                       Employee Rights.

 

(a)                                  Nothing herein expressed or implied shall
confer upon any employee of any member of the Customer Group or their
Affiliates, or Service Provider or its Affiliates, or upon any legal
representative of such employee, or upon any collective bargaining agent, any
rights or remedies, including any right to employment or continued employment
for any specified period, of any nature or kind whatsoever under or by reason of
this Schedule or the Agreement.

 

(b)                                 Nothing in this Schedule or the Agreement
shall be deemed to confer upon any person (nor any beneficiary thereof) any
rights under or with respect to any plan, program, or arrangement described in
or contemplated by this Schedule or the Agreement, and each person (and any
beneficiary thereof) shall be entitled to look only to the express terms of any
such plan, program, or arrangement for his or her rights thereunder.

 

(c)                                  Nothing in this Schedule or the Agreement
shall cause Service Provider or its Affiliates, or any member of the Customer
Group or their Affiliates to have any obligation to provide employment or any
employee benefits to any individual who is not an Transitioned Employee or to
continue to employ any Transitioned Employee for any period of time other than
the retention periods set forth herein.

 

3

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE P-2

LIST OF AFFECTED EMPLOYEES

 

This is Schedule P-2, List of Affected Employees, to Transaction Document No. 1
to that certain Master Services Agreement, dated as of December 11, 2008,
between ServiceMaster Consumer Services, L.P. and International Business
Machines Corporation.  Unless otherwise defined herein, capitalized terms have
the meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Schedule P-2 begins on the next page.

 

1

--------------------------------------------------------------------------------


 

The following Customer employees are Affected Employees.

 

[***]

 

2

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE Q

LOCATIONS

 

This is Schedule Q, Locations, to Transaction Document No. 1 to that certain
Master Services Agreement, dated as of December 11, 2008, between ServiceMaster
Consumer Services, L.P. and International Business Machines Corporation.  Unless
otherwise defined herein, capitalized terms have the meanings set forth in the
Master Agreement, the “Definitions” Exhibit to the Master Agreement, or the
“Definitions” Schedule to the Transaction Document.

 

This Schedule Q sets forth the Service Provider Locations from which Service
Provider shall perform the indicated Services.  Services will be delivered out
of these Locations or an equivalent class of service center in the event of a
relocation.

 

[***] [omitted 2 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE R

COMMERCIALLY UNAVAILABLE SERVICE PROVIDER TOOLS

 

This is Schedule R, Commercially Unavailable Service Provider Tools, to
Transaction Document No. 1 to that certain Master Services Agreement, dated as
of December 11, 2008, between ServiceMaster Consumer Services, L.P. and
International Business Machines Corporation.  Unless otherwise defined herein,
capitalized terms have the meanings set forth in the Master Agreement, the
“Definitions” Exhibit to the Master Agreement, or the “Definitions” Schedule to
the Transaction Document.

 

The following table sets forth the Commercially Unavailable Service Provider
Tools in accordance with Section 10.6(b) of the Master Agreement.  Information
related to Customer residing in these Commercially Unavailable Service Provider
Tools retains its classification as Customer Company Information.  Service
Provider shall provide Customer with access to any Customer Company Information
residing in a Commercially Unavailable Service Provider Tool and shall, upon
Customer’s request provide Customer with copies of any Customer Company
Information in a standard (non-proprietary) electronic format as specified by
Customer.

 

[***] [omitted 2 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE S

CUSTOMER FACILITIES

 

This is Schedule S, Customer Facilities, to Transaction Document No. 1 to that
certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

Service Provider shall provide [***] Services to the Customer facilities (listed
beginning on the next page) where indicated by an “Y” in the column labeled
[***].  Service Provider shall provide [***] Services to the Customer facilities
(listed beginning on the next page) where indicated by an “Y” in the column
labeled [***].  [***] Services and [***] Services mean those activities and
tasks described in [***] of the “Services Description” Schedule.

 

Where indicated by a “Y” in the column labeled “IBM On Site (Y/N),” Service
Provider shall provide the Services using Service Provider personnel who are
physically on-site at the applicable Customer facility during the business hours
specified in the table below, as determined by the classification of the
Customer facility indicated under the column labeled “Location Type.”

 

[***]

 

Schedule S continues on the next page.

 

[***] [omitted 25 pages]

 

1

--------------------------------------------------------------------------------


 

Subject to a request for confidential treatment, certain portions of this
agreement have been intentionally omitted.  The omitted portions subject to the
confidential treatment request are designated by three asterisks ([***]).  A
complete version of this agreement has been separately filed with the Securities
and Exchange Commission.

 

SCHEDULE T

APPROVED SUBCONTRACTORS

 

This is Schedule T, Approved Subcontractors, to Transaction Document No. 1 to
that certain Master Services Agreement, dated as of December 11, 2008, between
ServiceMaster Consumer Services, L.P. and International Business Machines
Corporation.  Unless otherwise defined herein, capitalized terms have the
meanings set forth in the Master Agreement, the “Definitions” Exhibit to the
Master Agreement, or the “Definitions” Schedule to the Transaction Document.

 

The subcontractors listed in the table below are Approved Subcontractors under
Section 9.3 of the Master Agreement.  Service Provider shall provide project
management and technical direction for all subcontractors.  [***].

 

[***]

 

1

--------------------------------------------------------------------------------